HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 1 of 460

8:27:55
8:57:54
9:27:55
9:57:55
10:27:55
10:57:54
11:27:54
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:55
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55
0:27:55
0:57:55
1:27:55
1:57:55
2:27:55
2:57:55
3:27:56
3:57:56
4:27:55
4:57:55
5:27:55
5:57:55
6:27:55
6:57:55
7:27:55

764
760
759
767
767
766
768
767
761
763
769
770
766
763
765
768
768
768
764
768
769
764
763
765
769
769
764
764
761
766
766
767
765
766
768
764
766
766
771
768
763
768
766
766
763
766
763

763
762
759
766
766
768
768
767
763
764
771
771
768
764
768
766
769
769
766
771
768
766
764
765
771
768
766
768
762
767
768
768
766
767
769
765
767
767
772
770
765
766
770
770
764
771
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
19
20
19
19
20
20
19
20
20
20
19
20
19
20
19
20
20
20
20
20
20
20
20
19
20
20
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000442
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 2 of 460

7:57:55
8:27:55
8:57:55
9:27:55
9:57:56
10:27:55
10:57:55
11:27:56
11:57:56
12:27:56
12:57:55
13:27:55
13:57:55
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56

766
766
761
762
764
763
763
762
763
762
767
767
764
763
764
766
763
760
767
760
765
767
759
764
758
767
762
762
762
759
772
762
761
760
759
763
765
762
762
764
760
765
770
766
759
761
765

768
765
762
762
764
763
763
762
763
763
766
765
765
764
765
768
763
761
763
761
765
771
761
764
759
769
768
764
764
761
775
770
763
762
763
763
765
765
764
764
760
766
772
766
761
761
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
24
24
24
24
24
24
24
24
24
26
26
25
25
25
25
26
25
25
25
26
25
25
25
25
26
25
25
26
26
25
26
26
26
26
26
26
26
26
26
26
25
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000443
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 3 of 460

7:27:56
7:57:56
8:27:56
8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:56
11:57:56
12:27:56
12:57:57
13:27:56
13:57:56
14:27:56
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:57
1:57:57
2:27:57
2:57:57
3:27:57
3:57:57
4:27:57
4:57:57
5:27:57
5:57:57
6:27:57

771
771
763
759
760
757
751
758
760
761
761
760
760
766
762
760
761
759
762
760
758
762
763
763
758
763
763
761
756
760
764
759
760
761
763
758
763
763
755
759
762
763
759
757
765
765
761

774
772
764
761
762
760
752
758
761
761
761
764
761
766
765
762
762
761
761
762
758
758
765
761
762
761
765
763
758
760
766
760
761
761
764
762
765
765
756
760
761
765
761
761
767
767
761

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
24
24
24
24
24
24
23
24
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
26
26
25
25
25
26
25
25
25
26
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000444
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 4 of 460

6:57:57
7:27:57
7:57:57
8:27:57
8:57:57
9:27:57
9:57:57
10:27:57
10:57:57
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:58
19:57:58
20:27:58
20:57:58
21:27:58
21:57:58
22:27:58
22:57:58
23:27:58
23:57:58
0:27:58
0:57:58
1:27:58
1:57:58
2:27:58
2:57:58
3:27:58
3:57:58
4:27:58
4:57:58
5:27:58
5:57:58

762
757
764
760
760
758
761
762
767
760
755
764
761
762
764
760
759
758
761
765
748
753
773
762
755
755
758
761
761
761
753
758
765
762
755
749
762
768
761
758
760
752
761
757
759
763
765

762
759
762
764
762
761
764
761
768
761
757
760
763
762
766
762
761
760
762
766
752
751
774
762
757
755
759
761
764
764
754
758
766
765
755
753
762
770
765
758
762
756
762
759
759
765
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
25
26
25
25
25
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000445
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 5 of 460

6:27:58
6:57:58
7:27:58
7:57:58
8:27:58
8:57:58
9:27:58
9:57:58
10:27:58
10:57:58
11:27:58
11:57:58
12:27:58
12:57:58
13:27:58
13:57:58
14:27:58
14:57:58
15:27:58
15:57:58
16:27:58
16:57:58
17:27:58
17:57:59
18:27:58
18:57:58
19:27:58
19:57:59
20:27:59
20:57:59
21:27:59
21:57:59
22:27:59
22:57:59
23:27:59
23:57:59
0:27:59
0:57:59
1:27:59
1:57:59
2:27:59
2:57:59
3:27:59
3:57:59
4:27:59
4:57:59
5:27:59

757
765
759
754
739
719
728
730
725
732
728
729
726
731
730
727
731
733
728
725
732
733
729
723
721
745
739
730
718
722
737
730
725
723
724
732
732
719
726
735
731
723
725
734
733
731
730

759
762
759
754
741
721
728
730
727
734
729
730
727
729
730
729
729
733
735
726
730
734
733
725
723
748
743
735
721
723
738
733
725
724
724
729
730
720
728
737
735
725
726
736
731
729
730

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000446
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 6 of 460

5:57:59
6:27:59
6:57:59
7:27:59
7:57:59
8:27:59
8:57:59
9:27:59
9:57:59
10:27:59
12:02:34
12:32:34
13:02:34
13:32:34
14:02:34
14:32:34
15:02:34
15:32:34
16:02:34
16:32:34
17:02:34
17:32:34
18:02:34
18:32:34
19:02:35
19:32:35
20:02:35
20:32:34
21:02:34
21:32:34
22:02:34
22:32:34
23:02:34
23:32:34
0:02:34
0:32:34
1:02:34
1:32:34
2:02:34
2:32:35
3:02:35
3:32:35
4:02:35
4:32:35
5:02:35
5:32:35
6:02:35

728
729
731
728
730
730
736
732
722
732
734
737
736
734
735
735
736
737
737
734
733
732
733
735
737
734
727
733
739
738
729
735
733
730
732
736
735
735
730
732
733
734
733
728
735
735
735

727
730
732
735
731
732
737
736
723
733
735
738
736
735
733
735
735
735
734
736
734
733
734
735
736
737
729
734
735
740
729
735
735
731
733
735
735
735
731
733
734
735
733
737
734
735
737

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000447
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 7 of 460

6:32:35
7:02:35
7:32:35
8:02:35
8:32:35
9:02:36
9:32:35
10:02:35
10:32:35
11:02:35
11:32:35
12:02:35
12:32:35
13:02:35
13:32:35
14:02:35
14:32:35
15:02:35
15:32:35
16:02:35
16:32:35
17:02:35
17:32:36
18:02:35
18:32:35
19:02:35
19:32:35
20:02:35
20:32:35
21:02:35
21:32:35
22:02:35
22:32:35
23:02:36
23:32:35
0:02:35
0:32:35
1:02:35
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36
5:32:36

733
739
737
736
741
740
740
735
740
739
740
740
738
739
739
741
741
740
740
737
742
738
741
742
733
736
738
740
739
741
742
738
734
736
738
739
739
740
738
738
743
739
740
739
741
738
737

735
741
739
737
740
745
741
737
740
740
740
740
739
738
740
739
738
739
742
739
744
740
741
741
735
737
739
744
741
740
743
741
735
737
739
740
741
740
741
738
739
741
739
739
740
742
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
15
15
14
14
15
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000448
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 8 of 460

6:02:36
6:32:36
7:02:36
7:32:36
8:02:36
8:32:36
9:02:36
9:32:36
10:02:36
10:32:36
11:02:36
11:32:36
12:02:36
12:32:36
13:02:36
13:32:36
14:02:36
14:32:36
15:02:36
15:32:36
16:02:36
16:32:36
17:02:36
17:32:36
18:02:36
18:32:36
19:02:37
19:32:36
20:02:37
20:32:36
21:02:36
21:32:37
22:02:37
22:32:36
23:02:37
23:32:36
0:02:36
0:32:36
1:02:36
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36

739
743
741
741
741
734
735
738
741
736
736
740
737
737
740
739
744
740
739
739
745
736
737
743
739
743
742
740
736
737
736
736
738
736
742
740
735
733
736
746
743
731
734
742
743
737
737

739
739
742
740
744
735
737
738
743
738
736
739
738
738
739
739
741
745
740
738
739
737
737
739
742
739
742
738
740
740
738
737
738
736
739
741
737
734
736
748
745
732
735
742
746
740
739

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000449
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 9 of 460

5:32:36
6:02:37
6:32:37
7:02:37
7:32:37
8:02:37
8:32:37
9:02:37
9:32:37
10:02:37
10:32:37
11:02:37
11:32:37
12:02:37
12:32:37
13:02:37
13:32:37
14:02:37
14:32:37
15:02:37
15:32:37
16:02:37
16:32:37
17:02:37
17:32:37
18:02:37
18:32:37
19:02:37
19:32:37
20:02:37
20:32:37
21:02:37
21:32:37
22:02:37
22:32:37
23:02:37
23:32:37
0:02:37
0:32:37
1:02:37
1:32:37
2:02:37
2:32:37
3:02:37
3:32:37
4:02:38
4:32:38

742
740
739
739
729
723
724
722
719
715
725
727
718
720
719
720
726
725
722
725
729
718
723
725
724
723
722
724
732
730
723
720
719
725
722
721
726
723
719
721
723
727
726
725
723
723
722

739
741
740
739
732
726
726
726
720
717
725
730
722
722
721
721
724
725
725
725
731
724
725
724
725
725
723
727
733
732
725
721
719
722
723
722
723
725
719
722
724
724
725
725
728
724
725

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
14
14
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000450
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 10 of 460

5:02:38
5:32:38
6:02:38
6:32:38
7:02:38
7:32:38
8:02:38
8:32:38
9:02:38
9:32:38
10:02:38
10:32:38
11:02:38
11:32:38
12:02:38
12:32:38
13:02:38
13:32:38
14:02:38
14:32:38
15:02:38
15:32:38
16:02:38
16:32:38
17:02:38
17:32:38
18:02:38
18:32:39
19:02:38
19:32:39
20:02:38
20:32:39
21:02:39
21:32:39
22:02:38
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:38
2:02:39
2:32:39
3:02:39
3:32:39
4:02:39

720
722
725
725
724
721
720
722
717
717
719
717
716
712
714
712
715
718
715
715
720
718
713
712
710
717
713
710
723
718
716
712
714
719
710
712
713
720
716
716
715
710
714
717
720
711
716

722
724
723
725
727
723
723
724
719
718
721
719
716
714
714
715
715
720
715
716
716
716
714
714
712
716
717
710
724
720
716
713
714
721
713
714
713
724
717
717
717
712
715
719
723
713
715

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
13
13
13
14
14
13
13
13
13
13
13
13
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000451
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 11 of 460

4:32:39
5:02:39
5:32:39
6:02:39
6:32:39
7:02:39
7:32:39
8:02:39
8:32:40
9:02:39
9:32:39
10:02:39
10:32:39
11:02:39
11:32:39
12:02:39
12:32:39
13:02:40
13:32:40
14:02:39
14:32:39
15:02:39
15:32:39
16:02:39
16:32:39
17:02:39
17:32:39
18:02:39
18:32:39
19:02:39
19:32:40
20:02:39
20:32:39
21:02:40
21:32:39
22:02:40
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:39
2:02:39
2:32:40
3:02:40
3:32:40

717
713
714
713
713
721
709
709
709
704
713
711
708
707
708
712
708
712
711
714
708
708
708
711
712
714
709
708
707
712
708
709
709
707
711
711
712
711
710
707
707
706
708
716
708
707
713

716
714
715
714
715
723
716
711
710
706
711
714
710
708
708
713
709
709
710
716
710
709
709
710
712
716
712
710
708
710
709
710
709
709
710
709
714
711
712
708
708
706
711
718
710
708
712

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPrRPP RPE
fF PH HS HH HL

noonuwunnrnnrnnronnrntporurnrwnanrnwnonrAannunnrununonrnnrnonsp un nrsp PUK aon fs fs

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000452
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 12 of 460

4:02:40
4:32:40
5:02:40
5:32:40
6:02:40
6:32:40
7:02:40
7:32:40
8:02:40
8:32:40
9:02:40
9:32:40
10:02:40
10:32:41
11:02:40
11:32:40
12:02:41
12:32:40
13:02:41
13:32:41
14:02:41
14:32:40
15:02:40
15:32:40
16:02:40
16:32:40
17:02:40
17:32:40
18:02:40
18:32:41
19:02:41
19:32:40
20:02:40
20:32:41
21:02:41
21:32:41
22:02:40
22:32:40
23:02:41
23:32:41
0:02:40
0:32:41
1:02:41
1:32:41
2:02:41
2:32:41
3:02:41

714
707
704
713
717
711
716
721
730
728
721
713
718
721
716
721
720
719
721
721
716
721
719
724
721
720
719
721
718
723
723
724
716
717
721
728
725
715
718
736
724
718
711
709
721
719
720

716
708
705
715
721
715
721
721
731
729
726
713
717
722
718
721
721
721
721
722
717
721
721
721
723
720
721
723
719
721
725
726
718
716
721
732
728
717
718
734
725
721
712
711
721
719
720

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnronrnrnonrnwnronrwnnArnuwnonrnnununnrnnunonrnnrnnuwnnrnnwArnnunwAnwnunonnunuwnunoaaonn

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000453
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 13 of 460

3:32:41
4:02:41
4:32:41
5:02:41
5:32:42
6:02:41
6:32:41
7:02:41
7:32:42
8:02:41
8:32:41
9:02:42
9:32:41
10:02:41
10:32:41
11:02:41
11:32:42
12:02:41
12:32:42
13:02:41
13:32:41
14:02:41
14:32:41
15:02:41
15:32:42
16:02:42
16:32:41
17:02:41
17:32:42
18:02:42
18:32:42
19:02:42
19:32:42
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:42
23:02:42
23:32:42
0:02:42
0:32:42
1:02:42
1:32:43
2:02:42
2:32:42

717
721
722
715
713
720
721
715
688
678
680
679
679
681
677
681
684
676
681
684
684
682
681
684
682
682
681
679
678
680
681
681
681
685
684
681
676
676
682
680
685
682
682
680
679
677
679

717
722
722
718
714
721
721
710
690
680
682
681
681
683
678
682
686
679
682
682
685
682
685
685
682
685
683
681
682
683
682
681
682
687
686
684
678
677
682
682
687
685
684
682
681
679
680

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oOwmnvvuovovnovuowmnvnovnovno vo vo UW HO WHO WHO HO HO HO HO HO HHO HHH HO HHO HOH HO HO UM UWn Manan

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000454
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 14 of 460

3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:42
6:02:42
6:32:42
7:02:42
7:32:42
8:02:42
8:32:42
9:02:42
9:32:42
10:02:42
10:32:42
11:02:42
11:32:43
12:02:42
12:32:42
13:02:43
13:32:42
14:02:43
14:32:42
15:02:42
15:32:43
16:02:43
16:32:43
17:02:42
17:32:43
18:02:42
18:32:42
19:02:43
19:32:43
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:43
23:02:43
23:32:42
0:02:43
0:32:42
1:02:42
1:32:42
2:02:42

682
679
678
678
682
684
679
677
680
681
665
663
662
664
666
668
662
663
662
662
662
663
666
664
665
668
666
667
662
668
675
665
665
662
660
660
673
656
653
662
665
667
662
654
669
662
666

682
683
680
679
680
687
682
680
681
681
667
665
662
666
670
671
663
664
664
664
668
664
665
666
668
665
669
668
664
663
678
667
667
664
661
661
676
660
654
663
665
673
665
655
672
664
666

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O©oUO HU UO WMO wWwWOWOWOnMDMnDnwWwWOonwnnwnnvNnwmnnwnwWwnownnwnwnownnwuowmnnwmnnwnnwnnwnwnovwvuonwnnvnovnvo vn uo YN HYD HO HO OO OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000455
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 15 of 460

2:32:43
3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:43
6:02:43
6:32:43
7:02:43
7:32:43
8:02:43
8:32:43
9:02:43
9:32:43
10:02:43
10:32:43
11:02:44
11:32:43
12:02:43
12:32:43
13:02:43
13:32:43
14:02:43
14:32:44
15:02:43
15:32:43
16:02:43
16:32:44
17:02:43
17:32:44
18:02:43
18:32:43
19:02:43
19:32:44
20:02:43
20:32:43
21:02:43
21:32:43
22:02:44
22:32:43
23:02:44
23:32:44
0:02:44
0:32:44
1:02:44
1:32:43

662
667
668
664
664
663
660
667
665
661
657
625
600
601
600
605
613
613
610
604
610
609
614
610
605
610
608
612
610
613
609
614
609
603
605
612
614
612
608
611
612
613
610
603
606
607
612

664
668
671
668
666
665
661
669
668
663
658
626
603
603
601
605
615
616
614
606
612
610
617
612
608
612
608
614
608
618
611
614
614
605
607
611
615
615
610
612
612
614
612
604
608
607
617

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnrnnrnonrnwnronrnnnrnuwnonrnnununwnnrnununonrnnrnuwnonrAunoaAnununnweuownwowmnuwnonwnwnow wo WoO Ww

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000456
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 16 of 460

2:02:44
2:32:44
3:02:44
3:32:44
4:02:44
4:32:44
5:02:44
5:32:44
6:02:44
6:32:44
7:02:44
7:32:44
8:02:44
8:32:44
9:02:44
9:32:44
10:02:44
10:32:44
11:02:44
11:32:44
12:02:44
12:32:44
13:02:44
13:32:44
14:02:44
14:32:44
15:02:44
15:32:44
16:02:44
16:32:44
17:02:44
17:32:44
18:02:44
18:32:44
19:02:45
19:32:45
20:02:44
20:32:44
21:02:44
21:32:44
22:02:44
22:32:44
23:02:44
23:32:45
0:02:45
0:32:44
1:02:45

608
609
606
610
613
609
608
611
609
609
607
597
590
594
592
591
595
593
595
592
589
595
593
596
594
602
596
592
593
595
596
601
593
595
595
590
595
592
586
594
596
601
601
587
595
594
597

611
611
608
612
611
612
610
611
610
609
610
601
596
595
593
592
601
595
598
596
591
597
594
599
597
603
597
595
595
597
601
599
596
598
599
594
598
593
588
595
593
605
604
589
597
594
596

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo oO oO oc ooocoocoodolmlmlctmlCcUOCCcCOCCcOUcCUCOWCCcCOCUCCOCUCWOCCcCOOUUCLUNNNrCUAA UMN Anon Mn onan ono ae aeeele 0

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000457
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 17 of 460

1:32:45
2:02:45
2:32:45
3:02:45
3:32:45
4:02:45
4:32:45
5:02:45
5:32:45
6:02:45
6:32:45
7:02:45
7:32:45
8:02:45
8:32:45
9:02:45
9:32:45
10:02:45
10:32:46
11:02:45
11:32:45
12:02:45
12:32:45
13:02:45
13:32:46
14:02:45
14:32:46
15:02:45
15:32:46
16:02:45
16:32:45
17:02:45
17:32:45
18:02:45
18:32:45
19:02:45
19:32:45
20:02:45
20:32:45
21:02:45
21:32:45
22:02:45
22:32:45
23:02:46
23:32:46
0:02:46
0:32:46

591
595
601
594
594
595
595
597
594
593
595
588
588
582
583
573
574
574
574
581
583
578
581
582
581
585
578
578
587
584
582
581
575
584
589
573
582
587
579
581
585
577
579
581
579
578
581

597
595
604
598
600
599
596
596
597
596
598
592
591
584
585
574
574
574
574
583
584
579
583
586
585
587
581
581
588
583
586
587
575
587
591
578
582
588
582
583
585
581
580
585
580
582
581

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000458
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 18 of 460

1:02:45
1:32:45
2:02:46
2:32:46
3:02:45
7:47:34
8:17:34
8:47:34
9:17:34
9:47:34
10:17:34
10:47:34
11:17:34
11:47:34
12:17:34
12:47:34
13:17:34
13:47:34
14:17:34
14:47:34
15:17:34
15:47:34
16:17:35
16:47:34
17:17:34
17:47:35
18:17:35
18:47:35
19:17:35
19:47:35
20:17:35
20:47:35
21:17:35
21:47:35
22:17:35
22:47:35
23:17:35
23:47:35
0:17:35
0:47:35
1:17:36
1:47:35
2:17:35
2:47:35
3:17:35
3:47:36
4:17:35

581
581
584
581
580
543
551
556
560
556
557
563
559
553
556
559
559
559
559
560
555
557
557
559
557
553
556
560
558
557
558
559
560
559
556
556
556
558
555
559
557
556
559
552
556
558
559

585
585
588
584
583
551
550
557
561
556
559
565
563
556
556
561
555
559
561
563
560
559
560
561
561
554
558
559
559
559
559
559
561
561
558
558
556
559
556
561
560
560
560
554
558
560
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnonronrnonrnwnronnrnrnuwnonrnnununwnnrnnunonnrnnuwnonrnwArnnunwAnunwnunnoeToca0oco0eo0o0d }

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000459
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 19 of 460

4:47:35
5:17:35
5:47:35
6:17:35
6:47:35
7:17:35
7:47:35
8:17:35
8:47:35
9:17:36
9:47:35
10:17:35
10:47:36
11:17:35
11:47:35
12:17:35
12:47:36
13:17:36
13:47:35
14:17:36
14:47:36
15:17:36
15:47:36
16:17:35
16:47:36
17:17:35
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:36
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37
2:47:36
3:17:36
3:47:36

556
558
558
557
559
555
534
535
561
562
560
565
564
561
561
560
561
562
562
564
562
561
560
563
566
563
564
559
563
565
562
566
565
561
559
559
565
565
561
559
562
566
562
562
561
564
564

560
562
563
561
563
560
536
536
563
564
562
564
566
564
564
562
563
563
563
566
567
564
563
564
567
566
566
561
564
564
565
569
569
565
561
561
563
565
563
562
565
566
564
566
564
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ounnrunrnunanaun om

PRP RPP PRP BP PBB BRP BPP BP BPP PP PP PP BP PPP PP ee Pp BE Re Re
WWWWWWWwWwwwwwwwwwwwnNnnoddnNnNNnNnwWwnNwWWwWwoownodnwnd

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000460
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 20 of 460

4:17:36
4:47:36
5:17:37
5:47:37
6:17:37
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:36
13:47:37
14:17:37
14:47:37
15:17:36
15:47:36
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:37
23:47:37
0:17:37
0:47:37
1:17:37
1:47:37
2:17:37
2:47:38
3:17:38

564
565
563
560
563
561
563
563
567
569
569
566
566
571
567
568
565
568
565
571
571
569
563
568
571
571
571
566
563
568
572
569
564
565
570
571
562
566
575
566
565
566
564
567
567
569
569

566
568
567
563
565
562
566
564
568
570
569
568
570
570
570
569
566
567
567
572
570
570
566
571
574
575
573
569
563
570
568
572
567
568
571
571
566
568
575
569
568
569
567
570
570
571
571

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPPP RPP BP BE
WWWWWWwW Www w

w~awowownmniwnnwmniwnonnwnwnniwnwnwonwnnwnwnnwnwnwnwownwnonwniwnownwnownnwnnwnnwnnwnnwnnwnnwnnwnwno wo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000461
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 21 of 460

3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:37
9:17:38
9:47:38
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:38
16:17:37
16:47:37
17:17:38
17:47:37
18:17:38
18:47:38
19:17:38
19:47:38
20:17:38
20:47:38
21:17:38
21:47:38
22:17:38
22:47:38
23:17:38
23:47:38
0:17:38
0:47:38
1:17:35
1:47:36
2:17:36
2:47:36

567
564
569
569
566
567
567
569
568
562
561
562
559
558
560
561
555
554
558
558
557
558
558
557
562
568
553
562
558
559
556
555
562
557
558
560
555
557
561
561
557
557
553
558
558
555
560

570
567
568
571
568
570
570
573
572
565
560
565
560
559
561
562
562
560
559
559
559
560
561
557
563
572
554
562
562
565
560
557
564
559
560
560
555
561
561
561
561
560
554
561
561
555
561

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oO 0o° oc ccocUccmcUcrPCCcCOCUCcOCcCOCUCCOCcCcCCOCCOCUCcOcUCcWOUCcOCUCcOCCcCOCUCcOCCOCceccococmcmcOCcCcOCUCcOCUCCOCUCcCOCcCcOCcCOCUCcTOCUCc UOUCUCUNMNCUO AMO AAWOAA AHH WH OC

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000462
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 22 of 460

3:17:36
3:47:36
4:17:36
4:47:36
5:17:36
5:47:36
6:17:36
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:36
11:17:36
11:47:37
12:17:36
12:47:36
13:17:36
13:47:36
14:17:37
14:47:36
15:17:36
15:47:36
16:17:36
16:47:36
17:17:36
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:37
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37

559
562
561
562
558
558
559
559
558
551
534
538
541
536
538
539
540
536
534
537
538
534
539
542
537
535
541
539
538
537
557
530
531
536
536
541
531
543
538
538
538
539
545
528
542
541
543

561
560
564
562
560
562
561
561
561
551
538
539
539
539
538
543
544
539
537
537
539
535
538
544
537
536
544
540
539
537
561
534
532
536
537
545
533
544
542
542
541
542
549
533
542
539
547

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000463
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 23 of 460

2:47:37
3:17:36
3:47:37
4:17:36
4:47:36
5:17:36
5:47:37
6:17:37
6:47:36
7:17:36
7:47:37
8:17:37
8:47:37
9:17:37
9:47:37
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:37
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:38
23:47:38
0:17:37
0:47:38
1:17:37
1:47:37

530
532
541
537
538
539
541
537
536
534
528
503
513
522
516
518
516
527
525
517
520
519
517
515
518
515
525
524
519
513
509
529
520
517
513
517
521
517
517
517
519
514
520
519
518
518
517

532
533
544
538
543
539
544
541
539
536
532
506
514
525
522
518
515
528
528
520
519
523
522
516
520
515
528
528
520
515
509
531
524
521
515
518
525
521
520
521
521
517
521
522
522
522
521

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000464
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 24 of 460

2:17:38
2:47:37
3:17:38
3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:38
9:17:38
9:47:38
10:17:38
10:47:38
11:17:38
11:47:38
12:17:38
12:47:38
13:17:38
13:47:39
14:17:38
14:47:38
15:17:38
15:47:39
16:17:38
16:47:38
17:17:38
17:47:39
18:17:38
18:47:38
19:17:38
19:47:39
20:17:38
20:47:39
21:17:38
21:47:39
22:17:39
22:47:38
23:17:39
23:47:39
0:17:38
0:47:39
1:17:39

519
517
518
517
521
519
515
516
516
519
519
462
464
468
472
470
467
466
469
469
469
468
464
472
473
467
466
470
465
468
472
468
466
465
472
473
464
465
473
472
468
466
466
465
476
470
468

521
518
520
518
526
523
519
520
517
520
521
468
465
470
472
473
471
469
471
471
473
472
468
472
476
471
471
469
467
469
476
473
474
467
472
474
467
466
474
470
472
470
470
467
479
477
469

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000465
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 25 of 460

1:47:38
2:17:39
2:47:38
3:17:39
3:47:38
4:17:39
4:47:38
5:17:39
5:47:38
6:17:39
6:47:38
7:17:39
7:47:39
8:17:39
8:47:39
9:17:39
9:47:39
10:17:39
10:47:39
11:17:39
11:47:39
12:17:39
12:47:39
13:17:39
13:47:39
14:17:39
14:47:39
15:17:39
15:47:39
16:17:39
16:47:39
17:17:39
17:47:39
18:17:39
18:47:39
19:17:39
19:47:39
20:17:39
20:47:39
21:17:39
21:47:39
22:17:39
22:47:39
23:17:39
23:47:39
0:17:39
0:47:39

467
475
466
468
476
476
462
466
463
476
470
416
431
424
433
427
426
431
429
426
428
428
427
425
424
439
434
425
423
430
428
438
432
429
428
426
422
425
430
435
428
426
426
431
434
432
423

469
479
470
468
476
480
465
467
464
481
476
419
432
428
437
430
428
434
431
429
430
432
432
428
427
444
438
431
425
430
430
441
437
431
431
431
424
427
433
439
432
430
428
431
438
436
428

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000466
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 26 of 460

1:17:39
1:47:39
2:17:39
2:47:39
3:17:39
3:47:39
4:17:39
4:47:39
5:17:39
5:47:39
6:17:39
6:47:39
7:17:39
7:47:39
8:17:39
8:47:39
9:17:40
9:47:40
10:17:40
10:47:40
11:17:40
11:47:40
12:17:40
12:47:40
13:17:40
13:47:40
14:17:40
14:47:40
15:17:40
15:47:40
16:17:40
16:47:40
17:17:40
17:47:40
18:17:40
18:47:40
19:17:40
19:47:40
20:17:40
20:47:40
21:17:40
21:47:40
22:17:40
22:47:40
23:17:40
23:47:40
0:17:40

427
426
432
432
426
427
432
429
426
423
427
429
402
395
399
382
377
386
383
376
382
392
379
388
382
385
380
381
380
383
386
383
390
379
389
390
377
397
386
382
383
383
385
382
384
383
389

428
428
429
431
431
431
431
430
429
426
429
428
401
396
398
390
380
389
387
381
388
394
383
392
390
390
388
383
381
385
389
394
385
380
391
396
383
396
393
386
386
387
388
385
386
384
394

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000467
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 27 of 460

0:47:40
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:41
9:47:41
10:17:41
10:47:41
11:17:41
11:47:40
12:17:41
12:47:41
13:17:41
13:47:41
14:17:41
14:47:41
15:17:41
15:47:41
16:17:41
16:47:41
17:17:41
17:47:41
18:17:41
18:47:41
19:17:41
19:47:41
20:17:41
20:47:41
21:17:41
21:47:41
22:17:41
22:47:41
23:17:41
23:47:41

384
384
386
380
386
382
382
385
384
381
384
379
380
365
348
348
348
345
350
353
349
349
348
356
353
348
346
355
353
353
346
348
353
350
349
349
351
357
347
346
354
355
353
351
349
349
352

388
388
384
386
387
384
384
387
386
382
389
382
383
370
349
350
350
349
352
356
351
352
351
359
355
353
351
357
358
359
349
350
354
351
355
356
352
360
352
348
353
359
360
357
354
354
355

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000468
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 28 of 460

0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:42
6:17:42
6:47:42
7:17:42
7:47:42
8:17:42
8:47:42
9:17:42
9:47:42
10:17:42
10:47:42
11:17:42
11:47:42
12:17:42
12:47:42
13:17:42
13:47:42
14:17:42
14:47:42
15:17:42
15:47:42
16:17:42
16:47:42
17:17:42
17:47:42
18:17:42
18:47:42
19:17:42
19:47:42
20:17:42
20:47:42
21:17:42
21:47:42
22:17:42
22:47:42
23:17:42

347
348
351
353
347
348
349
352
353
350
352
345
355
353
348
347
342
344
345
346
346
343
352
343
344
348
346
340
345
344
345
345
346
348
347
342
341
344
344
346
348
347
347
345
345
344
345

355
351
352
358
351
353
351
354
352
355
353
349
353
360
347
352
344
346
347
348
349
345
357
346
346
350
351
343
348
348
349
349
347
352
351
346
343
347
345
346
348
351
351
349
348
348
348

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000469
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 29 of 460

23:47:42
0:17:42
0:47:42
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:40
9:47:40

10:17:40

10:47:40

11:17:40

11:47:40

12:17:40

12:47:40

13:17:40

13:47:40

14:17:40

14:47:40

15:17:40

15:47:40

16:17:40

16:47:40

17:17:40

17:47:40

18:17:40

18:47:40

19:17:40

19:47:40

20:17:40

20:47:40

21:17:40

21:47:41

22:17:41

22:47:41

348
348
345
345
347
339
342
351
345
345
347
340
346
346
346
345
320
323
334
330
327
325
326
325
327
326
324
332
334
322
325
327
323
333
330
324
325
327
326
334
323
322
330
325
331
328
327

350
351
350
350
352
342
344
355
351
350
351
342
347
347
348
348
327
325
336
335
333
329
330
327
329
329
328
332
338
326
327
329
326
337
336
328
326
328
327
337
328
325
331
327
336
331
331

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000470
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 30 of 460

23:17:41
23:47:41
0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:41
6:17:41
6:47:41
7:17:41
7:47:41
8:17:41
8:47:41
9:17:41
9:47:41
10:17:41
10:47:41
11:17:41
11:47:41
12:17:41
12:47:41
13:17:41
13:47:41
14:17:41
14:47:41
15:17:41
15:47:41
16:17:41
16:47:41
17:17:41
17:47:41
18:17:41
18:47:41
19:17:41
19:47:41
20:17:41
20:47:41
21:17:42
21:47:42
22:17:42

324
327
326
328
332
330
332
324
323
326
332
331
325
326
326
334
313
312
321
322
313
318
320
318
318
318
316
313
317
325
323
316
315
312
315
319
320
318
316
318
321
317
317
318
319
321
315

327
330
329
329
333
335
336
328
326
327
334
337
329
330
328
336
325
314
325
326
317
319
320
319
319
320
320
316
318
325
328
321
320
316
316
321
324
324
317
319
315
321
321
318
320
324
318

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000471
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 31 of 460

22:47:42
23:17:42
23:47:42
0:17:42
0:47:42
1:17:42
1:47:42
2:17:42
2:47:42
3:17:42
3:47:42
4:17:42
4:47:42
5:17:42
5:47:42
6:17:42
6:47:42
7:17:42
7:47:42
8:17:42
8:47:42
9:17:42
9:47:42
10:17:42
10:47:42
11:17:42
11:47:42
12:17:42
12:47:42
13:17:42
13:47:42
14:17:42
14:47:42
15:17:42
15:47:42
16:17:42
16:47:43
17:17:43
17:47:43
18:17:43
18:47:43
19:17:43
19:47:43
20:17:43
20:47:43
21:17:43
21:47:43

316
319
319
317
315
318
322
319
316
317
316
315
317
318
320
317
318
294
302
294
299
291
297
299
297
297
297
295
291
301
295
297
298
295
299
300
297
295
299
296
297
300
297
298
299
299
298

320
324
323
319
316
319
326
322
320
321
319
319
321
322
324
319
321
302
302
298
302
294
298
302
302
303
302
296
294
303
298
300
301
298
301
305
302
299
302
301
299
299
299
299
300
303
304

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000472
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 32 of 460

22:17:43
22:47:43
23:17:43
23:47:43
0:17:43
0:47:43
1:17:43
1:47:43
2:17:43
2:47:43
3:17:43
3:47:43
4:17:43
4:47:43
5:17:43
5:47:43
6:17:43
6:47:43
7:17:43
7:47:43
8:17:43
8:47:43
9:17:43
9:47:43
10:17:43
10:47:43
11:17:43
11:47:43
12:17:43
12:47:43
13:17:43
13:47:43
14:17:43
14:47:43
15:17:43
15:47:43
16:17:43
16:47:43
17:17:43
17:47:43
18:17:43
18:47:43
19:17:43
19:47:43
20:17:43
20:47:43
21:17:44

295
297
298
298
301
297
303
295
297
296
298
299
296
300
296
296
297
295
299
292
299
292
282
268
277
282
280
280
275
284
284
277
277
277
275
277
278
280
277
275
277
283
274
272
284
282
278

299
299
302
303
305
301
306
299
301
300
300
300
300
307
301
301
302
298
298
296
302
297
285
274
279
279
284
288
276
287
289
283
279
283
278
278
278
280
280
279
281
281
277
273
287
285
283

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000473
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 33 of 460

21:47:44
22:17:44
22:47:44
23:17:44
23:47:44
0:17:44
0:47:44
1:17:44
1:47:44
2:17:44
2:47:44
3:17:44
3:47:44
4:17:44
4:47:44
5:17:44
5:47:44
6:17:44
6:47:44
7:17:44

277
275
284
279
275
277
277
278
277
279
268
274
280
277
281
276
280
275
276
278

282
280
282
277
279
278
280
283
283
283
273
276
284
282
279
278
282
278
279
284

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

000474
10/10/2019 Case 3:19-cv-O4d82AME@ oPOcUMTEROS iG - FLEE GRARO/LAQd: Pa@erddiaidn4 60
000475

Westfall, Sterling <sjwestfall@usbr.gov>

 

 

Fwd: [EXTERNAL] Fwd: Curve Production

Bottcher, Jared <jbottcher@usbr.gov> Wed, Oct 9, 2019 at 9:11 PM
To: Sterling Westfall <sjwestfall@usbr.gov>

Folder 15

woe Forwarded message -----—-

From: Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>
Date: Thu, Sep 26, 2019 at 9:02 AM

Subject: [EXTERNAL] Fwd: Curve Production

To: Bottcher, Jared <jbottcher@usbr.gov>

TT Forwarded message -----—-

From: Hardy, Thom <Thom.Hardy@itxstate.edu>

Date: Thu, Sep 26, 2019 at 8:37 AM

Subject: Curve Production

To: Amy Cordalis <acordalis@yuroktribe.nsn.us>, Dave Hillemeier <Dave@yuroktribe.nsn.us>, Michael Belchik
<mbelchik@yuroktribe.nsn.us>

Cc: Nick_Hetrick@fws.gov <Nick_Hetrick@fws.gov>, Jim Simondet - NOAA Federal <jim.simondet@noaa.gov=>, Perry,
Russell W <rperry@usgs.gov>

Forensics in wrap up
Hardy PIl relationships replicated
Setting up Coho Fry and Juvenile and Chinook Fry production runs
Coho Fry uses Chinook Fry EC codes for these runs
Will pass production matrices to USGS as each site completes.
Working downriver. RR, TH, BB, ...
Each site takes several hours to process so the first run at RR should be ready this afternoon

Chinook Juvenile validation runs should finish by lunch and then that computer can que up production runs

Thank you all for your support for my mom.

We were finally able to move her to a rehab facility last night

As soon as | get off email and setup the runs on this machine | am headed to mom
| will check the runs at lunch (haha like they will be done) then back to hospital

Will check again late afternoon once | get mom settled.

Thomas B. Hardy, Ph.D.

https://mail.google.com/mail/u/O?7ik=e6de5df117 &view=pt&search=all&permmsgid=msg-f%3A1646978086447091 271 &simpl=msg-f%3A16469780864... 1/2
40/10/2019 Case 3:19-cv-O4d82AMd@ oP OGUMTEROS fGi - FLEE GRARO/LAQd: Bag@erddicidn4 60

Meadows Professor of Environmental Flows 000476
Department of Biology

Texas State University

San Marcos, TX 78666

TH31@TxState.edu

(512) 245-6729 (office)

(435) 770-8853 (cell)

Office: FAB 200b

Jim Simondet

Klamath Branch Chief

California Coastal Area Office
West Coast Region

National Marine Fisheries Service
(707) 825-5171

Jared Boticher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

https://mail.google.com/mail/u/0?7ik=e6de5Sdf11 7 &view=pt&search=all&permmsgid=msg-f%3A 1 64697808644 7091 271 &simpl=msg-f%3A16469780864... 2/2
10/10/2019 Case 3:19-cv-O4482AMd@G oP OcUMTENds hGi - FLEE GRAROLAQd: Bag@erdficidn4 60
000477

Westfall, Sterling <sjwestfall@usbr.gov>

 

 

Fwd: [EXTERNAL] Fwd: Curve Production

Bottcher, Jared <jbottcher@usbr.gov> Wed, Oct 9, 2019 at 9:11 PM
To: Sterling Westfall <sjwestfall@usbr.gov>

 

Folder 15

en Forwarded message -----—-

From: Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>
Date: Thu, Sep 26, 2019 at 9:02 AM

Subject: [EXTERNAL] Fwd: Curve Production

To: Bottcher, Jared <jbottcher@usbr.gov>

SE PaTER Forwarded message -----—-

From: Hardy, Thom <Thom.Hardy@txstate.edu>

Date: Thu, Sep 26, 2019 at 8:37 AM

Subject: Curve Production

To: Amy Cordalis <acordalis@yuroktribe.nsn.us>, Dave Hillemeier <Dave@yuroktribe.nsn.us>, Michael Belchik
<mbelchik@yuroktribe.nsn.us>

Cc: Nick_Hetrick@fws.gov <Nick_Hetrick@fws.gov>, Jim Simondet - NOAA Federal <jim.simondet@noaa.gov>, Perry,
Russell W <rperry@usgs.gov>

Forensics in wrap up
Hardy PIl relationships replicated
Setting up Coho Fry and Juvenile and Chinook Fry production runs
Coho Fry uses Chinook Fry EC codes for these runs
Will pass production matrices to USGS as each site completes.
Working downriver. RR, TH, BB, ...
Each site takes several hours to process so the first run at RR should be ready this afternoon

Chinook Juvenile validation runs should finish by lunch and then that computer can que up production runs

Thank you all for your support for my mom.

We were finally able to move her to a rehab facility last night

As soon as | get off email and setup the runs on this machine | am headed to mom
| will check the runs at lunch (haha like they will be done) then back to hospital

Will check again late afternoon once | get mom settled.

Thomas B. Hardy, Ph.D.

https://mail.google.com/mail/u/O?7ik=e6de5df117 &view=pt&search=all&permmsgid=msg-f%3A1646978086447091 271 &simpl=msg-f%3A16469780864... 1/2
40/10/2019 Case 3:19-cv-O4482AMd@G oP OGUMTER OS fGi - FLEE GRARO/LAQd: Ba@erddicidn4 60

Meadows Professor of Environmental Flows 000478
Department of Biology

Texas State University

San Marcos, TX 78666

TH31@TxState.edu

(512) 245-6729 (office)

(435) 770-8853 (cell)

Office: FAB 200b

Jim Simondet

Klamath Branch Chief

California Coastal Area Office
West Coast Region

National Marine Fisheries Service
(707) 825-5171

Jared Boticher

Deputy Area Manager

Bureau of Reclamation - Klamath Basin Area Office
Interior Region 10 - California-Great Basin

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2588 (0); 541-591-2583 (c)
jbottcher@usbr.gov

https://mail.google.com/mail/u/0?7ik=e6de5Sdf11 7 &view=pt&search=all&permmsgid=msg-f%3A 1 64697808644 7091 271 &simpl=msg-f%3A16469780864... 2/2
40/7/2019 Case 3:19-cv-04405-WHG@eAm@omuEnianH ie GvTERleRMar/2REAOsidRage 38 of 460
000479

Felstul, David <dfelstul@usbr.gov>

 

 

FASTA slides

1 message

Felstul, David <dfelstul@usbr.gov> Thu, Sep 26, 2019 at 9:08 AM
To: Mark Johnson <mark@kwua.org>, Gene Souza <gsouza@klamathirrigation.com>, Chelsea Shearer
<chelsea@kwua.org>

Please forward as necessary.

Dave Felstul

Water Operations Division Chief
U.S. Bureau of Reclamation
Klamath Basin Area Office
6600 Washburn Way

Klamath Falls, OR 97603

541-880-2550

 

se 20190926 hydro update.pdf
3368K

https://mail.google.com/mail/b/AH1rexTE7SjVCuLfOzm427 COrsjQG57sAiQ2mX0Bq2WGghOGHS5wA/u/07ik=77e0011 3fd&view=pt&search=allapermth... 1/1
RECLAMATION

Managing Water in the West

Hydrologic Update

September 26, 2019
 

Klamath Falls Airport

Temps for 9
Observed ormals

KLMT Precipitation for 9/2019

15 2
Septernber 2019 Observed

Cc

5 20
September 2019

 
 

Klamath Basin Climate Stations

WY to date
Station & historical |25-Sep |javg

Lorella (2002-2018)
Beatty (2005-2018)
Agency (2000-2018)

KFalls (1999-2018) 40 LL3o 136% KFLO 4099

 
 

Upper Klamath Basin SNOTEL

Data based on the first reading of the day [typically 00:00) for Thursday, September 24, 2015
Month-to-Date Water Year-to-Date
Precipitation Precipitation

Lseeea ial ity MM ae iee heels tite Pct of] Current] Awerage Pct of
RT) om ee tit ad ia 9) cis (in)| Average iad (in)| Average

 

KLAMATH

[ Fishik § [4e60[ 4.4 iif 400] 467] 45.7
| Chemult Alternate [4850 | 2.0 0.6 | 333 | 29.5 27.2
| Gerber Reservoir [4890 [ 2.1 0.3c] 700 | 18.7 15-6n
[ Taylor Butte  [soso; 1.9 22.0
| CrowderFiat  [si7o{ = 4 0.5c 18.6c
| Billie Creek Divide [S280 [ 3.9 1.3 52.9
| Diamond Lake [sze0| 2.9 48.2
| Sun Pass [saoo[ 2.0 N/R N/R
| Sevenmile Marsh [s7oo[ 3.3 | 57.5 63.3
| Quartz Mountain [ 5720 | 1.8 O5cl 360 | 23.1 17.7¢
| Silver Creek [ s74o | 2.2 0.6 | 367 | 27.9 26.5
| Strawberry = [s77a[ ig | 217 | 270] 227
| Cold Springs Camp| 5940 [ = 2.2 [ ies [ saa] 56.0
[ FourmileLake  [s970/ 3.2 1.0 320 [ 524[ 53.1

elt

et
n

ell

ee

i

| 320
| Annie Springs [ coro | 4.8 1.0¢| 480 | 66.7 70.0
| CrazymanFlat [ee] 1.9 | 633] 38.0 .3R
| Swanlakemin [6830] 2.0 n/a | “| 42.0 N/A
| SummerRim | 7oeo0[ 1.3 | i62| 313 [ 29.5
326

Basin Index (%)

oll eee lll

cf

 
 

Klamath Falls weather forecast

Tonight idi Saturday

Sunny Mastly Clear Sunny Mostly Clear Slight Chance
Rain/Snow
then Slight

Chance
Showers

High: #8 °F Low: 45 °F High: 67 °F owl 35 ° High: 54 "F

Saturday Monday
Night

20%

Slight Chance Chance Chance Slight Chance

Tn)

Rain/Snow Rain/Snow Rain‘Snow Rain/Snow

Low: 32 °F Hight: 48 °F Low: 28 °F Hight 51 °F

 
 

Orleans weather forecast

Tonight Friday Saturday
Night

9 9 a =
20%

Mostly Clear Mostly Clear Slight Chance
Showers

High: 94 °F " igh: : Low: 45 °F High: 72 °F

Saturday
Night

Partly Cloudy Chance Chance Slight Chance
Showers Showers Showers

 

Low: 42 °F High: 69 °F Low: 39 °F High: 67 °F
6-Day Forecast Precipitation (inches)
Valid: Thu Sep 26, 2019 at 05 AM PDT to Wed Oct 02, 2019 at 05 AM PDT

LS 2.0 25 30 35 40 45 350 55 60 65

i — OS TT
a7 tS
| S-
: wt

"io coal

|

4
> ail
i

Grants Pasa 3 B.
re a

- Medford
i a oss

‘—e

Cadena
aro”

 

National Weather Service a all
Created: 03/26/2019 06:18 AM PDT WWW. cnrfc.noaa.gov

 
6-10 day weather
outlook

A . a
0 3 DASHED LAGE eae ,
peer a oe ¥ RE Fes
$

EP 201 (iotHe F INCHES) oR eee rie AS ae
o1 - as, 2019 4% x6 ARE/WEAR-NORMAL

90% 80% 70% 60%  S0% 40% 33% jj33% 40% 50% 60% j670% 80% 90%

c

Probability of Below Normal Probability of Above

PP sneer or
ARERS ARE PER oa Tek monn

90% 80% 70% 60% 50% 40% "6 33% 40% 50% 60% 70% 80% 90%
Probability of Below Probability of Above

 
8-14 day weather
outlook

aa
90% 80% 70% 60% 50% 40% 33% 33% 40% 50% 60% 70% 80%
Probability of Below Normal i Probability of Above

===

80% 70% 60% 50% 40% 33% 33% 40% 50% 60% 70% 80%

Probability of Below | Normal i Probability of Above
| 1

 
Docume

October weather
outlook

 

BABILITY ESAEDNS EOURL
A MEANS ABOVE

i.

5 % 85 85 1h Bh Aah 60% “s i Fh HH 1 oe i ts Bh Th 25 (SON Ge
obebltity of below Prebabiltyof Meestormal Frobablitty of Abowe

ONE-M

TEMPERATURE PROBABILITY
0.5 MONTH LEAD

VALID OCT 2019

MADE 19 SEP 2019

a — | Ee L
boa ars oe 66h ia os Hh Mon I “as is oh oe 1008 3 | dN os to ms
Probablley of felow babiny of Megr-tonmal Probability of Abowe

 
Oct - Dec weather
outlook

a a a |
Probebtlety of Glow babilty © ioral Probability of Abie

oe 86th 1s Me 8% 1K DR 4K tt}
Probability of below spbpbtiity g Foebabdity of. Abow

 
Upper Klamath Basin water rights
regulation- UKL tributaries

Water body Status
Wood River Regulated to 1895, 8/19/19
Lower Williamson River Regulated to Time Immemorial, 6/18/19

Middle Williamson River Regulated to Time Immemorial, 6/10/19
Lower Sprague River Regulated to Time Immemorial, 6/18/19
Upper Sprague River Regulated to Time Immemorial, 6/18/19

 

Information from OWRD site: http://apps.wrd.state.or.us/apps/misc/dsb_area_status/Default.aspx?wm_district=17.

This table only covers major tributaries to UKL; there is additional regulation in the Upper Basin. Refer to link above for full
list of regulated Upper Klamath Basin water bodies.

12

 
USGS =

USGS 11502500 WILLIAMSON RIVER BLW SPRAGUE RIVER NR CHILOQUIN,OR

666
586
566
346

526

 

5868
436

466

446

426

=
e
a
ao
a
a
i
ao
oe
Pay
a
a
ae
a
“4
a
5
a
u
a
te
a
=
wi
th
ol
o

 

 

468
Sep Sep Sep Sep Sep Sep Sep
12 14 16 16 268 22 24

2619 2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

 

* Median daily statistic (161 years) —— Discharge

 
 

466
386 |
368 |

3486 ||
326

366 |}
258 |

266 |

246 |

2268 |

J
c
o
oO
o
1)
be
u
a.
ao
o
ou
Sate
QO
“=
|
=
Oo
i,
o
a
ba
mo
ote
oO
i
vel
o

 

 

 

268
Sep Sep Sep Dep Sep Sep Sep Sep
12 14 16 18 26 22 24 26
2619 7619 2619 27819 2619 2619 27619 7619

---- Provisional Data Subject to Revision ----

“. Median daily statistic {5 years) —— Discharge

Temporary fluctuations in discharge typically due to wind or ET

 
a
LL
ra
@
m
=
G
as
=)
=
a

 

10+ -Day Maximum Flow Probabilities on the UPR KLAMATH FALLS-INFLOW
Latitude: 42,25 Longitude: -121.8
Forecast for the period 09/25/2019 - 10/05/2019
This is a conditional simulation based on the current conditions as of 09/25/2019
(src=D)

 

 

|

 

 

 

TO

000494

alle
|

=

 

09/25 09/26 o9/27 09/28 o9/29 09/30 10/01 1o/o2 10/03
12GMT 12GMT 12GMT 12GMT 12GMT 12GMT 12GMT 12GMT 12GMT

Time

1LoOs25/50/75/90% Exceedance Box Plot — Deterministic Forecast Flow

https://www.cnrfc.noaa.gov/ensembleProduct.php?id=KLAO3&prod|D=1

10/04
12 GMT

 
TAF

18

16

14

12

10

 

Daily UKL Inflows Using LOESS for 38 Years

 

 
   

 

Avg daily inflow over last 7 days
= 1,979 AF (998 cfs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/1 11/1 12/1 1/1 2ft 3/1 4/1 5A 6/1 Wi aft o/1 10/1

Date
me 1982 meee 982 ee 1985 eee 1984 en 085 ee 98 ee eee 1989 eee 1990 ee 1902 eee 1995 ee 1994

ee 1995 ees 996 ees eee 1998 ee 1999 eee 000 eee 2007 eee 20 038 2005 2006 2007 = 2008

__2009 ——=—2010 2011 ——2012 2013 2014 2015 2016 "2017 2018 2019 —Median

 
Cumulative UKL Inflow by Water Year

 

 

 

 

Oct 1 - Sept 25 = 1,024 TAF

 

 

 

 

 

 

 

 

 

 

 

 

 

2/1 3/1 4/1 5/1 6/1

 

 

 

 

1982 1983 1984 1985 1986 1987 1988 1989

 

 

 

1992 meme 1993 oe @ 1994 1995 1996 1997 1998 1999

 

=< 2001 2002 2003 =< 2004 = « + 2005 2006 2007 2008 <= 2009

 

2011 2012 2013 — §=2014 2015 2016 2017 2018 2019

 
Cumulative Inflow by Exceedances

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0 “I T T T T T T T
10/1 14/1 12/1 1/1 2/1 3/1 4/1 7/1 8/1 9/1

 

 
UKL Elevation
Water Years 2011 - Current

366,775

=
=
oO
8
9
u
Ww

‘1-Nev 1-Dec L-Jan 1-Feb 1-Apr 1-May 1-jun l-tu

WY2012 —— WY 2013 me WY 2014 i¥2015 en W206 ee WY 2017 meee W215

 
USGS 11507001 UPPER KLAMATH LAKE NR K.FALLS(WEIGHT/MEAN ELEV) OR

 

413976

4139.65

4139.68

413955

4133.56

4139,45

4139.46

United States Bureau of Reclamation
Klanath Basin (USBRKB) Datun, feet

o
>
S
o
o
€
o
=
3
>
o
et
o
o
onl
o
>
a
o
a
o
a
a
6
o
=<
9g
|

 

 

4139.35

 

Sep Sep Sep Sep Sep sep Sep
14 16 18 26 22 24 26
2619 2619 2619 2019 2619 2619 2619

-—-—=— Provisional Data Subject to Revision ----

 

 

14,139.58? |

 

Sep
2018

 

4,138.574 |

 

 

4.138.554 |

 

4,138.524 |

 

|4,139.52P ||)

|4,138.494 |

 

4,139.54? ||

 

4,139.54P

 

||4,139.56? |

 

 

 

4,139.59? |

 

|4,139.59° |||

4,138.484_

 

|4,138.464

 

4,138.454 _

 

 

4,138.434

 

4,138.404

|

 

|4,139.59°

 

 

 

4,138,374 |

4

 

|4,138.364

 

 

4,138,364

 

4,139.63? ||

4,138,324 |

 

 

 

 

 

 

4,139.64? 4,138,304 |

 

 

UKL elevation is increasing and is 1.34 feet higher than year ago

 
EWA and Project Supply

: ‘ March - Sept .
Adjusted inflow F es Enhanced Project Supply
forecast (TAF) inflow projection EWA(TAF) Forced SFF? May/June? (TAF)

TA

Forecast date

June 1 160 635 546 N 322

 

¢ This is the last NRCS forecast and allocation update until early January 2020

* NRCS inflow forecast is adjusted to account for updated bathymetry (per Tri-Agency Hydro
Team tech memo)

* Triggers for the forced surface flushing flow (March 1 and April 1 EWA allocation) and
enhanced May/June flows (April 1 EWA allocation) have passed

ra

 
 

540,251 AF

mEWAused » EWAremaining

 

99% used to date, projected through Sep 30 = 100%

ya
Ag from UKL

est 2019 distribution ; i 8.93

est 2019 distribution] 2. 8.01

 

Project deliveries (TAF)

Mar Apr
1.89
21.11

| 2953 |

60.43

2019 YTD ; 8.93

0.31
4.25

4.20
11.49

2019 YTD ’ 8.01

¢ 272 TAF of 322 TAF Project Supply spent to date, Ag projected to use 292 TAF

rx

Ma

15.86
48.17
49.35
85.08

42.64

42.64

0.84

5.35

5.49
12.97
5.04

5.04

Jun Jul

1.84
0.68
4.89
5.03
9.76
4.27
4.27

* Refuge = 35 TAF total since March 1

17.2 TAF through Ady Canal to date

Aug

0.50
6.17
6.30
13.94
5.50
5.50
3.22

Sep
25.89

| 41.40

39.94

56.11

34.15

| 27.83

0.59
6.11
5.86
13.19
6.13
5.28

Oct

1.19
11.23
14.13
18.30
12.61

0.00

 

Nov Mar-Sep Total Oct-Nov Total

13.37 0.00

~30 cfs per day through Ady from April 1 through September 30,

transferred water right

Unused project supply ~50 cfs through Ady from September 4 through
September 12, ~100 cfs beginning September 13, ~150 cfs beginning

September 16, ~200 cfs beginning Oct 1

18 TAF from Tule Lake Irrigation District (D pumping plant) since March 1,
D pumping resumed 9/19
UKL Surface Elevation 000503

4,144.00

4,143.00

4,142.00

4,141.00

4,140.00

4,139,00 eee ee Sia eeact

4,137.00

%)

ome Past Elevation Yesterday's Elevation ome Projected Elevation eeeeee Central Tendency (UKL Credit Mod} Fiood Curve

 
000504
lron Gate Flow

6000

 

0
1/1/2019 2/1/2019 3/1/2019 4/1/2019 5/1/2019 6/1/2019 7/1/2019 3/1/2019 9/1/2019 10/1/2019 11/1/20

Gb minimums Past How @ Yesterday's Flow —<—Projected low

Sept min = 1000 cfs

 
Water Quality Conditions Map
Upper Klamath Lake
9/18/2019

science for a changing world hs
To Coopemarion ach the Breau of Reclarution DT

7

MR

WMR

Temp: 12.951 °C:
BG: 7.31 mg/L
pH: 7.50

PC: 1.20 RFU
Bloom: L

AMIDN Upper / Lower
Temp: 14.77 °C ! 14.78 %
DO: 6.38 mg/L / 6.32 mg/L

pH: 7.59 / 7.52
PC: 14.7 RFU / 0.7 RFU
Bloom: L

MDT Upper / Lower ” iepy

Temp: 15.76 °C 15.74 °C / nag

DO: §.38 mg/L. / 5.19 mg/L Teny: ULa

pH: 7.90/ 7.81 DO: 7.29 mg/L

PC: 1.10 RFU / 5.10 RFU Bee ens
MDT. WMR, and ieee i PC: 2.20 RFU

RPT updared Bloom: L-
weekly. Follow the

links to:

MDT Uy

em hourly.
we Follow the links to
WMR MDN Upper

RPT MDN Lower

MDN updated

Abbreviations:
Sire Parameter
MDN: Mid-North DO: Dissalved Crorgen
MDT: Middle of Trench PC: Pkyeaeyarin ~ Lighr
WME: William:on River Cholet | RFU: Relatrve Fanorescence Unurs M: Moderate
RPT: Ratemake Pout H: Heavy
VH: Ver Heavy

 
 

14.8

Tenperature, water, degrees Celsius
Tenperature, vater, degrees Fahrenheit

15,6

Sep Sep Sep Sep Sep Sep Sep Sep
12 14 16 18 208 22 24 26
2619 2619 2619 2619 2619 2619 2619 2019

==== Provisional Data Subject to Revision ----

 

7
&
o
8
“
G
o
a
_—
o
o
en
o
“4
3
o
Bb
&
a
4
4
=i
o

Sep Sep Sep Sep Sep Sep
14 16 16 26 22 24
2619 26019 2619 2619 2619 26019 2619

---—< Provisional Data Subject to Revision ----

“ Hedian daily statistic (57 years} *% Heasured discharge
— Discharge

 
Upper Klamath River (Oregon) water quality

Upper Klamath River Water Quality Update September 19, 2019

28

 

a USGS

science for a changing world

rn Ee ~S) 1 Sc: 108.8 pSvem
opl4osis =f. ty ; oe

| MTU.

.| Temp: 16.14 °C / 16.07 °C

Temp: 16.41 °C /

DO: 3.57 mel (3.30 me
pH: 7.68 / 7.56

SC: 136.8 uwS’om/ 137.0 p$/om

LRDC: Lost River
Diversion Channel
MOL: Miller island Lower
MIU: Miller Island Upper
CSD: Klamath Serait Dram
KBRL: Reno Bridge Lower Sy * f
KBRU: Keno Brides Upper Ve “| pEE 7.24
Hoare: if $C: 318.8 uSicm
Bloom: NA

 
Tal
ec
Lo
fal
u
WW
te
u
o.
et
ui
ih
Kote
fal
“|
atl
=
a)
mi
ao
j
a
oles
Cl
ww
=m]
&

2668
15966
1366

1766
1668
1568

1486
13686

1268

1166

1666

966

USGS 11516530 KLAMATH R BL IRON GATE DAM CA

 

AA. AZ AA ALA pie

 

 

 

Sep Sep Sep Sep Sep Sep Sep Sep

2

 

12 14 16 16 26 22 24 26
619 2619 2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

“ Hedian daily statistic (58 years} —— Discharge
Klamath River Mainstem Water femps

2019-05-12 2019-05-13 2073-05-14 2019-05-15 2071 9-09-16 1 2019-09-16 2019-09-20 2019-09-2 2019-09-22 2019-09-23 2019-05-24

—— Water Temp. Telemetered WT@HG, Klamath River below Iron Gate, Temperature of Water (C) — Water Temp. Telemetered WT@O8, Klamath River near Orleans, Temperature of Water (C)
» Water Temp. Telemetered WT@SV, Klamath River near Seiad Valley, Temperature of Water (CC)

http://waterquality.karuk.us:8080/

 
USGS 11517500 SHASTA R NR YREKA CA

 

ey

 

=|
&
a
a
au
4
Ge
a
oo
te
a
a
hoje
a
“
wl
=
al
u
ao
uw
‘|
olen
a
Wi
“
oS

 

 

368
Sep Sep Sep Sep Sep Sep Sep
12 14 16 15 26 22 24

2619 2619 2619 2619 2619 2619 2619

---= Provisional Data Subject to Revision ----

“ Median daily statistic {82 years) —— Discharge

 
Eales i

USGS 11519500 SCOTT R NR FORT JONES CA

 

Le

 

 

—
&
a
ai
a
7)
ao
a
a
ra)
a
a

Cm
a

==

a =|
=
a
a
ao
co
hi

a
[=
a"

|

2

 

Sep Sep Sep Sep Sep Sep Sep
14 16 16 26 22 24 26
2619 2619 2619 2619 2619 2619 2619

=-== Provisional Data Subject to Revision ---=-

~ Median daily statistic (77 years} —— Discharge

 
= USGS |

USGS 11520500 KLAMATH R NR SEIAD VALLEY CA

 

PA ALAS at pa PO

 

 

7
e
o
i
a
04
oe
a
o.
aha!
a
a
hie
a
“
a
3
o
a
aa
=
fo
=
iz
tH
“mj
e

 

Sep Sep Sep Sep Sep Sep Sep
14 16 18 28 22 24 26
2819 2619 2619 2619 2619 2619 2619

--=—= Provisional Data Subject to Revision ----

“ Median daily statistic (86 years} —— Discharge

 
ZUSGS _

USGS 11521500 INDIAN C NR HAPPY CAMP CA

 

. Pa ie

 

 

2
ce
o
*
o
Le)
te
vt]
a.
ato!
o
a

foe
m

“-|

a
=
a

.
a
ma
j
mm

<=
Q
4

“=|

eS

 

46
Sep Sep Sep Sep Sep Sep Sep
12 14 16 18 268 22 24
2619 2619 2619 2619 2619 2619 2619

---= Provisional Data Subject to Revision ----

‘“ Hedian daily statistic {62 years} —— Discharge

 
 

ha
a
Las)

 

I

 

 

Sep Sep Sep Sep Sep Sep Sep
14 16 16 26 22 24 26
2619 2619 2619 2619 2619 2619 2619

--=-- Provisional Data Subject to Revision ----

“ Median daily statistic {95 years} —— Discharge

 
aUSGS

USGS 11523000 KLAMATH R A ORLEANS

 

 

“te
&
oS
Q
a
be
a
&
ray
ou
a

Lay
Q

==

am
=
oO
7
a
mo
4
ig
lent
a
1

“=
ca

 

 

968
Sep Sep Sep Sep Sep Sep
14 16 138 28 22 24
2619 2619 2619 2619 2619 2619 2619 2619

=---= Provisional Data Subject to Revision ----

“. Hedian daily statistic (91 years} — Discharge

 
Klamath at Orleans water temp
PAIS

USGS 11523000 KLAMATH R A ORLEANS

 

Ce
=
=
4
=
o
a)
w
oO
o
u
a
o
™
5
u
a
-
0
=
a
be
=
he!
0
be
o
o.
£
u
=

 

 

Tenperature, water, degrees Fahrenheit

16.8

Sep Sep Sep Sep Sep Sep Sep Sep
12 14 16 18 26 22 24 26
2619 2619 2619 2619 2619 2619 2619 2619

--=<= Provisional Data Subject to Revision ----

 

 
a USGS

USGS 11530000 TRINITY R A HOOPA CA

 

 

 

7
e
o
o
o
4
gE.
o
cL.
ra
a
a
ive
tu
J
o
=
o
%
ro
aa
L.
a
be
a
th
df
e

 

Sep Sep Sep Sep Sep Sep
14 16 18 28 22 24
2619 2619 2619 2619 2619 26019

---- Provisional Data Subject to Revision ----

“ Median daily statistic (55 years} *% Measured discharve
— Discharge

 
USGS 11530500 KLAMATH R NR KLAMATH CA

 

ou
a1
laa)
a

rs
/

Lele

ha
iN
a
a

 

 

a7
c
a
tl
uo
Le
GG
h
a
at
a
uw
ape
wa
‘| 3668
a
P= |
fa
i
cir)
mo
a
fis
inks
a
Le
oe
oo

 

Sep Sep Sep Sep Sep Sep
14 16 16 28 22 24
2619 2619 2619 2619 2619 2619

---= Provisional Data Subject to Revision ----

“. Median daily statistic (54 years} *% Measured discharge
— Discharge

 
= 18)

 

Klamath at Klamath water temp

 

 

Paes

USGS 11530500 KLAMATH R NR KLAMATH CA

19.6
16.5
18.8

L735

Tenperature, water, degrees Celsius
Tenperature, vater, degrees Fahrenheit

17.8

Sep Sep Sep Sep Sep Sep Sep Sep
12 14 16 18 28 22 24 26
2619 2619 2619 2619 2619 2619 2619 2819

--=<= Provisional Data Subject to Revision ----
000520

Clear Lake Elevations

 

 

 

 

 

 

(Feet)

 

 

 

 

<
9
e
o
>
a
lu

 

 

 

 

 

 

 

 

4516 1 : ; :
9/7 10/27 12/16 2/4 3/26 5/15 7/4 8/23 10/12
=e «= Clear Lake WY2011 em Clear Lake WY2012 ewes Clear Lake WY2013

ome Clear Lake WY2014 wows Clear Lake WY2015 Clear Lake WY2016
——— Clear Lake WY2017 «=m e=NMedian (1961-2018) a= Clear Lake WY2018

eee 8(0p Minimum (End of Sept) em (\c.ar Lake WY2019

 
. 000521
Gerber Elevations

 

 

 

 

 

 

 

 

 

a
oO
racy
sl

 

 

=
co
pag
MS

—
-_
o
Oo
a.
=
S
o
>
a
ad

 

 

 

 

 

11/20 2/28 7/28

 

= = Gerber EL WY 2011 Gerber EL WY 2012 Gerber EL WY 2013

ome Gerber EL WY 2014 ~ Gerber EL WY 2015 = = Historical Average {1961-Present)

Gerber EL WY 2016 Gerber EL WY 2017 BiOp Minimum, End of Sep
seeeee Spill Elevation (Ft) emu GE Der EL WY 2019 Gerber EL WY 2018

 
C. shasta monitoring update

 

2019 C. shasta spore levels at Beaver Creek (KBC)} index site
120 - ©

2017
100 - = 2018

he
2 2019
S o
a 80 7 e
wo
5
a 60 -
0
£
©
2s 40;
” e o e
0 . ‘ KBC

 

 

January February March April May June July August September October NovemberDecember
2019
July 1: Spore levels were higher at all sites this week, with the highest density for the year detected at KBC (albeit a grab sample). While KOR remained below 10 spores/L, KTC surpassed this level this week. Average density (spores/L} from
upstream to downstream was as follows (a-grab sample): KIS 78, gABC 118, KIN 36, KSV 14. KOR 3, gKTC 19,

July & Waterborne C. shasta levels were lower this week, bul remained above 10 spores/L at the upstream sites. Average densily (spores/L) from upstream lo downstream was as follows (g=grab sample): KI5 34, KBC 34. KMN 30, KSV 9,
KOR <1, gKTC 10

https://microbiology.science.oregonstate.edu/content/monitoring-studies

 
C. shasta monitoring update

 

     
 

 

C. shasta average spore levels at all sites in 2019 Beaver Creek Iron Gate
KSV \
eal © / 15 Fish Trap
° ad ; Kinsman Rkm 287
100 - KMN o kiN
© m
3) KSV
= ® KOR
o 80 4 O — KTC (always manual grab sampie) &
= &6 Manual grab sample 8 ° ® Drieans
© Rkm 90
Soe
8 0 5 °@
@
8
6
= 40 7 6 .
ie a Se g o
oO
s
20 - 6
®.@ 3. #0 6 ®
a= O
° $68. “Soe
se88608 app

 

 

January February March April May June July August September October NovemberDecember

ensit efag e5 5 ber) ratonova shasta in 24-hour composite water samples collected at the mainstem index sites in 2019. Note that KMIN is sampled only during salmonid
€ al F I roune ren I es Ap | ven f e = fea Pay i KSV = Seiad Valley, KIS = near I5 brik ge, K Tc = Tully Creek, KMN = Kinsman Fish lrap KOR

 

https://microbiology.science.oregonstate.edu/content/monitoring-studies

 
Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 83 of 460

 

000524
KP-400 (Birri)
(Rev. 05/23/07)
LANGELL VALLEY IRRIGATION DISTRICT
WEEKLY OPERATIONS REPORT
_
Month S27 \. 20 |]
Sun. Mon. Tues. Wed. Thurs. Fri. Sat.

 

Date: pe Ss Go -/6 G-(7 9~/¥% q =/9 g ~ZO F-2 |
Time: [LLY Bo y2i2s Pm B4 Of! 20 nen (i: 20 Ap F235 anm] (0-18 ke)

Miller Creek

Diversion
(North Canal @
Miller Greek)

Elevation: | 3. Ges 4.54 19,69 | 3-6 Y 19 3/70 | 3./0
FSi go | ¥o | 64 | Gq | ue Yb | 43

Remarks:

 

 

 

 

 

Malone Dam
(River gates)
Elevation: | 9 .</ ¢

——

w
ee,

7.52 19.53 19.47 (9.22 19,3)
Gates: Closed lelosad ¢ lesed Closed closes! Closed closed

 

 

 

 

 

 

 

 

 

 

 

CFS:
Remarks:
East Malone
Lateral
(at Malone} : .
Downstream: 17.2.0 | 7./0 C+ t 7.{0 7.ee 7.10 | 7-(e
Gates:|_ $7 7 7 - a | <o «o
crs: |/ ¥ 24 24 |2Y 24 |26@ | 26
Remarks:
West Malone
Lateral
(at Malone) ; - }
Height 17.7 |S | 725 17.5 12.4 7.0 ME
Gates:
cslfoy |¥6 | #6 [we | vo lg] [7° cow
Remarks: ro rend

 

 

 

 

 

 

 

 

 

H:\FORMS\WATERI\LVID Daily Op Rpi.doc

 
9/25/2019 Case 3:19-cv-O04405erMHGEN RE CHMM AME BorOomalrheerOAN29/20 werag Rebs of 460
000525

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] LVID Weekly Report

Langell Valley <Ividngsec@gmail.com> Wed, Sep 25, 2019 at 10:06 AM
To: "Felstul, David" <dfelstul@usbr.gov>, Charles Kittner <ckittner@usbr.gov>, "CAMERON, JASON" <jcameron@usbr.gov>

Please see the attached.

Thank you,
Haley

 

f Weekly Report 9.15.19.pdf
692K

https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 164566792466070661 S&dsqt=1&simpl=msg-f%3A16456... 1/1
Date
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 85 of 460

Time
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:32
9:15:32
9:45:32
10:15:32
10:45:32
11:15:32
11:45:32

Hw_FlowN Hw_FlowC: MillerHill

17
17
17
17
17
17
17
27
30
24
27
28
25
28
33
32
31
27
30
25
30
32
30
26
39
21
40
24
29
35
32
32
24
26
31
26
27
26
26
30
26
22
28
30
20
27

5

unonnoa ow

40
40
40
40
40
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

F MillerHill_ § MillerHill_ FlowPum

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

p3

000526
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 86 of 460

12:15:32
12:45:32
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32
0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33
11:15:33

26
27
24
43
41
44
41
40
42
42
47
46
47
43
43
44
48
40
49
43
42
40
50
43
39
56
54
51
49
31
36
47
46
37
40
47
39
35
37
48
32
32
55
47
51
55
47

39
39
39
56
63
63
63
64
64
64
64
64
64
64
64
64
64
64
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
62
62
62
62
63
63
63
64

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000527
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 87 of 460

11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:33
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:33
3:45:33
4:15:33
4:45:33
5:15:33
5:45:33
6:15:33
6:45:33
7:15:33
7:45:33
8:15:33
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33

40
48
50
51
52
48
50
53
49
49
45
41
54
54
43
38
29
37
49
42
45
36
45
45
40
44
48
42
44
44
43
44
44
40
47
43
39
40
42
46
44
37
41
49
45
58
45

64
64
64
64
64
64
64
64
64
63
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
84
84

oo 0 0

WwWwow Ww
nono on wm

SN ODN NN NNN NNN NNUWNUWNULWMNSNIUNON OOOO ODDO DHOOM

WWW W Ww Ww
Puuonaonwum

oo oo oo oo occoooqoooooco ooocooooooocooococoooocooo o0ceo oe

PRPRPRPENEB
owowvovodv

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000528
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 88 of 460

11:15:33
11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:34
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:34
3:45:34
4:15:34
4:45:34
5:15:34
5:45:34
6:15:34
6:45:34
7:15:34
7:45:34
8:15:34
8:45:34
9:15:34
9:45:34
10:15:34

59
53
73
56
61
62
51
58
60
64
64
62
68
62
58
69
65
64
64
70
55
56
63
64
57
56
60
56
60
58
71
61
50
58
54
62
63
58
59
61
58
60
61
61
69
57
68

84
85
85
85
85
85
85
85
87
87
87
87
87
87
87
87
87
87
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85

Ww
BPP WWWWWWwWwhtsnwfFP PH HP HP HPPA HP HPAP HPAP HHP HPP HP PHP PHP HP HP HHP HPWH Hs

WwW Ww Ww
& BD HS

BB
oO

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000529
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 89 of 460

10:45:34
11:15:34
11:45:34
12:15:34
12:45:34
13:15:34
13:45:34
14:15:34
14:45:34
15:15:34
15:45:34
16:15:34
16:45:34
17:15:34
17:45:34
18:15:34
18:45:34
19:15:34
19:45:34
20:15:34
20:45:34
21:15:34
21:45:34
22:15:34
22:45:34
23:15:34
23:45:34
0:15:34
0:45:34
1:15:30
1:45:30
2:15:30
2:45:30
3:15:30
3:45:30
4:15:30
4:45:30
5:15:30
5:45:30
6:15:30
6:45:30
7:15:30
7:45:30
8:15:30
8:45:30
9:15:30
9:45:31

66
69
64
61
63
68
64
59
64
61
64
60
64
58
65
60
57
60
59
61
54
59
65
57
53
59
71
59
64
67
50
54
51
65
48
70
51
66
57
60
58
54
61
53
66
58
50

85
86
86
87
87
87
87
87
87
87
87
87
87
87
87
87
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
87

34
34
34
35
34
34
34
34
34
20
20
20
13
13
13
13
13
14
14
14
14
13
14
14
14
13
13
12
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
34
34
34

oo oo o oO 0 oocooocooooocooooo co cooocooocoococoo0ocoo0o 0 Co0o coocoonocoeoeo eo

PRR
Ao

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000530
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 90 of 460

10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31
0:15:31
0:45:31
1:15:31
1:45:31
2:15:31
2:45:31
3:15:31
3:45:31
4:15:31
4:45:31
5:15:31
5:45:31
6:15:31
6:45:31
7:15:31
7:45:31
8:15:31
8:45:31
9:15:31

54
58
66
53
61
62
61
57
62
57
55
64
57
61
63
62
61
59
58
68
68
68
69
50
68
59
54
70
65
58
59
59
68
70
56
54
59
60
68
57
60
60
62
65
62
62
60

87
87
87
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
88
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
19
19
19

bE
a

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000531
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 91 of 460

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31

0:15:31

0:45:31

1:15:31

1:45:31

2:15:31

2:45:31

3:15:31

3:45:31

4:15:31

4:45:31

5:15:31

5:45:31

6:15:31

6:45:31

7:15:31

7:45:31

8:15:31

8:45:31

64
68
60
73
72
66
63
69
65
57
58
58
71
61
57
71
59
66
58
71
40
61
53
65
63
58
65
55
62
56
57
62
64
59
61
58
58
63
58
66
59
54
55
55
58
56
61

87
87
87
87
87
87
87
87
88
88
87
87
87
87
87
87
87
88
88
87
86
86
86
86
86
86
86
86
86
85
85
85
86
86
86
85
85
86
86
86
85
85
85
85
85
85
85

19
20
19
19
19
19
19
19
17
16
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
18
17
17
17
17
17
17
17
17
17
17
17
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000532
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 92 of 460

9:15:31

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32

0:45:32

1:15:32

1:45:32

2:15:32

2:45:32

3:15:32
12:12:57
12:42:57
13:12:57
13:42:57
14:12:57
14:42:57
15:12:57
15:42:57
16:12:57
16:42:57

59
60
50
53
65
62
58
57
59
55
54
57
57
55
57
52
60
59
51
54
59
55
57
57
56
58
57
57
58
55
52
57
57
58
62
62
60
111
110
111
109
110
111
112
112
110
109

85
86
86
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
145
145
145
145
145
145
145
145
145
145

28
27
28
28
28
28
28
28
28
27
28
27
27
27
27
28
27
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
21
22
23
23
23
23
23
23
22
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000533
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 93 of 460

17:12:57
17:42:57
18:12:57
18:42:57
19:12:57
19:42:57
20:12:57
20:42:57
21:12:57
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34

111
109
112
112
103
109
107
111
112
112
110
109
110
114
111
107
114
108
113
109
113
111
109
110
111
109
110
111
110
118
134
134
131
136
135
134
135
134
136
135
135
132
132
133
133
132
134

145
145
145
145
145
145
145
144
144
144
144
144
143
143
143
144
143
143
143
143
143
143
143
142
142
142
142
142
142
180
190
191
191
191
191
191
191
191
192
192
192
192
192
192
192
192
192

22
23
22
23
23
23
23
23
23
23
23
22
23
23
22
23
23
23
22
23
22
23
22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
17
17
18
17
18
18
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000534
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 94 of 460

16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34

131
132
130
130
130
131
135
137
135
131
133
130
135
134
133
134
134
134
130
134
135
133
132
134
132
132
135
133
132
134
131
156
165
156
164
165
158
159
160
153
160
163
154
166
163
161
159

193
193
193
193
193
193
192
192
192
191
192
192
192
192
192
192
191
191
191
191
191
191
191
191
191
191
191
191
191
191
191
229
243
243
243
244
244
244
243
243
243
243
243
243
243
243
243

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
16
16
17
17
17
17
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000535
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 95 of 460

16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34

162
160
158
163
161
163
161
156
161
161
165
159
164
165
165
159
164
160
162
163
163
163
162
162
162
162
161
160
164
164
158
164
162
159
152
165
159
163
162
161
160
162
159
167
167
165
160

243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
243
243
243
243
243
243
243
243
242
242
242

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
18
19
18
18
18
18
18
19
19
19
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000536
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 96 of 460

15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34

162
156
156
161
161
156
167
159
158
163
165
166
159
158
161
164
162
161
162
163
164
160
161
161
163
163
163
165
161
164
165
164
160
156
168
167
163
160
165
162
163
160
160
162
160
161
165

242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
241
241
242
241
241
241
242
242
243
243
243
244
244
245
245
245
245
245
245
245
245
246

NNNNNNNRPRP RRP BP BP BBP PB RP BP PB RP BP RP BP eB RPP BPP BB
OOO COO OM HP HUH wu WHY UH HUOHUKUHUO WH UOUWUKUHUOWKUOUOHU WH WHO WH Ow ©

oo oo oOo oO 0 0 0 00 000

oo oO oO oO oO oO coco cococUcClcCOUmcUCcOCcCOCUCcOCUCCOCcUCcCOCcCOCUCcOUCcOCUCOUCcOCUCCOCcCcOCUCcOCcCUCcCOCcUcOCcUcWOCCoO CoO oO oO

NNNNNNNNN NN NM LK NB
wWwwh fF HPF PF HUUUU DAD

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000537
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 97 of 460

15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35

164
159
161
163
163
162
161
162
162
163
162
161
158
160
159
161
163
164
161
164
165
157
163
164
159
167
163
163
159
167
159
160
162
163
158
158
166
168
161
160
162
163
163
160
162
163
163

246
246
246
246
246
246
246
246
246
246
245
246
245
244
244
244
244
244
244
244
244
244
244
244
243
243
243
243
243
243
243
243
243
243
243
244
244
245
245
245
246
246
246
246
246
246
247

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
21
21
21
21
21
17
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000538
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 98 of 460

14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35

164
161
163
163
163
164
163
162
163
162
162
165
162
160
163
164
163
158
158
160
163
160
164
163
162
161
161
163
163
163
164
163
161
170
163
162
161
163
163
159
163
164
162
163
162
162
168

246
246
247
247
247
247
247
247
247
248
247
247
247
246
246
246
246
246
246
245
246
246
245
245
245
245
245
244
244
244
244
244
244
244
245
245
245
245
245
245
246
246
247
247
247
247
248

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

17
17
17
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
17
18
18
18
18
18
17
17
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000539
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 99 of 460

14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35

165
165
166
166
163
161
164
165
161
164
161
162
162
163
164
163
160
166
165
162
164
164
169
164
161
164
163
162
162
165
163
163
161
164
163
166
161
162
167
164
166
164
164
164
164
164
165

248
248
248
248
248
248
248
249
249
249
249
249
249
249
249
248
247
247
247
247
247
247
247
247
247
247
247
247
246
246
246
246
246
246
246
246
246
246
247
247
248
248
248
249
249
249
249

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
15
14
14
14
15
14
15
15
15
15
15
15
15
15
15
10

10
10
10
10
11
10
11
11
11
11
11
11
11
11
11
11
11
15
15
15
15
15
15
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000540
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 100 of 460

13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36

163
164
167
163
162
165
164
165
164
161
164
165
163
164
160
157
159
162
161
162
160
160
163
164
163
162
163
169
163
162
162
164
163
161
161
161
164
172
162
161
163
165
163
164
164
162
159

249
249
249
250
250
250
250
249
249
249
249
249
248
248
248
247
246
247
247
246
247
247
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
18
19
19
19
19
19
19
19
19
19
19
19
20
20
20
20
20
20
19
19
19
19
20
20
20
19
19
20
20
20
20
20
20
20
20
20
20
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000541
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 101 of 460

13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:32
11:14:32
11:44:32
12:14:32

159
162
157
158
166
160
159
160
165
164
165
163
159
163
165
161
167
162
164
163
164
163
163
159
165
168
164
163
166
165
163
165
165
166
163
164
167
166
165
163
163
162
164
159
162
161
162

246
246
246
246
246
246
246
246
246
246
246
246
247
247
246
246
246
245
245
245
245
245
244
245
244
244
244
245
245
245
245
245
245
245
245
245
244
245
246
245
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000542
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 102 of 460

12:44:32
13:14:32
13:44:32
14:14:32
14:44:32
15:14:32
15:44:32
16:14:32
16:44:32
17:14:32
17:44:32
18:14:32
18:44:32
19:14:32
19:44:32
20:14:32
20:44:32
21:14:32
21:44:32
22:14:32
22:44:32
23:14:32
23:44:32
0:14:32
0:44:32
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:33
11:14:33
11:44:33

162
163
163
163
162
161
163
162
163
163
162
161
164
165
166
168
159
161
159
164
160
166
159
165
166
161
162
159
164
161
166
164
164
165
166
166
164
163
165
163
174
192
192
191
192
190
191

246
246
247
247
248
248
248
248
248
248
248
248
248
249
249
248
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
245
245
245
245
244
244
244
245
245
246
250
251
251
251
251
252

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000543
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 103 of 460

12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33

192
189
188
190
193
191
189
187
188
190
191
188
191
187
190
184
186
188
189
187
188
190
190
203
183
190
189
188
191
191
189
192
190
187
188
182
183
186
196
183
190
192
196
181
201
189
185

252
252
252
252
253
253
253
253
253
253
253
253
253
253
253
252
253
252
252
252
252
252
252
252
251
252
251
251
251
251
251
251
251
251
251
250
250
250
250
250
251
251
251
251
252
252
253

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
19
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
19
18
18
18
18
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000544
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 104 of 460

11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33

190
188
191
188
189
187
187
192
188
188
186
189
188
186
187
175
196
192
183
191
189
187
187
186
185
185
189
186
185
190
186
198
203
198
185
192
195
188
191
192
191
191
190
196
220
219
213

252
252
253
253
253
254
254
254
254
254
254
254
254
254
254
254
254
253
253
253
253
253
252
252
252
252
252
252
252
251
251
251
251
251
251
250
250
250
250
251
251
251
251
291

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
23
23
22
22
22
23
22
22
22
22
22
23
22
23
22
22
22
22
22
22
22
22
22
22
23
23
23
23
23
23
23
23
23
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000545
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 105 of 460

11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33

220
224
213
212
222
215
222
217
223
214
220
218
218
217
221
218
218
203
218
220
223
220
218
220
221
220
224
217
214
219
213
220
222
214
217
218
215
222
217
210
226
204
226
221
219
225
226

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
24
23
23
23
23
23
24
23
23
23
23
23
23
24
23
23
23
23
23
23
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000546
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 106 of 460

10:44:33
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34

225
212
215
220
227
228
217
225
230
222
228
229
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
225
226
215
243
254
256

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
25
25
25
25
25
25
26
25
26
26
26
26
25
25
25
26
25
25
26
25
26
25
26
25
26
26
26
26
26
25
26
26
25
26
25
26
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000547
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 107 of 460

10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34

253
248
256
253
249
254
252
250
253
251
248
253
252
250
250
250
250
251
247
247
249
250
250
247
246
248
248
252
249
250
248
252
250
250
253
247
253
251
248
249
250
249
252
262
260
260
258

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
26
26
25
25
26
25
25
25
26
25
26
26
26
26
26
26
25
26
25
26
26
26
26
26
26
26
25
26
26
26
25
26
26
26
26
26
26
26
26
26
26
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000548
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 108 of 460

9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34

0:14:34

0:44:34

1:14:34

1:44:34

2:14:34

2:44:34

3:14:34

3:44:34

4:14:34

4:44:34

5:14:34

5:44:34

6:14:34

6:44:34

7:14:34

7:44:34

8:14:34

8:44:34

257
257
260
261
258
259
257
260
260
256
260
257
260
260
263
263
261
260
261
260
261
257
260
260
259
259
257
260
263
260
262
260
261
259
263
261
262
261
262
262
263
262
263
318
312
314
307

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000549
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 109 of 460

9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35

310
313
312
311
308
312
312
310
309
310
308
307
308
309
308
306
306
308
304
311
312
303
308
308
312
307
310
309
310
310
308
310
312
310
313
314
310
311
312
309
310
309
311
311
311
311
311

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
29
30
30
30
30
30
30
30
30
30
29
30
30
29
30
30
29
30
30
29
30
30
30
29
29
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000550
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 110 of 460

8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35

332
323
317
330
326
321
322
324
320
323
327
322
325
325
323
324
323
325
328
332
314
328
324
318
319
322
325
321
328
327
325
316
322
324
331
320
327
324
321
323
316
328
322
322
349
371
365

335
334
319
330
327
327
324
328
321
326
322
327
327
328
325
327
325
325
327
334
319
330
326
322
321
329
326
323
324
328
331
318
331
330
338
323
330
332
329
336
318
329
325
326
351
377
369

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
29
30
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
29
29
30
29
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000551
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 111 of 460

8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36

360
362
367
366
364
359
359
366
365
365
364
362
359
365
366
367
360
360
364
365
351
376
370
349
369
367
359
366
365
362
359
358
357
363
370
370
363
362
364
365
364
366
365
366
366
369
419

368
366
364
363
368
361
362
366
373
368
369
366
365
366
366
369
367
363
368
373
355
380
369
351
370
368
362
370
364
367
366
360
361
364
365
375
365
364
367
368
366
367
367
372
369
381
421

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000552
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 112 of 460

7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36

415
417
405
410
416
414
413
411
419
415
411
417
422
413
413
419
424
408
408
413
419
411
413
414
416
418
416
411
414
412
413
416
414
414
414
422
415
414
414
417
419
417
410
410
412
412
414

422
423
409
414
416
419
418
415
423
420
414
419
423
420
415
417
430
413
411
414
423
416
418
417
420
423
421
418
416
415
416
417
416
416
416
424
420
417
413
415
425
424
414
417
417
414
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000553
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 113 of 460

7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36

419
430
418
416
421
423
421
423
424
424
420
422
423
423
421
420
422
420
421
423
439
433
423
426
427
430
428
435
433
430
427
432
431
432
431
427
429
429
428
429
429
427
420
427
427
433
434

421
434
423
422
424
424
423
427
426
427
423
424
425
427
424
424
427
423
423
426
444
437
427
428
428
433
429
438
439
438
431
433
435
430
435
432
432
431
431
431
434
431
424
432
429
434
439

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
38
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000554
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 114 of 460

6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37
5:44:37

430
507
503
503
504
496
498
501
509
502
497
501
505
505
502
505
507
505
505
503
502
505
505
506
507
508
504
509
507
503
506
509
501
509
508
506
510
506
506
508
502
510
499
502
508
505
508

432
509
504
504
504
502
502
504
509
507
501
503
506
505
503
507
509
510
507
506
504
506
506
507
508
512
506
512
506
505
512
509
503
506
511
511
513
509
509
511
508
516
502
504
510
508
519

oo o o oO oO 0co° oO 0c clcUcrcCCmcCOCcUCcOCUCcCOCUCcOCUCCOCUCcOCcUCcCOCcUcCcOCcCcCCOCcCcOCcOCUCWOCCcOcUcOCUCCOCcCUCcOCCOCcCUCcOCUCcOCUCcOCUCcCOCUCc OC OCOUCUCUCUDCUOUCUUWN WW WDWwwnoeeoedcdcnes

Ny NN WWW Www www Ww
PrRerPUUuNoAo aos NN NN

SN ™N™NN ON OW WW WAOMN N WON WTWDoOwWnwnowdnwnoNwnwnownwnoaown nN N © OW

oo o 0 0 00000 0

SBHhHsPsP PP PPP PPP PPwpsp PP wspPP PH Pws PonwpsP ow Ppp Pw
(a > SS ee ee ee ee ee en)

000555
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 115 of 460

6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37

512
503
606
585
575
578
583
583
584
579
578
581
572
567
567
569
574
571
563
567
567
572
572
571
570
567
566
571
569
567
570
568
572
572
569
567
569
568
573
570
570
570
570
569
571
567
564

515
503
610
592
578
578
583
586
587
585
581
582
578
575
571
569
571
578
566
568
569
569
574
577
578
569
568
569
571
569
572
572
572
574
574
571
571
570
575
570
576
574
571
573
573
572
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O~awmnwnwnownwmnoaon won © WO NS N

PPP RPP RPP RPP BBP PB BP BP PB RPP PB PPP eB PP Pepe PB PE
£ BR HHL PHP HP HBHP HBP HP HUUUMUHUNH UO PHP HPO PP Pup Ppp Bs

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000556
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 116 of 460

5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37

566
573
570
579
577
567
567
568
583
607
600
599
601
602
599
598
599
589
594
591
598
596
597
591
595
596
593
597
596
596
593
594
592
594
592
595
592
595
593
599
598
595
593
594
590
590
600

568
577
571
580
581
571
568
568
583
611
605
605
606
606
605
603
604
590
599
595
597
599
603
594
597
597
595
596
597
598
595
597
593
598
594
599
597
600
595
601
601
602
600
599
592
594
606

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
37
37
38
37
37
38
37
37
37
37
38
37
37
37
37
37
37
38
38
37
38
38
37
38
38
38
38
37
38
37
37
38
37
38
37
37
37
38
37

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000557
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 117 of 460

5:14:37
5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37

593
591
592
591
629
626
627
620
620
623
631
625
627
625
622
628
625
625
626
624
626
623
626
627
628
624
626
620
623
629
627
625
623
628
627
626
628
628
625
625
624
626
627
625
624
626
626

598
596
595
593
627
631
625
621
621
624
627
631
630
629
626
630
628
629
630
627
629
626
628
626
626
627
629
622
625
623
631
627
625
628
628
630
629
632
628
628
626
628
629
628
627
627
628

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
37
37
37
37
38
37
38
37
38
38
38
37
37
37
37
38
38
38
37
37
37
37
37
37
37
38
37
38
38
38
38
38
37
37
38
38
38
38
38
38
38
38
37
37
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000558
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 118 of 460

4:44:37
5:14:37
5:44:37
6:14:37
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38
3:44:38

627
627
625
624
626
725
723
719
721
725
722
719
724
716
718
722
726
722
720
713
714
715
720
716
711
710
718
716
716
715
710
711
707
709
710
710
709
710
712
711
711
710
708
707
709
708
710

628
629
627
626
627
723
728
722
722
725
723
724
728
720
719
724
729
727
725
716
717
719
724
720
713
713
721
720
718
722
714
714
710
712
712
712
710
714
710
717
709
711
711
707
710
710
711

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
37
38
37
38
38
37
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000559
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 119 of 460

4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38

712
707
708
709
710
712
731
732
735
724
726
734
730
726
731
731
731
732
729
728
729
729
729
729
725
723
721
722
724
724
724
724
731
724
723
725
725
734
719
723
723
726
722
726
724
730
721

712
709
710
712
712
714
732
727
739
726
727
738
733
727
733
732
735
735
734
729
731
731
730
730
728
728
724
725
726
727
726
728
733
727
724
726
725
738
724
724
725
729
726
727
726
726
722

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
37
38
38
38
38
37
38
38
38
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000560
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 120 of 460

3:44:38
4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39
2:44:39

723
725
722
731
719
724
727
721
727
719
722
731
735
734
737
737
735
734
733
738
734
736
735
736
734
735
735
736
738
731
736
733
737
736
738
735
733
733
741
738
726
732
732
743
740
735
733

724
726
725
733
725
726
725
724
732
723
722
736
739
735
738
739
739
738
736
740
736
736
738
739
737
737
736
737
736
733
736
736
736
738
737
739
739
736
740
744
730
733
733
745
743
738
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
14
15
15
14
15
14
15
15
14
15
14
15
14
15
15
15
15
14
15
15
15
15
15
14
14
14

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000561
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 121 of 460

3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39

733
737
736
739
732
732
735
737
777
779
784
784
779
780
779
782
783
779
780
782
782
783
779
780
780
778
782
782
780
782
780
778
777
781
783
780
777
774
772
775
776
776
778
779
778
773
774

736
739
738
739
734
732
738
739
779
781
783
787
784
784
780
783
779
781
782
785
784
783
783
785
785
781
783
784
782
783
780
779
777
786
787
784
782
777
775
777
778
778
780
781
779
777
777

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
14
14
14
14
14
14
14
14
14
20
20
19
19
20
20
20
20
20
19
19
20
19
19
19
19
20
20
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000562
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 122 of 460

2:44:39
3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40
1:44:40

775
775
777
777
776
776
778
776
768
787
786
788
787
789
793
792
791
800
805
809
806
807
806
803
805
808
803
802
802
804
805
805
805
807
800
801
793
789
783
785
790
789
790
789
789
788
788

779
777
778
778
773
778
780
775
770
791
787
792
791
790
792
792
791
801
808
805
808
809
809
807
808
808
805
806
805
806
805
806
808
808
804
803
797
793
786
786
791
790
792
790
792
792
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
19
20
19
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000563
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 123 of 460

2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40

788
795
792
790
787
788
789
787
791
767
757
757
761
762
761
757
754
753
754
753
758
757
754
756
762
763
760
760
761
762
754
758
762
766
758
755
767
762
760
764
768
762
756
755
759
767
760

788
797
795
794
792
792
791
788
791
772
758
759
763
765
765
761
757
754
755
755
762
761
757
757
763
770
763
763
764
765
756
760
764
770
762
756
770
770
762
765
771
766
759
760
760
768
763

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
19
20
20
20
20
20
20
19
20
20
20
20
19
20
19
20
20
20
19
20
19
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
19
20
19
20
20
19
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40

000564
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 124 of 460

1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40

758
761
763
760
757
758
756
758
757
756
761
753
754
754
755
755
758
759
754
751
755
758
758
758
755
754
754
756
754
756
755
756
758
753
752
754
754
756
755
758
758
755
750
752
756
752
755

760
762
766
762
757
759
762
756
761
761
763
757
757
757
756
759
758
762
758
753
756
760
759
760
758
757
756
759
756
758
758
759
759
756
755
757
755
759
758
759
760
760
751
753
757
754
756

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

RPrRFNNNRFNNFNNN FN N
OoOwoooonowvnno on oOo oO YO 2 Oo

W~awowonwnmnwnnmniwnonwnwnnwniwonwnwnonnwnmnnwnwnnwniwnwnwnonwnwnwnwnownnwnwnwnwnnvn ov wo

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
39
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000565
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 125 of 460

1:14:40
1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:41
11:44:41
12:14:41
12:44:41
13:14:41
13:44:41
14:14:41
14:44:41
15:14:41
15:44:41
16:14:41
16:44:41
17:14:41
17:44:41
18:14:41
18:44:41
19:14:41
19:44:41
20:14:41
20:44:41
21:14:41
21:44:41
22:14:41
22:44:41
23:14:41
19:31:24
20:01:24

756
756
757
755
757
756
756
754
755
754
756
757
753
736
737
739
740
735
737
739
740
739
737
736
736
738
740
744
741
734
740
740
736
740
744
735
739
741
737
737
742
737
738
737
736
671
676

758
755
761
759
761
759
759
758
758
757
757
758
753
740
738
740
737
738
738
741
743
743
741
739
738
741
740
748
747
735
741
744
738
741
744
740
741
742
738
738
741
739
741
742
738
673
676

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

wmawmanmniwnownnnnwnnwnnwnwonn w wo

WWWWWWWWWWWWwwwnwwwwwwnnNnnnNNNNN WN
PPRPRrPP BRP ORP OR ORB HP BBP BPP BPHPYNNN WN WN WW

SB hHsppPPsP PPP HPP Ppp HP HP Hw
oo oo oo oo oo oo 00 0 Oo ©

oo oo oo 0 0 0 00 00 C0 co oocococoooocoeoeo0oceeocecUCclUlcrtllUcO

000566
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 126 of 460

20:31:24
21:01:24
21:31:24
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:42
19:13:42
19:43:41
20:13:41
20:43:41
21:13:41
21:43:41
22:13:42
22:43:42
23:13:42
23:43:42
0:13:42
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42
5:43:42
6:13:42
6:43:42

676
678
675
389
386
397
392
384
383
390
393
390
388
398
385
392
389
390
398
387
380
398
397
390
392
381
393
391
394
402
397
388
385
388
394
389
384
396
391
389
379
396
388
384
387
389
390

676
682
679
391
391
399
396
388
385
392
395
392
390
402
388
390
395
395
404
389
381
400
393
395
395
385
388
392
391
404
397
394
386
393
400
395
386
401
396
395
381
402
393
387
389
391
392

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

Ww Ww
oO FR

oo oo o oO 0 oO 7c coo coccCclclcUlcrCUcOCUCcCOCUCcCOCUCCOCUCCOCUCCOCcUCcOUCcCOCUcOUcCWO oO CcoccUcCclmcmcCUCcOCcCcOCcCOCUCCOCcUcCcCOCUCCOCcUcOCcCcCOCcCcCOCcUcOCcOUcUcOUcOUUCUc COCO CO LO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000567
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 127 of 460

7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:43
21:43:43
22:13:43
22:43:43
23:13:43
23:43:43
0:13:43
0:43:43
1:13:39
1:43:39
2:13:40
2:43:39
3:13:39
3:43:39
4:13:39
4:43:40
5:13:40
5:43:40
6:13:40

387
398
408
414
411
398
403
397
403
402
400
399
401
404
403
402
402
400
401
402
403
401
399
403
404
400
405
406
404
401
404
404
402
408
406
412
402
399
398
403
401
398
404
407
407
405
410

389
405
410
419
414
403
406
400
406
405
405
403
406
408
407
406
407
405
406
407
407
406
404
408
409
402
409
410
407
403
405
405
405
410
409
406
408
401
400
405
403
402
407
410
413
410
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000568
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 128 of 460

6:43:40
7:13:40
7:43:40
8:13:40
8:43:40
9:13:40
9:43:40
10:13:40
10:43:40
11:13:40
11:43:40
12:13:40
12:43:40
13:13:40
13:43:40
14:13:40
14:43:40
15:13:40
15:43:40
16:13:41
16:43:40
17:13:40
17:43:40
18:13:40
18:43:40
19:13:40
19:43:40
20:13:40
20:43:40
21:13:41
21:43:40
22:13:40
22:43:40
23:13:40
23:43:40
0:13:40
0:43:40
1:13:40
1:43:40
2:13:40
2:43:40
3:13:40
3:43:40
4:13:41
4:43:41
5:13:41
5:43:41

404
404
406
404
410
402
411
404
405
405
406
405
409
407
408
405
407
408
406
413
408
408
408
413
413
408
408
404
406
406
403
414
406
412
407
410
407
410
408
411
412
407
410
414
413
411
405

409
409
412
409
416
406
412
408
409
410
411
409
413
411
412
409
411
412
411
417
413
413
413
418
421
417
412
409
411
410
405
417
412
415
412
415
411
414
410
413
415
414
415
418
417
415
407

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000569
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 129 of 460

6:13:41
6:43:41
7:13:41
7:43:41
8:13:41
8:43:41
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:41
19:13:41
19:43:41
20:13:41
20:43:42
21:13:41
21:43:41
22:13:41
22:43:41
23:13:42
23:43:41
0:13:41
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42

415
418
413
416
440
440
448
452
455
444
446
446
448
446
447
448
449
459
431
450
455
459
464
422
456
435
455
472
457
464
449
464
442
420
474
413
466
446
463
440
464
425
479
482
446
460
444

418
424
419
425
443
444
451
454
461
447
449
449
453
452
452
451
454
461
435
453
460
461
466
429
463
439
458
470
459
467
451
469
445
422
478
417
469
452
466
445
469
428
485
488
446
452
449

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000570
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/5/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 130 of 460

5:43:42
6:13:42
6:43:42
7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:42
21:43:42
22:13:42
23:00:01
0:00:11
1:00:35
2:00:44
3:00:38
3:30:27
4:00:32
4:30:21
5:00:41
5:30:45
6:00:35
7:00:29
7:31:49

446
444
463
442
430
517
522
526
516
523
524
513
520
517
523
522
508
511
521
507
523
517
518
514
526
506
519
544
509
521
539
516
520
527
554
544
534
529
544
525
550
530
524
540
547
535
559

445
451
461
449
439
529
520
531
519
524
525
518
522
521
523
523
510
522
523
511
524
517
522
515
533
511
521
548
517
526
527
520
520
535
559
537
537
535
546
527
555
539
526
545
550
539
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ooo o oo o0c eo0 oc ooococoooooqcooqcoooqooooocoo;o

PPP RPP RPP PBB BP PB
WWWWWWWWWwww iw w

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000571
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 131 of 460

7:47:51
8:01:08
8:38:29
9:00:47
9:25:21
10:00:56
10:31:16
11:00:50
11:30:40
12:00:45
12:30:49
13:00:23
13:30:43
14:00:33
14:30:35
15:00:29
15:30:33
16:01:08
16:30:13
17:00:47
18:00:57
18:30:46
19:00:35
19:30:24
20:00:29
20:00:45
20:30:49
21:01:08
21:34:27
22:36:22
23:04:11
23:30:00
0:01:50
0:30:24
1:00:44
2:00:37
2:30:27
3:01:01
4:02:25
4:43:16
5:35:39
6:18:31
6:50:05
7:08:23
7:49:59
8:41:07
9:50:02

569
558
574
564
554
569
567
554
557
563
563
555
563
548
551
554
570
568
559
552
560
559
553
558
562
562
577
538
576
556
555
555
561
557
551
571
550
566
567
559
566
556
559
558
551
559
561

568
560
579
572
562
574
568
557
559
568
563
556
567
551
552
556
572
566
563
557
564
560
566
560
569
569
563
542
578
559
558
557
568
559
555
577
554
572
573
565
562
558
560
559
553
562
558

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

13
13
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
26
26
26
27
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000572
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 132 of 460

10:23:53
11:27:03
12:08:08
13:05:17
13:56:39
15:57:28
16:28:32
17:35:12
18:06:47
18:07:02
18:32:51
19:14:43
20:01:05
20:30:24
21:07:15
21:40:50
22:08:09
22:37:43
23:13:03
23:43:39
0:08:42
0:40:32
1:04:05
1:38:26
2:00:44
2:42:50
3:01:08
3:37:13
4:00:47
4:51:54
5:32:30
6:00:20
6:34:09
7:01:14
7:42:05
8:02:08
8:33:57
9:40:37
10:02:11
10:22:29
11:51:57
12:16:01
12:59:37
13:30:57
14:00:47
15:00:25
16:02:35

552
575
549
562
547
569
555
557
560
558
573
557
541
557
551
546
553
553
550
545
561
555
543
545
550
545
548
551
547
552
546
555
550
549
545
553
545
558
556
537
559
547
541
547
539
546
550

558
565
552
566
550
570
553
559
562
562
575
559
541
561
557
552
556
555
553
546
566
559
548
546
551
551
549
556
548
556
547
561
554
554
547
556
547
554
560
543
561
553
544
549
544
551
556

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
20
20
20
20
20
20
20
20
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000573
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 133 of 460

16:30:24
17:01:29
17:30:34
18:01:23
18:30:43
19:00:47
19:30:36
20:11:29
20:47:03
21:27:24
21:49:43
22:06:00
22:35:35
23:04:39
23:30:28
0:12:04
0:31:52
1:16:43
1:26:45
1:55:34
2:24:24
2:41:11
3:04:44
3:48:51
4:05:08
4:34:13
5:10:03
5:49:09
6:18:43
6:50:18
7:05:36
8:04:14
8:58:37
8:58:52
9:09:09
9:36:43
10:02:02
10:37:53
11:01:26
11:36:31
12:07:51
12:33:25
13:03:14
13:41:35
14:04:54
14:42:14
15:10:03

551
548
543
543
535
537
535
540
540
531
526
532
543
518
532
549
531
528
535
533
537
535
536
539
536
528
538
533
538
531
535
532
534
534
539
539
533
545
543
538
526
535
554
521
553
533
540

553
551
544
545
539
541
538
542
542
533
524
532
547
519
533
550
546
531
538
534
540
539
539
544
541
533
540
536
542
536
539
535
538
538
541
542
536
545
547
540
529
538
557
523
559
531
541

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
20
19
20
19
20
19
20
19
19
20
19
20
19
19
20
19
19
19
19
20
19
20
20
19
20
20
19
19
19
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000574
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 134 of 460

15:34:07
16:05:12
16:38:02
17:03:36
17:46:27
18:11:30
18:44:05
19:00:23
19:39:43
20:08:33
20:31:36
21:01:56
21:27:45
22:01:35
22:29:09
23:30:33
0:00:23
0:31:57
1:02:02
1:33:07
1:56:25
2:36:16
3:30:25
4:00:44
4:32:49
5:06:39
5:35:28
6:04:17
6:30:37
7:00:26
7:00:42
7:30:46
8:00:20
8:32:55
9:05:00
9:37:05
10:00:39
10:30:58
11:00:48
11:30:38
12:00:42
12:30:47
13:00:36
14:00:00
16:00:48
17:00:57
18:00:36

535
533
551
553
533
516
543
547
537
529
550
532
537
549
542
540
517
532
550
553
534
543
521
561
511
546
538
526
544
555
555
540
550
562
543
542
548
558
544
546
547
543
549
542
561
549
565

540
537
551
548
538
515
546
554
545
529
555
536
537
543
544
538
519
535
541
555
540
547
524
562
515
548
540
529
550
554
554
543
552
569
546
546
559
560
545
549
549
546
553
547
552
551
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000575
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 135 of 460

19:00:45
20:30:28
21:00:03
21:30:52
22:00:27
23:00:21
23:30:41
0:00:00
0:30:20
1:00:24
1:30:44
1:30:59
2:00:19
2:30:53
3:00:28
3:00:43
3:00:58
3:30:02
4:00:22
4:30:42
5:00:01
5:30:35
6:00:55
6:30:59
7:00:33
7:30:23
8:00:28
8:30:32
9:00:36
9:30:26
10:00:01
10:00:31
10:30:51
11:05:26
11:05:41
11:30:45
12:34:40
13:54:52
14:30:27
15:00:01
15:30:38
16:00:58
16:23:16
17:01:31
17:31:31
18:01:31
18:31:31

548
546
544
566
552
559
574
541
560
550
543
543
557
558
552
554
554
549
562
555
542
542
547
552
557
565
566
562
572
606
596
596
597
596
598
608
599
618
610
612
609
608
611
612
603
609
604

549
554
544
571
556
556
578
543
566
559
542
542
562
559
554
557
557
552
565
557
543
543
552
554
560
567
574
568
573
609
600
600
609
598
598
610
603
619
610
612
610
610
611
616
607
612
610

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
26
25
25
25
26
25
26
26
25
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000576
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 136 of 460

19:01:31
19:31:31
20:01:31
20:31:31
21:01:31
21:31:31
22:01:31
22:31:31
23:01:31
23:31:31

0:01:31

0:31:31

1:01:32

1:31:31

2:01:31

2:31:31

3:01:31

8:30:55

9:00:55

9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:55
21:00:55
21:30:55
22:00:55
22:30:55
23:00:55

616
612
606
609
610
599
613
610
613
603
609
617
608
609
605
614
613
658
709
705
695
703
703
702
701
704
703
700
701
703
705
698
699
701
705
701
704
705
703
698
704
709
704
697
696
700
704

617
613
609
611
614
605
615
615
616
605
610
619
612
613
609
618
618
662
713
707
697
704
704
704
701
705
706
703
704
706
705
703
703
701
705
703
703
703
712
700
705
711
706
701
696
702
704

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000577
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 137 of 460

23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55

10:00:55

10:30:55

11:00:55

11:30:55

12:00:55

12:30:55

13:00:55

13:30:55

14:00:55

14:30:55

15:00:55

15:30:55

16:00:55

16:30:55

17:00:55

17:30:55

18:00:55

18:30:55

19:00:55

19:30:55

20:00:55

20:30:55

21:00:55

21:30:55

22:00:55

22:30:55

706
700
701
705
706
700
705
701
703
699
706
704
700
702
700
752
758
757
755
757
753
737
750
759
758
749
747
747
753
747
748
753
747
746
747
751
744
743
744
751
748
745
750
749
744
744
752

709
703
704
707
711
702
707
703
705
701
708
706
702
705
703
753
759
759
757
759
752
742
754
760
761
754
750
749
752
751
755
755
751
751
751
749
747
746
744
754
750
748
752
751
747
745
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
25
25
25
25
25
25
25
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000578
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 138 of 460

23:00:55
23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:56
21:00:56
21:30:56
22:00:56

748
748
755
741
745
748
745
751
748
748
745
748
744
749
749
746
745
747
751
742
740
736
740
740
736
739
737
740
740
738
740
741
740
739
741
742
740
739
741
744
741
737
737
741
741
737
741

754
751
757
745
746
749
747
753
752
751
748
749
748
753
752
749
744
746
752
744
741
737
743
744
740
742
739
742
744
740
745
744
743
740
742
745
743
744
744
748
743
739
739
744
742
739
741

SPH HPWWWwWhWWwWtswWwhsnw HHP PPP Po¢oc0adonrccoooog#ecj#ccooordrcoroorcodoccoo co 0coo

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000579
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 139 of 460

22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56
21:30:56

738
739
747
739
741
737
738
737
738
740
742
742
741
739
739
737
738
739
741
739
777
775
777
773
779
776
774
778
780
777
777
779
779
781
775
777
776
774
776
776
783
775
773
777
779
782
775

739
742
749
742
742
739
740
739
737
739
742
743
744
743
742
742
739
742
743
741
777
777
779
774
781
777
773
778
782
777
777
779
778
783
778
779
777
776
779
778
787
779
777
778
778
784
779

BHP PWE HWE HH HPWH HHP HP HHP HHA

WWWWWWwWwwwwwwwwnwwowwwwowww ww Ww
BHhHfFPFP PH HfPHHP PHP PP whH sp PP PPP PHP pps

PrP RP RP RP RP RP WWwwwwwwowWwWwwwwwwwow ww Ww
SFP ON WwWwWwANnN nN ON NNN ON NNNONDUWNdh60OdhUOO ON NSN ON NS

oo oo oO oO 0 oO 7090 coo Cc COCO OC OUNUNUWN UN

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

wWwwwowwoww fH HH Hf
Oooo wno vou oO oO C0 0 CO CO

oo oo oo 0 0 0 co 70 COC CO CO O&O

000580
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 140 of 460

22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56

773
779
776
773
779
778
777
776
778
776
778
780
771
777
781
777
780
774
775
777
779
776
780
780
776
777
775
770
777
776
776
777
778
777
778
776
776
777
778
781
774
777
776
778
779
780
774

775
779
777
774
776
777
778
776
780
779
780
781
773
778
777
779
775
776
776
780
779
778
780
780
778
780
777
771
778
777
777
778
779
780
780
779
778
778
778
782
777
776
774
779
778
781
777

34
34
34
34
35
34
35
34
35
35
34
35
35
35
35
35
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

WWWWWWWwWWwWwWwWwwwowWwwWn NNN NN NNN DN DN N
WWNYNWWN NY WWWNnN Wn WWN NNN NNN NN YM NM N

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000581
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 141 of 460

21:30:56
22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:57
20:30:57

780
777
774
772
780
778
778
772
777
781
780
774
776
775
777
777
776
775
775
776
777
776
776
780
777
770
777
776
778
776
777
777
782
779
774
775
779
779
773
779
779
783
777
775
777
776
777

780
780
776
774
779
780
779
773
778
785
782
777
779
776
779
784
778
778
776
777
781
776
777
781
780
771
778
776
778
776
778
778
783
779
778
777
779
783
778
780
780
783
779
777
778
775
779

34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
35
34
34
34
35

32
32
33
32
33
33
32
33
33
32
32
32
33
32
33
32
32
32
32
32
32
33
33
32
32
32
33
32
28
28
28
28
28
28
31
31
31
31
31
31
31
30
31
31
30
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000582
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 142 of 460

21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:57
17:30:57
18:00:57
18:30:57
19:00:57
19:30:57
20:00:57

776
778
778
775
774
778
777
775
777
775
776
775
774
774
776
776
780
776
775
776
778
775
777
780
783
773
780
792
777
782
792
791
784
783
788
789
827
793
781
782
781
787
781
782
782
780
778

777
780
783
780
775
778
777
780
780
777
777
778
775
775
777
779
781
781
777
777
776
777
778
779
783
774
782
793
779
783
787
788
786
785
789
793
830
796
784
785
785
788
784
783
784
777
779

34
34
34
34
34
34
35
34
34
34
34
34
34
35
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

31
31
31
31
30
31
31
31
31
31
31
30
30
31
31
31
31
31
31
31
31
31
30
30
31
26
26
26
26
26
26
26
27
26
26
26
26
26
26
27
26
26
26
26
26
27
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000583
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 143 of 460

20:30:57
21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58
19:30:58

781
783
779
781
773
782
781
780
777
772
780
779
780
780
781
777
778
779
779
781
780
778
780
776
778
805
808
798
799
804
800
798
798
799
802
815
815
820
820
821
813
810
811
813
816
815
811

781
785
781
782
783
783
782
784
783
773
783
780
782
784
782
780
780
780
782
781
782
780
783
780
779
799
812
800
800
806
804
801
801
801
801
815
815
821
823
822
816
812
812
814
816
816
817

34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

26
26
26
27
27
27
27
26
26
26
27
27
27
27
27
26
27
26
27
26
26
26
26
26
26
23
23
22
23
22
23
22
24
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000584
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 144 of 460

20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58
0:00:58
0:30:58
1:00:58
1:30:58
2:00:58
2:30:58
3:00:58
3:30:58
4:00:58
4:30:58
5:00:58
5:30:58
6:00:58
6:30:58
7:00:58
7:30:58
8:00:58
8:30:58
9:00:58
9:30:58
10:00:58
10:30:58
11:00:58
11:30:58
12:00:58
12:30:58
13:00:58
13:30:58
14:00:58
14:30:58
15:00:58
15:30:58
16:00:58
16:30:58
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58

809
808
808
810
813
813
815
812
809
809
806
807
808
811
813
812
814
813
813
808
809
812
816
811
802
798
804
811
812
818
832
829
827
818
826
825
824
821
826
834
820
830
830
820
825
826
822

811
810
811
814
817
816
818
814
810
810
808
809
809
813
817
815
818
816
816
810
810
816
818
814
803
799
806
812
815
818
833
830
832
819
827
828
827
821
827
834
823
835
831
826
826
826
824

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000585
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 145 of 460

19:30:58
20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58

0:00:58
10:55:43
11:25:43
11:55:43
12:25:43
12:55:43
13:25:43
13:55:43
14:25:43
14:55:43
15:25:43
15:55:43
16:25:43
16:55:43
17:25:43
17:55:43
18:25:43
18:55:43
19:25:43
19:55:43
20:25:43
20:55:43
21:25:43
21:55:43
22:25:44
22:55:44
23:25:43
23:55:43

0:25:44

0:55:44

1:25:43

1:55:43

2:25:44

2:55:44

3:25:44

3:55:43

4:25:43

4:55:43

828
825
828
814
820
822
817
836
815
824
828
821
820
825
826
820
825
824
831
820
828
833
822
820
834
826
827
817
826
821
825
822
829
820
826
822
826
822
823
820
828
827
826
821
824
827
827

832
828
829
818
820
823
818
837
817
828
830
825
821
825
827
821
826
825
836
821
827
836
823
822
836
830
826
819
828
822
826
822
833
822
827
823
832
823
824
821
830
828
828
824
825
827
826

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000586
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 146 of 460

5:25:43
5:55:44
6:25:44
6:55:44
7:25:44
7:55:44
8:25:44
8:55:44
9:25:44
9:55:44
10:25:44
10:55:44
11:25:44
11:55:44
12:25:44
12:55:44
13:25:44
13:55:45
14:25:44
14:55:44
15:25:44
15:55:44
16:25:44
16:55:44
17:25:44
17:55:44
18:25:44
18:55:44
19:25:44
19:55:44
20:25:44
20:55:44
21:25:44
21:55:44
22:25:45
22:55:44
23:25:45
23:55:45
0:25:44
0:55:45
1:25:44
1:55:45
2:25:44
2:55:44
3:25:44
3:55:44
4:25:44

824
827
826
826
825
826
826
827
822
825
829
829
827
824
823
831
823
819
822
826
824
825
822
824
827
827
826
825
824
823
821
823
827
823
819
826
832
824
819
823
828
827
819
825
826
826
827

828
829
826
827
827
826
825
828
825
827
829
831
827
827
826
835
826
820
824
830
824
826
822
825
826
827
827
828
828
826
823
824
826
824
821
826
835
828
820
826
830
829
820
825
827
826
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000587
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 147 of 460

4:55:45
5:25:45
5:55:45
6:25:45
6:55:45
7:25:44
7:55:45
8:25:45
8:55:46
9:25:45
9:55:45
10:25:45
10:55:45
11:25:45
11:55:45
12:25:45
12:55:45
13:25:45
13:55:45
14:25:45
14:55:45
15:25:46
15:55:45
16:25:45
16:55:45
17:25:45
17:55:46
18:25:46
18:55:45
19:25:45
19:55:45
20:25:45
20:55:45
21:25:45
21:55:46
22:25:45
22:55:45
23:25:45
23:55:45
0:25:45
0:55:46
1:25:45
1:55:46
2:25:45
2:55:45
3:25:46
3:55:46

825
827
826
826
822
823
808
804
798
800
803
801
799
801
797
798
795
799
798
803
802
804
802
797
792
797
801
799
794
796
803
802
799
797
797
798
797
800
800
802
797
799
799
802
798
795
800

826
831
827
829
825
824
812
807
802
803
802
805
800
808
800
801
796
804
800
803
803
806
804
799
793
799
802
804
796
797
801
804
802
800
800
802
800
803
801
800
798
799
799
806
801
797
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

18
18
18
18
18
18
18
18
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000588
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 148 of 460

4:25:46
4:55:46
5:25:46
5:55:45
6:25:46
6:55:46
7:25:46
7:55:46
8:25:46
8:55:46
9:25:46
9:55:46
10:25:46
10:55:46
11:25:46
11:55:46
12:25:46
12:55:46
13:25:46
13:55:46
14:25:46
14:55:46
15:25:46
15:55:46
16:25:46
16:55:46
17:25:46
17:55:47
18:25:46
18:55:46
19:25:46
19:55:46
20:25:46
20:55:46
21:25:46
21:55:47
22:25:46
22:55:47
23:25:46
23:55:47
0:25:46
0:55:46
1:25:46
1:55:46
2:25:46
2:55:47
3:25:46

800
797
799
800
800
798
791
792
789
785
787
789
790
788
794
791
790
790
793
787
781
787
790
787
789
787
786
788
790
792
790
792
787
787
787
787
790
793
786
786
789
789
786
791
791
790
790

801
800
800
801
802
801
796
795
791
786
788
790
793
789
795
796
793
794
795
791
784
792
794
788
790
790
795
789
791
794
792
788
791
787
788
789
791
795
789
786
789
791
788
796
793
792
792

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
14
13
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
13
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000589
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 149 of 460

3:55:46
4:25:46
4:55:46
5:25:46
5:55:46
6:25:47
6:55:47
7:25:46
7:55:46
8:25:46
8:55:46
9:25:47
9:55:47
10:25:47
10:55:47
11:25:47
11:55:47
12:25:48
12:55:47
13:25:47
13:55:47
14:25:47
14:55:47
15:25:47
15:55:47
16:25:47
16:55:47
17:25:47
17:55:47
18:25:47
18:55:47
19:25:47
19:55:47
20:25:48
20:55:47
21:25:47
21:55:47
22:25:47
22:55:47
23:25:47
23:55:48
0:25:47
0:55:47
1:25:47
1:55:48
2:25:47
2:55:47

7389
790
788
791
790
795
792
791
823
827
844
848
843
843
845
845
844
845
849
851
844
844
840
845
849
839
841
848
852
839
843
848
850
844
845
839
854
847
840
840
847
841
838
846
844
842
846

793
794
791
791
791
795
793
790
823
834
845
850
846
844
846
846
847
847
846
853
847
847
842
846
851
842
841
848
853
841
843
848
852
847
844
840
856
847
842
840
853
845
839
845
844
843
846

34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

14
13
14
14
14
14
13
13
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000590
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 150 of 460

3:25:47
3:55:47
4:25:48
4:55:47
5:25:47
5:55:48
6:25:48
6:55:48
7:25:47
7:55:47
8:25:47
8:55:48
9:25:48
9:55:47
10:25:48
10:55:47
11:25:48
11:55:48
12:25:48
12:55:48
13:25:48
13:55:48
14:25:48
14:55:49
15:25:48
15:55:48
16:25:48
16:55:48
17:25:48
17:55:48
18:25:48
18:55:48
19:25:48
19:55:48
20:25:48
20:55:48
21:25:48
21:55:49
22:25:48
22:55:48
23:25:48
23:55:48
0:25:48
0:55:49
1:25:49
1:55:49
2:25:48

848
841
840
843
844
848
849
843
848
845
843
840
845
844
844
847
847
850
854
838
845
845
845
843
838
849
852
841
844
849
850
841
851
845
843
843
848
843
841
853
847
838
843
854
844
841
844

852
845
845
844
845
846
853
846
848
849
844
840
846
846
845
845
845
852
857
840
847
848
848
844
839
852
854
842
846
850
853
842
844
847
843
846
849
844
842
856
847
840
845
855
847
841
844

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

NNNYNNN NN NK N
oOo 0 0°00 00 0 &

SON ON ON NON NN N NN NN NN NNN NNN NNNUUWNUWNNUN UP UP UP SP HH HH HA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000591
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 151 of 460

2:55:48
3:25:48
3:55:49
4:25:48
4:55:48
5:25:48
5:55:49
6:25:49
6:55:49
7:25:48
7:55:48
8:25:49
8:55:49
9:25:49
9:55:49
10:25:49
10:55:49
11:25:48
11:55:49
12:25:49
12:55:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:49
15:55:49
16:25:49
16:55:49
17:25:49
17:55:49
18:25:49
18:55:49
19:25:49
19:55:49
20:25:49
20:55:49
21:25:49
21:55:49
22:25:50
22:55:49
23:25:49
23:55:50
0:25:49
0:55:49
1:25:50
1:55:49

842
841
848
847
850
845
843
843
843
845
848
847
844
844
841
834
835
836
834
838
838
831
834
835
835
839
832
828
835
838
833
835
834
835
832
832
833
839
840
828
828
831
834
835
837
838
833

843
842
851
851
846
848
847
847
845
847
845
846
845
845
844
836
836
835
837
841
837
834
837
839
837
841
835
831
838
842
834
836
836
842
834
833
834
841
841
833
829
834
836
836
841
838
836

34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
35
34

SON ON ON NN ON NW ON NS

PRPRPRP PRP BPP BP BBP PB BBP PB RP BP PB RP PP eB PP Pepe PP PP PB PE
NNN NN NN ONNNWYNNNN ONY NNN WO WONNNONN ON NO TON ON

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000592
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 152 of 460

2:25:49
2:55:49
3:25:49
3:55:50
4:25:50
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:50
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:50
12:25:49
12:55:50
13:25:50
13:55:50
14:25:50
14:55:49
15:25:50
15:55:49
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:50
22:55:50
23:25:50
23:55:51
0:25:50
0:55:50
1:25:50

833
837
837
838
835
834
839
830
831
834
838
832
834
817
812
806
807
808
808
805
804
804
803
806
805
803
806
804
804
813
811
810
809
815
814
807
805
812
805
803
806
811
809
805
805
812
810

835
836
842
840
836
836
840
834
832
835
837
834
835
821
815
809
809
809
811
808
807
807
805
806
807
805
805
806
806
815
812
810
810
818
817
810
806
816
806
804
807
813
807
809
806
815
811

34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34

18
17
18
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000593
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 153 of 460

1:55:50
2:25:51
2:55:50
3:25:50
3:55:51
4:25:51
4:55:50
5:25:50
5:55:50
6:25:51
6:55:51
7:25:50
7:55:50
8:25:50
8:55:51
9:25:50
9:55:50
10:25:50
10:55:51
11:25:50
11:55:51
12:25:51
12:55:51
13:25:51
13:55:51
14:25:50
14:55:51
15:25:50
15:55:51
16:25:51
16:55:50
17:25:51
17:55:51
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51
0:55:51

808
807
805
804
806
808
807
808
806
809
809
809
807
805
787
775
771
775
769
773
772
770
771
770
774
768
770
773
772
771
770
773
777
773
768
773
769
778
769
767
768
775
780
771
767
771
774

810
810
808
806
807
809
808
809
809
809
809
809
809
806
787
777
774
779
772
774
774
774
773
771
773
770
772
770
775
773
772
775
779
777
770
774
773
779
772
768
769
774
785
774
769
772
775

34
34
34
34
34
34
34
35
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35

20
21
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
15
15
15
15
15
15
15
15
15
15
15
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000594
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH

7/1/2019

7/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 154 of 460

1:25:49
1:55:49
2:25:49
2:55:50
3:25:49
3:55:49
4:25:49
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:49
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:49
12:25:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:50
15:55:50
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:51
22:55:50
23:25:50
23:55:50
0:25:50
0:55:51

769
769
771
778
772
768
769
775
773
769
775
775
772
770
771
770
771
763
766
770
766
774
772
771
771
773
768
765
767
768
775
776
764
765
769
772
771
774
775
765
769
775
770
763
764
768
772

772
771
772
781
772
769
771
779
774
770
774
775
774
774
773
772
773
765
767
771
769
777
768
771
773
776
774
765
769
770
776
778
766
766
771
776
773
777
779
768
768
779
771
767
764
769
771

35
35
35
35
35
35
35
35
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
15
15
15
16
16
16
15
16
16
15
16
15
16
16
15
16
15
16
16
16
15
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000595
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 155 of 460

1:25:51
1:55:50
2:25:50
2:55:50
3:25:50
3:55:50
4:25:50
4:55:50
5:25:50
5:55:50
6:25:50
6:55:50
7:25:50
7:55:50
8:25:51
8:55:50
9:25:50
9:55:50
10:25:50
10:55:50
11:25:50
11:55:51
12:25:51
12:55:51
13:25:50
13:55:50
14:25:50
14:55:50
15:25:51
15:55:51
16:25:50
16:55:51
17:25:51
17:55:50
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51

768
769
769
774
770
767
768
767
768
768
768
772
766
767
799
815
816
812
815
817
814
818
815
812
814
816
818
827
819
812
814
818
818
815
812
817
805
820
815
816
812
809
810
813
812
814
812

769
770
772
774
773
770
770
768
769
769
770
770
770
768
799
814
818
812
817
817
817
820
814
814
816
816
815
830
822
815
815
821
817
817
817
817
808
818
820
818
815
809
811
816
813
815
813

35
34
34
34
34
35
34
34
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
16
18
18
18
18
17
18
17
17
17
17
17
17
17
18
17
17
17
17
17
17
18
18
18
17
18
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000596
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 156 of 460

0:55:51
1:25:51
1:55:52
2:25:52
2:55:51
3:25:51
3:55:51
4:25:51
4:55:52
5:25:51
5:55:52
6:25:51
6:55:51
7:25:51
7:55:51
8:25:51
8:55:52
9:25:52
9:55:51
10:25:53
10:55:52
11:25:51
11:55:51
12:25:51
12:55:52
13:25:51
13:55:51
14:25:52
14:55:51
15:25:51
15:55:51
16:25:51
16:55:51
17:25:51
17:55:52
18:25:52
18:55:52
19:25:52
19:55:52
20:25:52
20:55:52
21:25:52
21:55:52
22:25:52
22:55:52
23:25:52
23:55:52

812
812
814
819
813
813
817
814
815
814
819
817
812
812
816
819
830
834
836
834
839
841
843
839
834
840
845
845
841
841
847
843
840
846
837
835
843
841
838
840
844
840
842
844
837
838
840

814
815
814
820
814
814
819
818
815
816
823
819
815
813
816
820
830
837
837
835
840
842
842
839
835
840
847
841
843
843
850
843
844
849
839
838
841
845
839
840
846
841
840
847
842
839
841

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PRPRPP PRP PEP RP BPP BBP PPB
WIN CN ON WNNNWYNNWYNNN

$f SHH hHpPph PP Puri unrnwnuannAunnonAnununwnaAnpunanunna wm

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000597
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 157 of 460

0:25:52
0:55:52
1:25:53
1:55:52
2:25:53
2:55:53
3:25:53
3:55:52
4:25:52
4:55:52
5:25:52
5:55:52
6:25:52
6:55:52
7:25:52
7:55:52
8:25:52
8:55:52
9:25:52
9:55:52
10:25:52
10:55:52
11:25:52
11:55:52
12:25:52
12:55:52
13:25:52
13:55:52
14:25:52
14:55:52
15:25:53
15:55:52
16:25:53
16:55:52
17:25:53
17:55:53
18:25:53
18:55:53
19:25:53
19:55:53
20:25:53
20:55:54
21:25:53
21:55:53
22:25:53
22:55:54
23:25:53

842
847
841
838
836
837
842
846
837
836
838
847
842
835
836
836
839
831
822
827
829
836
823
826
831
830
827
827
830
832
828
831
831
833
842
829
828
821
831
838
829
830
830
832
823
834
832

841
850
841
839
838
838
841
847
843
837
839
848
846
835
837
837
842
834
823
828
831
839
824
826
830
833
830
828
835
831
828
830
831
835
843
832
832
822
831
839
833
832
831
834
826
830
829

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000598
7/3/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 158 of 460

23:55:53
0:25:53
0:55:53
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:53
5:25:53
5:55:53
6:25:54
6:55:53
7:25:53
7:55:54
8:25:53
8:55:53
9:25:54
9:55:54

10:25:53

10:55:53

11:25:54

11:55:54

12:25:53

12:55:53

13:25:54

13:55:54

14:25:53

14:55:54

15:25:54

15:55:53

16:25:53

16:55:53

17:25:54

17:55:54

18:25:54

18:55:53

19:25:54

19:55:53

20:25:53

20:55:53

21:25:54

21:55:54

22:25:54

22:55:54

833
830
827
823
831
829
825
830
831
830
831
830
827
816
787
784
786
791
780
781
789
782
783
789
789
789
793
791
795
780
783
787
790
788
776
785
792
787
785
785
782
789
783
780
787
782
785

832
830
828
824
831
831
826
830
830
831
831
836
829
820
787
788
790
793
784
781
790
788
785
788
789
789
791
795
794
782
784
788
790
792
779
786
793
791
787
788
784
791
785
782
788
788
787

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000599
7/4/2019
7/4/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 159 of 460

23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:54
5:25:54
5:55:54
6:25:54
6:55:54
7:25:54
7:55:54
8:25:54
8:55:55
9:25:54
9:55:54
10:25:55
10:55:55
11:25:54
11:55:54
12:25:54
12:55:54
13:25:55
13:55:55
14:25:54
14:55:54
15:25:54
15:55:54
16:25:55
16:55:54
17:25:55
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:55
20:55:55
21:25:55
21:55:54
22:25:55

786
782
789
785
784
787
783
788
791
783
778
780
788
789
791
779
773
776
781
762
761
760
766
765
765
767
764
775
779
777
772
775
777
777
776
771
774
778
780
777
768
771
775
779
776
775
772

787
784
787
788
787
788
787
789
794
786
780
782
787
793
793
783
775
779
784
766
762
761
767
766
769
770
769
777
780
778
775
776
783
779
778
775
776
780
784
778
769
772
776
777
779
779
773

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

oo 0 C0 O&O

BH HSH HPP HP HHP HP HPP HHP HPP HP PHP HP HHP HPP HP PHP HP HP HP HHP HPP HP HP HHP HP HP HSA

WWW WwW WwW
NY NNN NY

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000600
7/5/2019
7/5/2019
7/5/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 160 of 460

22:55:55
23:25:55
23:55:55
0:25:55
0:55:56
1:25:55
1:55:56
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:55
11:25:56
11:55:55
12:25:55
12:55:56
13:25:56
13:55:55
14:25:55
14:55:55
15:25:55
15:55:56
16:25:55
16:55:56
17:25:55
17:55:55
18:25:56
18:55:56
19:25:56
19:55:56
20:25:56
20:55:56
21:25:56
21:55:56

775
774
774
775
777
777
778
774
777
776
775
766
775
776
777
777
783
776
787
782
781
784
781
780
784
783
778
776
777
781
779
769
773
775
779
775
776
777
779
778
778
776
779
780
774
770
767

777
775
775
778
780
779
783
775
778
776
777
767
777
777
781
781
788
777
791
786
779
787
784
783
786
785
778
778
777
783
782
771
774
777
780
779
777
774
782
781
780
777
781
783
778
772
767

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000601
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 161 of 460

22:25:56
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:54
5:25:54
5:55:54
6:25:53
6:55:54
7:25:54
7:55:54
8:25:53
8:55:54
9:25:54
9:55:54
10:25:54
10:55:54
11:25:53
11:55:54
12:25:53
12:55:54
13:25:54
13:55:54
14:25:54
14:55:54
15:25:54
15:55:54
16:25:54
16:55:54
17:25:54
17:55:54
18:25:54
18:55:54
19:25:54
19:55:54
20:25:54
20:55:54
21:25:54

784
782
776
771
778
773
778
770
787
777
766
770
782
776
766
774
781
795
785
790
795
789
788
788
794
794
793
790
791
794
796
792
794
797
791
787
796
793
794
792
793
792
795
790
792
796
794

786
785
780
773
778
775
777
771
790
779
767
772
785
779
771
779
780
796
787
792
795
792
789
789
794
798
796
791
793
795
801
796
797
802
794
790
796
797
796
795
793
793
795
791
794
799
793

ooo o 0o oO 0 0 co 0c cooccoclUcCc COC COCcUCCOCUCcOUCcOCUCOUcCcOUCcOCcCCOCcoOoOccCcUcOCUCcOUCUcCOCc COCO CO

WWW WWW WW WwWwww ww Ww
SBSH HP HPP HP HP HP PHP HHA

35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
21
21
22
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000602
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 162 of 460

21:55:54
22:25:54
22:55:54
23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:55
5:25:54
5:55:54
6:25:54
6:55:54
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:54
11:25:54
11:55:55
12:25:55
12:55:55
13:25:55
13:55:55
14:25:55
14:55:55
15:25:55
15:55:55
16:25:55
16:55:55
17:25:56
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:56
20:55:56

792
793
791
794
792
794
786
791
797
793
793
788
793
796
790
802
792
783
798
804
824
829
812
816
821
819
822
824
825
825
821
823
823
825
822
823
823
825
815
827
824
818
823
822
815
820
824

793
796
795
795
795
796
789
793
802
794
797
791
797
798
791
806
796
794
800
805
825
832
814
816
823
822
823
822
827
827
823
826
824
829
825
825
828
826
817
824
823
821
824
821
817
820
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000603
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 163 of 460

21:25:55
21:55:55
22:25:55
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:55
1:55:55
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:56
7:55:56
8:25:56
8:55:56
9:25:55
9:55:55
10:25:55
10:55:55
11:25:55
11:55:56
12:25:55
12:55:56
13:25:55
13:55:56
14:25:56
14:55:56
15:25:57
15:55:56
16:25:56
16:55:56
17:25:56
17:55:56
18:25:57
18:55:56
19:25:56
19:55:56
20:25:56

828
812
819
817
821
814
815
820
819
818
817
814
816
818
820
817
816
817
816
814
812
813
804
793
793
800
797
795
795
796
801
797
797
799
798
802
803
803
804
802
802
802
798
798
798
802
802

831
814
820
818
820
816
816
818
818
820
820
815
819
818
823
819
818
816
817
814
813
816
807
796
795
800
800
796
798
797
804
799
799
801
799
802
809
804
808
805
806
805
801
800
801
802
804

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
33
34
34
34
34
34
34
34
33
34
34
34
34
33
34
34
33
34
34
34
34
34
34

25
25
25
25
25
25
25
25
25
25
24
25
25
25
25
25
25
25
25
25
25
25
25
25
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000604
7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 164 of 460

20:55:56
21:25:56
21:55:56
22:25:56
22:55:56
23:25:56
23:55:56

0:25:56

0:55:56

1:25:56

1:55:56

2:25:56

2:55:56

8:42:09

9:12:09

9:42:09
10:12:09
10:42:09
11:12:09
11:42:09
12:12:09
12:42:09
13:12:09
13:42:10
14:12:10
14:42:10
15:12:11
15:42:11
16:12:11
16:42:11
17:12:12
17:42:11
18:12:11
18:42:11
19:12:11
19:42:12
20:12:11
20:42:11
21:12:11
21:42:11
22:12:11
22:42:11
23:12:11
23:42:12

0:12:11

0:42:11

1:12:11

810
804
791
798
802
799
804
800
801
797
801
807
800
810
810
814
806
818
805
808
810
811
808
811
811
811
810
812
807
812
813
814
803
811
811
818
801
822
833
833
834
833
833
835
834
834
838

814
806
792
799
801
802
802
803
806
801
802
810
803
811
811
816
807
818
808
809
811
811
810
810
810
811
812
806
808
811
814
819
804
812
812
821
803
827
835
840
835
835
834
836
836
834
836

34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PrRrRPrPrPrP WW WWwWwwwwwwwwow iw Ww
aan n AM NNN NNN NN NNN YM NM N

w~awmwowmowmnwnnmniwnwnwnnnwnwnwownnwnwnnwnnwnwnnwnownnwnownnwnwnno a

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000605
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 165 of 460

1:42:11
2:12:12
2:42:11
3:12:12
3:42:12
4:12:11
4:42:11
5:12:12
5:42:11
6:12:11
6:42:12
7:12:12
7:42:12
8:12:12
8:42:12
9:12:12
9:42:12
10:12:12
10:42:12
11:12:12
11:42:12
12:12:12
12:42:12
13:12:12
13:42:12
14:12:12
14:42:12
15:12:12
15:42:12
16:12:12
16:42:12
17:12:12
17:42:12
18:12:12
18:42:12
19:12:12
19:42:12
20:12:12
20:42:13
21:12:12
21:42:13
22:12:12
22:42:13
23:12:12
23:42:12
0:12:13
0:42:13

837
835
832
840
840
836
838
833
831
833
837
844
850
846
855
845
858
855
851
855
858
860
852
849
858
856
856
861
853
856
859
858
852
853
858
855
858
853
849
856
856
853
850
862
853
854
856

837
839
833
840
842
837
837
833
832
834
836
845
851
849
858
846
856
857
853
855
861
862
854
848
856
861
856
858
855
856
859
860
854
854
856
856
861
856
851
855
856
854
852
863
856
855
856

WWWWWwWWwwwwwwwww ww WwW
SHH H HHP HPPA HAP HP HPA HHA

oo oo oo oO 0 oO co coco cocmUcCcCOCUCcCOCUCCOCUCCOcCUCcOCUCcCOcUcOCUCcOCoOoOcoOccCcmcmUcOCUCcOCUCcCOCULcO CLO

wmawmnnmniwnwnwnonnnwnwnnonnwnnwnnwnwnwnn w

WWWWWWwWwWwWwWwwwnwwwwowwowwwwowwwwowwow iw Ww
CwWWOnr WTWHAADAKHOAWDAAHAAwAWAAAAAAAN AN ANN WOH WW OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000606
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 166 of 460

1:12:12
1:42:13
2:12:12
2:42:13
3:12:12
3:42:12
4:12:13
4:42:12
5:12:13
5:42:12
6:12:13
6:42:13
7:12:13
7:42:12
8:12:12
8:42:12
9:12:13
9:42:12
10:12:13
10:42:12
11:12:13
11:42:13
12:12:13
12:42:13
13:12:13
13:42:13
14:12:13
14:42:13
15:12:13
15:42:13
16:12:13
16:42:13
17:12:13
17:42:13
18:12:13
18:42:13
19:12:13
19:42:13
20:12:13
20:42:13
21:12:13
21:42:13
22:12:13
22:42:13
23:12:13
23:42:13
0:12:13

852
852
855
850
859
858
854
858
851
855
852
854
858
856
854
856
861
860
850
856
852
854
858
853
853
852
856
853
855
857
854
855
860
859
852
854
854
856
857
863
856
856
848
856
856
851
857

854
853
856
851
855
860
854
859
854
858
853
856
856
857
861
854
865
863
850
855
852
855
857
855
854
853
855
855
855
856
855
856
862
858
855
856
855
856
856
864
857
857
850
856
857
852
860

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
38
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000607
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 167 of 460

0:42:13
1:12:13
1:42:13
2:12:13
2:42:13
3:12:13
3:42:13
4:12:13
4:42:13
5:12:13
5:42:13
6:12:13
6:42:13
7:12:13
7:42:13
8:12:14
8:42:13
9:12:14
9:42:13
10:12:13
10:42:14
11:12:13
11:42:13
12:12:14
12:42:14
13:12:14
13:42:14
14:12:14
14:42:14
15:12:14
15:42:14
16:12:14
16:42:14
17:12:14
17:42:14
18:12:14
18:42:14
19:12:14
19:42:14
20:12:14
20:42:14
21:12:14
21:42:14
22:12:14
22:42:14
23:12:14
23:42:14

850
854
857
856
853
854
861
855
857
854
852
856
855
849
830
841
826
836
836
835
838
832
841
840
828
836
838
840
834
838
837
834
839
832
830
830
834
835
832
835
839
835
837
837
827
833
833

854
856
855
857
854
853
855
858
855
856
854
858
858
853
834
842
828
836
835
841
840
833
833
844
830
835
835
833
837
837
842
842
843
839
833
832
837
836
833
836
840
834
840
837
832
834
837

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000608
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 168 of 460

0:12:14
0:42:14
1:12:14
1:42:14
2:12:14
2:42:14
3:12:15
3:42:14
4:12:14
4:42:14
5:12:15
5:42:14
6:12:14
6:42:14
7:12:14
7:42:14
8:12:14
8:42:14
9:12:15
9:42:14
10:12:15
10:42:14
11:12:14
11:42:14
12:12:14
12:42:14
13:12:14
13:42:15
14:12:15
14:42:15
15:12:15
15:42:15
16:12:15
16:42:15
17:12:15
17:42:15
18:12:15
18:42:15
19:12:15
19:42:15
20:12:15
20:42:15
21:12:15
21:42:15
22:12:16
22:42:15
23:12:15

835
837
835
837
832
833
840
835
832
833
831
836
838
830
809
804
802
804
799
805
809
807
807
805
802
803
812
806
799
799
808
807
805
809
802
803
809
803
794
804
808
811
808
798
818
798
802

835
840
839
838
835
834
841
836
835
836
833
838
839
833
814
808
804
806
799
806
811
809
809
809
805
804
812
808
803
799
805
810
807
807
804
807
812
805
795
805
810
814
809
798
822
804
803

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
37
37
38
38
38
37
38
37
38
37
38
37
37
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000609
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 169 of 460

23:42:15
0:12:15
0:42:15
1:12:16
1:42:15
2:12:15
2:42:15
3:12:15
3:42:15
4:12:15
4:42:15
5:12:15
5:42:15
6:12:15
6:42:15
7:12:15
7:42:15
8:12:16
8:42:15
9:12:16
9:42:16

10:12:16

10:42:16

11:12:15

11:42:15

12:12:15

12:42:16

13:12:16

13:42:16

14:12:16

14:42:16

15:12:16

15:42:16

16:12:16

17:42:16

18:12:16

18:42:16

19:12:17

19:42:16

20:12:16

20:42:16

21:12:16

21:42:16

22:12:16

22:42:16

23:12:16

23:42:16

804
810
803
799
803
802
809
803
799
808
806
805
799
806
809
807
811
819
811
817
801
808
820
820
819
823
822
825
819
815
822
817
829
824
820
825
828
811
813
819
820
823
822
824
821
826
824

805
812
805
800
803
803
806
805
803
805
808
807
801
805
810
805
812
819
814
820
802
809
822
821
820
824
822
827
822
818
823
817
831
825
821
828
832
812
814
820
821
820
819
825
823
822
821

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
37
37
38
37
37
37
38
37
38
37
38
38
38
38
38
38
28
28
28
28
28
28
28
28
28
29
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000610
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 170 of 460

0:12:16
0:42:16
1:12:16
1:42:16
2:12:17
2:42:16
3:12:16
3:42:16
4:12:16
4:42:17
5:12:17
5:42:16
6:12:17
6:42:17
7:12:17
7:42:16
8:12:16
8:42:16
9:12:17
9:42:17
10:12:16
10:42:17
11:12:17
11:42:17
12:12:18
12:42:16
13:12:17
13:42:17
14:12:17
14:42:17
15:12:17
15:42:17
16:12:17
16:42:17
17:12:17
17:42:17
18:12:17
18:42:17
19:12:17
19:42:17
20:12:17
20:42:17
21:12:17
21:42:17
22:12:17
22:42:17
23:12:17

814
821
823
822
823
820
820
820
820
816
816
817
826
814
818
812
812
810
804
807
809
802
801
798
808
808
807
804
808
805
804
805
801
806
805
802
807
806
808
803
801
801
801
801
805
808
807

816
822
822
825
820
822
822
821
821
818
817
819
828
816
821
813
814
812
806
806
807
808
808
801
807
807
805
807
807
807
807
809
804
808
807
805
810
807
809
806
803
801
803
803
806
811
809

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000611
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 171 of 460

23:42:17
0:12:17
0:42:17
1:12:18
1:42:18
2:12:17
2:42:17
3:12:18
3:42:17
4:12:18
4:42:17
5:12:17
5:42:17
6:12:18
6:42:17
7:12:18
7:42:17
8:12:17
8:42:17
9:12:18
9:42:17

10:12:18

10:42:18

11:12:18

11:42:18

12:12:18

12:42:18

13:12:18

13:42:18

14:12:18

14:42:18

15:12:18

15:42:18

16:12:19

16:42:18

17:12:18

17:42:19

18:12:18

18:42:18

19:12:18

19:42:18

20:12:19

20:42:18

21:12:18

21:42:18

22:12:18

22:42:19

808
808
807
798
797
809
810
804
797
800
806
805
805
804
805
807
808
809
804
800
797
797
800
803
798
799
800
802
800
804
799
804
798
797
804
802
798
802
798
803
798
807
797
793
798
801
803

809
809
810
799
798
810
813
807
798
801
805
806
806
805
806
808
810
811
808
803
802
798
801
801
801
800
801
801
803
803
801
806
804
802
801
804
800
801
799
805
801
810
798
795
799
802
806

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000612
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 172 of 460

23:12:19
23:42:19
0:12:19
0:42:18
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:19
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:20
12:12:19
12:42:20
13:12:19
13:42:19
14:12:19
14:42:19
15:12:19
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:20
18:42:20
19:12:20
19:42:20
20:12:20
20:42:20
21:12:20
21:42:19
22:12:19

794
798
805
799
801
800
796
803
796
796
801
805
793
797
796
804
800
792
790
792
788
782
778
778
784
787
781
781
782
782
782
784
784
779
781
784
784
786
790
776
780
779
782
784
787
781
788

795
802
801
803
803
802
798
804
799
798
801
808
797
798
801
805
801
795
793
795
790
784
779
780
783
786
783
783
784
784
784
785
782
782
781
785
784
788
792
777
782
781
786
785
790
782
791

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

NNNNNNNNNNNNNNNNNNNNNN NN DN EN
NNNNNNNNNNNNNNNNNNNNNNNN DN EN

OWMO MO HMO HU HO HO HO HO HO HO HO 0

PRPRPRPRPRP PB
oo0oooao0aoca co Oo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000613
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 173 of 460

22:42:20
23:12:19
23:42:20
0:12:19
0:42:20
1:12:20
1:42:20
2:12:19
2:42:19
3:12:20
3:42:20
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:20
7:42:20
8:12:20
8:42:20
9:12:20
9:42:20
10:12:20
10:42:20
11:12:21
11:42:21
12:12:20
12:42:20
13:12:20
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:21
18:42:20
19:12:20
19:42:20
20:12:21
20:42:21
21:12:21
21:42:20

784
782
784
780
782
782
783
784
782
785
781
777
786
788
776
784
779
784
784
780
766
774
782
775
771
777
779
776
777
778
781
784
782
779
784
787
780
781
786
785
779
783
785
780
778
777
782

786
785
783
781
783
783
784
783
784
786
785
777
786
791
779
783
779
785
787
784
771
776
786
777
774
779
776
777
779
779
782
786
783
781
784
781
784
783
789
785
781
782
786
782
780
778
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000614
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 174 of 460

22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:22
1:12:21
1:42:21
2:12:21
2:42:20
3:12:21
3:42:21
4:12:21
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:22
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:22
15:12:21
15:42:21
16:12:22
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21
20:12:21
20:42:21
21:12:21

780
781
778
779
784
786
782
779
784
782
780
776
782
787
783
778
777
779
785
777
752
755
753
760
763
764
759
759
759
759
759
760
759
760
759
758
761
762
760
755
757
760
763
761
758
765
768

782
784
781
779
782
790
787
780
785
785
781
777
781
782
785
782
778
779
784
783
757
755
754
760
765
766
764
763
762
759
761
762
762
763
758
759
761
758
762
760
759
761
764
767
759
762
769

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
20
20
19
20
20
20
19
19
19
19
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000615
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 175 of 460

21:42:21
22:12:22
22:42:22
23:12:22
23:42:21
0:12:22
0:42:22
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:18
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:19
12:12:19
12:42:19
13:12:19
13:42:19
14:12:19
14:42:19
15:12:20
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:19
18:42:19
19:12:19
19:42:19
20:12:19
20:42:19

756
758
759
766
761
762
756
759
755
756
764
760
755
755
755
755
755
762
763
766
756
750
756
757
761
758
757
758
760
761
758
762
761
759
760
759
761
763
758
759
759
762
761
756
757
760
760

758
760
760
769
764
764
760
761
756
758
768
760
757
755
755
755
755
763
763
765
761
754
757
758
762
760
761
762
764
760
759
761
765
762
763
762
765
766
761
762
760
763
763
759
761
764
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000616
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 176 of 460

21:12:19
21:42:19
22:12:19
22:42:19
23:12:19
23:42:19
0:12:20
0:42:19
1:12:19
1:42:19
2:12:20
2:42:19
3:12:19
3:42:19
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:19
7:12:19
7:42:20
8:12:20
8:42:20
9:12:20
9:42:21
10:12:20
10:42:20
11:12:20
11:42:20
12:12:20
12:42:20
13:12:21
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:20
18:42:20
19:12:21
19:42:20
20:12:20

753
761
761
761
757
757
759
758
758
764
765
758
762
763
758
758
761
758
761
763
770
783
783
786
783
784
784
785
788
786
785
785
790
784
785
788
781
785
786
786
783
785
789
790
785
785
783

756
760
765
759
759
758
763
761
761
764
764
757
763
761
759
760
762
760
761
760
774
784
785
787
784
785
786
786
785
786
787
789
791
788
788
790
782
787
788
788
784
786
785
792
787
787
785

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000617
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 177 of 460

20:42:20
21:12:20
21:42:20
22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:20
1:12:20
1:42:21
2:12:20
2:42:20
3:12:21
3:42:21
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:21
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:21
15:12:21
15:42:21
16:12:21
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21

788
787
784
782
787
788
787
787
784
785
785
784
786
788
785
783
785
792
784
784
780
783
799
797
802
796
799
803
799
803
803
798
803
804
802
800
802
795
800
800
801
805
811
798
801
794
797

791
790
786
783
786
787
786
790
785
786
784
785
785
789
788
786
786
794
786
787
783
784
801
799
801
797
802
801
801
806
802
802
799
806
800
804
805
796
800
799
798
808
815
798
801
795
797

oo oo oo o 0 oo oocoooooo co 00 0 O&O

WWWWWWwWwWwWwWwwwwwwwowwww ww iw Ww
SHH fPFPP PH HHH HPHPHPHPP HPP HPAN FH

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
21
21
21
21
21
16
17
17
17
16
17
17
17
17
17
17
17
16
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000618
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 178 of 460

20:12:21
20:42:21
21:12:21
21:42:21
22:12:21
22:42:21
23:12:21
23:42:21
0:12:21
0:42:21
1:12:21
1:42:21
2:12:21
2:42:21
3:12:21
3:42:21
4:12:22
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:22
8:12:22
8:42:22
9:12:22
9:42:22
10:12:22
10:42:22
11:12:22
11:42:22
12:12:22
12:42:23
13:12:22
13:42:22
14:12:22
14:42:23
15:12:22
15:42:23
16:12:22
16:42:23
17:12:22
17:42:22
18:12:22
18:42:22
19:12:22

806
804
802
797
791
792
802
796
807
803
793
789
798
803
797
800
806
798
794
794
797
803
802
797
798
800
791
792
795
790
791
790
793
794
793
792
794
792
793
793
792
796
791
799
794
792
797

808
808
802
799
793
794
804
798
807
802
794
790
798
803
800
799
809
803
796
798
799
801
805
801
799
804
794
792
792
791
791
790
792
794
794
794
797
795
794
794
793
795
792
801
797
793
798

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
12
12
12
12
10
10
11
11
11
11
11
11
10
11
10
12
12
12
11
12
13
13
12

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000619
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 179 of 460

19:42:22
20:12:22
20:42:22
21:12:22
21:42:23
22:12:22
22:42:22
23:12:22
23:42:23
0:12:23
0:42:23
1:12:22
1:42:22
2:12:22
2:42:22
3:12:22
3:42:22
4:12:22
4:42:22
5:12:22
5:42:23
6:12:22
6:42:22
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:23
12:12:23
12:42:23
13:12:23
13:42:23
14:12:23
14:42:23
15:12:23
15:42:23
16:12:23
16:42:23
17:12:24
17:42:24
18:12:23
18:42:23

800
797
794
798
802
798
798
798
802
804
797
787
791
797
799
795
790
793
796
797
794
797
797
809
814
808
809
812
815
812
809
809
816
812
815
813
818
815
811
812
811
814
815
813
810
806
812

802
800
795
797
805
800
798
798
801
806
800
788
791
801
802
797
791
795
800
800
794
798
800
810
812
810
810
815
813
814
812
810
816
814
813
814
820
814
811
814
812
813
812
818
814
807
813

WWWWWWWwWwwwwwwwwwwwww www ww Ww
SHA HHH HPAP PA HPAP HPA HAHAHAHAHAHA HA HSA

oo o oO oO oO 0 oO oF coo cocUcCmcCOCCcCOCUCcOCCUcCOCUUcOCc COCO LO

12
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
12
28
28
28
28
28
28
28
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000620
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 180 of 460

19:12:23
19:42:24
20:12:24
20:42:24
21:12:24
21:42:23
22:12:24
22:42:23
23:12:23
23:42:24
0:12:23
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:23
3:42:23
4:12:24
4:42:23
5:12:24
5:42:23
6:12:23
6:42:24
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:24
12:12:23
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24
17:42:25
18:12:24

820
813
810
812
810
812
806
811
816
810
811
813
815
817
807
816
821
809
812
808
811
819
808
815
825
860
864
863
862
860
861
861
863
864
862
863
860
861
868
860
858
860
862
865
869
858
863

823
815
812
814
813
814
808
811
816
811
812
813
814
818
807
818
824
812
812
809
812
822
810
813
827
861
865
864
863
862
863
863
863
866
864
863
864
862
870
862
858
860
863
868
871
859
863

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
32
31
31
31
31
31
31
31
32
31
31
31
31
31
32
31
31
31
31
32
32
31
31
31
31
31
31
32
32
31
31
31
31
31
31
32
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000621
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 181 of 460

18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:24
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:24
3:42:24
4:12:24
4:42:25
5:12:25
5:42:25
6:12:25
6:42:24
7:12:24
7:42:24
8:12:25
8:42:25
9:12:24
9:42:25
10:12:25
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25
17:12:25
17:42:25

862
859
860
864
863
867
864
863
862
856
858
862
859
858
865
859
864
863
862
863
863
863
864
863
862
873
871
879
876
874
870
874
874
873
876
882
878
876
880
877
876
875
876
874
875
880
877

864
860
860
862
862
869
866
862
862
858
861
862
860
861
862
863
864
864
865
865
864
864
868
863
863
874
874
874
876
875
871
876
876
873
875
882
880
877
882
876
881
876
877
876
876
876
880

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000622
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 182 of 460

18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:26
1:12:23
1:42:23
2:12:23
2:42:23
3:12:23
3:42:24
4:12:23
4:42:23
5:12:23
5:42:24
6:12:23
6:42:23
7:12:24
7:42:24
8:12:24
8:42:23
9:12:24
9:42:23
10:12:24
10:42:24
11:12:24
11:42:23
12:12:24
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24

875
868
871
880
871
873
873
874
877
875
876
876
876
872
875
881
876
874
873
876
878
875
872
872
873
866
850
848
853
850
852
851
848
852
852
850
851
851
853
853
852
852
853
849
853
855
851

877
871
873
882
873
876
873
874
876
876
875
875
875
873
874
876
877
876
872
878
878
877
877
872
873
865
852
853
853
851
851
852
849
852
853
853
851
852
851
851
851
851
853
851
852
858
852

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000623
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 183 of 460

17:42:24
18:12:24
18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:25
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:25
3:42:24
4:12:24
4:42:24
5:12:24
5:42:24
6:12:24
6:42:24
7:12:24
7:42:25
8:12:24
8:42:24
9:12:24
9:42:24
10:12:24
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25

850
853
851
855
858
858
851
859
861
856
850
850
852
862
857
851
856
859
858
854
857
855
861
852
854
859
862
855
847
854
857
854
846
848
856
850
851
849
852
849
848
849
852
851
847
850
860

852
851
851
856
857
857
852
857
862
859
851
850
852
862
859
853
856
860
861
857
857
856
863
853
854
859
863
858
847
855
856
853
846
848
857
853
853
850
855
850
849
851
851
855
848
851
862

oo o oO oO oo oooccmcUcKmlmlcOCUcCOCUCcCOCUCcCOCUCcCOCUCcOUCcOCUCcOCcoOoOcCocOCUCcOCUCCOCUCcOCUCcOUCcCOC CO Oo oO

WWWWWWWwWWwWwHoww wow wow Ww
BHP PP PHP WWE AHP HAP HH A

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
10
10
10
10
12
11
10
12
12
12
12

©

10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000624
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 184 of 460

17:12:25
17:42:25
18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:25
1:12:25
1:42:25
2:12:25
2:42:25
3:12:25
3:42:25
4:12:25
4:42:25
5:12:25
5:42:25
6:12:25
6:42:25
7:12:25
7:42:25
8:12:25
8:42:25
9:12:25
9:42:25
10:12:26
10:42:26
11:12:26
11:42:25
12:12:26
12:42:26
13:12:25
13:42:26
14:12:26
14:42:25
15:12:26
15:42:26
16:12:26

858
851
846
853
858
845
848
846
849
854
844
840
845
847
847
846
847
845
841
849
850
846
846
847
846
847
849
845
810
805
789
795
785
803
803
805
802
795
799
800
798
797
802
798
802
798
803

859
853
847
849
860
848
849
848
851
854
848
841
846
846
848
849
849
847
843
847
849
847
848
847
847
847
846
846
814
809
792
795
788
804
806
810
805
797
799
800
799
798
803
800
800
801
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

10
10
10
10
10
10
10
10
10
10
10
10
10
10
12
10
10
10
10
10
10
10
10
10
10
10
10

10

OOO OO OO

10
12
10
10
11
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000625
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 185 of 460

16:42:26
17:12:26
17:42:26
18:12:26
18:42:26
19:12:26
19:42:26
20:12:26
20:42:26
21:12:26
21:42:26
22:12:26
22:42:26
23:12:27
23:42:26
0:12:26
0:42:26
1:12:26
1:42:27
2:12:27
2:42:26
3:12:26
3:42:26
4:12:26
4:42:26
5:12:26
5:42:27
6:12:27
6:42:26
7:12:27
7:42:26
8:12:26
8:42:27
9:12:26
9:42:26
10:12:26
10:42:26
11:12:26
11:42:26
12:12:26
12:42:26
13:12:27
13:42:27
14:12:27
14:42:27
15:12:27
15:42:27

802
805
800
797
801
796
791
796
802
802
801
793
808
797
797
806
804
803
808
805
810
802
800
804
807
803
806
812
804
803
804
804
810
801
802
806
797
808
806
806
806
803
803
804
809
802
808

805
806
802
801
803
797
792
796
803
806
802
794
801
800
798
804
805
807
805
805
813
805
803
805
807
804
810
814
806
804
806
806
805
806
802
807
798
808
809
807
806
807
804
805
813
804
808

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
33
34
34
34
34
33
33

PRPRPRP RRP BPP BBB BRP BPP BRP BP RPP BPP BB
ODO OCOOCO OOOO OOO OO ONNNTO OO

Oowoowo oO OHO HO OO OO

PPP RPP RPP PPB BPP PPB
WNN WWE WNP RPNN WWW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000626
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 186 of 460

16:12:27
16:42:27
17:12:27
17:42:27
18:12:27
18:42:27
19:12:27
19:42:27
20:12:27
20:42:27
21:12:27
21:42:27
22:12:27
22:42:27
23:12:27
23:42:28
0:12:27
0:42:27
1:12:27
1:42:27
2:12:27
2:42:27
3:12:27
3:42:27
4:12:27
4:42:27
5:12:27
5:42:27
6:12:27
6:42:27
7:12:27
7:42:28
8:12:27
8:42:27
9:12:27
9:42:28
10:12:27
10:42:28
11:12:28
11:42:28
12:12:28
12:42:28
13:12:28
13:42:28
14:12:28
14:42:28
15:12:28

807
801
802
806
808
805
802
804
801
802
807
804
804
801
802
807
806
796
805
808
807
807
806
803
805
804
804
807
807
807
780
779
778
767
772
773
770
768
774
773
768
769
767
766
766
769
771

808
803
804
805
805
809
803
807
805
802
805
804
805
802
802
807
808
798
805
805
806
807
807
804
806
806
808
810
807
810
785
781
780
773
771
772
772
772
770
771
770
771
771
767
767
771
775

WWW WWWwwwwwwwowWwowwwwowwWwwwwwwwwwwwwow www Ww
Wh Pw Pwww fh HWW WWWWwWwwwnwwnwww fF fPHhPWWW FW FW f fF

oo oO 0 0 000 00

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
10
10
10
10
10
10
10
10
10
10
10

tS

33
33
33
33
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000627
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 187 of 460

15:42:28
16:12:28
16:42:28
17:12:28
17:42:28
18:12:28
18:42:28
19:12:28
19:42:28
20:12:28
20:42:28
21:12:28
21:42:28
22:12:28
22:42:28
23:12:28
23:42:28
0:12:28
0:42:28
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:28
6:42:28
7:12:28
7:42:29
8:12:29
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29
14:12:29
14:42:29

769
776
772
771
770
778
770
769
773
770
770
772
769
769
771
766
768
772
768
769
764
775
768
768
768
766
773
773
774
770
771
769
768
770
770
767
769
768
771
772
771
773
776
775
779
776
780

770
779
772
774
772
781
772
771
771
772
773
775
771
771
774
766
772
771
775
770
764
770
769
769
769
766
770
773
776
772
772
771
769
770
771
775
770
769
773
771
774
775
775
779
782
776
782

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000628
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 188 of 460

15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:29
1:12:29
1:42:30
2:12:29
2:42:29
3:12:29
3:42:30
4:12:30
4:42:30
5:12:30
5:42:29
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:30
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:30
13:12:30
13:42:30
14:12:30

778
775
780
771
777
780
774
776
774
776
773
772
772
774
772
778
777
778
779
774
772
773
775
777
771
777
775
775
772
775
776
779
753
747
752
753
745
748
743
749
749
749
752
751
750
751
750

782
777
782
773
777
776
777
776
774
782
774
776
773
775
773
776
778
779
781
777
773
773
776
781
775
779
777
776
774
775
776
775
757
751
754
756
748
750
744
751
750
752
752
752
752
753
753

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
31
31
30
31
30
31
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000629
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 189 of 460

14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:31
22:12:30
22:42:30
23:12:30
23:42:31
0:12:31
0:42:31
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:29
6:42:28
7:12:28
7:42:28
8:12:28
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29

750
750
751
746
749
751
754
752
751
753
758
754
753
749
744
752
756
752
742
741
752
755
746
744
750
752
754
748
745
753
752
750
747
751
754
754
760
745
754
755
755
750
757
759
754
755
755

752
752
751
747
750
750
755
754
754
753
760
749
757
752
748
752
759
754
745
745
749
753
750
745
751
757
752
749
746
754
754
753
748
750
754
756
762
746
757
762
755
751
757
755
756
757
755

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
30
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000630
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 190 of 460

14:12:29
14:42:29
15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:30
1:12:29
1:42:30
2:12:30
2:42:29
3:12:29
3:42:29
4:12:29
4:42:29
5:12:29
5:42:29
6:12:29
6:42:29
7:12:29
7:42:29
8:12:29
8:42:29
9:12:29
9:42:29
10:12:29
10:42:29
11:12:30
11:42:29
12:12:29
12:42:29
13:12:29

756
757
754
753
756
756
755
753
756
757
755
756
755
751
751
754
759
754
756
752
752
751
755
755
756
756
754
749
757
755
755
757
758
757
751
763
772
765
754
754
764
762
761
757
761
763
763

756
756
756
755
756
757
756
754
755
756
758
756
755
754
753
754
757
756
758
755
752
751
755
757
759
759
757
753
758
758
757
759
754
760
751
764
774
764
755
755
762
764
762
760
764
765
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
27
28
27
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000631
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 191 of 460

13:42:30
14:12:30
14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:30
22:12:30
22:42:30
23:12:30
23:42:30
0:12:30
0:42:30
1:12:30
1:42:30
2:12:30
2:42:30
3:12:30
3:42:30
4:12:30
4:42:30
5:12:30
5:42:30
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:31
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:31

762
761
763
763
759
761
760
765
762
759
764
765
760
758
761
762
764
766
762
757
760
760
763
760
761
762
766
761
762
765
762
760
760
765
762
762
752
751
750
754
754
747
752
751
751
745
753

763
763
762
763
764
762
761
762
762
762
763
768
762
759
763
766
764
764
763
759
763
762
763
762
762
763
766
764
766
765
765
763
761
766
764
764
753
757
753
759
756
753
753
753
749
746
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000632
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 192 of 460

13:12:31
13:42:31
14:12:31
14:42:31
15:12:31
15:42:31
16:12:31
16:42:31
17:12:31
17:42:31
18:12:31
18:42:31
19:12:31
19:42:31
20:12:31
20:42:31
21:12:31
21:42:31
22:12:31
22:42:31
23:12:31
23:42:31
0:12:31
0:42:31
1:12:31
1:42:31
2:12:31
2:42:31
3:12:31
3:42:31
4:12:31
4:42:31
5:12:31
5:42:31
6:12:31
6:42:31
7:12:31
7:42:31
8:12:31
8:42:31
9:12:31
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32
12:12:32

749
748
750
751
753
751
755
757
751
752
752
751
750
751
755
753
754
755
755
748
747
746
751
752
752
748
752
752
756
753
754
747
751
750
758
754
751
760
757
751
762
753
756
758
760
756
759

754
748
753
753
757
752
755
758
753
753
753
753
751
751
753
757
756
754
753
749
748
747
752
754
753
750
753
756
758
757
755
749
750
750
762
759
754
760
758
750
759
754
761
762
766
757
758

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
34
33
33
33
33
33
34
33
33
33
33
33
34
34
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000633
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 193 of 460

12:42:32
13:12:32
13:42:32
14:12:32
14:42:32
15:12:32
15:42:32
16:12:32
16:42:32
17:12:32
17:42:32
18:12:32
18:42:32
19:12:32
19:42:32
20:12:32
20:42:32
21:12:32
21:42:32
22:12:32
22:42:32
23:12:32
23:42:32
0:12:32
0:42:32
1:12:32
1:42:32
2:12:32
2:42:32
3:12:32
3:42:32
4:12:32
4:42:32
5:12:33
5:42:32
6:12:32
6:42:32
7:12:32
7:42:33
8:12:32
8:42:32
9:12:32
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32

760
761
757
759
763
758
760
760
760
755
757
758
763
760
763
768
781
779
771
776
767
784
777
774
774
780
782
780
780
780
776
775
780
773
782
779
779
776
792
800
800
782
787
794
791
790
793

760
764
762
758
765
761
759
759
763
757
758
759
764
759
766
768
783
779
773
777
767
787
782
780
775
779
783
780
781
779
780
778
781
778
778
779
779
779
794
802
797
787
787
795
793
791
794

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000634
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 194 of 460

12:12:32
12:42:33
13:12:33
13:42:33
14:12:33
14:42:33
15:12:33
15:42:33
16:12:34
16:42:34
17:12:33
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:33
21:42:33
22:12:33
22:42:33
23:12:33
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:34
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33
10:42:34
11:12:33

798
797
793
797
798
795
795
796
793
796
790
804
799
799
792
789
788
792
795
794
797
804
789
776
802
795
789
786
792
800
799
789
790
795
793
799
792
792
790
757
757
751
764
752
753
754
750

799
793
794
797
797
796
797
798
796
797
793
803
801
803
791
790
789
793
794
794
797
808
791
778
796
800
792
788
792
802
802
791
790
797
797
801
792
792
769
755
758
752
765
758
757
754
751

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
31
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000635
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 195 of 460

11:42:33
12:12:33
12:42:34
13:12:34
13:42:33
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:34
20:42:34
21:12:34
21:42:34
22:12:34
22:42:35
23:12:34
23:42:34
0:12:34
0:42:34
1:12:34
1:42:34
2:12:34
2:42:34
3:12:35
3:42:34
4:12:34
4:42:34
5:12:34
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34
10:12:34
10:42:34

754
758
751
760
753
755
748
761
752
759
756
737
749
794
759
740
751
767
748
748
758
757
756
759
748
750
755
760
752
748
754
753
761
737
757
728
740
716
697
726
741
718
695
709
713
699
697

756
759
752
756
755
757
748
763
759
761
760
737
746
785
762
742
752
769
752
747
756
761
757
755
750
751
758
764
754
750
755
755
764
738
758
724
743
719
698
722
744
724
696
711
717
702
698

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
31
32
32
32
32
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000636
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 196 of 460

11:12:34
11:42:35
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:35
17:42:35
18:12:35
18:42:35
19:12:35
19:42:35
20:12:35
20:42:35
21:12:35
21:42:35
22:12:35
22:42:35
23:12:35
23:42:35
0:12:35
0:42:35
1:12:32
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:33
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33

697
704
720
718
705
707
713
718
711
710
728
713
709
712
716
722
704
699
719
728
710
709
720
720
714
716
708
718
718
716
711
717
717
715
716
710
711
714
715
714
714
714
629
589
608
590
552

698
705
723
720
707
708
715
721
713
709
731
718
711
715
720
725
708
699
716
732
711
710
720
723
715
715
709
716
718
717
713
716
717
719
719
711
713
716
717
716
715
700
626
592
610
595
554

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
32
32
32
32
32
32
31
31
32
32
32
31
32
32
32
31
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
32
32
32
19
20
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000637
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 197 of 460

10:42:33
11:12:34
11:42:33
12:12:33
12:42:33
13:12:33
13:42:34
14:12:33
14:42:33
15:12:33
15:42:33
16:12:33
16:42:34
17:12:34
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:34
21:42:33
22:12:34
22:42:33
23:12:34
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:34
2:42:34
3:12:33
3:42:33
4:12:33
4:42:34
5:12:33
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34

552
610
599
597
600
594
596
603
599
594
597
597
596
597
595
598
599
598
597
597
596
597
598
597
593
598
600
597
608
597
596
595
599
599
596
594
601
599
600
597
597
598
581
580
558
566
565

563
607
603
601
603
596
598
606
598
596
599
601
599
598
596
598
599
601
603
599
598
598
601
600
596
598
599
598
610
601
600
597
599
606
598
595
598
606
599
597
598
602
585
579
561
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
19
19
19
19
19
20
20
19
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
20
19
20
20
20
20
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000638
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 198 of 460

10:12:34
10:42:34
11:12:34
11:42:34
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:35
20:42:34
21:12:34
21:42:34
22:12:34
22:42:34
23:12:34
23:42:34
0:12:34
0:42:35
1:12:35
1:42:34
2:12:35
2:42:34
3:12:35
3:42:35
4:12:35
4:42:35
5:12:35
5:42:35
6:12:35
6:42:35
7:12:35
7:42:35
8:12:35
8:42:35
9:12:35

563
561
566
571
562
561
567
567
564
566
563
562
564
563
564
564
566
565
562
563
566
564
561
561
566
568
560
564
566
565
565
566
564
564
563
566
566
560
564
566
563
565
589
591
587
566
561

564
563
568
570
565
563
567
567
568
569
566
565
567
565
564
566
565
567
564
566
566
566
568
563
566
569
566
566
567
567
567
568
566
567
566
567
570
563
567
570
566
566
588
595
592
575
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000639
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 199 of 460

9:42:35
10:12:36
10:42:35
11:12:35
11:42:35
12:12:35
12:42:35
13:12:35
13:42:35
14:12:35
14:42:35
15:12:35
15:42:35
16:12:35
16:42:35
17:12:35
17:42:35
18:12:36
18:42:35
19:12:36
19:42:35
20:12:36
20:42:36
21:12:36
21:42:35
22:12:35
22:42:36
23:12:36
23:42:36

0:12:35

0:42:36

1:12:35

1:42:35

2:12:36

2:42:36

3:12:36

8:13:56

8:43:56

9:27:47

9:57:47
10:27:47
10:57:47
11:27:47
11:57:47
12:27:48
12:57:48
13:27:47

571
567
562
569
567
567
567
567
567
566
566
566
566
571
573
562
565
566
569
567
567
565
568
562
569
570
562
565
561
565
565
569
567
568
559
567
567
567
565
566
567
567
569
562
571
569
563

573
572
565
571
569
570
570
570
571
570
567
568
570
569
577
566
568
568
569
570
569
567
569
566
570
563
564
567
569
567
566
569
570
569
564
570
571
569
570
567
568
569
564
563
575
569
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
37
38
37
37
37
37
37
37
37
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000640
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 200 of 460

13:57:47
14:27:48
14:57:47
15:27:47
15:57:47
16:27:47
16:57:47
17:27:47
17:57:47
18:27:47
18:57:47
19:27:47
19:57:47
20:27:47
20:57:47
21:27:47
21:57:48
22:27:47
22:57:47
23:27:47
23:57:47
0:27:47
0:57:47
1:27:47
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:48
5:57:48
6:27:48
6:57:48
7:27:48
7:57:48
8:27:48
8:57:48
9:27:48
9:57:48
10:27:48
10:57:48
11:27:48
11:57:48
12:27:48
12:57:48

562
565
566
568
566
567
563
568
573
570
561
561
561
564
561
573
563
571
579
573
566
574
573
574
573
571
575
577
573
574
578
573
570
574
574
576
582
582
580
578
577
581
582
577
582
583
582

565
567
567
570
569
569
565
570
575
570
565
560
564
567
565
578
566
572
581
576
570
573
574
577
576
574
570
581
576
575
580
577
573
576
578
576
583
584
583
582
578
582
583
581
582
584
582

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000641
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 201 of 460

13:27:48
13:57:48
14:27:48
14:57:48
15:27:48
15:57:48
16:27:48
16:57:48
17:27:48
17:57:48
18:27:48
18:57:48
19:27:48
19:57:48
20:27:48
20:57:48
21:27:48
21:57:48
22:27:48
22:57:48
23:27:48
23:57:49
0:27:48
0:57:48
1:27:48
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:49
5:57:49
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:49
9:27:49
9:57:49
10:27:49
10:57:49
11:27:49
11:57:49
12:27:49

581
579
582
579
579
580
580
580
580
582
571
583
577
576
570
579
579
573
574
576
577
574
573
573
576
575
576
574
579
576
575
576
575
574
573
572
590
588
587
585
622
640
637
631
633
636
642

586
580
583
583
584
583
583
586
583
588
572
582
578
580
573
578
579
577
576
578
577
575
577
573
581
576
580
578
579
579
577
577
578
574
574
573
587
591
591
589
623
642
639
634
635
638
643

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000642
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 202 of 460

12:57:49
13:27:49
13:57:49
14:27:49
14:57:49
15:27:49
15:57:49
16:27:49
16:57:49
17:27:49
17:57:49
18:27:49
18:57:49
19:27:49
19:57:49
20:27:49
20:57:49
21:27:49
21:57:49
22:27:49
22:57:49
23:27:49
23:57:49
0:27:49
0:57:50
1:27:49
1:57:50
2:27:50
2:57:50
3:27:50
3:57:49
4:27:50
4:57:50
5:27:50
5:57:50
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:50
9:27:49
9:57:49
10:27:49
10:57:50
11:27:49
11:57:50

632
635
631
637
640
631
634
636
637
628
630
634
648
633
634
632
632
645
633
634
629
641
637
633
632
634
634
633
633
637
640
635
633
633
642
677
700
701
705
707
704
703
698
706
706
702
701

635
637
636
635
639
635
636
640
641
631
632
638
653
638
637
633
632
645
638
636
631
644
640
636
633
635
635
634
635
640
643
639
634
633
645
678
702
701
706
709
710
706
701
707
709
705
702

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
25
25
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000643
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 203 of 460

12:27:50
12:57:50
13:27:50
13:57:50
14:27:50
14:57:50
15:27:50
15:57:50
16:27:50
16:57:50
17:27:50
17:57:50
18:27:50
18:57:50
19:27:50
19:57:50
20:27:50
20:57:50
21:27:50
21:57:50
22:27:50
22:57:50
23:27:50
23:57:51
0:27:50
0:57:50
1:27:50
1:57:50
2:27:50
2:57:51
3:27:51
3:57:50
4:27:50
4:57:51
5:27:50
5:57:50
6:27:50
6:57:50
7:27:50
7:57:50
8:27:51
8:57:51
9:27:51
9:57:51
10:27:51
10:57:51
11:27:51

706
705
704
701
705
705
705
706
703
703
709
702
700
706
704
700
705
707
703
703
699
702
702
706
706
703
701
701
702
704
707
704
699
703
703
706
690
687
686
684
692
686
685
691
687
685
689

704
707
707
704
707
707
705
710
708
705
711
706
700
705
706
700
704
711
708
706
700
704
702
704
705
708
703
703
703
705
708
707
702
705
707
710
693
689
688
687
689
688
687
689
686
687
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
26
26
25
26
26
25
26
25
25
26
25
25
26
25
25
26
26
25
26
25
25
25
26
25
25
26
26
25
25
26
26
26
26
25
26
26
25
26
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000644
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 204 of 460

11:57:51
12:27:51
12:57:51
13:27:51
13:57:51
14:27:51
14:57:51
15:27:51
15:57:51
16:27:51
16:57:51
17:27:51
17:57:51
18:27:51
18:57:51
19:27:51
19:57:51
20:27:51
20:57:51
21:27:51
21:57:52
22:27:51
22:57:51
23:27:51
23:57:52
0:27:51
0:57:51
1:27:51
1:57:52
2:27:51
2:57:52
3:27:52
3:57:52
4:27:52
4:57:52
5:27:52
5:57:52
6:27:52
6:57:52
7:27:52
7:57:52
8:27:52
8:57:52
9:27:52
9:57:52
10:27:52
10:57:52

684
690
688
689
692
686
691
687
687
692
691
687
690
694
689
687
689
687
691
687
687
688
683
693
690
691
689
687
685
689
689
687
693
693
691
688
688
685
687
693
687
684
690
693
689
687
688

685
691
689
688
692
690
693
689
689
692
693
689
693
697
690
689
692
697
695
689
689
690
683
691
691
693
690
687
686
691
691
688
690
696
690
691
691
687
688
696
689
689
689
695
692
690
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
14
15
15
15
14
14
15
14
14
14
14
14
15
15
15
15
14
14
15
15
15
14
15
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000645
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 205 of 460

11:27:52
11:57:52
12:27:52
12:57:52
13:27:52
13:57:52
14:27:52
14:57:52
15:27:52
15:57:52
16:27:52
16:57:52
17:27:53
17:57:52
18:27:52
18:57:52
19:27:52
19:57:52
20:27:52
20:57:52
21:27:52
21:57:52
22:27:52
22:57:53
23:27:53
23:57:52
0:27:52
0:57:53
1:27:52
1:57:52
2:27:53
2:57:53
3:27:52
3:57:52
4:27:53
4:57:53
5:27:53
5:57:53
6:27:53
6:57:53
7:27:53
7:57:53
8:27:53
8:57:53
9:27:53
9:57:53
10:27:53

689
688
689
688
689
692
691
686
690
682
691
688
692
690
682
687
687
695
693
689
686
690
691
686
689
689
694
695
683
683
691
691
693
688
684
684
689
691
691
690
706
714
714
715
714
719
711

690
689
690
689
692
692
691
689
692
685
695
692
692
693
683
686
689
696
695
690
687
692
686
687
690
691
696
695
685
687
689
692
697
691
687
686
690
689
693
692
707
716
715
718
716
722
713

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000646
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 206 of 460

10:57:53
11:27:53
11:57:53
12:27:53
12:57:53
13:27:53
13:57:53
14:27:53
14:57:53
15:27:53
15:57:53
16:27:53
16:57:53
17:27:53
17:57:53
18:27:53
18:57:53
19:27:53
19:57:53
20:27:53
20:57:53
21:27:53
21:57:53
22:27:54
22:57:53
23:27:53
23:57:53
0:27:53
0:57:53
1:27:54
1:57:53
2:27:53
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54
8:27:54
8:57:54
9:27:54
9:57:54

713
714
715
716
716
721
713
712
717
717
716
716
718
714
715
717
720
724
721
717
718
712
712
716
714
710
714
713
712
710
712
711
710
706
713
712
710
709
705
708
710
716
724
723
732
724
731

715
714
717
717
717
716
715
715
716
716
718
718
717
722
716
716
723
727
725
717
715
714
714
717
716
711
716
712
714
712
714
712
712
708
712
717
713
711
706
710
712
715
724
724
731
725
732

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000647
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 207 of 460

10:27:54
10:57:54
11:27:54
11:57:54
12:27:54
12:57:54
13:27:54
13:57:54
14:27:54
14:57:54
15:27:54
15:57:54
16:27:54
16:57:54
17:27:54
17:57:54
18:27:54
18:57:54
19:27:54
19:57:54
20:27:54
20:57:54
21:27:54
21:57:54
22:27:54
22:57:54
23:27:54
23:57:54
0:27:54
0:57:54
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:55
8:27:54
8:57:55
9:27:55

737
728
733
731
730
727
730
723
728
727
730
737
721
718
717
723
740
729
724
714
719
724
727
726
723
725
726
722
721
727
732
725
723
723
731
733
728
722
731
724
727
723
725
731
728
728
726

738
732
736
732
732
727
732
725
727
726
733
737
724
722
722
725
738
731
726
716
719
725
728
730
723
726
727
722
722
726
735
728
725
723
731
735
732
724
725
727
727
724
725
732
730
732
728

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000648
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 208 of 460

9:57:55
10:27:55
10:57:55
11:27:55
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:56
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55

0:27:55

0:57:55

1:27:55

1:57:55

2:27:55

2:57:55

3:27:56

3:57:55

4:27:55

4:57:56

5:27:55

5:57:56

6:27:56

6:57:55

7:27:55

7:57:55

8:27:56

8:57:55

727
728
726
730
728
723
732
728
728
729
729
730
728
724
724
729
732
726
727
725
728
726
726
728
730
731
731
731
729
728
726
722
727
729
728
728
727
729
728
724
726
733
726
727
746
746
743

729
728
731
733
730
724
734
730
730
730
730
730
731
725
725
729
730
728
728
732
730
726
727
728
729
730
733
734
735
730
729
723
725
728
728
729
729
729
729
727
727
736
728
727
745
749
748

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000649
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 209 of 460

9:27:56
9:57:55
10:27:56
10:57:56
11:27:55
11:57:56
12:27:56
12:57:56
13:27:56
13:57:56
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56
7:27:56
7:57:56
8:27:56

743
754
757
762
759
758
759
765
758
757
760
759
763
759
757
760
762
762
763
759
759
758
763
762
762
758
757
758
757
760
762
762
767
756
756
759
762
759
759
763
761
759
759
763
760
756
760

745
754
758
760
761
761
760
766
760
760
762
760
761
760
758
760
766
763
764
761
764
760
761
761
760
758
758
757
759
760
760
760
768
757
757
760
761
760
761
765
763
760
760
766
761
758
760

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
15
15
15
15
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000650
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 210 of 460

8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54

762
763
762
762
764
763
760
764
767
764
763
767
763
760
767
760
758
764
763
760
760
765
768
758
761
762
758
761
761
760
768
765
764
761
761
767
767
764
766
763
762
763
761
763
765
763
765

764
765
763
764
764
765
762
763
767
764
764
763
763
763
768
760
758
762
766
766
759
768
770
760
760
763
760
762
764
763
764
764
764
763
763
769
764
765
766
766
764
763
761
764
764
766
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000651
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 211 of 460

8:27:55
8:57:54
9:27:55
9:57:55
10:27:55
10:57:54
11:27:54
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:55
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55
0:27:55
0:57:55
1:27:55
1:57:55
2:27:55
2:57:55
3:27:56
3:57:56
4:27:55
4:57:55
5:27:55
5:57:55
6:27:55
6:57:55
7:27:55

764
760
759
767
767
766
768
767
761
763
769
770
766
763
765
768
768
768
764
768
769
764
763
765
769
769
764
764
761
766
766
767
765
766
768
764
766
766
771
768
763
768
766
766
763
766
763

763
762
759
766
766
768
768
767
763
764
771
771
768
764
768
766
769
769
766
771
768
766
764
765
771
768
766
768
762
767
768
768
766
767
769
765
767
767
772
770
765
766
770
770
764
771
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
19
20
19
19
20
20
19
20
20
20
19
20
19
20
19
20
20
20
20
20
20
20
20
19
20
20
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000652
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 212 of 460

7:57:55
8:27:55
8:57:55
9:27:55
9:57:56
10:27:55
10:57:55
11:27:56
11:57:56
12:27:56
12:57:55
13:27:55
13:57:55
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56

766
766
761
762
764
763
763
762
763
762
767
767
764
763
764
766
763
760
767
760
765
767
759
764
758
767
762
762
762
759
772
762
761
760
759
763
765
762
762
764
760
765
770
766
759
761
765

768
765
762
762
764
763
763
762
763
763
766
765
765
764
765
768
763
761
763
761
765
771
761
764
759
769
768
764
764
761
775
770
763
762
763
763
765
765
764
764
760
766
772
766
761
761
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
24
24
24
24
24
24
24
24
24
26
26
25
25
25
25
26
25
25
25
26
25
25
25
25
26
25
25
26
26
25
26
26
26
26
26
26
26
26
26
26
25
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000653
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 213 of 460

7:27:56
7:57:56
8:27:56
8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:56
11:57:56
12:27:56
12:57:57
13:27:56
13:57:56
14:27:56
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:57
1:57:57
2:27:57
2:57:57
3:27:57
3:57:57
4:27:57
4:57:57
5:27:57
5:57:57
6:27:57

771
771
763
759
760
757
751
758
760
761
761
760
760
766
762
760
761
759
762
760
758
762
763
763
758
763
763
761
756
760
764
759
760
761
763
758
763
763
755
759
762
763
759
757
765
765
761

774
772
764
761
762
760
752
758
761
761
761
764
761
766
765
762
762
761
761
762
758
758
765
761
762
761
765
763
758
760
766
760
761
761
764
762
765
765
756
760
761
765
761
761
767
767
761

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
24
24
24
24
24
24
23
24
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
26
26
25
25
25
26
25
25
25
26
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000654
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 214 of 460

6:57:57
7:27:57
7:57:57
8:27:57
8:57:57
9:27:57
9:57:57
10:27:57
10:57:57
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:58
19:57:58
20:27:58
20:57:58
21:27:58
21:57:58
22:27:58
22:57:58
23:27:58
23:57:58
0:27:58
0:57:58
1:27:58
1:57:58
2:27:58
2:57:58
3:27:58
3:57:58
4:27:58
4:57:58
5:27:58
5:57:58

762
757
764
760
760
758
761
762
767
760
755
764
761
762
764
760
759
758
761
765
748
753
773
762
755
755
758
761
761
761
753
758
765
762
755
749
762
768
761
758
760
752
761
757
759
763
765

762
759
762
764
762
761
764
761
768
761
757
760
763
762
766
762
761
760
762
766
752
751
774
762
757
755
759
761
764
764
754
758
766
765
755
753
762
770
765
758
762
756
762
759
759
765
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
25
26
25
25
25
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000655
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 215 of 460

6:27:58
6:57:58
7:27:58
7:57:58
8:27:58
8:57:58
9:27:58
9:57:58
10:27:58
10:57:58
11:27:58
11:57:58
12:27:58
12:57:58
13:27:58
13:57:58
14:27:58
14:57:58
15:27:58
15:57:58
16:27:58
16:57:58
17:27:58
17:57:59
18:27:58
18:57:58
19:27:58
19:57:59
20:27:59
20:57:59
21:27:59
21:57:59
22:27:59
22:57:59
23:27:59
23:57:59
0:27:59
0:57:59
1:27:59
1:57:59
2:27:59
2:57:59
3:27:59
3:57:59
4:27:59
4:57:59
5:27:59

757
765
759
754
739
719
728
730
725
732
728
729
726
731
730
727
731
733
728
725
732
733
729
723
721
745
739
730
718
722
737
730
725
723
724
732
732
719
726
735
731
723
725
734
733
731
730

759
762
759
754
741
721
728
730
727
734
729
730
727
729
730
729
729
733
735
726
730
734
733
725
723
748
743
735
721
723
738
733
725
724
724
729
730
720
728
737
735
725
726
736
731
729
730

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000656
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 216 of 460

5:57:59
6:27:59
6:57:59
7:27:59
7:57:59
8:27:59
8:57:59
9:27:59
9:57:59
10:27:59
12:02:34
12:32:34
13:02:34
13:32:34
14:02:34
14:32:34
15:02:34
15:32:34
16:02:34
16:32:34
17:02:34
17:32:34
18:02:34
18:32:34
19:02:35
19:32:35
20:02:35
20:32:34
21:02:34
21:32:34
22:02:34
22:32:34
23:02:34
23:32:34
0:02:34
0:32:34
1:02:34
1:32:34
2:02:34
2:32:35
3:02:35
3:32:35
4:02:35
4:32:35
5:02:35
5:32:35
6:02:35

728
729
731
728
730
730
736
732
722
732
734
737
736
734
735
735
736
737
737
734
733
732
733
735
737
734
727
733
739
738
729
735
733
730
732
736
735
735
730
732
733
734
733
728
735
735
735

727
730
732
735
731
732
737
736
723
733
735
738
736
735
733
735
735
735
734
736
734
733
734
735
736
737
729
734
735
740
729
735
735
731
733
735
735
735
731
733
734
735
733
737
734
735
737

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000657
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 217 of 460

6:32:35
7:02:35
7:32:35
8:02:35
8:32:35
9:02:36
9:32:35
10:02:35
10:32:35
11:02:35
11:32:35
12:02:35
12:32:35
13:02:35
13:32:35
14:02:35
14:32:35
15:02:35
15:32:35
16:02:35
16:32:35
17:02:35
17:32:36
18:02:35
18:32:35
19:02:35
19:32:35
20:02:35
20:32:35
21:02:35
21:32:35
22:02:35
22:32:35
23:02:36
23:32:35
0:02:35
0:32:35
1:02:35
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36
5:32:36

733
739
737
736
741
740
740
735
740
739
740
740
738
739
739
741
741
740
740
737
742
738
741
742
733
736
738
740
739
741
742
738
734
736
738
739
739
740
738
738
743
739
740
739
741
738
737

735
741
739
737
740
745
741
737
740
740
740
740
739
738
740
739
738
739
742
739
744
740
741
741
735
737
739
744
741
740
743
741
735
737
739
740
741
740
741
738
739
741
739
739
740
742
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
15
15
14
14
15
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000658
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 218 of 460

6:02:36
6:32:36
7:02:36
7:32:36
8:02:36
8:32:36
9:02:36
9:32:36
10:02:36
10:32:36
11:02:36
11:32:36
12:02:36
12:32:36
13:02:36
13:32:36
14:02:36
14:32:36
15:02:36
15:32:36
16:02:36
16:32:36
17:02:36
17:32:36
18:02:36
18:32:36
19:02:37
19:32:36
20:02:37
20:32:36
21:02:36
21:32:37
22:02:37
22:32:36
23:02:37
23:32:36
0:02:36
0:32:36
1:02:36
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36

739
743
741
741
741
734
735
738
741
736
736
740
737
737
740
739
744
740
739
739
745
736
737
743
739
743
742
740
736
737
736
736
738
736
742
740
735
733
736
746
743
731
734
742
743
737
737

739
739
742
740
744
735
737
738
743
738
736
739
738
738
739
739
741
745
740
738
739
737
737
739
742
739
742
738
740
740
738
737
738
736
739
741
737
734
736
748
745
732
735
742
746
740
739

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000659
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 219 of 460

5:32:36
6:02:37
6:32:37
7:02:37
7:32:37
8:02:37
8:32:37
9:02:37
9:32:37
10:02:37
10:32:37
11:02:37
11:32:37
12:02:37
12:32:37
13:02:37
13:32:37
14:02:37
14:32:37
15:02:37
15:32:37
16:02:37
16:32:37
17:02:37
17:32:37
18:02:37
18:32:37
19:02:37
19:32:37
20:02:37
20:32:37
21:02:37
21:32:37
22:02:37
22:32:37
23:02:37
23:32:37
0:02:37
0:32:37
1:02:37
1:32:37
2:02:37
2:32:37
3:02:37
3:32:37
4:02:38
4:32:38

742
740
739
739
729
723
724
722
719
715
725
727
718
720
719
720
726
725
722
725
729
718
723
725
724
723
722
724
732
730
723
720
719
725
722
721
726
723
719
721
723
727
726
725
723
723
722

739
741
740
739
732
726
726
726
720
717
725
730
722
722
721
721
724
725
725
725
731
724
725
724
725
725
723
727
733
732
725
721
719
722
723
722
723
725
719
722
724
724
725
725
728
724
725

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
14
14
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000660
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 220 of 460

5:02:38
5:32:38
6:02:38
6:32:38
7:02:38
7:32:38
8:02:38
8:32:38
9:02:38
9:32:38
10:02:38
10:32:38
11:02:38
11:32:38
12:02:38
12:32:38
13:02:38
13:32:38
14:02:38
14:32:38
15:02:38
15:32:38
16:02:38
16:32:38
17:02:38
17:32:38
18:02:38
18:32:39
19:02:38
19:32:39
20:02:38
20:32:39
21:02:39
21:32:39
22:02:38
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:38
2:02:39
2:32:39
3:02:39
3:32:39
4:02:39

720
722
725
725
724
721
720
722
717
717
719
717
716
712
714
712
715
718
715
715
720
718
713
712
710
717
713
710
723
718
716
712
714
719
710
712
713
720
716
716
715
710
714
717
720
711
716

722
724
723
725
727
723
723
724
719
718
721
719
716
714
714
715
715
720
715
716
716
716
714
714
712
716
717
710
724
720
716
713
714
721
713
714
713
724
717
717
717
712
715
719
723
713
715

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
13
13
13
14
14
13
13
13
13
13
13
13
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000661
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 221 of 460

4:32:39
5:02:39
5:32:39
6:02:39
6:32:39
7:02:39
7:32:39
8:02:39
8:32:40
9:02:39
9:32:39
10:02:39
10:32:39
11:02:39
11:32:39
12:02:39
12:32:39
13:02:40
13:32:40
14:02:39
14:32:39
15:02:39
15:32:39
16:02:39
16:32:39
17:02:39
17:32:39
18:02:39
18:32:39
19:02:39
19:32:40
20:02:39
20:32:39
21:02:40
21:32:39
22:02:40
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:39
2:02:39
2:32:40
3:02:40
3:32:40

717
713
714
713
713
721
709
709
709
704
713
711
708
707
708
712
708
712
711
714
708
708
708
711
712
714
709
708
707
712
708
709
709
707
711
711
712
711
710
707
707
706
708
716
708
707
713

716
714
715
714
715
723
716
711
710
706
711
714
710
708
708
713
709
709
710
716
710
709
709
710
712
716
712
710
708
710
709
710
709
709
710
709
714
711
712
708
708
706
711
718
710
708
712

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPrRPP RPE
fF PH HS HH HL

noonuwunnrnnrnnronnrntporurnrwnanrnwnonrAannunnrununonrnnrnonsp un nrsp PUK aon fs fs

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000662
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 222 of 460

4:02:40
4:32:40
5:02:40
5:32:40
6:02:40
6:32:40
7:02:40
7:32:40
8:02:40
8:32:40
9:02:40
9:32:40
10:02:40
10:32:41
11:02:40
11:32:40
12:02:41
12:32:40
13:02:41
13:32:41
14:02:41
14:32:40
15:02:40
15:32:40
16:02:40
16:32:40
17:02:40
17:32:40
18:02:40
18:32:41
19:02:41
19:32:40
20:02:40
20:32:41
21:02:41
21:32:41
22:02:40
22:32:40
23:02:41
23:32:41
0:02:40
0:32:41
1:02:41
1:32:41
2:02:41
2:32:41
3:02:41

714
707
704
713
717
711
716
721
730
728
721
713
718
721
716
721
720
719
721
721
716
721
719
724
721
720
719
721
718
723
723
724
716
717
721
728
725
715
718
736
724
718
711
709
721
719
720

716
708
705
715
721
715
721
721
731
729
726
713
717
722
718
721
721
721
721
722
717
721
721
721
723
720
721
723
719
721
725
726
718
716
721
732
728
717
718
734
725
721
712
711
721
719
720

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnronrnrnonrnwnronrwnnArnuwnonrnnununnrnnunonrnnrnnuwnnrnnwArnnunwAnwnunonnunuwnunoaaonn

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000663
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 223 of 460

3:32:41
4:02:41
4:32:41
5:02:41
5:32:42
6:02:41
6:32:41
7:02:41
7:32:42
8:02:41
8:32:41
9:02:42
9:32:41
10:02:41
10:32:41
11:02:41
11:32:42
12:02:41
12:32:42
13:02:41
13:32:41
14:02:41
14:32:41
15:02:41
15:32:42
16:02:42
16:32:41
17:02:41
17:32:42
18:02:42
18:32:42
19:02:42
19:32:42
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:42
23:02:42
23:32:42
0:02:42
0:32:42
1:02:42
1:32:43
2:02:42
2:32:42

717
721
722
715
713
720
721
715
688
678
680
679
679
681
677
681
684
676
681
684
684
682
681
684
682
682
681
679
678
680
681
681
681
685
684
681
676
676
682
680
685
682
682
680
679
677
679

717
722
722
718
714
721
721
710
690
680
682
681
681
683
678
682
686
679
682
682
685
682
685
685
682
685
683
681
682
683
682
681
682
687
686
684
678
677
682
682
687
685
684
682
681
679
680

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oOwmnvvuovovnovuowmnvnovnovno vo vo UW HO WHO WHO HO HO HO HO HO HHO HHH HO HHO HOH HO HO UM UWn Manan

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000664
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 224 of 460

3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:42
6:02:42
6:32:42
7:02:42
7:32:42
8:02:42
8:32:42
9:02:42
9:32:42
10:02:42
10:32:42
11:02:42
11:32:43
12:02:42
12:32:42
13:02:43
13:32:42
14:02:43
14:32:42
15:02:42
15:32:43
16:02:43
16:32:43
17:02:42
17:32:43
18:02:42
18:32:42
19:02:43
19:32:43
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:43
23:02:43
23:32:42
0:02:43
0:32:42
1:02:42
1:32:42
2:02:42

682
679
678
678
682
684
679
677
680
681
665
663
662
664
666
668
662
663
662
662
662
663
666
664
665
668
666
667
662
668
675
665
665
662
660
660
673
656
653
662
665
667
662
654
669
662
666

682
683
680
679
680
687
682
680
681
681
667
665
662
666
670
671
663
664
664
664
668
664
665
666
668
665
669
668
664
663
678
667
667
664
661
661
676
660
654
663
665
673
665
655
672
664
666

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O©oUO HU UO WMO wWwWOWOWOnMDMnDnwWwWOonwnnwnnvNnwmnnwnwWwnownnwnwnownnwuowmnnwmnnwnnwnnwnwnovwvuonwnnvnovnvo vn uo YN HYD HO HO OO OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000665
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 225 of 460

2:32:43
3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:43
6:02:43
6:32:43
7:02:43
7:32:43
8:02:43
8:32:43
9:02:43
9:32:43
10:02:43
10:32:43
11:02:44
11:32:43
12:02:43
12:32:43
13:02:43
13:32:43
14:02:43
14:32:44
15:02:43
15:32:43
16:02:43
16:32:44
17:02:43
17:32:44
18:02:43
18:32:43
19:02:43
19:32:44
20:02:43
20:32:43
21:02:43
21:32:43
22:02:44
22:32:43
23:02:44
23:32:44
0:02:44
0:32:44
1:02:44
1:32:43

662
667
668
664
664
663
660
667
665
661
657
625
600
601
600
605
613
613
610
604
610
609
614
610
605
610
608
612
610
613
609
614
609
603
605
612
614
612
608
611
612
613
610
603
606
607
612

664
668
671
668
666
665
661
669
668
663
658
626
603
603
601
605
615
616
614
606
612
610
617
612
608
612
608
614
608
618
611
614
614
605
607
611
615
615
610
612
612
614
612
604
608
607
617

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnrnnrnonrnwnronrnnnrnuwnonrnnununwnnrnununonrnnrnuwnonrAunoaAnununnweuownwowmnuwnonwnwnow wo WoO Ww

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000666
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 226 of 460

2:02:44
2:32:44
3:02:44
3:32:44
4:02:44
4:32:44
5:02:44
5:32:44
6:02:44
6:32:44
7:02:44
7:32:44
8:02:44
8:32:44
9:02:44
9:32:44
10:02:44
10:32:44
11:02:44
11:32:44
12:02:44
12:32:44
13:02:44
13:32:44
14:02:44
14:32:44
15:02:44
15:32:44
16:02:44
16:32:44
17:02:44
17:32:44
18:02:44
18:32:44
19:02:45
19:32:45
20:02:44
20:32:44
21:02:44
21:32:44
22:02:44
22:32:44
23:02:44
23:32:45
0:02:45
0:32:44
1:02:45

608
609
606
610
613
609
608
611
609
609
607
597
590
594
592
591
595
593
595
592
589
595
593
596
594
602
596
592
593
595
596
601
593
595
595
590
595
592
586
594
596
601
601
587
595
594
597

611
611
608
612
611
612
610
611
610
609
610
601
596
595
593
592
601
595
598
596
591
597
594
599
597
603
597
595
595
597
601
599
596
598
599
594
598
593
588
595
593
605
604
589
597
594
596

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo oO oO oc ooocoocoodolmlmlctmlCcUOCCcCOCCcOUcCUCOWCCcCOCUCCOCUCWOCCcCOOUUCLUNNNrCUAA UMN Anon Mn onan ono ae aeeele 0

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000667
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 227 of 460

1:32:45
2:02:45
2:32:45
3:02:45
3:32:45
4:02:45
4:32:45
5:02:45
5:32:45
6:02:45
6:32:45
7:02:45
7:32:45
8:02:45
8:32:45
9:02:45
9:32:45
10:02:45
10:32:46
11:02:45
11:32:45
12:02:45
12:32:45
13:02:45
13:32:46
14:02:45
14:32:46
15:02:45
15:32:46
16:02:45
16:32:45
17:02:45
17:32:45
18:02:45
18:32:45
19:02:45
19:32:45
20:02:45
20:32:45
21:02:45
21:32:45
22:02:45
22:32:45
23:02:46
23:32:46
0:02:46
0:32:46

591
595
601
594
594
595
595
597
594
593
595
588
588
582
583
573
574
574
574
581
583
578
581
582
581
585
578
578
587
584
582
581
575
584
589
573
582
587
579
581
585
577
579
581
579
578
581

597
595
604
598
600
599
596
596
597
596
598
592
591
584
585
574
574
574
574
583
584
579
583
586
585
587
581
581
588
583
586
587
575
587
591
578
582
588
582
583
585
581
580
585
580
582
581

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000668
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 228 of 460

1:02:45
1:32:45
2:02:46
2:32:46
3:02:45
7:47:34
8:17:34
8:47:34
9:17:34
9:47:34
10:17:34
10:47:34
11:17:34
11:47:34
12:17:34
12:47:34
13:17:34
13:47:34
14:17:34
14:47:34
15:17:34
15:47:34
16:17:35
16:47:34
17:17:34
17:47:35
18:17:35
18:47:35
19:17:35
19:47:35
20:17:35
20:47:35
21:17:35
21:47:35
22:17:35
22:47:35
23:17:35
23:47:35
0:17:35
0:47:35
1:17:36
1:47:35
2:17:35
2:47:35
3:17:35
3:47:36
4:17:35

581
581
584
581
580
543
551
556
560
556
557
563
559
553
556
559
559
559
559
560
555
557
557
559
557
553
556
560
558
557
558
559
560
559
556
556
556
558
555
559
557
556
559
552
556
558
559

585
585
588
584
583
551
550
557
561
556
559
565
563
556
556
561
555
559
561
563
560
559
560
561
561
554
558
559
559
559
559
559
561
561
558
558
556
559
556
561
560
560
560
554
558
560
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnonronrnonrnwnronnrnrnuwnonrnnununwnnrnnunonnrnnuwnonrnwArnnunwAnunwnunnoeToca0oco0eo0o0d }

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000669
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 229 of 460

4:47:35
5:17:35
5:47:35
6:17:35
6:47:35
7:17:35
7:47:35
8:17:35
8:47:35
9:17:36
9:47:35
10:17:35
10:47:36
11:17:35
11:47:35
12:17:35
12:47:36
13:17:36
13:47:35
14:17:36
14:47:36
15:17:36
15:47:36
16:17:35
16:47:36
17:17:35
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:36
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37
2:47:36
3:17:36
3:47:36

556
558
558
557
559
555
534
535
561
562
560
565
564
561
561
560
561
562
562
564
562
561
560
563
566
563
564
559
563
565
562
566
565
561
559
559
565
565
561
559
562
566
562
562
561
564
564

560
562
563
561
563
560
536
536
563
564
562
564
566
564
564
562
563
563
563
566
567
564
563
564
567
566
566
561
564
564
565
569
569
565
561
561
563
565
563
562
565
566
564
566
564
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ounnrunrnunanaun om

PRP RPP PRP BP PBB BRP BPP BP BPP PP PP PP BP PPP PP ee Pp BE Re Re
WWWWWWWwWwwwwwwwwwwwnNnnoddnNnNNnNnwWwnNwWWwWwoownodnwnd

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000670
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 230 of 460

4:17:36
4:47:36
5:17:37
5:47:37
6:17:37
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:36
13:47:37
14:17:37
14:47:37
15:17:36
15:47:36
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:37
23:47:37
0:17:37
0:47:37
1:17:37
1:47:37
2:17:37
2:47:38
3:17:38

564
565
563
560
563
561
563
563
567
569
569
566
566
571
567
568
565
568
565
571
571
569
563
568
571
571
571
566
563
568
572
569
564
565
570
571
562
566
575
566
565
566
564
567
567
569
569

566
568
567
563
565
562
566
564
568
570
569
568
570
570
570
569
566
567
567
572
570
570
566
571
574
575
573
569
563
570
568
572
567
568
571
571
566
568
575
569
568
569
567
570
570
571
571

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPPP RPP BP BE
WWWWWWwW Www w

w~awowownmniwnnwmniwnonnwnwnniwnwnwonwnnwnwnnwnwnwnwownwnonwniwnownwnownnwnnwnnwnnwnnwnnwnnwnnwnwno wo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000671
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 231 of 460

3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:37
9:17:38
9:47:38
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:38
16:17:37
16:47:37
17:17:38
17:47:37
18:17:38
18:47:38
19:17:38
19:47:38
20:17:38
20:47:38
21:17:38
21:47:38
22:17:38
22:47:38
23:17:38
23:47:38
0:17:38
0:47:38
1:17:35
1:47:36
2:17:36
2:47:36

567
564
569
569
566
567
567
569
568
562
561
562
559
558
560
561
555
554
558
558
557
558
558
557
562
568
553
562
558
559
556
555
562
557
558
560
555
557
561
561
557
557
553
558
558
555
560

570
567
568
571
568
570
570
573
572
565
560
565
560
559
561
562
562
560
559
559
559
560
561
557
563
572
554
562
562
565
560
557
564
559
560
560
555
561
561
561
561
560
554
561
561
555
561

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oO 0o° oc ccocUccmcUcrPCCcCOCUCcOCcCOCUCCOCcCcCCOCCOCUCcOcUCcWOUCcOCUCcOCCcCOCUCcOCCOCceccococmcmcOCcCcOCUCcOCUCCOCUCcCOCcCcOCcCOCUCcTOCUCc UOUCUCUNMNCUO AMO AAWOAA AHH WH OC

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000672
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 232 of 460

3:17:36
3:47:36
4:17:36
4:47:36
5:17:36
5:47:36
6:17:36
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:36
11:17:36
11:47:37
12:17:36
12:47:36
13:17:36
13:47:36
14:17:37
14:47:36
15:17:36
15:47:36
16:17:36
16:47:36
17:17:36
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:37
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37

559
562
561
562
558
558
559
559
558
551
534
538
541
536
538
539
540
536
534
537
538
534
539
542
537
535
541
539
538
537
557
530
531
536
536
541
531
543
538
538
538
539
545
528
542
541
543

561
560
564
562
560
562
561
561
561
551
538
539
539
539
538
543
544
539
537
537
539
535
538
544
537
536
544
540
539
537
561
534
532
536
537
545
533
544
542
542
541
542
549
533
542
539
547

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000673
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 233 of 460

2:47:37
3:17:36
3:47:37
4:17:36
4:47:36
5:17:36
5:47:37
6:17:37
6:47:36
7:17:36
7:47:37
8:17:37
8:47:37
9:17:37
9:47:37
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:37
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:38
23:47:38
0:17:37
0:47:38
1:17:37
1:47:37

530
532
541
537
538
539
541
537
536
534
528
503
513
522
516
518
516
527
525
517
520
519
517
515
518
515
525
524
519
513
509
529
520
517
513
517
521
517
517
517
519
514
520
519
518
518
517

532
533
544
538
543
539
544
541
539
536
532
506
514
525
522
518
515
528
528
520
519
523
522
516
520
515
528
528
520
515
509
531
524
521
515
518
525
521
520
521
521
517
521
522
522
522
521

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000674
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 234 of 460

2:17:38
2:47:37
3:17:38
3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:38
9:17:38
9:47:38
10:17:38
10:47:38
11:17:38
11:47:38
12:17:38
12:47:38
13:17:38
13:47:39
14:17:38
14:47:38
15:17:38
15:47:39
16:17:38
16:47:38
17:17:38
17:47:39
18:17:38
18:47:38
19:17:38
19:47:39
20:17:38
20:47:39
21:17:38
21:47:39
22:17:39
22:47:38
23:17:39
23:47:39
0:17:38
0:47:39
1:17:39

519
517
518
517
521
519
515
516
516
519
519
462
464
468
472
470
467
466
469
469
469
468
464
472
473
467
466
470
465
468
472
468
466
465
472
473
464
465
473
472
468
466
466
465
476
470
468

521
518
520
518
526
523
519
520
517
520
521
468
465
470
472
473
471
469
471
471
473
472
468
472
476
471
471
469
467
469
476
473
474
467
472
474
467
466
474
470
472
470
470
467
479
477
469

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000675
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 235 of 460

1:47:38
2:17:39
2:47:38
3:17:39
3:47:38
4:17:39
4:47:38
5:17:39
5:47:38
6:17:39
6:47:38
7:17:39
7:47:39
8:17:39
8:47:39
9:17:39
9:47:39
10:17:39
10:47:39
11:17:39
11:47:39
12:17:39
12:47:39
13:17:39
13:47:39
14:17:39
14:47:39
15:17:39
15:47:39
16:17:39
16:47:39
17:17:39
17:47:39
18:17:39
18:47:39
19:17:39
19:47:39
20:17:39
20:47:39
21:17:39
21:47:39
22:17:39
22:47:39
23:17:39
23:47:39
0:17:39
0:47:39

467
475
466
468
476
476
462
466
463
476
470
416
431
424
433
427
426
431
429
426
428
428
427
425
424
439
434
425
423
430
428
438
432
429
428
426
422
425
430
435
428
426
426
431
434
432
423

469
479
470
468
476
480
465
467
464
481
476
419
432
428
437
430
428
434
431
429
430
432
432
428
427
444
438
431
425
430
430
441
437
431
431
431
424
427
433
439
432
430
428
431
438
436
428

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000676
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 236 of 460

1:17:39
1:47:39
2:17:39
2:47:39
3:17:39
3:47:39
4:17:39
4:47:39
5:17:39
5:47:39
6:17:39
6:47:39
7:17:39
7:47:39
8:17:39
8:47:39
9:17:40
9:47:40
10:17:40
10:47:40
11:17:40
11:47:40
12:17:40
12:47:40
13:17:40
13:47:40
14:17:40
14:47:40
15:17:40
15:47:40
16:17:40
16:47:40
17:17:40
17:47:40
18:17:40
18:47:40
19:17:40
19:47:40
20:17:40
20:47:40
21:17:40
21:47:40
22:17:40
22:47:40
23:17:40
23:47:40
0:17:40

427
426
432
432
426
427
432
429
426
423
427
429
402
395
399
382
377
386
383
376
382
392
379
388
382
385
380
381
380
383
386
383
390
379
389
390
377
397
386
382
383
383
385
382
384
383
389

428
428
429
431
431
431
431
430
429
426
429
428
401
396
398
390
380
389
387
381
388
394
383
392
390
390
388
383
381
385
389
394
385
380
391
396
383
396
393
386
386
387
388
385
386
384
394

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000677
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 237 of 460

0:47:40
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:41
9:47:41
10:17:41
10:47:41
11:17:41
11:47:40
12:17:41
12:47:41
13:17:41
13:47:41
14:17:41
14:47:41
15:17:41
15:47:41
16:17:41
16:47:41
17:17:41
17:47:41
18:17:41
18:47:41
19:17:41
19:47:41
20:17:41
20:47:41
21:17:41
21:47:41
22:17:41
22:47:41
23:17:41
23:47:41

384
384
386
380
386
382
382
385
384
381
384
379
380
365
348
348
348
345
350
353
349
349
348
356
353
348
346
355
353
353
346
348
353
350
349
349
351
357
347
346
354
355
353
351
349
349
352

388
388
384
386
387
384
384
387
386
382
389
382
383
370
349
350
350
349
352
356
351
352
351
359
355
353
351
357
358
359
349
350
354
351
355
356
352
360
352
348
353
359
360
357
354
354
355

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000678
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 238 of 460

0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:42
6:17:42
6:47:42
7:17:42
7:47:42
8:17:42
8:47:42
9:17:42
9:47:42
10:17:42
10:47:42
11:17:42
11:47:42
12:17:42
12:47:42
13:17:42
13:47:42
14:17:42
14:47:42
15:17:42
15:47:42
16:17:42
16:47:42
17:17:42
17:47:42
18:17:42
18:47:42
19:17:42
19:47:42
20:17:42
20:47:42
21:17:42
21:47:42
22:17:42
22:47:42
23:17:42

347
348
351
353
347
348
349
352
353
350
352
345
355
353
348
347
342
344
345
346
346
343
352
343
344
348
346
340
345
344
345
345
346
348
347
342
341
344
344
346
348
347
347
345
345
344
345

355
351
352
358
351
353
351
354
352
355
353
349
353
360
347
352
344
346
347
348
349
345
357
346
346
350
351
343
348
348
349
349
347
352
351
346
343
347
345
346
348
351
351
349
348
348
348

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000679
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 239 of 460

23:47:42
0:17:42
0:47:42
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:40
9:47:40

10:17:40

10:47:40

11:17:40

11:47:40

12:17:40

12:47:40

13:17:40

13:47:40

14:17:40

14:47:40

15:17:40

15:47:40

16:17:40

16:47:40

17:17:40

17:47:40

18:17:40

18:47:40

19:17:40

19:47:40

20:17:40

20:47:40

21:17:40

21:47:41

22:17:41

22:47:41

348
348
345
345
347
339
342
351
345
345
347
340
346
346
346
345
320
323
334
330
327
325
326
325
327
326
324
332
334
322
325
327
323
333
330
324
325
327
326
334
323
322
330
325
331
328
327

350
351
350
350
352
342
344
355
351
350
351
342
347
347
348
348
327
325
336
335
333
329
330
327
329
329
328
332
338
326
327
329
326
337
336
328
326
328
327
337
328
325
331
327
336
331
331

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000680
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 240 of 460

23:17:41
23:47:41
0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:41
6:17:41
6:47:41
7:17:41
7:47:41
8:17:41
8:47:41
9:17:41
9:47:41
10:17:41
10:47:41
11:17:41
11:47:41
12:17:41
12:47:41
13:17:41
13:47:41
14:17:41
14:47:41
15:17:41
15:47:41
16:17:41
16:47:41
17:17:41
17:47:41
18:17:41
18:47:41
19:17:41
19:47:41
20:17:41
20:47:41
21:17:42
21:47:42
22:17:42

324
327
326
328
332
330
332
324
323
326
332
331
325
326
326
334
313
312
321
322
313
318
320
318
318
318
316
313
317
325
323
316
315
312
315
319
320
318
316
318
321
317
317
318
319
321
315

327
330
329
329
333
335
336
328
326
327
334
337
329
330
328
336
325
314
325
326
317
319
320
319
319
320
320
316
318
325
328
321
320
316
316
321
324
324
317
319
315
321
321
318
320
324
318

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000681
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 241 of 460

22:47:42
23:17:42
23:47:42
0:17:42
0:47:42
1:17:42
1:47:42
2:17:42
2:47:42
3:17:42
3:47:42
4:17:42
4:47:42
5:17:42
5:47:42
6:17:42
6:47:42
7:17:42

316
319
319
317
315
318
322
319
316
317
316
315
317
318
320
317
318
294

320
324
323
319
316
319
326
322
320
321
319
319
321
322
324
319
321
302

ooo o oO oO oO co co coCclcUlcrCUcWOUCcCOlUcOWCcOUlUCUDLUO

ooo o oO oO oO co co coCclcUlcrCUcWOUCcCOlUcOWCcOUlUCUDLUO

ooo o oO oO oO co co coCclcUlcrCUcWOUCcCOlUcOWCcOUlUCUDLUO

000682
9/27/2019 Case 3:19-Cv-O448RxA/iht@r ODAGUNTERIDE DGi - fEeEROAIZ/AROcaARAAAGe4doat 460
000683

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Gerber Gate Change - close

Langell Valley <Ividngsec@gmail.com> Tue, Sep 24, 2019 at 3:25 PM
To: Charles Kittner <ckittner@usbr.gov>
Cc: "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER <mkritzer@usbr.gov>

Date: 9/21/19

Time: 2:00 pm

Reservoir Elevation Staff: 4825.62
Radar: 4825.64

Bubbler: 4825.58
Downstream Before: 4780.89
Downstream After: 4780.68
Gate #1: .0

Gate #2: .5-.3

Gate #3: .0

55 cfs down to 33 cfs

Date: 9/23/19

Time: 1:30 pm

Reservoir Elevation Staff: 4825.58
Radar: 4825.60

Bubbler: 4825.55
Downstream Before: 4780.66
Downstream After: 4779.80
Gate #1: .0

Gate #2: .3-0

Gate #3: .0

33 to Off

Thank you,
Haley

https://mail.google.com/mail/u/O?ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 1645597 4004622663098simpl=msg-f%3A16455974004... 1/1
9/25/2019 Case 3:19-cv-O4¢0kR ME Oor Parc witke aRAeaG- (dxiteRnOgGGal2bke agrmngd 2104460
000684

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Clear Lake gate change - close

Langell Valley <Ividnqgsec@gmail.com> Tue, Sep 24, 2019 at 3:19 PM

To: Charles Kittner <ckittner@usbr.gov>
Cc: "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER <mkritzer@usbr.gov>

Date: 9/23/19

Time: 9:00 AM

Reservoir elevation staff: 4529.75
FB #1: 4529.75

FB #2: 4529.73

Gate change .3 to 0 - closed

Thank you,
Haley

https://mail.google.com/mail/u/O?7ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A1645597 013021 481851 &simpl=msg-f%3A16455970130... 1/1
Date
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/2/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 244 of 460

Time
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:32
9:15:32
9:45:32
10:15:32
10:45:32
11:15:32
11:45:32

Hw_FlowN Hw_FlowC: MillerHill

17
17
17
17
17
17
17
27
30
24
27
28
25
28
33
32
31
27
30
25
30
32
30
26
39
21
40
24
29
35
32
32
24
26
31
26
27
26
26
30
26
22
28
30
20
27

5

unonnoa ow

40
40
40
40
40
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

F MillerHill_ § MillerHill_ FlowPum

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

cooocooaoaoaoaoaoaoaaoaoaaaoaaoaaoaaaoaeaaaaaaoaaoaaaoaaaeaoaaeaoaaaeaaaaaaaoddl

p3

000685
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/3/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 245 of 460

12:15:32
12:45:32
13:15:32
13:45:32
14:15:32
14:45:32
15:15:32
15:45:32
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32
0:15:32
0:45:32
1:15:32
1:45:32
2:15:32
2:45:32
3:15:32
3:45:32
4:15:32
4:45:32
5:15:32
5:45:32
6:15:32
6:45:32
7:15:32
7:45:32
8:15:32
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33
11:15:33

26
27
24
43
41
44
41
40
42
42
47
46
47
43
43
44
48
40
49
43
42
40
50
43
39
56
54
51
49
31
36
47
46
37
40
47
39
35
37
48
32
32
55
47
51
55
47

39
39
39
56
63
63
63
64
64
64
64
64
64
64
64
64
64
64
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
62
62
62
62
63
63
63
64

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000686
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/4/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 246 of 460

11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:33
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:33
3:45:33
4:15:33
4:45:33
5:15:33
5:45:33
6:15:33
6:45:33
7:15:33
7:45:33
8:15:33
8:45:33
9:15:33
9:45:33
10:15:33
10:45:33

40
48
50
51
52
48
50
53
49
49
45
41
54
54
43
38
29
37
49
42
45
36
45
45
40
44
48
42
44
44
43
44
44
40
47
43
39
40
42
46
44
37
41
49
45
58
45

64
64
64
64
64
64
64
64
64
63
64
64
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
63
62
62
84
84

oo 0 0

WwWwow Ww
nono on wm

SN ODN NN NNN NNN NNUWNUWNULWMNSNIUNON OOOO ODDO DHOOM

WWW W Ww Ww
Puuonaonwum

oo oo oo oo occoooqoooooco ooocooooooocooococoooocooo o0ceo oe

PRPRPRPENEB
owowvovodv

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000687
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/5/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 247 of 460

11:15:33
11:45:33
12:15:33
12:45:33
13:15:33
13:45:33
14:15:33
14:45:33
15:15:33
15:45:33
16:15:33
16:45:33
17:15:33
17:45:33
18:15:33
18:45:33
19:15:33
19:45:33
20:15:33
20:45:33
21:15:33
21:45:33
22:15:33
22:45:33
23:15:33
23:45:34
0:15:33
0:45:33
1:15:33
1:45:33
2:15:33
2:45:33
3:15:34
3:45:34
4:15:34
4:45:34
5:15:34
5:45:34
6:15:34
6:45:34
7:15:34
7:45:34
8:15:34
8:45:34
9:15:34
9:45:34
10:15:34

59
53
73
56
61
62
51
58
60
64
64
62
68
62
58
69
65
64
64
70
55
56
63
64
57
56
60
56
60
58
71
61
50
58
54
62
63
58
59
61
58
60
61
61
69
57
68

84
85
85
85
85
85
85
85
87
87
87
87
87
87
87
87
87
87
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85
85

Ww
BPP WWWWWWwWwhtsnwfFP PH HP HP HPPA HP HPAP HPAP HHP HPP HP PHP PHP HP HP HHP HPWH Hs

WwW Ww Ww
& BD HS

BB
oO

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000688
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/6/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 248 of 460

10:45:34
11:15:34
11:45:34
12:15:34
12:45:34
13:15:34
13:45:34
14:15:34
14:45:34
15:15:34
15:45:34
16:15:34
16:45:34
17:15:34
17:45:34
18:15:34
18:45:34
19:15:34
19:45:34
20:15:34
20:45:34
21:15:34
21:45:34
22:15:34
22:45:34
23:15:34
23:45:34
0:15:34
0:45:34
1:15:30
1:45:30
2:15:30
2:45:30
3:15:30
3:45:30
4:15:30
4:45:30
5:15:30
5:45:30
6:15:30
6:45:30
7:15:30
7:45:30
8:15:30
8:45:30
9:15:30
9:45:31

66
69
64
61
63
68
64
59
64
61
64
60
64
58
65
60
57
60
59
61
54
59
65
57
53
59
71
59
64
67
50
54
51
65
48
70
51
66
57
60
58
54
61
53
66
58
50

85
86
86
87
87
87
87
87
87
87
87
87
87
87
87
87
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
86
87

34
34
34
35
34
34
34
34
34
20
20
20
13
13
13
13
13
14
14
14
14
13
14
14
14
13
13
12
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
34
34
34

oo oo o oO 0 oocooocooooocooooo co cooocooocoococoo0ocoo0o 0 Co0o coocoonocoeoeo eo

PRR
Ao

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000689
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/7/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 249 of 460

10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31
0:15:31
0:45:31
1:15:31
1:45:31
2:15:31
2:45:31
3:15:31
3:45:31
4:15:31
4:45:31
5:15:31
5:45:31
6:15:31
6:45:31
7:15:31
7:45:31
8:15:31
8:45:31
9:15:31

54
58
66
53
61
62
61
57
62
57
55
64
57
61
63
62
61
59
58
68
68
68
69
50
68
59
54
70
65
58
59
59
68
70
56
54
59
60
68
57
60
60
62
65
62
62
60

87
87
87
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
88
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87
87

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
19
19
19

bE
a

oo o oO oO oO co o7 coc cUcrWCcCoOCcUcCOCCcCOCUCcOCUCcOCUCCOCcCCOCUCcOCcUCCOCcCcOUCcODUcOCUCcOUCcOCUCCOCcUcOCcCcOCOCoO cecococcmcmcKcoclcUCcCOCUCcCOCcUCcOUCcOUCcOCcCOCUcOCUCcOCcUcrWCcOCLc oO CLO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000690
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/8/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 250 of 460

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:31
16:45:31
17:15:31
17:45:31
18:15:31
18:45:31
19:15:31
19:45:31
20:15:31
20:45:31
21:15:31
21:45:31
22:15:31
22:45:31
23:15:31
23:45:31

0:15:31

0:45:31

1:15:31

1:45:31

2:15:31

2:45:31

3:15:31

3:45:31

4:15:31

4:45:31

5:15:31

5:45:31

6:15:31

6:45:31

7:15:31

7:45:31

8:15:31

8:45:31

64
68
60
73
72
66
63
69
65
57
58
58
71
61
57
71
59
66
58
71
40
61
53
65
63
58
65
55
62
56
57
62
64
59
61
58
58
63
58
66
59
54
55
55
58
56
61

87
87
87
87
87
87
87
87
88
88
87
87
87
87
87
87
87
88
88
87
86
86
86
86
86
86
86
86
86
85
85
85
86
86
86
85
85
86
86
86
85
85
85
85
85
85
85

19
20
19
19
19
19
19
19
17
16
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
18
17
17
17
17
17
17
17
17
17
17
17
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000691
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
4/9/2019
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 251 of 460

9:15:31

9:45:31
10:15:31
10:45:31
11:15:31
11:45:31
12:15:31
12:45:31
13:15:31
13:45:31
14:15:31
14:45:31
15:15:31
15:45:31
16:15:32
16:45:32
17:15:32
17:45:32
18:15:32
18:45:32
19:15:32
19:45:32
20:15:32
20:45:32
21:15:32
21:45:32
22:15:32
22:45:32
23:15:32
23:45:32

0:15:32

0:45:32

1:15:32

1:45:32

2:15:32

2:45:32

3:15:32
12:12:57
12:42:57
13:12:57
13:42:57
14:12:57
14:42:57
15:12:57
15:42:57
16:12:57
16:42:57

59
60
50
53
65
62
58
57
59
55
54
57
57
55
57
52
60
59
51
54
59
55
57
57
56
58
57
57
58
55
52
57
57
58
62
62
60
111
110
111
109
110
111
112
112
110
109

85
86
86
87
87
87
87
87
87
87
87
87
87
88
88
88
88
88
88
88
87
86
86
85
85
85
85
85
85
85
85
85
85
85
85
85
85
145
145
145
145
145
145
145
145
145
145

28
27
28
28
28
28
28
28
28
27
28
27
27
27
27
28
27
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
21
22
23
23
23
23
23
23
22
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000692
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 252 of 460

17:12:57
17:42:57
18:12:57
18:42:57
19:12:57
19:42:57
20:12:57
20:42:57
21:12:57
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34

111
109
112
112
103
109
107
111
112
112
110
109
110
114
111
107
114
108
113
109
113
111
109
110
111
109
110
111
110
118
134
134
131
136
135
134
135
134
136
135
135
132
132
133
133
132
134

145
145
145
145
145
145
145
144
144
144
144
144
143
143
143
144
143
143
143
143
143
143
143
142
142
142
142
142
142
180
190
191
191
191
191
191
191
191
192
192
192
192
192
192
192
192
192

22
23
22
23
23
23
23
23
23
23
23
22
23
23
22
23
23
23
22
23
22
23
22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
17
17
18
17
18
18
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000693
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 253 of 460

16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34

131
132
130
130
130
131
135
137
135
131
133
130
135
134
133
134
134
134
130
134
135
133
132
134
132
132
135
133
132
134
131
156
165
156
164
165
158
159
160
153
160
163
154
166
163
161
159

193
193
193
193
193
193
192
192
192
191
192
192
192
192
192
192
191
191
191
191
191
191
191
191
191
191
191
191
191
191
191
229
243
243
243
244
244
244
243
243
243
243
243
243
243
243
243

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
16
16
17
17
17
17
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000694
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 254 of 460

16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34

162
160
158
163
161
163
161
156
161
161
165
159
164
165
165
159
164
160
162
163
163
163
162
162
162
162
161
160
164
164
158
164
162
159
152
165
159
163
162
161
160
162
159
167
167
165
160

243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
243
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
243
243
243
243
243
243
243
243
242
242
242

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
18
19
18
18
18
18
18
19
19
19
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000695
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 255 of 460

15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34

162
156
156
161
161
156
167
159
158
163
165
166
159
158
161
164
162
161
162
163
164
160
161
161
163
163
163
165
161
164
165
164
160
156
168
167
163
160
165
162
163
160
160
162
160
161
165

242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
242
241
241
242
241
241
241
242
242
243
243
243
244
244
245
245
245
245
245
245
245
245
246

NNNNNNNRPRP RRP BP BP BBP PB RP BP PB RP BP RP BP eB RPP BPP BB
OOO COO OM HP HUH wu WHY UH HUOHUKUHUO WH UOUWUKUHUOWKUOUOHU WH WHO WH Ow ©

oo oo oOo oO 0 0 0 00 000

oo oO oO oO oO oO coco cococUcClcCOUmcUCcOCcCOCUCcOCUCCOCcUCcCOCcCOCUCcOUCcOCUCOUCcOCUCCOCcCcOCUCcOCcCUCcCOCcUcOCcUcWOCCoO CoO oO oO

NNNNNNNNN NN NM LK NB
wWwwh fF HPF PF HUUUU DAD

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000696
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 256 of 460

15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35

164
159
161
163
163
162
161
162
162
163
162
161
158
160
159
161
163
164
161
164
165
157
163
164
159
167
163
163
159
167
159
160
162
163
158
158
166
168
161
160
162
163
163
160
162
163
163

246
246
246
246
246
246
246
246
246
246
245
246
245
244
244
244
244
244
244
244
244
244
244
244
243
243
243
243
243
243
243
243
243
243
243
244
244
245
245
245
246
246
246
246
246
246
247

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
22
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
21
21
21
21
21
17
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000697
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 257 of 460

14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35

164
161
163
163
163
164
163
162
163
162
162
165
162
160
163
164
163
158
158
160
163
160
164
163
162
161
161
163
163
163
164
163
161
170
163
162
161
163
163
159
163
164
162
163
162
162
168

246
246
247
247
247
247
247
247
247
248
247
247
247
246
246
246
246
246
246
245
246
246
245
245
245
245
245
244
244
244
244
244
244
244
245
245
245
245
245
245
246
246
247
247
247
247
248

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

17
17
17
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
17
18
18
18
18
18
17
17
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000698
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 258 of 460

14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35

165
165
166
166
163
161
164
165
161
164
161
162
162
163
164
163
160
166
165
162
164
164
169
164
161
164
163
162
162
165
163
163
161
164
163
166
161
162
167
164
166
164
164
164
164
164
165

248
248
248
248
248
248
248
249
249
249
249
249
249
249
249
248
247
247
247
247
247
247
247
247
247
247
247
247
246
246
246
246
246
246
246
246
246
246
247
247
248
248
248
249
249
249
249

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
15
14
14
14
15
14
15
15
15
15
15
15
15
15
15
10

10
10
10
10
11
10
11
11
11
11
11
11
11
11
11
11
11
15
15
15
15
15
15
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000699
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 259 of 460

13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36

163
164
167
163
162
165
164
165
164
161
164
165
163
164
160
157
159
162
161
162
160
160
163
164
163
162
163
169
163
162
162
164
163
161
161
161
164
172
162
161
163
165
163
164
164
162
159

249
249
249
250
250
250
250
249
249
249
249
249
248
248
248
247
246
247
247
246
247
247
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
18
19
19
19
19
19
19
19
19
19
19
19
20
20
20
20
20
20
19
19
19
19
20
20
20
19
19
20
20
20
20
20
20
20
20
20
20
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000700
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 260 of 460

13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:32
11:14:32
11:44:32
12:14:32

159
162
157
158
166
160
159
160
165
164
165
163
159
163
165
161
167
162
164
163
164
163
163
159
165
168
164
163
166
165
163
165
165
166
163
164
167
166
165
163
163
162
164
159
162
161
162

246
246
246
246
246
246
246
246
246
246
246
246
247
247
246
246
246
245
245
245
245
245
244
245
244
244
244
245
245
245
245
245
245
245
245
245
244
245
246
245
246
246
246
246
246
246
246

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000701
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 261 of 460

12:44:32
13:14:32
13:44:32
14:14:32
14:44:32
15:14:32
15:44:32
16:14:32
16:44:32
17:14:32
17:44:32
18:14:32
18:44:32
19:14:32
19:44:32
20:14:32
20:44:32
21:14:32
21:44:32
22:14:32
22:44:32
23:14:32
23:44:32
0:14:32
0:44:32
1:14:32
1:44:32
2:14:32
2:44:32
3:14:32
3:44:32
4:14:32
4:44:32
5:14:32
5:44:32
6:14:32
6:44:32
7:14:32
7:44:32
8:14:32
8:44:32
9:14:32
9:44:32
10:14:32
10:44:33
11:14:33
11:44:33

162
163
163
163
162
161
163
162
163
163
162
161
164
165
166
168
159
161
159
164
160
166
159
165
166
161
162
159
164
161
166
164
164
165
166
166
164
163
165
163
174
192
192
191
192
190
191

246
246
247
247
248
248
248
248
248
248
248
248
248
249
249
248
247
247
246
246
246
246
246
246
246
246
246
246
246
246
246
245
245
245
245
244
244
244
245
245
246
250
251
251
251
251
252

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000702
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 262 of 460

12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33
11:14:33

192
189
188
190
193
191
189
187
188
190
191
188
191
187
190
184
186
188
189
187
188
190
190
203
183
190
189
188
191
191
189
192
190
187
188
182
183
186
196
183
190
192
196
181
201
189
185

252
252
252
252
253
253
253
253
253
253
253
253
253
253
253
252
253
252
252
252
252
252
252
252
251
252
251
251
251
251
251
251
251
251
251
250
250
250
250
250
251
251
251
251
252
252
253

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
19
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
19
18
18
18
18
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000703
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 263 of 460

11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33
10:44:33

190
188
191
188
189
187
187
192
188
188
186
189
188
186
187
175
196
192
183
191
189
187
187
186
185
185
189
186
185
190
186
198
203
198
185
192
195
188
191
192
191
191
190
196
220
219
213

252
252
253
253
253
254
254
254
254
254
254
254
254
254
254
254
254
253
253
253
253
253
252
252
252
252
252
252
252
251
251
251
251
251
251
250
250
250
250
251
251
251
251
291

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
23
23
22
22
22
23
22
22
22
22
22
23
22
23
22
22
22
22
22
22
22
22
22
22
23
23
23
23
23
23
23
23
23
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000704
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 264 of 460

11:14:33
11:44:33
12:14:33
12:44:33
13:14:33
13:44:33
14:14:33
14:44:33
15:14:33
15:44:33
16:14:33
16:44:33
17:14:33
17:44:33
18:14:33
18:44:33
19:14:33
19:44:33
20:14:33
20:44:33
21:14:33
21:44:33
22:14:33
22:44:33
23:14:33
23:44:33
0:14:33
0:44:33
1:14:33
1:44:33
2:14:33
2:44:33
3:14:33
3:44:33
4:14:33
4:44:33
5:14:33
5:44:33
6:14:33
6:44:33
7:14:33
7:44:33
8:14:33
8:44:33
9:14:33
9:44:33
10:14:33

220
224
213
212
222
215
222
217
223
214
220
218
218
217
221
218
218
203
218
220
223
220
218
220
221
220
224
217
214
219
213
220
222
214
217
218
215
222
217
210
226
204
226
221
219
225
226

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
24
23
23
23
23
23
24
23
23
23
23
23
23
24
23
23
23
23
23
23
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000705
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 265 of 460

10:44:33
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34
9:44:34

225
212
215
220
227
228
217
225
230
222
228
229
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
227
225
226
215
243
254
256

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
25
25
25
25
25
25
26
25
26
26
26
26
25
25
25
26
25
25
26
25
26
25
26
25
26
26
26
26
26
25
26
26
25
26
25
26
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000706
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 266 of 460

10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34
0:14:34
0:44:34
1:14:34
1:44:34
2:14:34
2:44:34
3:14:34
3:44:34
4:14:34
4:44:34
5:14:34
5:44:34
6:14:34
6:44:34
7:14:34
7:44:34
8:14:34
8:44:34
9:14:34

253
248
256
253
249
254
252
250
253
251
248
253
252
250
250
250
250
251
247
247
249
250
250
247
246
248
248
252
249
250
248
252
250
250
253
247
253
251
248
249
250
249
252
262
260
260
258

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
26
26
25
25
26
25
25
25
26
25
26
26
26
26
26
26
25
26
25
26
26
26
26
26
26
26
25
26
26
26
25
26
26
26
26
26
26
26
26
26
26
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000707
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 267 of 460

9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:34
13:44:34
14:14:34
14:44:34
15:14:34
15:44:34
16:14:34
16:44:34
17:14:34
17:44:34
18:14:34
18:44:34
19:14:34
19:44:34
20:14:34
20:44:34
21:14:34
21:44:34
22:14:34
22:44:34
23:14:34
23:44:34

0:14:34

0:44:34

1:14:34

1:44:34

2:14:34

2:44:34

3:14:34

3:44:34

4:14:34

4:44:34

5:14:34

5:44:34

6:14:34

6:44:34

7:14:34

7:44:34

8:14:34

8:44:34

257
257
260
261
258
259
257
260
260
256
260
257
260
260
263
263
261
260
261
260
261
257
260
260
259
259
257
260
263
260
262
260
261
259
263
261
262
261
262
262
263
262
263
318
312
314
307

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000708
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 268 of 460

9:14:34
9:44:34
10:14:34
10:44:34
11:14:34
11:44:34
12:14:34
12:44:34
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35
8:14:35

310
313
312
311
308
312
312
310
309
310
308
307
308
309
308
306
306
308
304
311
312
303
308
308
312
307
310
309
310
310
308
310
312
310
313
314
310
311
312
309
310
309
311
311
311
311
311

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
29
30
30
30
30
30
30
30
30
30
29
30
30
29
30
30
29
30
30
29
30
30
30
29
29
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000709
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 269 of 460

8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:35
22:44:35
23:14:35
23:44:35
0:14:35
0:44:35
1:14:35
1:44:35
2:14:35
2:44:35
3:14:35
3:44:35
4:14:35
4:44:35
5:14:35
5:44:35
6:14:35
6:44:35
7:14:35
7:44:35

332
323
317
330
326
321
322
324
320
323
327
322
325
325
323
324
323
325
328
332
314
328
324
318
319
322
325
321
328
327
325
316
322
324
331
320
327
324
321
323
316
328
322
322
349
371
365

335
334
319
330
327
327
324
328
321
326
322
327
327
328
325
327
325
325
327
334
319
330
326
322
321
329
326
323
324
328
331
318
331
330
338
323
330
332
329
336
318
329
325
326
351
377
369

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
29
30
29
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
29
29
30
29
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000710
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 270 of 460

8:14:35
8:44:35
9:14:35
9:44:35
10:14:35
10:44:35
11:14:35
11:44:35
12:14:35
12:44:35
13:14:35
13:44:35
14:14:35
14:44:35
15:14:35
15:44:35
16:14:35
16:44:35
17:14:35
17:44:35
18:14:35
18:44:35
19:14:35
19:44:35
20:14:35
20:44:35
21:14:35
21:44:35
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36
7:14:36

360
362
367
366
364
359
359
366
365
365
364
362
359
365
366
367
360
360
364
365
351
376
370
349
369
367
359
366
365
362
359
358
357
363
370
370
363
362
364
365
364
366
365
366
366
369
419

368
366
364
363
368
361
362
366
373
368
369
366
365
366
366
369
367
363
368
373
355
380
369
351
370
368
362
370
364
367
366
360
361
364
365
375
365
364
367
368
366
367
367
372
369
381
421

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000711
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/1/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 271 of 460

7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36
6:44:36

415
417
405
410
416
414
413
411
419
415
411
417
422
413
413
419
424
408
408
413
419
411
413
414
416
418
416
411
414
412
413
416
414
414
414
422
415
414
414
417
419
417
410
410
412
412
414

422
423
409
414
416
419
418
415
423
420
414
419
423
420
415
417
430
413
411
414
423
416
418
417
420
423
421
418
416
415
416
417
416
416
416
424
420
417
413
415
425
424
414
417
417
414
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000712
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/2/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 272 of 460

7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:36
22:44:36
23:14:36
23:44:36
0:14:36
0:44:36
1:14:36
1:44:36
2:14:36
2:44:36
3:14:36
3:44:36
4:14:36
4:44:36
5:14:36
5:44:36
6:14:36

419
430
418
416
421
423
421
423
424
424
420
422
423
423
421
420
422
420
421
423
439
433
423
426
427
430
428
435
433
430
427
432
431
432
431
427
429
429
428
429
429
427
420
427
427
433
434

421
434
423
422
424
424
423
427
426
427
423
424
425
427
424
424
427
423
423
426
444
437
427
428
428
433
429
438
439
438
431
433
435
430
435
432
432
431
431
431
434
431
424
432
429
434
439

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
38
37
37
37
38
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000713
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/3/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 273 of 460

6:44:36
7:14:36
7:44:36
8:14:36
8:44:36
9:14:36
9:44:36
10:14:36
10:44:36
11:14:36
11:44:36
12:14:36
12:44:36
13:14:36
13:44:36
14:14:36
14:44:36
15:14:36
15:44:36
16:14:36
16:44:36
17:14:36
17:44:36
18:14:36
18:44:36
19:14:36
19:44:36
20:14:36
20:44:36
21:14:36
21:44:36
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37
5:44:37

430
507
503
503
504
496
498
501
509
502
497
501
505
505
502
505
507
505
505
503
502
505
505
506
507
508
504
509
507
503
506
509
501
509
508
506
510
506
506
508
502
510
499
502
508
505
508

432
509
504
504
504
502
502
504
509
507
501
503
506
505
503
507
509
510
507
506
504
506
506
507
508
512
506
512
506
505
512
509
503
506
511
511
513
509
509
511
508
516
502
504
510
508
519

oo o o oO oO 0co° oO 0c clcUcrcCCmcCOCcUCcOCUCcCOCUCcOCUCCOCUCcOCcUCcCOCcUcCcOCcCcCCOCcCcOCcOCUCWOCCcOcUcOCUCCOCcCUCcOCCOCcCUCcOCUCcOCUCcOCUCcCOCUCc OC OCOUCUCUCUDCUOUCUUWN WW WDWwwnoeeoedcdcnes

Ny NN WWW Www www Ww
PrRerPUUuNoAo aos NN NN

SN ™N™NN ON OW WW WAOMN N WON WTWDoOwWnwnowdnwnoNwnwnownwnoaown nN N © OW

oo o 0 0 00000 0

SBHhHsPsP PP PPP PPP PPwpsp PP wspPP PH Pws PonwpsP ow Ppp Pw
(a > SS ee ee ee ee ee en)

000714
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/4/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 274 of 460

6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37
5:14:37

512
503
606
585
575
578
583
583
584
579
578
581
572
567
567
569
574
571
563
567
567
572
572
571
570
567
566
571
569
567
570
568
572
572
569
567
569
568
573
570
570
570
570
569
571
567
564

515
503
610
592
578
578
583
586
587
585
581
582
578
575
571
569
571
578
566
568
569
569
574
577
578
569
568
569
571
569
572
572
572
574
574
571
571
570
575
570
576
574
571
573
573
572
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O~awmnwnwnownwmnoaon won © WO NS N

PPP RPP RPP RPP BBP PB BP BP PB RPP PB PPP eB PP Pepe PB PE
£ BR HHL PHP HP HBHP HBP HP HUUUMUHUNH UO PHP HPO PP Pup Ppp Bs

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000715
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/5/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 275 of 460

5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37
4:44:37

566
573
570
579
577
567
567
568
583
607
600
599
601
602
599
598
599
589
594
591
598
596
597
591
595
596
593
597
596
596
593
594
592
594
592
595
592
595
593
599
598
595
593
594
590
590
600

568
577
571
580
581
571
568
568
583
611
605
605
606
606
605
603
604
590
599
595
597
599
603
594
597
597
595
596
597
598
595
597
593
598
594
599
597
600
595
601
601
602
600
599
592
594
606

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
37
37
38
37
37
38
37
37
37
37
38
37
37
37
37
37
37
38
38
37
38
38
37
38
38
38
38
37
38
37
37
38
37
38
37
37
37
38
37

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000716
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/6/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 276 of 460

5:14:37
5:44:37
6:14:37
6:44:37
7:14:37
7:44:37
8:14:37
8:44:37
9:14:37
9:44:37
10:14:37
10:44:37
11:14:37
11:44:37
12:14:37
12:44:37
13:14:37
13:44:37
14:14:37
14:44:37
15:14:37
15:44:37
16:14:37
16:44:37
17:14:37
17:44:37
18:14:37
18:44:37
19:14:37
19:44:37
20:14:37
20:44:37
21:14:37
21:44:37
22:14:37
22:44:37
23:14:37
23:44:37
0:14:37
0:44:37
1:14:37
1:44:37
2:14:37
2:44:37
3:14:37
3:44:37
4:14:37

593
591
592
591
629
626
627
620
620
623
631
625
627
625
622
628
625
625
626
624
626
623
626
627
628
624
626
620
623
629
627
625
623
628
627
626
628
628
625
625
624
626
627
625
624
626
626

598
596
595
593
627
631
625
621
621
624
627
631
630
629
626
630
628
629
630
627
629
626
628
626
626
627
629
622
625
623
631
627
625
628
628
630
629
632
628
628
626
628
629
628
627
627
628

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
37
37
37
37
38
37
38
37
38
38
38
37
37
37
37
38
38
38
37
37
37
37
37
37
37
38
37
38
38
38
38
38
37
37
38
38
38
38
38
38
38
38
37
37
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000717
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/7/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 277 of 460

4:44:37
5:14:37
5:44:37
6:14:37
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38
3:44:38

627
627
625
624
626
725
723
719
721
725
722
719
724
716
718
722
726
722
720
713
714
715
720
716
711
710
718
716
716
715
710
711
707
709
710
710
709
710
712
711
711
710
708
707
709
708
710

628
629
627
626
627
723
728
722
722
725
723
724
728
720
719
724
729
727
725
716
717
719
724
720
713
713
721
720
718
722
714
714
710
712
712
712
710
714
710
717
709
711
711
707
710
710
711

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
37
38
37
38
38
37
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000718
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/8/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 278 of 460

4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:38
14:44:38
15:14:38
15:44:38
16:14:38
16:44:38
17:14:38
17:44:38
18:14:38
18:44:38
19:14:38
19:44:38
20:14:38
20:44:38
21:14:38
21:44:38
22:14:38
22:44:38
23:14:38
23:44:38
0:14:38
0:44:38
1:14:38
1:44:38
2:14:38
2:44:38
3:14:38

712
707
708
709
710
712
731
732
735
724
726
734
730
726
731
731
731
732
729
728
729
729
729
729
725
723
721
722
724
724
724
724
731
724
723
725
725
734
719
723
723
726
722
726
724
730
721

712
709
710
712
712
714
732
727
739
726
727
738
733
727
733
732
735
735
734
729
731
731
730
730
728
728
724
725
726
727
726
728
733
727
724
726
725
738
724
724
725
729
726
727
726
726
722

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
37
38
38
38
38
37
38
38
38
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000719
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
5/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 279 of 460

3:44:38
4:14:38
4:44:38
5:14:38
5:44:38
6:14:38
6:44:38
7:14:38
7:44:38
8:14:38
8:44:38
9:14:38
9:44:38
10:14:38
10:44:38
11:14:38
11:44:38
12:14:38
12:44:38
13:14:38
13:44:38
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39
2:44:39

723
725
722
731
719
724
727
721
727
719
722
731
735
734
737
737
735
734
733
738
734
736
735
736
734
735
735
736
738
731
736
733
737
736
738
735
733
733
741
738
726
732
732
743
740
735
733

724
726
725
733
725
726
725
724
732
723
722
736
739
735
738
739
739
738
736
740
736
736
738
739
737
737
736
737
736
733
736
736
736
738
737
739
739
736
740
744
730
733
733
745
743
738
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
14
15
15
14
15
14
15
15
14
15
14
15
14
15
15
15
15
14
15
15
15
15
15
14
14
14

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000720
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 280 of 460

3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:39
20:14:39
20:44:39
21:14:39
21:44:39
22:14:39
22:44:39
23:14:39
23:44:39
0:14:39
0:44:39
1:14:39
1:44:39
2:14:39

733
737
736
739
732
732
735
737
777
779
784
784
779
780
779
782
783
779
780
782
782
783
779
780
780
778
782
782
780
782
780
778
777
781
783
780
777
774
772
775
776
776
778
779
778
773
774

736
739
738
739
734
732
738
739
779
781
783
787
784
784
780
783
779
781
782
785
784
783
783
785
785
781
783
784
782
783
780
779
777
786
787
784
782
777
775
777
778
778
780
781
779
777
777

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
14
14
14
14
14
14
14
14
14
20
20
19
19
20
20
20
20
20
19
19
20
19
19
19
19
20
20
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000721
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 281 of 460

2:44:39
3:14:39
3:44:39
4:14:39
4:44:39
5:14:39
5:44:39
6:14:39
6:44:39
7:14:39
7:44:39
8:14:39
8:44:39
9:14:39
9:44:39
10:14:39
10:44:39
11:14:39
11:44:39
12:14:39
12:44:39
13:14:39
13:44:39
14:14:39
14:44:39
15:14:39
15:44:39
16:14:39
16:44:39
17:14:39
17:44:39
18:14:39
18:44:39
19:14:39
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40
1:44:40

775
775
777
777
776
776
778
776
768
787
786
788
787
789
793
792
791
800
805
809
806
807
806
803
805
808
803
802
802
804
805
805
805
807
800
801
793
789
783
785
790
789
790
789
789
788
788

779
777
778
778
773
778
780
775
770
791
787
792
791
790
792
792
791
801
808
805
808
809
809
807
808
808
805
806
805
806
805
806
808
808
804
803
797
793
786
786
791
790
792
790
792
792
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
19
20
19
20
20
20
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000722
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 282 of 460

2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40
1:14:40

788
795
792
790
787
788
789
787
791
767
757
757
761
762
761
757
754
753
754
753
758
757
754
756
762
763
760
760
761
762
754
758
762
766
758
755
767
762
760
764
768
762
756
755
759
767
760

788
797
795
794
792
792
791
788
791
772
758
759
763
765
765
761
757
754
755
755
762
761
757
757
763
770
763
763
764
765
756
760
764
770
762
756
770
770
762
765
771
766
759
760
760
768
763

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
20
19
20
20
20
20
20
20
19
20
20
20
20
19
20
19
20
20
20
19
20
19
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
19
20
19
20
20
19
20

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40

000723
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 283 of 460

1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:40
11:44:40
12:14:40
12:44:40
13:14:40
13:44:40
14:14:40
14:44:40
15:14:40
15:44:40
16:14:40
16:44:40
17:14:40
17:44:40
18:14:40
18:44:40
19:14:40
19:44:40
20:14:40
20:44:40
21:14:40
21:44:40
22:14:40
22:44:40
23:14:40
23:44:40
0:14:40
0:44:40

758
761
763
760
757
758
756
758
757
756
761
753
754
754
755
755
758
759
754
751
755
758
758
758
755
754
754
756
754
756
755
756
758
753
752
754
754
756
755
758
758
755
750
752
756
752
755

760
762
766
762
757
759
762
756
761
761
763
757
757
757
756
759
758
762
758
753
756
760
759
760
758
757
756
759
756
758
758
759
759
756
755
757
755
759
758
759
760
760
751
753
757
754
756

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

RPrRFNNNRFNNFNNN FN N
OoOwoooonowvnno on oOo oO YO 2 Oo

W~awowonwnmnwnnmniwnonwnwnnwniwonwnwnonnwnmnnwnwnnwniwnwnwnonwnwnwnwnownnwnwnwnwnnvn ov wo

40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
39
40
40
40
40
40
39
40
40
40
40
40
40
39
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40
40

000724
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 284 of 460

1:14:40
1:44:40
2:14:40
2:44:40
3:14:40
3:44:40
4:14:40
4:44:40
5:14:40
5:44:40
6:14:40
6:44:40
7:14:40
7:44:40
8:14:40
8:44:40
9:14:40
9:44:40
10:14:40
10:44:40
11:14:41
11:44:41
12:14:41
12:44:41
13:14:41
13:44:41
14:14:41
14:44:41
15:14:41
15:44:41
16:14:41
16:44:41
17:14:41
17:44:41
18:14:41
18:44:41
19:14:41
19:44:41
20:14:41
20:44:41
21:14:41
21:44:41
22:14:41
22:44:41
23:14:41
19:31:24
20:01:24

756
756
757
755
757
756
756
754
755
754
756
757
753
736
737
739
740
735
737
739
740
739
737
736
736
738
740
744
741
734
740
740
736
740
744
735
739
741
737
737
742
737
738
737
736
671
676

758
755
761
759
761
759
759
758
758
757
757
758
753
740
738
740
737
738
738
741
743
743
741
739
738
741
740
748
747
735
741
744
738
741
744
740
741
742
738
738
741
739
741
742
738
673
676

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

wmawmanmniwnownnnnwnnwnnwnwonn w wo

WWWWWWWWWWWWwwwnwwwwwwnnNnnnNNNNN WN
PPRPRrPP BRP ORP OR ORB HP BBP BPP BPHPYNNN WN WN WW

SB hHsppPPsP PPP HPP Ppp HP HP Hw
oo oo oo oo oo oo 00 0 Oo ©

oo oo oo 0 0 0 00 00 C0 co oocococoooocoeoeo0oceeocecUCclUlcrtllUcO

000725
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

6/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 285 of 460

20:31:24
21:01:24
21:31:24
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:42
19:13:42
19:43:41
20:13:41
20:43:41
21:13:41
21:43:41
22:13:42
22:43:42
23:13:42
23:43:42
0:13:42
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42
5:43:42
6:13:42
6:43:42

676
678
675
389
386
397
392
384
383
390
393
390
388
398
385
392
389
390
398
387
380
398
397
390
392
381
393
391
394
402
397
388
385
388
394
389
384
396
391
389
379
396
388
384
387
389
390

676
682
679
391
391
399
396
388
385
392
395
392
390
402
388
390
395
395
404
389
381
400
393
395
395
385
388
392
391
404
397
394
386
393
400
395
386
401
396
395
381
402
393
387
389
391
392

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

Ww Ww
oO FR

oo oo o oO 0 oO 7c coo coccCclclcUlcrCUcOCUCcCOCUCcCOCUCCOCUCCOCUCCOCcUCcOUCcCOCUcOUcCWO oO CcoccUcCclmcmcCUCcOCcCcOCcCOCUCCOCcUcCcCOCUCCOCcUcOCcCcCOCcCcCOCcUcOCcOUcUcOUcOUUCUc COCO CO LO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000726
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/1/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 286 of 460

7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:43
21:43:43
22:13:43
22:43:43
23:13:43
23:43:43
0:13:43
0:43:43
1:13:39
1:43:39
2:13:40
2:43:39
3:13:39
3:43:39
4:13:39
4:43:40
5:13:40
5:43:40
6:13:40

387
398
408
414
411
398
403
397
403
402
400
399
401
404
403
402
402
400
401
402
403
401
399
403
404
400
405
406
404
401
404
404
402
408
406
412
402
399
398
403
401
398
404
407
407
405
410

389
405
410
419
414
403
406
400
406
405
405
403
406
408
407
406
407
405
406
407
407
406
404
408
409
402
409
410
407
403
405
405
405
410
409
406
408
401
400
405
403
402
407
410
413
410
415

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000727
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/2/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 287 of 460

6:43:40
7:13:40
7:43:40
8:13:40
8:43:40
9:13:40
9:43:40
10:13:40
10:43:40
11:13:40
11:43:40
12:13:40
12:43:40
13:13:40
13:43:40
14:13:40
14:43:40
15:13:40
15:43:40
16:13:41
16:43:40
17:13:40
17:43:40
18:13:40
18:43:40
19:13:40
19:43:40
20:13:40
20:43:40
21:13:41
21:43:40
22:13:40
22:43:40
23:13:40
23:43:40
0:13:40
0:43:40
1:13:40
1:43:40
2:13:40
2:43:40
3:13:40
3:43:40
4:13:41
4:43:41
5:13:41
5:43:41

404
404
406
404
410
402
411
404
405
405
406
405
409
407
408
405
407
408
406
413
408
408
408
413
413
408
408
404
406
406
403
414
406
412
407
410
407
410
408
411
412
407
410
414
413
411
405

409
409
412
409
416
406
412
408
409
410
411
409
413
411
412
409
411
412
411
417
413
413
413
418
421
417
412
409
411
410
405
417
412
415
412
415
411
414
410
413
415
414
415
418
417
415
407

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000728
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/3/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 288 of 460

6:13:41
6:43:41
7:13:41
7:43:41
8:13:41
8:43:41
9:13:41
9:43:41
10:13:41
10:43:41
11:13:41
11:43:41
12:13:41
12:43:41
13:13:41
13:43:41
14:13:41
14:43:41
15:13:41
15:43:41
16:13:41
16:43:41
17:13:41
17:43:41
18:13:41
18:43:41
19:13:41
19:43:41
20:13:41
20:43:42
21:13:41
21:43:41
22:13:41
22:43:41
23:13:42
23:43:41
0:13:41
0:43:42
1:13:42
1:43:42
2:13:42
2:43:42
3:13:42
3:43:42
4:13:42
4:43:42
5:13:42

415
418
413
416
440
440
448
452
455
444
446
446
448
446
447
448
449
459
431
450
455
459
464
422
456
435
455
472
457
464
449
464
442
420
474
413
466
446
463
440
464
425
479
482
446
460
444

418
424
419
425
443
444
451
454
461
447
449
449
453
452
452
451
454
461
435
453
460
461
466
429
463
439
458
470
459
467
451
469
445
422
478
417
469
452
466
445
469
428
485
488
446
452
449

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000729
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/4/2019
6/5/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 289 of 460

5:43:42
6:13:42
6:43:42
7:13:42
7:43:42
8:13:42
8:43:42
9:13:42
9:43:42
10:13:42
10:43:42
11:13:42
11:43:42
12:13:42
12:43:42
13:13:42
13:43:42
14:13:42
14:43:42
15:13:42
15:43:42
16:13:42
16:43:42
17:13:42
17:43:42
18:13:42
18:43:42
19:13:42
19:43:42
20:13:42
20:43:42
21:13:42
21:43:42
22:13:42
23:00:01
0:00:11
1:00:35
2:00:44
3:00:38
3:30:27
4:00:32
4:30:21
5:00:41
5:30:45
6:00:35
7:00:29
7:31:49

446
444
463
442
430
517
522
526
516
523
524
513
520
517
523
522
508
511
521
507
523
517
518
514
526
506
519
544
509
521
539
516
520
527
554
544
534
529
544
525
550
530
524
540
547
535
559

445
451
461
449
439
529
520
531
519
524
525
518
522
521
523
523
510
522
523
511
524
517
522
515
533
511
521
548
517
526
527
520
520
535
559
537
537
535
546
527
555
539
526
545
550
539
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ooo o oo o0c eo0 oc ooococoooooqcooqcoooqooooocoo;o

PPP RPP RPP PBB BP PB
WWWWWWWWWwww iw w

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000730
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/6/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 290 of 460

7:47:51
8:01:08
8:38:29
9:00:47
9:25:21
10:00:56
10:31:16
11:00:50
11:30:40
12:00:45
12:30:49
13:00:23
13:30:43
14:00:33
14:30:35
15:00:29
15:30:33
16:01:08
16:30:13
17:00:47
18:00:57
18:30:46
19:00:35
19:30:24
20:00:29
20:00:45
20:30:49
21:01:08
21:34:27
22:36:22
23:04:11
23:30:00
0:01:50
0:30:24
1:00:44
2:00:37
2:30:27
3:01:01
4:02:25
4:43:16
5:35:39
6:18:31
6:50:05
7:08:23
7:49:59
8:41:07
9:50:02

569
558
574
564
554
569
567
554
557
563
563
555
563
548
551
554
570
568
559
552
560
559
553
558
562
562
577
538
576
556
555
555
561
557
551
571
550
566
567
559
566
556
559
558
551
559
561

568
560
579
572
562
574
568
557
559
568
563
556
567
551
552
556
572
566
563
557
564
560
566
560
569
569
563
542
578
559
558
557
568
559
555
577
554
572
573
565
562
558
560
559
553
562
558

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

13
13
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
26
26
26
27
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000731
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/7/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 291 of 460

10:23:53
11:27:03
12:08:08
13:05:17
13:56:39
15:57:28
16:28:32
17:35:12
18:06:47
18:07:02
18:32:51
19:14:43
20:01:05
20:30:24
21:07:15
21:40:50
22:08:09
22:37:43
23:13:03
23:43:39
0:08:42
0:40:32
1:04:05
1:38:26
2:00:44
2:42:50
3:01:08
3:37:13
4:00:47
4:51:54
5:32:30
6:00:20
6:34:09
7:01:14
7:42:05
8:02:08
8:33:57
9:40:37
10:02:11
10:22:29
11:51:57
12:16:01
12:59:37
13:30:57
14:00:47
15:00:25
16:02:35

552
575
549
562
547
569
555
557
560
558
573
557
541
557
551
546
553
553
550
545
561
555
543
545
550
545
548
551
547
552
546
555
550
549
545
553
545
558
556
537
559
547
541
547
539
546
550

558
565
552
566
550
570
553
559
562
562
575
559
541
561
557
552
556
555
553
546
566
559
548
546
551
551
549
556
548
556
547
561
554
554
547
556
547
554
560
543
561
553
544
549
544
551
556

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
20
20
20
20
20
20
20
20
19
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000732
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/8/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 292 of 460

16:30:24
17:01:29
17:30:34
18:01:23
18:30:43
19:00:47
19:30:36
20:11:29
20:47:03
21:27:24
21:49:43
22:06:00
22:35:35
23:04:39
23:30:28
0:12:04
0:31:52
1:16:43
1:26:45
1:55:34
2:24:24
2:41:11
3:04:44
3:48:51
4:05:08
4:34:13
5:10:03
5:49:09
6:18:43
6:50:18
7:05:36
8:04:14
8:58:37
8:58:52
9:09:09
9:36:43
10:02:02
10:37:53
11:01:26
11:36:31
12:07:51
12:33:25
13:03:14
13:41:35
14:04:54
14:42:14
15:10:03

551
548
543
543
535
537
535
540
540
531
526
532
543
518
532
549
531
528
535
533
537
535
536
539
536
528
538
533
538
531
535
532
534
534
539
539
533
545
543
538
526
535
554
521
553
533
540

553
551
544
545
539
541
538
542
542
533
524
532
547
519
533
550
546
531
538
534
540
539
539
544
541
533
540
536
542
536
539
535
538
538
541
542
536
545
547
540
529
538
557
523
559
531
541

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
20
19
20
19
20
19
20
19
19
20
19
20
19
19
20
19
19
19
19
20
19
20
20
19
20
20
19
19
19
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000733
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
6/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 293 of 460

15:34:07
16:05:12
16:38:02
17:03:36
17:46:27
18:11:30
18:44:05
19:00:23
19:39:43
20:08:33
20:31:36
21:01:56
21:27:45
22:01:35
22:29:09
23:30:33
0:00:23
0:31:57
1:02:02
1:33:07
1:56:25
2:36:16
3:30:25
4:00:44
4:32:49
5:06:39
5:35:28
6:04:17
6:30:37
7:00:26
7:00:42
7:30:46
8:00:20
8:32:55
9:05:00
9:37:05
10:00:39
10:30:58
11:00:48
11:30:38
12:00:42
12:30:47
13:00:36
14:00:00
16:00:48
17:00:57
18:00:36

535
533
551
553
533
516
543
547
537
529
550
532
537
549
542
540
517
532
550
553
534
543
521
561
511
546
538
526
544
555
555
540
550
562
543
542
548
558
544
546
547
543
549
542
561
549
565

540
537
551
548
538
515
546
554
545
529
555
536
537
543
544
538
519
535
541
555
540
547
524
562
515
548
540
529
550
554
554
543
552
569
546
546
559
560
545
549
549
546
553
547
552
551
559

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
26
26
26
26
26
26
26
26
26
26
26
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000734
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 294 of 460

19:00:45
20:30:28
21:00:03
21:30:52
22:00:27
23:00:21
23:30:41
0:00:00
0:30:20
1:00:24
1:30:44
1:30:59
2:00:19
2:30:53
3:00:28
3:00:43
3:00:58
3:30:02
4:00:22
4:30:42
5:00:01
5:30:35
6:00:55
6:30:59
7:00:33
7:30:23
8:00:28
8:30:32
9:00:36
9:30:26
10:00:01
10:00:31
10:30:51
11:05:26
11:05:41
11:30:45
12:34:40
13:54:52
14:30:27
15:00:01
15:30:38
16:00:58
16:23:16
17:01:31
17:31:31
18:01:31
18:31:31

548
546
544
566
552
559
574
541
560
550
543
543
557
558
552
554
554
549
562
555
542
542
547
552
557
565
566
562
572
606
596
596
597
596
598
608
599
618
610
612
609
608
611
612
603
609
604

549
554
544
571
556
556
578
543
566
559
542
542
562
559
554
557
557
552
565
557
543
543
552
554
560
567
574
568
573
609
600
600
609
598
598
610
603
619
610
612
610
610
611
616
607
612
610

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
26
25
25
25
26
25
26
26
25
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000735
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 295 of 460

19:01:31
19:31:31
20:01:31
20:31:31
21:01:31
21:31:31
22:01:31
22:31:31
23:01:31
23:31:31

0:01:31

0:31:31

1:01:32

1:31:31

2:01:31

2:31:31

3:01:31

8:30:55

9:00:55

9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:55
21:00:55
21:30:55
22:00:55
22:30:55
23:00:55

616
612
606
609
610
599
613
610
613
603
609
617
608
609
605
614
613
658
709
705
695
703
703
702
701
704
703
700
701
703
705
698
699
701
705
701
704
705
703
698
704
709
704
697
696
700
704

617
613
609
611
614
605
615
615
616
605
610
619
612
613
609
618
618
662
713
707
697
704
704
704
701
705
706
703
704
706
705
703
703
701
705
703
703
703
712
700
705
711
706
701
696
702
704

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
25
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000736
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 296 of 460

23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55

10:00:55

10:30:55

11:00:55

11:30:55

12:00:55

12:30:55

13:00:55

13:30:55

14:00:55

14:30:55

15:00:55

15:30:55

16:00:55

16:30:55

17:00:55

17:30:55

18:00:55

18:30:55

19:00:55

19:30:55

20:00:55

20:30:55

21:00:55

21:30:55

22:00:55

22:30:55

706
700
701
705
706
700
705
701
703
699
706
704
700
702
700
752
758
757
755
757
753
737
750
759
758
749
747
747
753
747
748
753
747
746
747
751
744
743
744
751
748
745
750
749
744
744
752

709
703
704
707
711
702
707
703
705
701
708
706
702
705
703
753
759
759
757
759
752
742
754
760
761
754
750
749
752
751
755
755
751
751
751
749
747
746
744
754
750
748
752
751
747
745
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
25
25
25
25
25
25
25
25
26
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000737
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 297 of 460

23:00:55
23:30:55
0:00:55
0:30:55
1:00:55
1:30:55
2:00:55
2:30:55
3:00:55
3:30:55
4:00:55
4:30:55
5:00:55
5:30:55
6:00:55
6:30:55
7:00:55
7:30:55
8:00:55
8:30:55
9:00:55
9:30:55
10:00:55
10:30:55
11:00:55
11:30:55
12:00:55
12:30:55
13:00:55
13:30:55
14:00:55
14:30:55
15:00:55
15:30:55
16:00:55
16:30:55
17:00:55
17:30:55
18:00:55
18:30:55
19:00:55
19:30:55
20:00:55
20:30:56
21:00:56
21:30:56
22:00:56

748
748
755
741
745
748
745
751
748
748
745
748
744
749
749
746
745
747
751
742
740
736
740
740
736
739
737
740
740
738
740
741
740
739
741
742
740
739
741
744
741
737
737
741
741
737
741

754
751
757
745
746
749
747
753
752
751
748
749
748
753
752
749
744
746
752
744
741
737
743
744
740
742
739
742
744
740
745
744
743
740
742
745
743
744
744
748
743
739
739
744
742
739
741

SPH HPWWWwWhWWwWtswWwhsnw HHP PPP Po¢oc0adonrccoooog#ecj#ccooordrcoroorcodoccoo co 0coo

26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
26
25
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000738
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 298 of 460

22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56
21:30:56

738
739
747
739
741
737
738
737
738
740
742
742
741
739
739
737
738
739
741
739
777
775
777
773
779
776
774
778
780
777
777
779
779
781
775
777
776
774
776
776
783
775
773
777
779
782
775

739
742
749
742
742
739
740
739
737
739
742
743
744
743
742
742
739
742
743
741
777
777
779
774
781
777
773
778
782
777
777
779
778
783
778
779
777
776
779
778
787
779
777
778
778
784
779

BHP PWE HWE HH HPWH HHP HP HHP HHA

WWWWWWwWwwwwwwwwnwwowwwwowww ww Ww
BHhHfFPFP PH HfPHHP PHP PP whH sp PP PPP PHP pps

PrP RP RP RP RP RP WWwwwwwwowWwWwwwwwwwow ww Ww
SFP ON WwWwWwANnN nN ON NNN ON NNNONDUWNdh60OdhUOO ON NSN ON NS

oo oo oO oO 0 oO 7090 coo Cc COCO OC OUNUNUWN UN

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

wWwwwowwoww fH HH Hf
Oooo wno vou oO oO C0 0 CO CO

oo oo oo 0 0 0 co 70 COC CO CO O&O

000739
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 299 of 460

22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:56
20:30:56
21:00:56

773
779
776
773
779
778
777
776
778
776
778
780
771
777
781
777
780
774
775
777
779
776
780
780
776
777
775
770
777
776
776
777
778
777
778
776
776
777
778
781
774
777
776
778
779
780
774

775
779
777
774
776
777
778
776
780
779
780
781
773
778
777
779
775
776
776
780
779
778
780
780
778
780
777
771
778
777
777
778
779
780
780
779
778
778
778
782
777
776
774
779
778
781
777

34
34
34
34
35
34
35
34
35
35
34
35
35
35
35
35
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34

oo o oO oO oO co 7 ocoocococlmcmlmlUcOCUCcCOCUCUcWOCcCOcUcrOWCcOUCUDLULcO

WWWWWWWwWWwWwWwWwwwowWwwWn NNN NN NNN DN DN N
WWNYNWWN NY WWWNnN Wn WWN NNN NNN NN YM NM N

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000740
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 300 of 460

21:30:56
22:00:56
22:30:56
23:00:56
23:30:56
0:00:56
0:30:56
1:00:56
1:30:56
2:00:56
2:30:56
3:00:56
3:30:56
4:00:56
4:30:56
5:00:56
5:30:56
6:00:56
6:30:56
7:00:56
7:30:56
8:00:56
8:30:56
9:00:56
9:30:56
10:00:56
10:30:56
11:00:56
11:30:56
12:00:56
12:30:56
13:00:56
13:30:56
14:00:56
14:30:56
15:00:56
15:30:56
16:00:56
16:30:56
17:00:56
17:30:56
18:00:56
18:30:56
19:00:56
19:30:56
20:00:57
20:30:57

780
777
774
772
780
778
778
772
777
781
780
774
776
775
777
777
776
775
775
776
777
776
776
780
777
770
777
776
778
776
777
777
782
779
774
775
779
779
773
779
779
783
777
775
777
776
777

780
780
776
774
779
780
779
773
778
785
782
777
779
776
779
784
778
778
776
777
781
776
777
781
780
771
778
776
778
776
778
778
783
779
778
777
779
783
778
780
780
783
779
777
778
775
779

34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
35
34
34
34
35

32
32
33
32
33
33
32
33
33
32
32
32
33
32
33
32
32
32
32
32
32
33
33
32
32
32
33
32
28
28
28
28
28
28
31
31
31
31
31
31
31
30
31
31
30
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000741
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 301 of 460

21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:57
17:30:57
18:00:57
18:30:57
19:00:57
19:30:57
20:00:57

776
778
778
775
774
778
777
775
777
775
776
775
774
774
776
776
780
776
775
776
778
775
777
780
783
773
780
792
777
782
792
791
784
783
788
789
827
793
781
782
781
787
781
782
782
780
778

777
780
783
780
775
778
777
780
780
777
777
778
775
775
777
779
781
781
777
777
776
777
778
779
783
774
782
793
779
783
787
788
786
785
789
793
830
796
784
785
785
788
784
783
784
777
779

34
34
34
34
34
34
35
34
34
34
34
34
34
35
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

31
31
31
31
30
31
31
31
31
31
31
30
30
31
31
31
31
31
31
31
31
31
30
30
31
26
26
26
26
26
26
26
27
26
26
26
26
26
26
27
26
26
26
26
26
27
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000742
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 302 of 460

20:30:57
21:00:57
21:30:57
22:00:57
22:30:57
23:00:57
23:30:57
0:00:57
0:30:57
1:00:57
1:30:57
2:00:57
2:30:57
3:00:57
3:30:57
4:00:57
4:30:57
5:00:57
5:30:57
6:00:57
6:30:57
7:00:57
7:30:57
8:00:57
8:30:57
9:00:57
9:30:57
10:00:57
10:30:57
11:00:57
11:30:57
12:00:57
12:30:57
13:00:57
13:30:57
14:00:57
14:30:57
15:00:57
15:30:57
16:00:57
16:30:57
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58
19:30:58

781
783
779
781
773
782
781
780
777
772
780
779
780
780
781
777
778
779
779
781
780
778
780
776
778
805
808
798
799
804
800
798
798
799
802
815
815
820
820
821
813
810
811
813
816
815
811

781
785
781
782
783
783
782
784
783
773
783
780
782
784
782
780
780
780
782
781
782
780
783
780
779
799
812
800
800
806
804
801
801
801
801
815
815
821
823
822
816
812
812
814
816
816
817

34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

26
26
26
27
27
27
27
26
26
26
27
27
27
27
27
26
27
26
27
26
26
26
26
26
26
23
23
22
23
22
23
22
24
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000743
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 303 of 460

20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58
0:00:58
0:30:58
1:00:58
1:30:58
2:00:58
2:30:58
3:00:58
3:30:58
4:00:58
4:30:58
5:00:58
5:30:58
6:00:58
6:30:58
7:00:58
7:30:58
8:00:58
8:30:58
9:00:58
9:30:58
10:00:58
10:30:58
11:00:58
11:30:58
12:00:58
12:30:58
13:00:58
13:30:58
14:00:58
14:30:58
15:00:58
15:30:58
16:00:58
16:30:58
17:00:58
17:30:58
18:00:58
18:30:58
19:00:58

809
808
808
810
813
813
815
812
809
809
806
807
808
811
813
812
814
813
813
808
809
812
816
811
802
798
804
811
812
818
832
829
827
818
826
825
824
821
826
834
820
830
830
820
825
826
822

811
810
811
814
817
816
818
814
810
810
808
809
809
813
817
815
818
816
816
810
810
816
818
814
803
799
806
812
815
818
833
830
832
819
827
828
827
821
827
834
823
835
831
826
826
826
824

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
24
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000744
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 304 of 460

19:30:58
20:00:58
20:30:58
21:00:58
21:30:58
22:00:58
22:30:58
23:00:58
23:30:58

0:00:58
10:55:43
11:25:43
11:55:43
12:25:43
12:55:43
13:25:43
13:55:43
14:25:43
14:55:43
15:25:43
15:55:43
16:25:43
16:55:43
17:25:43
17:55:43
18:25:43
18:55:43
19:25:43
19:55:43
20:25:43
20:55:43
21:25:43
21:55:43
22:25:44
22:55:44
23:25:43
23:55:43

0:25:44

0:55:44

1:25:43

1:55:43

2:25:44

2:55:44

3:25:44

3:55:43

4:25:43

4:55:43

828
825
828
814
820
822
817
836
815
824
828
821
820
825
826
820
825
824
831
820
828
833
822
820
834
826
827
817
826
821
825
822
829
820
826
822
826
822
823
820
828
827
826
821
824
827
827

832
828
829
818
820
823
818
837
817
828
830
825
821
825
827
821
826
825
836
821
827
836
823
822
836
830
826
819
828
822
826
822
833
822
827
823
832
823
824
821
830
828
828
824
825
827
826

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23
23

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000745
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 305 of 460

5:25:43
5:55:44
6:25:44
6:55:44
7:25:44
7:55:44
8:25:44
8:55:44
9:25:44
9:55:44
10:25:44
10:55:44
11:25:44
11:55:44
12:25:44
12:55:44
13:25:44
13:55:45
14:25:44
14:55:44
15:25:44
15:55:44
16:25:44
16:55:44
17:25:44
17:55:44
18:25:44
18:55:44
19:25:44
19:55:44
20:25:44
20:55:44
21:25:44
21:55:44
22:25:45
22:55:44
23:25:45
23:55:45
0:25:44
0:55:45
1:25:44
1:55:45
2:25:44
2:55:44
3:25:44
3:55:44
4:25:44

824
827
826
826
825
826
826
827
822
825
829
829
827
824
823
831
823
819
822
826
824
825
822
824
827
827
826
825
824
823
821
823
827
823
819
826
832
824
819
823
828
827
819
825
826
826
827

828
829
826
827
827
826
825
828
825
827
829
831
827
827
826
835
826
820
824
830
824
826
822
825
826
827
827
828
828
826
823
824
826
824
821
826
835
828
820
826
830
829
820
825
827
826
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

23
23
23
23
23
23
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
18
19
18
18
18
18
19
18
18
18
18

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000746
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 306 of 460

4:55:45
5:25:45
5:55:45
6:25:45
6:55:45
7:25:44
7:55:45
8:25:45
8:55:46
9:25:45
9:55:45
10:25:45
10:55:45
11:25:45
11:55:45
12:25:45
12:55:45
13:25:45
13:55:45
14:25:45
14:55:45
15:25:46
15:55:45
16:25:45
16:55:45
17:25:45
17:55:46
18:25:46
18:55:45
19:25:45
19:55:45
20:25:45
20:55:45
21:25:45
21:55:46
22:25:45
22:55:45
23:25:45
23:55:45
0:25:45
0:55:46
1:25:45
1:55:46
2:25:45
2:55:45
3:25:46
3:55:46

825
827
826
826
822
823
808
804
798
800
803
801
799
801
797
798
795
799
798
803
802
804
802
797
792
797
801
799
794
796
803
802
799
797
797
798
797
800
800
802
797
799
799
802
798
795
800

826
831
827
829
825
824
812
807
802
803
802
805
800
808
800
801
796
804
800
803
803
806
804
799
793
799
802
804
796
797
801
804
802
800
800
802
800
803
801
800
798
799
799
806
801
797
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

18
18
18
18
18
18
18
18
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000747
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 307 of 460

4:25:46
4:55:46
5:25:46
5:55:45
6:25:46
6:55:46
7:25:46
7:55:46
8:25:46
8:55:46
9:25:46
9:55:46
10:25:46
10:55:46
11:25:46
11:55:46
12:25:46
12:55:46
13:25:46
13:55:46
14:25:46
14:55:46
15:25:46
15:55:46
16:25:46
16:55:46
17:25:46
17:55:47
18:25:46
18:55:46
19:25:46
19:55:46
20:25:46
20:55:46
21:25:46
21:55:47
22:25:46
22:55:47
23:25:46
23:55:47
0:25:46
0:55:46
1:25:46
1:55:46
2:25:46
2:55:47
3:25:46

800
797
799
800
800
798
791
792
789
785
787
789
790
788
794
791
790
790
793
787
781
787
790
787
789
787
786
788
790
792
790
792
787
787
787
787
790
793
786
786
789
789
786
791
791
790
790

801
800
800
801
802
801
796
795
791
786
788
790
793
789
795
796
793
794
795
791
784
792
794
788
790
790
795
789
791
794
792
788
791
787
788
789
791
795
789
786
789
791
788
796
793
792
792

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
14
13
13
13
13
14
13
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
13
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000748
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 308 of 460

3:55:46
4:25:46
4:55:46
5:25:46
5:55:46
6:25:47
6:55:47
7:25:46
7:55:46
8:25:46
8:55:46
9:25:47
9:55:47
10:25:47
10:55:47
11:25:47
11:55:47
12:25:48
12:55:47
13:25:47
13:55:47
14:25:47
14:55:47
15:25:47
15:55:47
16:25:47
16:55:47
17:25:47
17:55:47
18:25:47
18:55:47
19:25:47
19:55:47
20:25:48
20:55:47
21:25:47
21:55:47
22:25:47
22:55:47
23:25:47
23:55:48
0:25:47
0:55:47
1:25:47
1:55:48
2:25:47
2:55:47

7389
790
788
791
790
795
792
791
823
827
844
848
843
843
845
845
844
845
849
851
844
844
840
845
849
839
841
848
852
839
843
848
850
844
845
839
854
847
840
840
847
841
838
846
844
842
846

793
794
791
791
791
795
793
790
823
834
845
850
846
844
846
846
847
847
846
853
847
847
842
846
851
842
841
848
853
841
843
848
852
847
844
840
856
847
842
840
853
845
839
845
844
843
846

34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

14
13
14
14
14
14
13
13
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000749
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 309 of 460

3:25:47
3:55:47
4:25:48
4:55:47
5:25:47
5:55:48
6:25:48
6:55:48
7:25:47
7:55:47
8:25:47
8:55:48
9:25:48
9:55:47
10:25:48
10:55:47
11:25:48
11:55:48
12:25:48
12:55:48
13:25:48
13:55:48
14:25:48
14:55:49
15:25:48
15:55:48
16:25:48
16:55:48
17:25:48
17:55:48
18:25:48
18:55:48
19:25:48
19:55:48
20:25:48
20:55:48
21:25:48
21:55:49
22:25:48
22:55:48
23:25:48
23:55:48
0:25:48
0:55:49
1:25:49
1:55:49
2:25:48

848
841
840
843
844
848
849
843
848
845
843
840
845
844
844
847
847
850
854
838
845
845
845
843
838
849
852
841
844
849
850
841
851
845
843
843
848
843
841
853
847
838
843
854
844
841
844

852
845
845
844
845
846
853
846
848
849
844
840
846
846
845
845
845
852
857
840
847
848
848
844
839
852
854
842
846
850
853
842
844
847
843
846
849
844
842
856
847
840
845
855
847
841
844

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

NNNYNNN NN NK N
oOo 0 0°00 00 0 &

SON ON ON NON NN N NN NN NN NNN NNN NNNUUWNUWNNUN UP UP UP SP HH HH HA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000750
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 310 of 460

2:55:48
3:25:48
3:55:49
4:25:48
4:55:48
5:25:48
5:55:49
6:25:49
6:55:49
7:25:48
7:55:48
8:25:49
8:55:49
9:25:49
9:55:49
10:25:49
10:55:49
11:25:48
11:55:49
12:25:49
12:55:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:49
15:55:49
16:25:49
16:55:49
17:25:49
17:55:49
18:25:49
18:55:49
19:25:49
19:55:49
20:25:49
20:55:49
21:25:49
21:55:49
22:25:50
22:55:49
23:25:49
23:55:50
0:25:49
0:55:49
1:25:50
1:55:49

842
841
848
847
850
845
843
843
843
845
848
847
844
844
841
834
835
836
834
838
838
831
834
835
835
839
832
828
835
838
833
835
834
835
832
832
833
839
840
828
828
831
834
835
837
838
833

843
842
851
851
846
848
847
847
845
847
845
846
845
845
844
836
836
835
837
841
837
834
837
839
837
841
835
831
838
842
834
836
836
842
834
833
834
841
841
833
829
834
836
836
841
838
836

34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
35
34

SON ON ON NN ON NW ON NS

PRPRPRP PRP BPP BP BBP PB BBP PB RP BP PB RP PP eB PP Pepe PP PP PB PE
NNN NN NN ONNNWYNNNN ONY NNN WO WONNNONN ON NO TON ON

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000751
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 311 of 460

2:25:49
2:55:49
3:25:49
3:55:50
4:25:50
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:50
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:50
12:25:49
12:55:50
13:25:50
13:55:50
14:25:50
14:55:49
15:25:50
15:55:49
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:50
22:55:50
23:25:50
23:55:51
0:25:50
0:55:50
1:25:50

833
837
837
838
835
834
839
830
831
834
838
832
834
817
812
806
807
808
808
805
804
804
803
806
805
803
806
804
804
813
811
810
809
815
814
807
805
812
805
803
806
811
809
805
805
812
810

835
836
842
840
836
836
840
834
832
835
837
834
835
821
815
809
809
809
811
808
807
807
805
806
807
805
805
806
806
815
812
810
810
818
817
810
806
816
806
804
807
813
807
809
806
815
811

34
35
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34

18
17
18
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000752
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 312 of 460

1:55:50
2:25:51
2:55:50
3:25:50
3:55:51
4:25:51
4:55:50
5:25:50
5:55:50
6:25:51
6:55:51
7:25:50
7:55:50
8:25:50
8:55:51
9:25:50
9:55:50
10:25:50
10:55:51
11:25:50
11:55:51
12:25:51
12:55:51
13:25:51
13:55:51
14:25:50
14:55:51
15:25:50
15:55:51
16:25:51
16:55:50
17:25:51
17:55:51
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51
0:55:51

808
807
805
804
806
808
807
808
806
809
809
809
807
805
787
775
771
775
769
773
772
770
771
770
774
768
770
773
772
771
770
773
777
773
768
773
769
778
769
767
768
775
780
771
767
771
774

810
810
808
806
807
809
808
809
809
809
809
809
809
806
787
777
774
779
772
774
774
774
773
771
773
770
772
770
775
773
772
775
779
777
770
774
773
779
772
768
769
774
785
774
769
772
775

34
34
34
34
34
34
34
35
34
34
34
35
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35

20
21
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
15
15
15
15
15
15
15
15
15
15
15
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000753
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH

7/1/2019

7/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 313 of 460

1:25:49
1:55:49
2:25:49
2:55:50
3:25:49
3:55:49
4:25:49
4:55:49
5:25:49
5:55:49
6:25:49
6:55:49
7:25:49
7:55:49
8:25:49
8:55:49
9:25:49
9:55:49
10:25:50
10:55:49
11:25:49
11:55:49
12:25:49
13:25:49
13:55:49
14:25:49
14:55:49
15:25:50
15:55:50
16:25:50
16:55:50
17:25:50
17:55:50
18:25:50
18:55:50
19:25:50
19:55:50
20:25:50
20:55:50
21:25:50
21:55:50
22:25:51
22:55:50
23:25:50
23:55:50
0:25:50
0:55:51

769
769
771
778
772
768
769
775
773
769
775
775
772
770
771
770
771
763
766
770
766
774
772
771
771
773
768
765
767
768
775
776
764
765
769
772
771
774
775
765
769
775
770
763
764
768
772

772
771
772
781
772
769
771
779
774
770
774
775
774
774
773
772
773
765
767
771
769
777
768
771
773
776
774
765
769
770
776
778
766
766
771
776
773
777
779
768
768
779
771
767
764
769
771

35
35
35
35
35
35
35
35
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
15
15
15
16
16
16
15
16
16
15
16
15
16
16
15
16
15
16
16
16
15
16
16
16
16
16
16
16
16
16
16

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000754
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/1/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 314 of 460

1:25:51
1:55:50
2:25:50
2:55:50
3:25:50
3:55:50
4:25:50
4:55:50
5:25:50
5:55:50
6:25:50
6:55:50
7:25:50
7:55:50
8:25:51
8:55:50
9:25:50
9:55:50
10:25:50
10:55:50
11:25:50
11:55:51
12:25:51
12:55:51
13:25:50
13:55:50
14:25:50
14:55:50
15:25:51
15:55:51
16:25:50
16:55:51
17:25:51
17:55:50
18:25:51
18:55:51
19:25:51
19:55:51
20:25:51
20:55:51
21:25:51
21:55:51
22:25:51
22:55:51
23:25:51
23:55:51
0:25:51

768
769
769
774
770
767
768
767
768
768
768
772
766
767
799
815
816
812
815
817
814
818
815
812
814
816
818
827
819
812
814
818
818
815
812
817
805
820
815
816
812
809
810
813
812
814
812

769
770
772
774
773
770
770
768
769
769
770
770
770
768
799
814
818
812
817
817
817
820
814
814
816
816
815
830
822
815
815
821
817
817
817
817
808
818
820
818
815
809
811
816
813
815
813

35
34
34
34
34
35
34
34
35
34
34
35
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

16
16
16
16
16
16
16
16
16
16
16
16
16
16
15
16
18
18
18
18
17
18
17
17
17
17
17
17
17
18
17
17
17
17
17
17
18
18
18
17
18
17
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000755
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019
7/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 315 of 460

0:55:51
1:25:51
1:55:52
2:25:52
2:55:51
3:25:51
3:55:51
4:25:51
4:55:52
5:25:51
5:55:52
6:25:51
6:55:51
7:25:51
7:55:51
8:25:51
8:55:52
9:25:52
9:55:51
10:25:53
10:55:52
11:25:51
11:55:51
12:25:51
12:55:52
13:25:51
13:55:51
14:25:52
14:55:51
15:25:51
15:55:51
16:25:51
16:55:51
17:25:51
17:55:52
18:25:52
18:55:52
19:25:52
19:55:52
20:25:52
20:55:52
21:25:52
21:55:52
22:25:52
22:55:52
23:25:52
23:55:52

812
812
814
819
813
813
817
814
815
814
819
817
812
812
816
819
830
834
836
834
839
841
843
839
834
840
845
845
841
841
847
843
840
846
837
835
843
841
838
840
844
840
842
844
837
838
840

814
815
814
820
814
814
819
818
815
816
823
819
815
813
816
820
830
837
837
835
840
842
842
839
835
840
847
841
843
843
850
843
844
849
839
838
841
845
839
840
846
841
840
847
842
839
841

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PRPRPP PRP PEP RP BPP BBP PPB
WIN CN ON WNNNWYNNWYNNN

$f SHH hHpPph PP Puri unrnwnuannAunnonAnununwnaAnpunanunna wm

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000756
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019
7/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 316 of 460

0:25:52
0:55:52
1:25:53
1:55:52
2:25:53
2:55:53
3:25:53
3:55:52
4:25:52
4:55:52
5:25:52
5:55:52
6:25:52
6:55:52
7:25:52
7:55:52
8:25:52
8:55:52
9:25:52
9:55:52
10:25:52
10:55:52
11:25:52
11:55:52
12:25:52
12:55:52
13:25:52
13:55:52
14:25:52
14:55:52
15:25:53
15:55:52
16:25:53
16:55:52
17:25:53
17:55:53
18:25:53
18:55:53
19:25:53
19:55:53
20:25:53
20:55:54
21:25:53
21:55:53
22:25:53
22:55:54
23:25:53

842
847
841
838
836
837
842
846
837
836
838
847
842
835
836
836
839
831
822
827
829
836
823
826
831
830
827
827
830
832
828
831
831
833
842
829
828
821
831
838
829
830
830
832
823
834
832

841
850
841
839
838
838
841
847
843
837
839
848
846
835
837
837
842
834
823
828
831
839
824
826
830
833
830
828
835
831
828
830
831
835
843
832
832
822
831
839
833
832
831
834
826
830
829

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000757
7/3/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019
7/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 317 of 460

23:55:53
0:25:53
0:55:53
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:53
5:25:53
5:55:53
6:25:54
6:55:53
7:25:53
7:55:54
8:25:53
8:55:53
9:25:54
9:55:54

10:25:53

10:55:53

11:25:54

11:55:54

12:25:53

12:55:53

13:25:54

13:55:54

14:25:53

14:55:54

15:25:54

15:55:53

16:25:53

16:55:53

17:25:54

17:55:54

18:25:54

18:55:53

19:25:54

19:55:53

20:25:53

20:55:53

21:25:54

21:55:54

22:25:54

22:55:54

833
830
827
823
831
829
825
830
831
830
831
830
827
816
787
784
786
791
780
781
789
782
783
789
789
789
793
791
795
780
783
787
790
788
776
785
792
787
785
785
782
789
783
780
787
782
785

832
830
828
824
831
831
826
830
830
831
831
836
829
820
787
788
790
793
784
781
790
788
785
788
789
789
791
795
794
782
784
788
790
792
779
786
793
791
787
788
784
791
785
782
788
788
787

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

BHA HHH HP HPP HHP HPAP HPAP HPP PHP HP HP HP HP HHP PHP PHP HP HP PHP HPP HHP HP HPPA HAHAHAHAHAHA

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000758
7/4/2019
7/4/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019
7/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 318 of 460

23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:54
5:25:54
5:55:54
6:25:54
6:55:54
7:25:54
7:55:54
8:25:54
8:55:55
9:25:54
9:55:54
10:25:55
10:55:55
11:25:54
11:55:54
12:25:54
12:55:54
13:25:55
13:55:55
14:25:54
14:55:54
15:25:54
15:55:54
16:25:55
16:55:54
17:25:55
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:55
20:55:55
21:25:55
21:55:54
22:25:55

786
782
789
785
784
787
783
788
791
783
778
780
788
789
791
779
773
776
781
762
761
760
766
765
765
767
764
775
779
777
772
775
777
777
776
771
774
778
780
777
768
771
775
779
776
775
772

787
784
787
788
787
788
787
789
794
786
780
782
787
793
793
783
775
779
784
766
762
761
767
766
769
770
769
777
780
778
775
776
783
779
778
775
776
780
784
778
769
772
776
777
779
779
773

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

oo 0 C0 O&O

BH HSH HPP HP HHP HP HPP HHP HPP HP PHP HP HHP HPP HP PHP HP HP HP HHP HPP HP HP HHP HP HP HSA

WWW WwW WwW
NY NNN NY

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000759
7/5/2019
7/5/2019
7/5/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 319 of 460

22:55:55
23:25:55
23:55:55
0:25:55
0:55:56
1:25:55
1:55:56
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:55
11:25:56
11:55:55
12:25:55
12:55:56
13:25:56
13:55:55
14:25:55
14:55:55
15:25:55
15:55:56
16:25:55
16:55:56
17:25:55
17:55:55
18:25:56
18:55:56
19:25:56
19:55:56
20:25:56
20:55:56
21:25:56
21:55:56

775
774
774
775
777
777
778
774
777
776
775
766
775
776
777
777
783
776
787
782
781
784
781
780
784
783
778
776
777
781
779
769
773
775
779
775
776
777
779
778
778
776
779
780
774
770
767

777
775
775
778
780
779
783
775
778
776
777
767
777
777
781
781
788
777
791
786
779
787
784
783
786
785
778
778
777
783
782
771
774
777
780
779
777
774
782
781
780
777
781
783
778
772
767

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000760
7/6/2019
7/6/2019
7/6/2019
7/6/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 320 of 460

22:25:56
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:53
1:55:53
2:25:53
2:55:53
3:25:53
3:55:53
4:25:53
4:55:54
5:25:54
5:55:54
6:25:53
6:55:54
7:25:54
7:55:54
8:25:53
8:55:54
9:25:54
9:55:54
10:25:54
10:55:54
11:25:53
11:55:54
12:25:53
12:55:54
13:25:54
13:55:54
14:25:54
14:55:54
15:25:54
15:55:54
16:25:54
16:55:54
17:25:54
17:55:54
18:25:54
18:55:54
19:25:54
19:55:54
20:25:54
20:55:54
21:25:54

784
782
776
771
778
773
778
770
787
777
766
770
782
776
766
774
781
795
785
790
795
789
788
788
794
794
793
790
791
794
796
792
794
797
791
787
796
793
794
792
793
792
795
790
792
796
794

786
785
780
773
778
775
777
771
790
779
767
772
785
779
771
779
780
796
787
792
795
792
789
789
794
798
796
791
793
795
801
796
797
802
794
790
796
797
796
795
793
793
795
791
794
799
793

ooo o 0o oO 0 0 co 0c cooccoclUcCc COC COCcUCCOCUCcOUCcOCUCOUcCcOUCcOCcCCOCcoOoOccCcUcOCUCcOUCUcCOCc COCO CO

WWW WWW WW WwWwww ww Ww
SBSH HP HPP HP HP HP PHP HHA

35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
21
21
22
21
21
21
21
21
21
21
21
21
21
21
21

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000761
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/7/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 321 of 460

21:55:54
22:25:54
22:55:54
23:25:54
23:55:54
0:25:54
0:55:54
1:25:54
1:55:54
2:25:54
2:55:54
3:25:54
3:55:54
4:25:54
4:55:55
5:25:54
5:55:54
6:25:54
6:55:54
7:25:55
7:55:55
8:25:55
8:55:55
9:25:55
9:55:55
10:25:55
10:55:54
11:25:54
11:55:55
12:25:55
12:55:55
13:25:55
13:55:55
14:25:55
14:55:55
15:25:55
15:55:55
16:25:55
16:55:55
17:25:56
17:55:55
18:25:55
18:55:55
19:25:55
19:55:55
20:25:56
20:55:56

792
793
791
794
792
794
786
791
797
793
793
788
793
796
790
802
792
783
798
804
824
829
812
816
821
819
822
824
825
825
821
823
823
825
822
823
823
825
815
827
824
818
823
822
815
820
824

793
796
795
795
795
796
789
793
802
794
797
791
797
798
791
806
796
794
800
805
825
832
814
816
823
822
823
822
827
827
823
826
824
829
825
825
828
826
817
824
823
821
824
821
817
820
825

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
21
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000762
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/8/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019
7/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 322 of 460

21:25:55
21:55:55
22:25:55
22:55:56
23:25:55
23:55:55
0:25:55
0:55:55
1:25:55
1:55:55
2:25:55
2:55:55
3:25:55
3:55:55
4:25:55
4:55:55
5:25:55
5:55:55
6:25:55
6:55:55
7:25:56
7:55:56
8:25:56
8:55:56
9:25:55
9:55:55
10:25:55
10:55:55
11:25:55
11:55:56
12:25:55
12:55:56
13:25:55
13:55:56
14:25:56
14:55:56
15:25:57
15:55:56
16:25:56
16:55:56
17:25:56
17:55:56
18:25:57
18:55:56
19:25:56
19:55:56
20:25:56

828
812
819
817
821
814
815
820
819
818
817
814
816
818
820
817
816
817
816
814
812
813
804
793
793
800
797
795
795
796
801
797
797
799
798
802
803
803
804
802
802
802
798
798
798
802
802

831
814
820
818
820
816
816
818
818
820
820
815
819
818
823
819
818
816
817
814
813
816
807
796
795
800
800
796
798
797
804
799
799
801
799
802
809
804
808
805
806
805
801
800
801
802
804

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
33
34
34
34
34
34
34
34
33
34
34
34
34
33
34
34
33
34
34
34
34
34
34

25
25
25
25
25
25
25
25
25
25
24
25
25
25
25
25
25
25
25
25
25
25
25
25
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000763
7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019

7/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 323 of 460

20:55:56
21:25:56
21:55:56
22:25:56
22:55:56
23:25:56
23:55:56

0:25:56

0:55:56

1:25:56

1:55:56

2:25:56

2:55:56

8:42:09

9:12:09

9:42:09
10:12:09
10:42:09
11:12:09
11:42:09
12:12:09
12:42:09
13:12:09
13:42:10
14:12:10
14:42:10
15:12:11
15:42:11
16:12:11
16:42:11
17:12:12
17:42:11
18:12:11
18:42:11
19:12:11
19:42:12
20:12:11
20:42:11
21:12:11
21:42:11
22:12:11
22:42:11
23:12:11
23:42:12

0:12:11

0:42:11

1:12:11

810
804
791
798
802
799
804
800
801
797
801
807
800
810
810
814
806
818
805
808
810
811
808
811
811
811
810
812
807
812
813
814
803
811
811
818
801
822
833
833
834
833
833
835
834
834
838

814
806
792
799
801
802
802
803
806
801
802
810
803
811
811
816
807
818
808
809
811
811
810
810
810
811
812
806
808
811
814
819
804
812
812
821
803
827
835
840
835
835
834
836
836
834
836

34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

PrRrRPrPrPrP WW WWwWwwwwwwwwow iw Ww
aan n AM NNN NNN NN NNN YM NM N

w~awmwowmowmnwnnmniwnwnwnnnwnwnwownnwnwnnwnnwnwnnwnownnwnownnwnwnno a

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000764
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 324 of 460

1:42:11
2:12:12
2:42:11
3:12:12
3:42:12
4:12:11
4:42:11
5:12:12
5:42:11
6:12:11
6:42:12
7:12:12
7:42:12
8:12:12
8:42:12
9:12:12
9:42:12
10:12:12
10:42:12
11:12:12
11:42:12
12:12:12
12:42:12
13:12:12
13:42:12
14:12:12
14:42:12
15:12:12
15:42:12
16:12:12
16:42:12
17:12:12
17:42:12
18:12:12
18:42:12
19:12:12
19:42:12
20:12:12
20:42:13
21:12:12
21:42:13
22:12:12
22:42:13
23:12:12
23:42:12
0:12:13
0:42:13

837
835
832
840
840
836
838
833
831
833
837
844
850
846
855
845
858
855
851
855
858
860
852
849
858
856
856
861
853
856
859
858
852
853
858
855
858
853
849
856
856
853
850
862
853
854
856

837
839
833
840
842
837
837
833
832
834
836
845
851
849
858
846
856
857
853
855
861
862
854
848
856
861
856
858
855
856
859
860
854
854
856
856
861
856
851
855
856
854
852
863
856
855
856

WWWWWwWWwwwwwwwww ww WwW
SHH H HHP HPPA HAP HP HPA HHA

oo oo oo oO 0 oO co coco cocmUcCcCOCUCcCOCUCCOCUCCOcCUCcOCUCcCOcUcOCUCcOCoOoOcoOccCcmcmUcOCUCcOCUCcCOCULcO CLO

wmawmnnmniwnwnwnonnnwnwnnonnwnnwnnwnwnwnn w

WWWWWWwWwWwWwWwwwnwwwwowwowwwwowwwwowwow iw Ww
CwWWOnr WTWHAADAKHOAWDAAHAAwAWAAAAAAAN AN ANN WOH WW OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000765
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 325 of 460

1:12:12
1:42:13
2:12:12
2:42:13
3:12:12
3:42:12
4:12:13
4:42:12
5:12:13
5:42:12
6:12:13
6:42:13
7:12:13
7:42:12
8:12:12
8:42:12
9:12:13
9:42:12
10:12:13
10:42:12
11:12:13
11:42:13
12:12:13
12:42:13
13:12:13
13:42:13
14:12:13
14:42:13
15:12:13
15:42:13
16:12:13
16:42:13
17:12:13
17:42:13
18:12:13
18:42:13
19:12:13
19:42:13
20:12:13
20:42:13
21:12:13
21:42:13
22:12:13
22:42:13
23:12:13
23:42:13
0:12:13

852
852
855
850
859
858
854
858
851
855
852
854
858
856
854
856
861
860
850
856
852
854
858
853
853
852
856
853
855
857
854
855
860
859
852
854
854
856
857
863
856
856
848
856
856
851
857

854
853
856
851
855
860
854
859
854
858
853
856
856
857
861
854
865
863
850
855
852
855
857
855
854
853
855
855
855
856
855
856
862
858
855
856
855
856
856
864
857
857
850
856
857
852
860

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
38
38
38
37
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000766
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 326 of 460

0:42:13
1:12:13
1:42:13
2:12:13
2:42:13
3:12:13
3:42:13
4:12:13
4:42:13
5:12:13
5:42:13
6:12:13
6:42:13
7:12:13
7:42:13
8:12:14
8:42:13
9:12:14
9:42:13
10:12:13
10:42:14
11:12:13
11:42:13
12:12:14
12:42:14
13:12:14
13:42:14
14:12:14
14:42:14
15:12:14
15:42:14
16:12:14
16:42:14
17:12:14
17:42:14
18:12:14
18:42:14
19:12:14
19:42:14
20:12:14
20:42:14
21:12:14
21:42:14
22:12:14
22:42:14
23:12:14
23:42:14

850
854
857
856
853
854
861
855
857
854
852
856
855
849
830
841
826
836
836
835
838
832
841
840
828
836
838
840
834
838
837
834
839
832
830
830
834
835
832
835
839
835
837
837
827
833
833

854
856
855
857
854
853
855
858
855
856
854
858
858
853
834
842
828
836
835
841
840
833
833
844
830
835
835
833
837
837
842
842
843
839
833
832
837
836
833
836
840
834
840
837
832
834
837

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000767
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 327 of 460

0:12:14
0:42:14
1:12:14
1:42:14
2:12:14
2:42:14
3:12:15
3:42:14
4:12:14
4:42:14
5:12:15
5:42:14
6:12:14
6:42:14
7:12:14
7:42:14
8:12:14
8:42:14
9:12:15
9:42:14
10:12:15
10:42:14
11:12:14
11:42:14
12:12:14
12:42:14
13:12:14
13:42:15
14:12:15
14:42:15
15:12:15
15:42:15
16:12:15
16:42:15
17:12:15
17:42:15
18:12:15
18:42:15
19:12:15
19:42:15
20:12:15
20:42:15
21:12:15
21:42:15
22:12:16
22:42:15
23:12:15

835
837
835
837
832
833
840
835
832
833
831
836
838
830
809
804
802
804
799
805
809
807
807
805
802
803
812
806
799
799
808
807
805
809
802
803
809
803
794
804
808
811
808
798
818
798
802

835
840
839
838
835
834
841
836
835
836
833
838
839
833
814
808
804
806
799
806
811
809
809
809
805
804
812
808
803
799
805
810
807
807
804
807
812
805
795
805
810
814
809
798
822
804
803

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
38
37
38
38
37
37
38
38
38
37
38
37
38
37
38
37
37
38
38
38
38
38

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000768
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 328 of 460

23:42:15
0:12:15
0:42:15
1:12:16
1:42:15
2:12:15
2:42:15
3:12:15
3:42:15
4:12:15
4:42:15
5:12:15
5:42:15
6:12:15
6:42:15
7:12:15
7:42:15
8:12:16
8:42:15
9:12:16
9:42:16

10:12:16

10:42:16

11:12:15

11:42:15

12:12:15

12:42:16

13:12:16

13:42:16

14:12:16

14:42:16

15:12:16

15:42:16

16:12:16

17:42:16

18:12:16

18:42:16

19:12:17

19:42:16

20:12:16

20:42:16

21:12:16

21:42:16

22:12:16

22:42:16

23:12:16

23:42:16

804
810
803
799
803
802
809
803
799
808
806
805
799
806
809
807
811
819
811
817
801
808
820
820
819
823
822
825
819
815
822
817
829
824
820
825
828
811
813
819
820
823
822
824
821
826
824

805
812
805
800
803
803
806
805
803
805
808
807
801
805
810
805
812
819
814
820
802
809
822
821
820
824
822
827
822
818
823
817
831
825
821
828
832
812
814
820
821
820
819
825
823
822
821

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

38
38
38
37
37
38
37
37
37
38
37
38
37
38
38
38
38
38
38
28
28
28
28
28
28
28
28
28
29
28
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000769
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 329 of 460

0:12:16
0:42:16
1:12:16
1:42:16
2:12:17
2:42:16
3:12:16
3:42:16
4:12:16
4:42:17
5:12:17
5:42:16
6:12:17
6:42:17
7:12:17
7:42:16
8:12:16
8:42:16
9:12:17
9:42:17
10:12:16
10:42:17
11:12:17
11:42:17
12:12:18
12:42:16
13:12:17
13:42:17
14:12:17
14:42:17
15:12:17
15:42:17
16:12:17
16:42:17
17:12:17
17:42:17
18:12:17
18:42:17
19:12:17
19:42:17
20:12:17
20:42:17
21:12:17
21:42:17
22:12:17
22:42:17
23:12:17

814
821
823
822
823
820
820
820
820
816
816
817
826
814
818
812
812
810
804
807
809
802
801
798
808
808
807
804
808
805
804
805
801
806
805
802
807
806
808
803
801
801
801
801
805
808
807

816
822
822
825
820
822
822
821
821
818
817
819
828
816
821
813
814
812
806
806
807
808
808
801
807
807
805
807
807
807
807
809
804
808
807
805
810
807
809
806
803
801
803
803
806
811
809

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000770
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 330 of 460

23:42:17
0:12:17
0:42:17
1:12:18
1:42:18
2:12:17
2:42:17
3:12:18
3:42:17
4:12:18
4:42:17
5:12:17
5:42:17
6:12:18
6:42:17
7:12:18
7:42:17
8:12:17
8:42:17
9:12:18
9:42:17

10:12:18

10:42:18

11:12:18

11:42:18

12:12:18

12:42:18

13:12:18

13:42:18

14:12:18

14:42:18

15:12:18

15:42:18

16:12:19

16:42:18

17:12:18

17:42:19

18:12:18

18:42:18

19:12:18

19:42:18

20:12:19

20:42:18

21:12:18

21:42:18

22:12:18

22:42:19

808
808
807
798
797
809
810
804
797
800
806
805
805
804
805
807
808
809
804
800
797
797
800
803
798
799
800
802
800
804
799
804
798
797
804
802
798
802
798
803
798
807
797
793
798
801
803

809
809
810
799
798
810
813
807
798
801
805
806
806
805
806
808
810
811
808
803
802
798
801
801
801
800
801
801
803
803
801
806
804
802
801
804
800
801
799
805
801
810
798
795
799
802
806

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000771
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 331 of 460

23:12:19
23:42:19
0:12:19
0:42:18
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:19
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:20
12:12:19
12:42:20
13:12:19
13:42:19
14:12:19
14:42:19
15:12:19
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:20
18:42:20
19:12:20
19:42:20
20:12:20
20:42:20
21:12:20
21:42:19
22:12:19

794
798
805
799
801
800
796
803
796
796
801
805
793
797
796
804
800
792
790
792
788
782
778
778
784
787
781
781
782
782
782
784
784
779
781
784
784
786
790
776
780
779
782
784
787
781
788

795
802
801
803
803
802
798
804
799
798
801
808
797
798
801
805
801
795
793
795
790
784
779
780
783
786
783
783
784
784
784
785
782
782
781
785
784
788
792
777
782
781
786
785
790
782
791

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

NNNNNNNNNNNNNNNNNNNNNN NN DN EN
NNNNNNNNNNNNNNNNNNNNNNNN DN EN

OWMO MO HMO HU HO HO HO HO HO HO HO 0

PRPRPRPRPRP PB
oo0oooao0aoca co Oo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000772
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 332 of 460

22:42:20
23:12:19
23:42:20
0:12:19
0:42:20
1:12:20
1:42:20
2:12:19
2:42:19
3:12:20
3:42:20
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:20
7:42:20
8:12:20
8:42:20
9:12:20
9:42:20
10:12:20
10:42:20
11:12:21
11:42:21
12:12:20
12:42:20
13:12:20
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:21
18:42:20
19:12:20
19:42:20
20:12:21
20:42:21
21:12:21
21:42:20

784
782
784
780
782
782
783
784
782
785
781
777
786
788
776
784
779
784
784
780
766
774
782
775
771
777
779
776
777
778
781
784
782
779
784
787
780
781
786
785
779
783
785
780
778
777
782

786
785
783
781
783
783
784
783
784
786
785
777
786
791
779
783
779
785
787
784
771
776
786
777
774
779
776
777
779
779
782
786
783
781
784
781
784
783
789
785
781
782
786
782
780
778
788

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000773
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 333 of 460

22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:22
1:12:21
1:42:21
2:12:21
2:42:20
3:12:21
3:42:21
4:12:21
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:22
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:22
15:12:21
15:42:21
16:12:22
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21
20:12:21
20:42:21
21:12:21

780
781
778
779
784
786
782
779
784
782
780
776
782
787
783
778
777
779
785
777
752
755
753
760
763
764
759
759
759
759
759
760
759
760
759
758
761
762
760
755
757
760
763
761
758
765
768

782
784
781
779
782
790
787
780
785
785
781
777
781
782
785
782
778
779
784
783
757
755
754
760
765
766
764
763
762
759
761
762
762
763
758
759
761
758
762
760
759
761
764
767
759
762
769

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

10
10
10
10
10
10
10
10
10
10
10
10
20
20
19
20
20
20
19
19
19
19
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14
22
22
22
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000774
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 334 of 460

21:42:21
22:12:22
22:42:22
23:12:22
23:42:21
0:12:22
0:42:22
1:12:18
1:42:18
2:12:18
2:42:19
3:12:19
3:42:18
4:12:19
4:42:19
5:12:19
5:42:19
6:12:19
6:42:19
7:12:19
7:42:19
8:12:19
8:42:19
9:12:19
9:42:19
10:12:19
10:42:19
11:12:19
11:42:19
12:12:19
12:42:19
13:12:19
13:42:19
14:12:19
14:42:19
15:12:20
15:42:19
16:12:19
16:42:19
17:12:20
17:42:19
18:12:19
18:42:19
19:12:19
19:42:19
20:12:19
20:42:19

756
758
759
766
761
762
756
759
755
756
764
760
755
755
755
755
755
762
763
766
756
750
756
757
761
758
757
758
760
761
758
762
761
759
760
759
761
763
758
759
759
762
761
756
757
760
760

758
760
760
769
764
764
760
761
756
758
768
760
757
755
755
755
755
763
763
765
761
754
757
758
762
760
761
762
764
760
759
761
765
762
763
762
765
766
761
762
760
763
763
759
761
764
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000775
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 335 of 460

21:12:19
21:42:19
22:12:19
22:42:19
23:12:19
23:42:19
0:12:20
0:42:19
1:12:19
1:42:19
2:12:20
2:42:19
3:12:19
3:42:19
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:19
7:12:19
7:42:20
8:12:20
8:42:20
9:12:20
9:42:21
10:12:20
10:42:20
11:12:20
11:42:20
12:12:20
12:42:20
13:12:21
13:42:20
14:12:20
14:42:20
15:12:20
15:42:20
16:12:20
16:42:20
17:12:20
17:42:20
18:12:20
18:42:20
19:12:21
19:42:20
20:12:20

753
761
761
761
757
757
759
758
758
764
765
758
762
763
758
758
761
758
761
763
770
783
783
786
783
784
784
785
788
786
785
785
790
784
785
788
781
785
786
786
783
785
789
790
785
785
783

756
760
765
759
759
758
763
761
761
764
764
757
763
761
759
760
762
760
761
760
774
784
785
787
784
785
786
786
785
786
787
789
791
788
788
790
782
787
788
788
784
786
785
792
787
787
785

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000776
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 336 of 460

20:42:20
21:12:20
21:42:20
22:12:21
22:42:20
23:12:20
23:42:20
0:12:20
0:42:20
1:12:20
1:42:21
2:12:20
2:42:20
3:12:21
3:42:21
4:12:20
4:42:20
5:12:20
5:42:20
6:12:20
6:42:20
7:12:21
7:42:21
8:12:21
8:42:21
9:12:21
9:42:21
10:12:21
10:42:21
11:12:21
11:42:21
12:12:21
12:42:21
13:12:21
13:42:21
14:12:21
14:42:21
15:12:21
15:42:21
16:12:21
16:42:21
17:12:21
17:42:21
18:12:21
18:42:21
19:12:21
19:42:21

788
787
784
782
787
788
787
787
784
785
785
784
786
788
785
783
785
792
784
784
780
783
799
797
802
796
799
803
799
803
803
798
803
804
802
800
802
795
800
800
801
805
811
798
801
794
797

791
790
786
783
786
787
786
790
785
786
784
785
785
789
788
786
786
794
786
787
783
784
801
799
801
797
802
801
801
806
802
802
799
806
800
804
805
796
800
799
798
808
815
798
801
795
797

oo oo oo o 0 oo oocoooooo co 00 0 O&O

WWWWWWwWwWwWwWwwwwwwwowwww ww iw Ww
SHH fPFPP PH HHH HPHPHPHPP HPP HPAN FH

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
21
21
21
21
21
16
17
17
17
16
17
17
17
17
17
17
17
16
17
17
17
17
17

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000777
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 337 of 460

20:12:21
20:42:21
21:12:21
21:42:21
22:12:21
22:42:21
23:12:21
23:42:21
0:12:21
0:42:21
1:12:21
1:42:21
2:12:21
2:42:21
3:12:21
3:42:21
4:12:22
4:42:21
5:12:21
5:42:21
6:12:21
6:42:21
7:12:21
7:42:22
8:12:22
8:42:22
9:12:22
9:42:22
10:12:22
10:42:22
11:12:22
11:42:22
12:12:22
12:42:23
13:12:22
13:42:22
14:12:22
14:42:23
15:12:22
15:42:23
16:12:22
16:42:23
17:12:22
17:42:22
18:12:22
18:42:22
19:12:22

806
804
802
797
791
792
802
796
807
803
793
789
798
803
797
800
806
798
794
794
797
803
802
797
798
800
791
792
795
790
791
790
793
794
793
792
794
792
793
793
792
796
791
799
794
792
797

808
808
802
799
793
794
804
798
807
802
794
790
798
803
800
799
809
803
796
798
799
801
805
801
799
804
794
792
792
791
791
790
792
794
794
794
797
795
794
794
793
795
792
801
797
793
798

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
34
34
34
34
34
34
34
34
34
34
34

17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
17
12
12
12
12
10
10
11
11
11
11
11
11
10
11
10
12
12
12
11
12
13
13
12

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000778
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 338 of 460

19:42:22
20:12:22
20:42:22
21:12:22
21:42:23
22:12:22
22:42:22
23:12:22
23:42:23
0:12:23
0:42:23
1:12:22
1:42:22
2:12:22
2:42:22
3:12:22
3:42:22
4:12:22
4:42:22
5:12:22
5:42:23
6:12:22
6:42:22
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:23
12:12:23
12:42:23
13:12:23
13:42:23
14:12:23
14:42:23
15:12:23
15:42:23
16:12:23
16:42:23
17:12:24
17:42:24
18:12:23
18:42:23

800
797
794
798
802
798
798
798
802
804
797
787
791
797
799
795
790
793
796
797
794
797
797
809
814
808
809
812
815
812
809
809
816
812
815
813
818
815
811
812
811
814
815
813
810
806
812

802
800
795
797
805
800
798
798
801
806
800
788
791
801
802
797
791
795
800
800
794
798
800
810
812
810
810
815
813
814
812
810
816
814
813
814
820
814
811
814
812
813
812
818
814
807
813

WWWWWWWwWwwwwwwwwwwwww www ww Ww
SHA HHH HPAP PA HPAP HPA HAHAHAHAHAHA HA HSA

oo o oO oO oO 0 oO oF coo cocUcCmcCOCCcCOCUCcOCCUcCOCUUcOCc COCO LO

12
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
12
28
28
28
28
28
28
28
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000779
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 339 of 460

19:12:23
19:42:24
20:12:24
20:42:24
21:12:24
21:42:23
22:12:24
22:42:23
23:12:23
23:42:24
0:12:23
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:23
3:42:23
4:12:24
4:42:23
5:12:24
5:42:23
6:12:23
6:42:24
7:12:23
7:42:23
8:12:23
8:42:23
9:12:23
9:42:23
10:12:23
10:42:23
11:12:23
11:42:24
12:12:23
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24
17:42:25
18:12:24

820
813
810
812
810
812
806
811
816
810
811
813
815
817
807
816
821
809
812
808
811
819
808
815
825
860
864
863
862
860
861
861
863
864
862
863
860
861
868
860
858
860
862
865
869
858
863

823
815
812
814
813
814
808
811
816
811
812
813
814
818
807
818
824
812
812
809
812
822
810
813
827
861
865
864
863
862
863
863
863
866
864
863
864
862
870
862
858
860
863
868
871
859
863

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
32
31
31
31
31
31
31
31
32
31
31
31
31
31
32
31
31
31
31
32
32
31
31
31
31
31
31
32
32
31
31
31
31
31
31
32
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000780
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 340 of 460

18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:24
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:24
3:42:24
4:12:24
4:42:25
5:12:25
5:42:25
6:12:25
6:42:24
7:12:24
7:42:24
8:12:25
8:42:25
9:12:24
9:42:25
10:12:25
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25
17:12:25
17:42:25

862
859
860
864
863
867
864
863
862
856
858
862
859
858
865
859
864
863
862
863
863
863
864
863
862
873
871
879
876
874
870
874
874
873
876
882
878
876
880
877
876
875
876
874
875
880
877

864
860
860
862
862
869
866
862
862
858
861
862
860
861
862
863
864
864
865
865
864
864
868
863
863
874
874
874
876
875
871
876
876
873
875
882
880
877
882
876
881
876
877
876
876
876
880

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000781
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 341 of 460

18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:26
1:12:23
1:42:23
2:12:23
2:42:23
3:12:23
3:42:24
4:12:23
4:42:23
5:12:23
5:42:24
6:12:23
6:42:23
7:12:24
7:42:24
8:12:24
8:42:23
9:12:24
9:42:23
10:12:24
10:42:24
11:12:24
11:42:23
12:12:24
12:42:24
13:12:24
13:42:24
14:12:24
14:42:24
15:12:24
15:42:24
16:12:24
16:42:24
17:12:24

875
868
871
880
871
873
873
874
877
875
876
876
876
872
875
881
876
874
873
876
878
875
872
872
873
866
850
848
853
850
852
851
848
852
852
850
851
851
853
853
852
852
853
849
853
855
851

877
871
873
882
873
876
873
874
876
876
875
875
875
873
874
876
877
876
872
878
878
877
877
872
873
865
852
853
853
851
851
852
849
852
853
853
851
852
851
851
851
851
853
851
852
858
852

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000782
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 342 of 460

17:42:24
18:12:24
18:42:24
19:12:24
19:42:24
20:12:24
20:42:24
21:12:24
21:42:24
22:12:24
22:42:24
23:12:24
23:42:24
0:12:25
0:42:24
1:12:24
1:42:24
2:12:24
2:42:24
3:12:25
3:42:24
4:12:24
4:42:24
5:12:24
5:42:24
6:12:24
6:42:24
7:12:24
7:42:25
8:12:24
8:42:24
9:12:24
9:42:24
10:12:24
10:42:25
11:12:25
11:42:25
12:12:25
12:42:25
13:12:25
13:42:25
14:12:25
14:42:25
15:12:25
15:42:25
16:12:25
16:42:25

850
853
851
855
858
858
851
859
861
856
850
850
852
862
857
851
856
859
858
854
857
855
861
852
854
859
862
855
847
854
857
854
846
848
856
850
851
849
852
849
848
849
852
851
847
850
860

852
851
851
856
857
857
852
857
862
859
851
850
852
862
859
853
856
860
861
857
857
856
863
853
854
859
863
858
847
855
856
853
846
848
857
853
853
850
855
850
849
851
851
855
848
851
862

oo o oO oO oo oooccmcUcKmlmlcOCUcCOCUCcCOCUCcCOCUCcCOCUCcOUCcOCUCcOCcoOoOcCocOCUCcOCUCCOCUCcOCUCcOUCcCOC CO Oo oO

WWWWWWWwWWwWwHoww wow wow Ww
BHP PP PHP WWE AHP HAP HH A

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
10
10
10
10
12
11
10
12
12
12
12

©

10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000783
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 343 of 460

17:12:25
17:42:25
18:12:25
18:42:25
19:12:25
19:42:25
20:12:25
20:42:25
21:12:25
21:42:25
22:12:25
22:42:25
23:12:25
23:42:25
0:12:25
0:42:25
1:12:25
1:42:25
2:12:25
2:42:25
3:12:25
3:42:25
4:12:25
4:42:25
5:12:25
5:42:25
6:12:25
6:42:25
7:12:25
7:42:25
8:12:25
8:42:25
9:12:25
9:42:25
10:12:26
10:42:26
11:12:26
11:42:25
12:12:26
12:42:26
13:12:25
13:42:26
14:12:26
14:42:25
15:12:26
15:42:26
16:12:26

858
851
846
853
858
845
848
846
849
854
844
840
845
847
847
846
847
845
841
849
850
846
846
847
846
847
849
845
810
805
789
795
785
803
803
805
802
795
799
800
798
797
802
798
802
798
803

859
853
847
849
860
848
849
848
851
854
848
841
846
846
848
849
849
847
843
847
849
847
848
847
847
847
846
846
814
809
792
795
788
804
806
810
805
797
799
800
799
798
803
800
800
801
802

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34

10
10
10
10
10
10
10
10
10
10
10
10
10
10
12
10
10
10
10
10
10
10
10
10
10
10
10

10

OOO OO OO

10
12
10
10
11
10
10
10
10
10
10

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000784
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 344 of 460

16:42:26
17:12:26
17:42:26
18:12:26
18:42:26
19:12:26
19:42:26
20:12:26
20:42:26
21:12:26
21:42:26
22:12:26
22:42:26
23:12:27
23:42:26
0:12:26
0:42:26
1:12:26
1:42:27
2:12:27
2:42:26
3:12:26
3:42:26
4:12:26
4:42:26
5:12:26
5:42:27
6:12:27
6:42:26
7:12:27
7:42:26
8:12:26
8:42:27
9:12:26
9:42:26
10:12:26
10:42:26
11:12:26
11:42:26
12:12:26
12:42:26
13:12:27
13:42:27
14:12:27
14:42:27
15:12:27
15:42:27

802
805
800
797
801
796
791
796
802
802
801
793
808
797
797
806
804
803
808
805
810
802
800
804
807
803
806
812
804
803
804
804
810
801
802
806
797
808
806
806
806
803
803
804
809
802
808

805
806
802
801
803
797
792
796
803
806
802
794
801
800
798
804
805
807
805
805
813
805
803
805
807
804
810
814
806
804
806
806
805
806
802
807
798
808
809
807
806
807
804
805
813
804
808

34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
34
33
34
33
34
34
34
34
33
33

PRPRPRP RRP BPP BBB BRP BPP BRP BP RPP BPP BB
ODO OCOOCO OOOO OOO OO ONNNTO OO

Oowoowo oO OHO HO OO OO

PPP RPP RPP PPB BPP PPB
WNN WWE WNP RPNN WWW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000785
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 345 of 460

16:12:27
16:42:27
17:12:27
17:42:27
18:12:27
18:42:27
19:12:27
19:42:27
20:12:27
20:42:27
21:12:27
21:42:27
22:12:27
22:42:27
23:12:27
23:42:28
0:12:27
0:42:27
1:12:27
1:42:27
2:12:27
2:42:27
3:12:27
3:42:27
4:12:27
4:42:27
5:12:27
5:42:27
6:12:27
6:42:27
7:12:27
7:42:28
8:12:27
8:42:27
9:12:27
9:42:28
10:12:27
10:42:28
11:12:28
11:42:28
12:12:28
12:42:28
13:12:28
13:42:28
14:12:28
14:42:28
15:12:28

807
801
802
806
808
805
802
804
801
802
807
804
804
801
802
807
806
796
805
808
807
807
806
803
805
804
804
807
807
807
780
779
778
767
772
773
770
768
774
773
768
769
767
766
766
769
771

808
803
804
805
805
809
803
807
805
802
805
804
805
802
802
807
808
798
805
805
806
807
807
804
806
806
808
810
807
810
785
781
780
773
771
772
772
772
770
771
770
771
771
767
767
771
775

WWW WWWwwwwwwwowWwowwwwowwWwwwwwwwwwwwwow www Ww
Wh Pw Pwww fh HWW WWWWwWwwwnwwnwww fF fPHhPWWW FW FW f fF

oo oO 0 0 000 00

13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
13
10
10
10
10
10
10
10
10
10
10
10

tS

33
33
33
33
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000786
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/1/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 346 of 460

15:42:28
16:12:28
16:42:28
17:12:28
17:42:28
18:12:28
18:42:28
19:12:28
19:42:28
20:12:28
20:42:28
21:12:28
21:42:28
22:12:28
22:42:28
23:12:28
23:42:28
0:12:28
0:42:28
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:28
6:42:28
7:12:28
7:42:29
8:12:29
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29
14:12:29
14:42:29

769
776
772
771
770
778
770
769
773
770
770
772
769
769
771
766
768
772
768
769
764
775
768
768
768
766
773
773
774
770
771
769
768
770
770
767
769
768
771
772
771
773
776
775
779
776
780

770
779
772
774
772
781
772
771
771
772
773
775
771
771
774
766
772
771
775
770
764
770
769
769
769
766
770
773
776
772
772
771
769
770
771
775
770
769
773
771
774
775
775
779
782
776
782

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
36
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000787
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/2/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 347 of 460

15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:29
1:12:29
1:42:30
2:12:29
2:42:29
3:12:29
3:42:30
4:12:30
4:42:30
5:12:30
5:42:29
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:30
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:30
13:12:30
13:42:30
14:12:30

778
775
780
771
777
780
774
776
774
776
773
772
772
774
772
778
777
778
779
774
772
773
775
777
771
777
775
775
772
775
776
779
753
747
752
753
745
748
743
749
749
749
752
751
750
751
750

782
777
782
773
777
776
777
776
774
782
774
776
773
775
773
776
778
779
781
777
773
773
776
781
775
779
777
776
774
775
776
775
757
751
754
756
748
750
744
751
750
752
752
752
752
753
753

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
31
31
30
31
30
31
30
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000788
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/3/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 348 of 460

14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:31
22:12:30
22:42:30
23:12:30
23:42:31
0:12:31
0:42:31
1:12:28
1:42:28
2:12:28
2:42:28
3:12:28
3:42:28
4:12:28
4:42:28
5:12:28
5:42:28
6:12:29
6:42:28
7:12:28
7:42:28
8:12:28
8:42:28
9:12:28
9:42:29
10:12:29
10:42:29
11:12:29
11:42:29
12:12:29
12:42:29
13:12:29
13:42:29

750
750
751
746
749
751
754
752
751
753
758
754
753
749
744
752
756
752
742
741
752
755
746
744
750
752
754
748
745
753
752
750
747
751
754
754
760
745
754
755
755
750
757
759
754
755
755

752
752
751
747
750
750
755
754
754
753
760
749
757
752
748
752
759
754
745
745
749
753
750
745
751
757
752
749
746
754
754
753
748
750
754
756
762
746
757
762
755
751
757
755
756
757
755

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
31
30
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
31
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000789
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/4/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 349 of 460

14:12:29
14:42:29
15:12:29
15:42:29
16:12:29
16:42:29
17:12:29
17:42:29
18:12:29
18:42:29
19:12:29
19:42:29
20:12:29
20:42:29
21:12:29
21:42:29
22:12:29
22:42:29
23:12:29
23:42:29
0:12:29
0:42:30
1:12:29
1:42:30
2:12:30
2:42:29
3:12:29
3:42:29
4:12:29
4:42:29
5:12:29
5:42:29
6:12:29
6:42:29
7:12:29
7:42:29
8:12:29
8:42:29
9:12:29
9:42:29
10:12:29
10:42:29
11:12:30
11:42:29
12:12:29
12:42:29
13:12:29

756
757
754
753
756
756
755
753
756
757
755
756
755
751
751
754
759
754
756
752
752
751
755
755
756
756
754
749
757
755
755
757
758
757
751
763
772
765
754
754
764
762
761
757
761
763
763

756
756
756
755
756
757
756
754
755
756
758
756
755
754
753
754
757
756
758
755
752
751
755
757
759
759
757
753
758
758
757
759
754
760
751
764
774
764
755
755
762
764
762
760
764
765
764

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
27
28
27
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000790
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/5/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 350 of 460

13:42:30
14:12:30
14:42:30
15:12:30
15:42:30
16:12:30
16:42:30
17:12:30
17:42:30
18:12:30
18:42:30
19:12:30
19:42:30
20:12:30
20:42:30
21:12:30
21:42:30
22:12:30
22:42:30
23:12:30
23:42:30
0:12:30
0:42:30
1:12:30
1:42:30
2:12:30
2:42:30
3:12:30
3:42:30
4:12:30
4:42:30
5:12:30
5:42:30
6:12:30
6:42:30
7:12:30
7:42:30
8:12:30
8:42:30
9:12:31
9:42:30
10:12:30
10:42:30
11:12:30
11:42:30
12:12:30
12:42:31

762
761
763
763
759
761
760
765
762
759
764
765
760
758
761
762
764
766
762
757
760
760
763
760
761
762
766
761
762
765
762
760
760
765
762
762
752
751
750
754
754
747
752
751
751
745
753

763
763
762
763
764
762
761
762
762
762
763
768
762
759
763
766
764
764
763
759
763
762
763
762
762
763
766
764
766
765
765
763
761
766
764
764
753
757
753
759
756
753
753
753
749
746
754

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000791
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/6/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 351 of 460

13:12:31
13:42:31
14:12:31
14:42:31
15:12:31
15:42:31
16:12:31
16:42:31
17:12:31
17:42:31
18:12:31
18:42:31
19:12:31
19:42:31
20:12:31
20:42:31
21:12:31
21:42:31
22:12:31
22:42:31
23:12:31
23:42:31
0:12:31
0:42:31
1:12:31
1:42:31
2:12:31
2:42:31
3:12:31
3:42:31
4:12:31
4:42:31
5:12:31
5:42:31
6:12:31
6:42:31
7:12:31
7:42:31
8:12:31
8:42:31
9:12:31
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32
12:12:32

749
748
750
751
753
751
755
757
751
752
752
751
750
751
755
753
754
755
755
748
747
746
751
752
752
748
752
752
756
753
754
747
751
750
758
754
751
760
757
751
762
753
756
758
760
756
759

754
748
753
753
757
752
755
758
753
753
753
753
751
751
753
757
756
754
753
749
748
747
752
754
753
750
753
756
758
757
755
749
750
750
762
759
754
760
758
750
759
754
761
762
766
757
758

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
34
33
33
33
33
33
34
33
33
33
33
33
34
34
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000792
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/7/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 352 of 460

12:42:32
13:12:32
13:42:32
14:12:32
14:42:32
15:12:32
15:42:32
16:12:32
16:42:32
17:12:32
17:42:32
18:12:32
18:42:32
19:12:32
19:42:32
20:12:32
20:42:32
21:12:32
21:42:32
22:12:32
22:42:32
23:12:32
23:42:32
0:12:32
0:42:32
1:12:32
1:42:32
2:12:32
2:42:32
3:12:32
3:42:32
4:12:32
4:42:32
5:12:33
5:42:32
6:12:32
6:42:32
7:12:32
7:42:33
8:12:32
8:42:32
9:12:32
9:42:32
10:12:32
10:42:32
11:12:32
11:42:32

760
761
757
759
763
758
760
760
760
755
757
758
763
760
763
768
781
779
771
776
767
784
777
774
774
780
782
780
780
780
776
775
780
773
782
779
779
776
792
800
800
782
787
794
791
790
793

760
764
762
758
765
761
759
759
763
757
758
759
764
759
766
768
783
779
773
777
767
787
782
780
775
779
783
780
781
779
780
778
781
778
778
779
779
779
794
802
797
787
787
795
793
791
794

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
30
30
30
30
30
30

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000793
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/8/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 353 of 460

12:12:32
12:42:33
13:12:33
13:42:33
14:12:33
14:42:33
15:12:33
15:42:33
16:12:34
16:42:34
17:12:33
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:33
21:42:33
22:12:33
22:42:33
23:12:33
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:34
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33
10:42:34
11:12:33

798
797
793
797
798
795
795
796
793
796
790
804
799
799
792
789
788
792
795
794
797
804
789
776
802
795
789
786
792
800
799
789
790
795
793
799
792
792
790
757
757
751
764
752
753
754
750

799
793
794
797
797
796
797
798
796
797
793
803
801
803
791
790
789
793
794
794
797
808
791
778
796
800
792
788
792
802
802
791
790
797
797
801
792
792
769
755
758
752
765
758
757
754
751

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
30
31
32
32
32
32
32
32

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000794
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
8/9/2019
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 354 of 460

11:42:33
12:12:33
12:42:34
13:12:34
13:42:33
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:34
20:42:34
21:12:34
21:42:34
22:12:34
22:42:35
23:12:34
23:42:34
0:12:34
0:42:34
1:12:34
1:42:34
2:12:34
2:42:34
3:12:35
3:42:34
4:12:34
4:42:34
5:12:34
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34
10:12:34
10:42:34

754
758
751
760
753
755
748
761
752
759
756
737
749
794
759
740
751
767
748
748
758
757
756
759
748
750
755
760
752
748
754
753
761
737
757
728
740
716
697
726
741
718
695
709
713
699
697

756
759
752
756
755
757
748
763
759
761
760
737
746
785
762
742
752
769
752
747
756
761
757
755
750
751
758
764
754
750
755
755
764
738
758
724
743
719
698
722
744
724
696
711
717
702
698

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
32
32
32
32
31
32
31
32
32
32
32
31
31

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000795
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 355 of 460

11:12:34
11:42:35
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:35
17:42:35
18:12:35
18:42:35
19:12:35
19:42:35
20:12:35
20:42:35
21:12:35
21:42:35
22:12:35
22:42:35
23:12:35
23:42:35
0:12:35
0:42:35
1:12:32
1:42:33
2:12:33
2:42:33
3:12:33
3:42:33
4:12:33
4:42:33
5:12:33
5:42:33
6:12:33
6:42:33
7:12:33
7:42:33
8:12:33
8:42:33
9:12:33
9:42:33
10:12:33

697
704
720
718
705
707
713
718
711
710
728
713
709
712
716
722
704
699
719
728
710
709
720
720
714
716
708
718
718
716
711
717
717
715
716
710
711
714
715
714
714
714
629
589
608
590
552

698
705
723
720
707
708
715
721
713
709
731
718
711
715
720
725
708
699
716
732
711
710
720
723
715
715
709
716
718
717
713
716
717
719
719
711
713
716
717
716
715
700
626
592
610
595
554

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

31
31
32
32
32
32
32
32
31
31
32
32
32
31
32
32
32
31
32
32
32
32
32
32
32
32
32
32
32
32
32
32
32
31
32
32
32
32
32
32
32
32
19
20
19
19
19

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000796
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 356 of 460

10:42:33
11:12:34
11:42:33
12:12:33
12:42:33
13:12:33
13:42:34
14:12:33
14:42:33
15:12:33
15:42:33
16:12:33
16:42:34
17:12:34
17:42:33
18:12:33
18:42:33
19:12:33
19:42:33
20:12:33
20:42:33
21:12:34
21:42:33
22:12:34
22:42:33
23:12:34
23:42:33
0:12:33
0:42:33
1:12:33
1:42:33
2:12:34
2:42:34
3:12:33
3:42:33
4:12:33
4:42:34
5:12:33
5:42:34
6:12:34
6:42:34
7:12:34
7:42:34
8:12:34
8:42:34
9:12:34
9:42:34

552
610
599
597
600
594
596
603
599
594
597
597
596
597
595
598
599
598
597
597
596
597
598
597
593
598
600
597
608
597
596
595
599
599
596
594
601
599
600
597
597
598
581
580
558
566
565

563
607
603
601
603
596
598
606
598
596
599
601
599
598
596
598
599
601
603
599
598
598
601
600
596
598
599
598
610
601
600
597
599
606
598
595
598
606
599
597
598
602
585
579
561
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

19
19
19
19
19
19
19
19
20
20
19
19
19
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
19
20
20
20
20
20
20
20
20
20
19
20
20
20
20
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000797
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 357 of 460

10:12:34
10:42:34
11:12:34
11:42:34
12:12:34
12:42:34
13:12:34
13:42:34
14:12:34
14:42:34
15:12:34
15:42:34
16:12:34
16:42:34
17:12:34
17:42:34
18:12:34
18:42:34
19:12:34
19:42:34
20:12:35
20:42:34
21:12:34
21:42:34
22:12:34
22:42:34
23:12:34
23:42:34
0:12:34
0:42:35
1:12:35
1:42:34
2:12:35
2:42:34
3:12:35
3:42:35
4:12:35
4:42:35
5:12:35
5:42:35
6:12:35
6:42:35
7:12:35
7:42:35
8:12:35
8:42:35
9:12:35

563
561
566
571
562
561
567
567
564
566
563
562
564
563
564
564
566
565
562
563
566
564
561
561
566
568
560
564
566
565
565
566
564
564
563
566
566
560
564
566
563
565
589
591
587
566
561

564
563
568
570
565
563
567
567
568
569
566
565
567
565
564
566
565
567
564
566
566
566
568
563
566
569
566
566
567
567
567
568
566
567
566
567
570
563
567
570
566
566
588
595
592
575
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000798
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 358 of 460

9:42:35
10:12:36
10:42:35
11:12:35
11:42:35
12:12:35
12:42:35
13:12:35
13:42:35
14:12:35
14:42:35
15:12:35
15:42:35
16:12:35
16:42:35
17:12:35
17:42:35
18:12:36
18:42:35
19:12:36
19:42:35
20:12:36
20:42:36
21:12:36
21:42:35
22:12:35
22:42:36
23:12:36
23:42:36

0:12:35

0:42:36

1:12:35

1:42:35

2:12:36

2:42:36

3:12:36

8:13:56

8:43:56

9:27:47

9:57:47
10:27:47
10:57:47
11:27:47
11:57:47
12:27:48
12:57:48
13:27:47

571
567
562
569
567
567
567
567
567
566
566
566
566
571
573
562
565
566
569
567
567
565
568
562
569
570
562
565
561
565
565
569
567
568
559
567
567
567
565
566
567
567
569
562
571
569
563

573
572
565
571
569
570
570
570
571
570
567
568
570
569
577
566
568
568
569
570
569
567
569
566
570
563
564
567
569
567
566
569
570
569
564
570
571
569
570
567
568
569
564
563
575
569
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
37
38
37
37
37
37
37
37
37
35
35

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000799
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 359 of 460

13:57:47
14:27:48
14:57:47
15:27:47
15:57:47
16:27:47
16:57:47
17:27:47
17:57:47
18:27:47
18:57:47
19:27:47
19:57:47
20:27:47
20:57:47
21:27:47
21:57:48
22:27:47
22:57:47
23:27:47
23:57:47
0:27:47
0:57:47
1:27:47
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:48
5:57:48
6:27:48
6:57:48
7:27:48
7:57:48
8:27:48
8:57:48
9:27:48
9:57:48
10:27:48
10:57:48
11:27:48
11:57:48
12:27:48
12:57:48

562
565
566
568
566
567
563
568
573
570
561
561
561
564
561
573
563
571
579
573
566
574
573
574
573
571
575
577
573
574
578
573
570
574
574
576
582
582
580
578
577
581
582
577
582
583
582

565
567
567
570
569
569
565
570
575
570
565
560
564
567
565
578
566
572
581
576
570
573
574
577
576
574
570
581
576
575
580
577
573
576
578
576
583
584
583
582
578
582
583
581
582
584
582

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
35
37
37
37
37
37
37
37
37
37
37

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000800
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 360 of 460

13:27:48
13:57:48
14:27:48
14:57:48
15:27:48
15:57:48
16:27:48
16:57:48
17:27:48
17:57:48
18:27:48
18:57:48
19:27:48
19:57:48
20:27:48
20:57:48
21:27:48
21:57:48
22:27:48
22:57:48
23:27:48
23:57:49
0:27:48
0:57:48
1:27:48
1:57:48
2:27:48
2:57:48
3:27:48
3:57:48
4:27:48
4:57:48
5:27:49
5:57:49
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:49
9:27:49
9:57:49
10:27:49
10:57:49
11:27:49
11:57:49
12:27:49

581
579
582
579
579
580
580
580
580
582
571
583
577
576
570
579
579
573
574
576
577
574
573
573
576
575
576
574
579
576
575
576
575
574
573
572
590
588
587
585
622
640
637
631
633
636
642

586
580
583
583
584
583
583
586
583
588
572
582
578
580
573
578
579
577
576
578
577
575
577
573
581
576
580
578
579
579
577
577
578
574
574
573
587
591
591
589
623
642
639
634
635
638
643

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
37
28
28
28
28
28
28
28
28
28

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000801
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 361 of 460

12:57:49
13:27:49
13:57:49
14:27:49
14:57:49
15:27:49
15:57:49
16:27:49
16:57:49
17:27:49
17:57:49
18:27:49
18:57:49
19:27:49
19:57:49
20:27:49
20:57:49
21:27:49
21:57:49
22:27:49
22:57:49
23:27:49
23:57:49
0:27:49
0:57:50
1:27:49
1:57:50
2:27:50
2:57:50
3:27:50
3:57:49
4:27:50
4:57:50
5:27:50
5:57:50
6:27:49
6:57:49
7:27:49
7:57:49
8:27:49
8:57:50
9:27:49
9:57:49
10:27:49
10:57:50
11:27:49
11:57:50

632
635
631
637
640
631
634
636
637
628
630
634
648
633
634
632
632
645
633
634
629
641
637
633
632
634
634
633
633
637
640
635
633
633
642
677
700
701
705
707
704
703
698
706
706
702
701

635
637
636
635
639
635
636
640
641
631
632
638
653
638
637
633
632
645
638
636
631
644
640
636
633
635
635
634
635
640
643
639
634
633
645
678
702
701
706
709
710
706
701
707
709
705
702

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
28
25
25
25
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000802
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 362 of 460

12:27:50
12:57:50
13:27:50
13:57:50
14:27:50
14:57:50
15:27:50
15:57:50
16:27:50
16:57:50
17:27:50
17:57:50
18:27:50
18:57:50
19:27:50
19:57:50
20:27:50
20:57:50
21:27:50
21:57:50
22:27:50
22:57:50
23:27:50
23:57:51
0:27:50
0:57:50
1:27:50
1:57:50
2:27:50
2:57:51
3:27:51
3:57:50
4:27:50
4:57:51
5:27:50
5:57:50
6:27:50
6:57:50
7:27:50
7:57:50
8:27:51
8:57:51
9:27:51
9:57:51
10:27:51
10:57:51
11:27:51

706
705
704
701
705
705
705
706
703
703
709
702
700
706
704
700
705
707
703
703
699
702
702
706
706
703
701
701
702
704
707
704
699
703
703
706
690
687
686
684
692
686
685
691
687
685
689

704
707
707
704
707
707
705
710
708
705
711
706
700
705
706
700
704
711
708
706
700
704
702
704
705
708
703
703
703
705
708
707
702
705
707
710
693
689
688
687
689
688
687
689
686
687
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
26
26
25
26
26
25
26
25
25
26
25
25
26
25
25
26
26
25
26
25
25
25
26
25
25
26
26
25
25
26
26
26
26
25
26
26
25
26
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000803
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 363 of 460

11:57:51
12:27:51
12:57:51
13:27:51
13:57:51
14:27:51
14:57:51
15:27:51
15:57:51
16:27:51
16:57:51
17:27:51
17:57:51
18:27:51
18:57:51
19:27:51
19:57:51
20:27:51
20:57:51
21:27:51
21:57:52
22:27:51
22:57:51
23:27:51
23:57:52
0:27:51
0:57:51
1:27:51
1:57:52
2:27:51
2:57:52
3:27:52
3:57:52
4:27:52
4:57:52
5:27:52
5:57:52
6:27:52
6:57:52
7:27:52
7:57:52
8:27:52
8:57:52
9:27:52
9:57:52
10:27:52
10:57:52

684
690
688
689
692
686
691
687
687
692
691
687
690
694
689
687
689
687
691
687
687
688
683
693
690
691
689
687
685
689
689
687
693
693
691
688
688
685
687
693
687
684
690
693
689
687
688

685
691
689
688
692
690
693
689
689
692
693
689
693
697
690
689
692
697
695
689
689
690
683
691
691
693
690
687
686
691
691
688
690
696
690
691
691
687
688
696
689
689
689
695
692
690
690

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
14
15
15
15
14
14
15
14
14
14
14
14
15
15
15
15
14
14
15
15
15
14
15
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000804
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 364 of 460

11:27:52
11:57:52
12:27:52
12:57:52
13:27:52
13:57:52
14:27:52
14:57:52
15:27:52
15:57:52
16:27:52
16:57:52
17:27:53
17:57:52
18:27:52
18:57:52
19:27:52
19:57:52
20:27:52
20:57:52
21:27:52
21:57:52
22:27:52
22:57:53
23:27:53
23:57:52
0:27:52
0:57:53
1:27:52
1:57:52
2:27:53
2:57:53
3:27:52
3:57:52
4:27:53
4:57:53
5:27:53
5:57:53
6:27:53
6:57:53
7:27:53
7:57:53
8:27:53
8:57:53
9:27:53
9:57:53
10:27:53

689
688
689
688
689
692
691
686
690
682
691
688
692
690
682
687
687
695
693
689
686
690
691
686
689
689
694
695
683
683
691
691
693
688
684
684
689
691
691
690
706
714
714
715
714
719
711

690
689
690
689
692
692
691
689
692
685
695
692
692
693
683
686
689
696
695
690
687
692
686
687
690
691
696
695
685
687
689
692
697
691
687
686
690
689
693
692
707
716
715
718
716
722
713

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000805
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 365 of 460

10:57:53
11:27:53
11:57:53
12:27:53
12:57:53
13:27:53
13:57:53
14:27:53
14:57:53
15:27:53
15:57:53
16:27:53
16:57:53
17:27:53
17:57:53
18:27:53
18:57:53
19:27:53
19:57:53
20:27:53
20:57:53
21:27:53
21:57:53
22:27:54
22:57:53
23:27:53
23:57:53
0:27:53
0:57:53
1:27:54
1:57:53
2:27:53
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54
8:27:54
8:57:54
9:27:54
9:57:54

713
714
715
716
716
721
713
712
717
717
716
716
718
714
715
717
720
724
721
717
718
712
712
716
714
710
714
713
712
710
712
711
710
706
713
712
710
709
705
708
710
716
724
723
732
724
731

715
714
717
717
717
716
715
715
716
716
718
718
717
722
716
716
723
727
725
717
715
714
714
717
716
711
716
712
714
712
714
712
712
708
712
717
713
711
706
710
712
715
724
724
731
725
732

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000806
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 366 of 460

10:27:54
10:57:54
11:27:54
11:57:54
12:27:54
12:57:54
13:27:54
13:57:54
14:27:54
14:57:54
15:27:54
15:57:54
16:27:54
16:57:54
17:27:54
17:57:54
18:27:54
18:57:54
19:27:54
19:57:54
20:27:54
20:57:54
21:27:54
21:57:54
22:27:54
22:57:54
23:27:54
23:57:54
0:27:54
0:57:54
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:55
8:27:54
8:57:55
9:27:55

737
728
733
731
730
727
730
723
728
727
730
737
721
718
717
723
740
729
724
714
719
724
727
726
723
725
726
722
721
727
732
725
723
723
731
733
728
722
731
724
727
723
725
731
728
728
726

738
732
736
732
732
727
732
725
727
726
733
737
724
722
722
725
738
731
726
716
719
725
728
730
723
726
727
722
722
726
735
728
725
723
731
735
732
724
725
727
727
724
725
732
730
732
728

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
33
22

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000807
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 367 of 460

9:57:55
10:27:55
10:57:55
11:27:55
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:56
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55

0:27:55

0:57:55

1:27:55

1:57:55

2:27:55

2:57:55

3:27:56

3:57:55

4:27:55

4:57:56

5:27:55

5:57:56

6:27:56

6:57:55

7:27:55

7:57:55

8:27:56

8:57:55

727
728
726
730
728
723
732
728
728
729
729
730
728
724
724
729
732
726
727
725
728
726
726
728
730
731
731
731
729
728
726
722
727
729
728
728
727
729
728
724
726
733
726
727
746
746
743

729
728
731
733
730
724
734
730
730
730
730
730
731
725
725
729
730
728
728
732
730
726
727
728
729
730
733
734
735
730
729
723
725
728
728
729
729
729
729
727
727
736
728
727
745
749
748

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
22
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000808
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 368 of 460

9:27:56
9:57:55
10:27:56
10:57:56
11:27:55
11:57:56
12:27:56
12:57:56
13:27:56
13:57:56
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56
7:27:56
7:57:56
8:27:56

743
754
757
762
759
758
759
765
758
757
760
759
763
759
757
760
762
762
763
759
759
758
763
762
762
758
757
758
757
760
762
762
767
756
756
759
762
759
759
763
761
759
759
763
760
756
760

745
754
758
760
761
761
760
766
760
760
762
760
761
760
758
760
766
763
764
761
764
760
761
761
760
758
758
757
759
760
760
760
768
757
757
760
761
760
761
765
763
760
760
766
761
758
760

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
14
15
15
15
15
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000809
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 369 of 460

8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:54
1:57:54
2:27:54
2:57:54
3:27:54
3:57:54
4:27:54
4:57:54
5:27:54
5:57:54
6:27:54
6:57:54
7:27:54
7:57:54

762
763
762
762
764
763
760
764
767
764
763
767
763
760
767
760
758
764
763
760
760
765
768
758
761
762
758
761
761
760
768
765
764
761
761
767
767
764
766
763
762
763
761
763
765
763
765

764
765
763
764
764
765
762
763
767
764
764
763
763
763
768
760
758
762
766
766
759
768
770
760
760
763
760
762
764
763
764
764
764
763
763
769
764
765
766
766
764
763
761
764
764
766
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
15
15
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
14
14
14
14
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000810
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 370 of 460

8:27:55
8:57:54
9:27:55
9:57:55
10:27:55
10:57:54
11:27:54
11:57:55
12:27:55
12:57:55
13:27:55
13:57:55
14:27:55
14:57:55
15:27:55
15:57:55
16:27:55
16:57:55
17:27:55
17:57:55
18:27:55
18:57:55
19:27:55
19:57:55
20:27:55
20:57:55
21:27:55
21:57:55
22:27:55
22:57:55
23:27:55
23:57:55
0:27:55
0:57:55
1:27:55
1:57:55
2:27:55
2:57:55
3:27:56
3:57:56
4:27:55
4:57:55
5:27:55
5:57:55
6:27:55
6:57:55
7:27:55

764
760
759
767
767
766
768
767
761
763
769
770
766
763
765
768
768
768
764
768
769
764
763
765
769
769
764
764
761
766
766
767
765
766
768
764
766
766
771
768
763
768
766
766
763
766
763

763
762
759
766
766
768
768
767
763
764
771
771
768
764
768
766
769
769
766
771
768
766
764
765
771
768
766
768
762
767
768
768
766
767
769
765
767
767
772
770
765
766
770
770
764
771
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
19
20
19
19
20
20
19
20
20
20
19
20
19
20
19
20
20
20
20
20
20
20
20
19
20
20
20
19
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20
20

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000811
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 371 of 460

7:57:55
8:27:55
8:57:55
9:27:55
9:57:56
10:27:55
10:57:55
11:27:56
11:57:56
12:27:56
12:57:55
13:27:55
13:57:55
14:27:56
14:57:56
15:27:56
15:57:56
16:27:56
16:57:56
17:27:56
17:57:56
18:27:56
18:57:56
19:27:56
19:57:56
20:27:56
20:57:56
21:27:56
21:57:56
22:27:56
22:57:56
23:27:56
23:57:56
0:27:56
0:57:56
1:27:56
1:57:56
2:27:56
2:57:56
3:27:56
3:57:56
4:27:56
4:57:56
5:27:56
5:57:56
6:27:56
6:57:56

766
766
761
762
764
763
763
762
763
762
767
767
764
763
764
766
763
760
767
760
765
767
759
764
758
767
762
762
762
759
772
762
761
760
759
763
765
762
762
764
760
765
770
766
759
761
765

768
765
762
762
764
763
763
762
763
763
766
765
765
764
765
768
763
761
763
761
765
771
761
764
759
769
768
764
764
761
775
770
763
762
763
763
765
765
764
764
760
766
772
766
761
761
766

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

20
20
24
24
24
24
24
24
24
24
24
26
26
25
25
25
25
26
25
25
25
26
25
25
25
25
26
25
25
26
26
25
26
26
26
26
26
26
26
26
26
26
25
26
26
26
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000812
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 372 of 460

7:27:56
7:57:56
8:27:56
8:57:56
9:27:56
9:57:56
10:27:56
10:57:56
11:27:56
11:57:56
12:27:56
12:57:57
13:27:56
13:57:56
14:27:56
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:57
19:57:57
20:27:57
20:57:57
21:27:57
21:57:57
22:27:57
22:57:57
23:27:57
23:57:57
0:27:57
0:57:57
1:27:57
1:57:57
2:27:57
2:57:57
3:27:57
3:57:57
4:27:57
4:57:57
5:27:57
5:57:57
6:27:57

771
771
763
759
760
757
751
758
760
761
761
760
760
766
762
760
761
759
762
760
758
762
763
763
758
763
763
761
756
760
764
759
760
761
763
758
763
763
755
759
762
763
759
757
765
765
761

774
772
764
761
762
760
752
758
761
761
761
764
761
766
765
762
762
761
761
762
758
758
765
761
762
761
765
763
758
760
766
760
761
761
764
762
765
765
756
760
761
765
761
761
767
767
761

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
26
26
25
24
24
24
24
24
24
23
24
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
26
26
25
25
25
26
25
25
25
26
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000813
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 373 of 460

6:57:57
7:27:57
7:57:57
8:27:57
8:57:57
9:27:57
9:57:57
10:27:57
10:57:57
11:27:57
11:57:57
12:27:57
12:57:57
13:27:57
13:57:57
14:27:57
14:57:57
15:27:57
15:57:57
16:27:57
16:57:57
17:27:57
17:57:57
18:27:57
18:57:57
19:27:58
19:57:58
20:27:58
20:57:58
21:27:58
21:57:58
22:27:58
22:57:58
23:27:58
23:57:58
0:27:58
0:57:58
1:27:58
1:57:58
2:27:58
2:57:58
3:27:58
3:57:58
4:27:58
4:57:58
5:27:58
5:57:58

762
757
764
760
760
758
761
762
767
760
755
764
761
762
764
760
759
758
761
765
748
753
773
762
755
755
758
761
761
761
753
758
765
762
755
749
762
768
761
758
760
752
761
757
759
763
765

762
759
762
764
762
761
764
761
768
761
757
760
763
762
766
762
761
760
762
766
752
751
774
762
757
755
759
761
764
764
754
758
766
765
755
753
762
770
765
758
762
756
762
759
759
765
768

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26
25
26
25
25
25
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
26

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000814
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 374 of 460

6:27:58
6:57:58
7:27:58
7:57:58
8:27:58
8:57:58
9:27:58
9:57:58
10:27:58
10:57:58
11:27:58
11:57:58
12:27:58
12:57:58
13:27:58
13:57:58
14:27:58
14:57:58
15:27:58
15:57:58
16:27:58
16:57:58
17:27:58
17:57:59
18:27:58
18:57:58
19:27:58
19:57:59
20:27:59
20:57:59
21:27:59
21:57:59
22:27:59
22:57:59
23:27:59
23:57:59
0:27:59
0:57:59
1:27:59
1:57:59
2:27:59
2:57:59
3:27:59
3:57:59
4:27:59
4:57:59
5:27:59

757
765
759
754
739
719
728
730
725
732
728
729
726
731
730
727
731
733
728
725
732
733
729
723
721
745
739
730
718
722
737
730
725
723
724
732
732
719
726
735
731
723
725
734
733
731
730

759
762
759
754
741
721
728
730
727
734
729
730
727
729
730
729
729
733
735
726
730
734
733
725
723
748
743
735
721
723
738
733
725
724
724
729
730
720
728
737
735
725
726
736
731
729
730

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

26
26
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
26
26
25
25
25
25
25
26
25
25
25
26
26
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000815
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 375 of 460

5:57:59
6:27:59
6:57:59
7:27:59
7:57:59
8:27:59
8:57:59
9:27:59
9:57:59
10:27:59
12:02:34
12:32:34
13:02:34
13:32:34
14:02:34
14:32:34
15:02:34
15:32:34
16:02:34
16:32:34
17:02:34
17:32:34
18:02:34
18:32:34
19:02:35
19:32:35
20:02:35
20:32:34
21:02:34
21:32:34
22:02:34
22:32:34
23:02:34
23:32:34
0:02:34
0:32:34
1:02:34
1:32:34
2:02:34
2:32:35
3:02:35
3:32:35
4:02:35
4:32:35
5:02:35
5:32:35
6:02:35

728
729
731
728
730
730
736
732
722
732
734
737
736
734
735
735
736
737
737
734
733
732
733
735
737
734
727
733
739
738
729
735
733
730
732
736
735
735
730
732
733
734
733
728
735
735
735

727
730
732
735
731
732
737
736
723
733
735
738
736
735
733
735
735
735
734
736
734
733
734
735
736
737
729
734
735
740
729
735
735
731
733
735
735
735
731
733
734
735
733
737
734
735
737

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25
25

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000816
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

9/1/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 376 of 460

6:32:35
7:02:35
7:32:35
8:02:35
8:32:35
9:02:36
9:32:35
10:02:35
10:32:35
11:02:35
11:32:35
12:02:35
12:32:35
13:02:35
13:32:35
14:02:35
14:32:35
15:02:35
15:32:35
16:02:35
16:32:35
17:02:35
17:32:36
18:02:35
18:32:35
19:02:35
19:32:35
20:02:35
20:32:35
21:02:35
21:32:35
22:02:35
22:32:35
23:02:36
23:32:35
0:02:35
0:32:35
1:02:35
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36
5:32:36

733
739
737
736
741
740
740
735
740
739
740
740
738
739
739
741
741
740
740
737
742
738
741
742
733
736
738
740
739
741
742
738
734
736
738
739
739
740
738
738
743
739
740
739
741
738
737

735
741
739
737
740
745
741
737
740
740
740
740
739
738
740
739
738
739
742
739
744
740
741
741
735
737
739
744
741
740
743
741
735
737
739
740
741
740
741
738
739
741
739
739
740
742
738

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

25
25
25
25
25
25
25
25
25
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
14
14
15
15
14
14
15
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000817
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/1/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 377 of 460

6:02:36
6:32:36
7:02:36
7:32:36
8:02:36
8:32:36
9:02:36
9:32:36
10:02:36
10:32:36
11:02:36
11:32:36
12:02:36
12:32:36
13:02:36
13:32:36
14:02:36
14:32:36
15:02:36
15:32:36
16:02:36
16:32:36
17:02:36
17:32:36
18:02:36
18:32:36
19:02:37
19:32:36
20:02:37
20:32:36
21:02:36
21:32:37
22:02:37
22:32:36
23:02:37
23:32:36
0:02:36
0:32:36
1:02:36
1:32:36
2:02:36
2:32:36
3:02:36
3:32:36
4:02:36
4:32:36
5:02:36

739
743
741
741
741
734
735
738
741
736
736
740
737
737
740
739
744
740
739
739
745
736
737
743
739
743
742
740
736
737
736
736
738
736
742
740
735
733
736
746
743
731
734
742
743
737
737

739
739
742
740
744
735
737
738
743
738
736
739
738
738
739
739
741
745
740
738
739
737
737
739
742
739
742
738
740
740
738
737
738
736
739
741
737
734
736
748
745
732
735
742
746
740
739

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15
15

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000818
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/2/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 378 of 460

5:32:36
6:02:37
6:32:37
7:02:37
7:32:37
8:02:37
8:32:37
9:02:37
9:32:37
10:02:37
10:32:37
11:02:37
11:32:37
12:02:37
12:32:37
13:02:37
13:32:37
14:02:37
14:32:37
15:02:37
15:32:37
16:02:37
16:32:37
17:02:37
17:32:37
18:02:37
18:32:37
19:02:37
19:32:37
20:02:37
20:32:37
21:02:37
21:32:37
22:02:37
22:32:37
23:02:37
23:32:37
0:02:37
0:32:37
1:02:37
1:32:37
2:02:37
2:32:37
3:02:37
3:32:37
4:02:38
4:32:38

742
740
739
739
729
723
724
722
719
715
725
727
718
720
719
720
726
725
722
725
729
718
723
725
724
723
722
724
732
730
723
720
719
725
722
721
726
723
719
721
723
727
726
725
723
723
722

739
741
740
739
732
726
726
726
720
717
725
730
722
722
721
721
724
725
725
725
731
724
725
724
725
725
723
727
733
732
725
721
719
722
723
722
723
725
719
722
724
724
725
725
728
724
725

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

15
15
15
15
15
15
15
15
14
14
14
14
14
14
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000819
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/3/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 379 of 460

5:02:38
5:32:38
6:02:38
6:32:38
7:02:38
7:32:38
8:02:38
8:32:38
9:02:38
9:32:38
10:02:38
10:32:38
11:02:38
11:32:38
12:02:38
12:32:38
13:02:38
13:32:38
14:02:38
14:32:38
15:02:38
15:32:38
16:02:38
16:32:38
17:02:38
17:32:38
18:02:38
18:32:39
19:02:38
19:32:39
20:02:38
20:32:39
21:02:39
21:32:39
22:02:38
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:38
2:02:39
2:32:39
3:02:39
3:32:39
4:02:39

720
722
725
725
724
721
720
722
717
717
719
717
716
712
714
712
715
718
715
715
720
718
713
712
710
717
713
710
723
718
716
712
714
719
710
712
713
720
716
716
715
710
714
717
720
711
716

722
724
723
725
727
723
723
724
719
718
721
719
716
714
714
715
715
720
715
716
716
716
714
714
712
716
717
710
724
720
716
713
714
721
713
714
713
724
717
717
717
712
715
719
723
713
715

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

14
14
14
14
14
14
14
14
14
14
14
13
13
13
14
14
13
13
13
13
13
13
13
13
14
14
13
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14
14

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000820
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/4/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 380 of 460

4:32:39
5:02:39
5:32:39
6:02:39
6:32:39
7:02:39
7:32:39
8:02:39
8:32:40
9:02:39
9:32:39
10:02:39
10:32:39
11:02:39
11:32:39
12:02:39
12:32:39
13:02:40
13:32:40
14:02:39
14:32:39
15:02:39
15:32:39
16:02:39
16:32:39
17:02:39
17:32:39
18:02:39
18:32:39
19:02:39
19:32:40
20:02:39
20:32:39
21:02:40
21:32:39
22:02:40
22:32:39
23:02:39
23:32:39
0:02:39
0:32:39
1:02:39
1:32:39
2:02:39
2:32:40
3:02:40
3:32:40

717
713
714
713
713
721
709
709
709
704
713
711
708
707
708
712
708
712
711
714
708
708
708
711
712
714
709
708
707
712
708
709
709
707
711
711
712
711
710
707
707
706
708
716
708
707
713

716
714
715
714
715
723
716
711
710
706
711
714
710
708
708
713
709
709
710
716
710
709
709
710
712
716
712
710
708
710
709
710
709
709
710
709
714
711
712
708
708
706
711
718
710
708
712

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPrRPP RPE
fF PH HS HH HL

noonuwunnrnnrnnronnrntporurnrwnanrnwnonrAannunnrununonrnnrnonsp un nrsp PUK aon fs fs

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000821
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/5/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 381 of 460

4:02:40
4:32:40
5:02:40
5:32:40
6:02:40
6:32:40
7:02:40
7:32:40
8:02:40
8:32:40
9:02:40
9:32:40
10:02:40
10:32:41
11:02:40
11:32:40
12:02:41
12:32:40
13:02:41
13:32:41
14:02:41
14:32:40
15:02:40
15:32:40
16:02:40
16:32:40
17:02:40
17:32:40
18:02:40
18:32:41
19:02:41
19:32:40
20:02:40
20:32:41
21:02:41
21:32:41
22:02:40
22:32:40
23:02:41
23:32:41
0:02:40
0:32:41
1:02:41
1:32:41
2:02:41
2:32:41
3:02:41

714
707
704
713
717
711
716
721
730
728
721
713
718
721
716
721
720
719
721
721
716
721
719
724
721
720
719
721
718
723
723
724
716
717
721
728
725
715
718
736
724
718
711
709
721
719
720

716
708
705
715
721
715
721
721
731
729
726
713
717
722
718
721
721
721
721
722
717
721
721
721
723
720
721
723
719
721
725
726
718
716
721
732
728
717
718
734
725
721
712
711
721
719
720

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnronrnrnonrnwnronrwnnArnuwnonrnnununnrnnunonrnnrnnuwnnrnnwArnnunwAnwnunonnunuwnunoaaonn

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000822
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/6/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 382 of 460

3:32:41
4:02:41
4:32:41
5:02:41
5:32:42
6:02:41
6:32:41
7:02:41
7:32:42
8:02:41
8:32:41
9:02:42
9:32:41
10:02:41
10:32:41
11:02:41
11:32:42
12:02:41
12:32:42
13:02:41
13:32:41
14:02:41
14:32:41
15:02:41
15:32:42
16:02:42
16:32:41
17:02:41
17:32:42
18:02:42
18:32:42
19:02:42
19:32:42
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:42
23:02:42
23:32:42
0:02:42
0:32:42
1:02:42
1:32:43
2:02:42
2:32:42

717
721
722
715
713
720
721
715
688
678
680
679
679
681
677
681
684
676
681
684
684
682
681
684
682
682
681
679
678
680
681
681
681
685
684
681
676
676
682
680
685
682
682
680
679
677
679

717
722
722
718
714
721
721
710
690
680
682
681
681
683
678
682
686
679
682
682
685
682
685
685
682
685
683
681
682
683
682
681
682
687
686
684
678
677
682
682
687
685
684
682
681
679
680

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oOwmnvvuovovnovuowmnvnovnovno vo vo UW HO WHO WHO HO HO HO HO HO HHO HHH HO HHO HOH HO HO UM UWn Manan

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000823
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/7/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 383 of 460

3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:42
6:02:42
6:32:42
7:02:42
7:32:42
8:02:42
8:32:42
9:02:42
9:32:42
10:02:42
10:32:42
11:02:42
11:32:43
12:02:42
12:32:42
13:02:43
13:32:42
14:02:43
14:32:42
15:02:42
15:32:43
16:02:43
16:32:43
17:02:42
17:32:43
18:02:42
18:32:42
19:02:43
19:32:43
20:02:42
20:32:42
21:02:42
21:32:42
22:02:42
22:32:43
23:02:43
23:32:42
0:02:43
0:32:42
1:02:42
1:32:42
2:02:42

682
679
678
678
682
684
679
677
680
681
665
663
662
664
666
668
662
663
662
662
662
663
666
664
665
668
666
667
662
668
675
665
665
662
660
660
673
656
653
662
665
667
662
654
669
662
666

682
683
680
679
680
687
682
680
681
681
667
665
662
666
670
671
663
664
664
664
668
664
665
666
668
665
669
668
664
663
678
667
667
664
661
661
676
660
654
663
665
673
665
655
672
664
666

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

O©oUO HU UO WMO wWwWOWOWOnMDMnDnwWwWOonwnnwnnvNnwmnnwnwWwnownnwnwnownnwuowmnnwmnnwnnwnnwnwnovwvuonwnnvnovnvo vn uo YN HYD HO HO OO OW

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000824
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/8/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 384 of 460

2:32:43
3:02:42
3:32:42
4:02:42
4:32:42
5:02:42
5:32:43
6:02:43
6:32:43
7:02:43
7:32:43
8:02:43
8:32:43
9:02:43
9:32:43
10:02:43
10:32:43
11:02:44
11:32:43
12:02:43
12:32:43
13:02:43
13:32:43
14:02:43
14:32:44
15:02:43
15:32:43
16:02:43
16:32:44
17:02:43
17:32:44
18:02:43
18:32:43
19:02:43
19:32:44
20:02:43
20:32:43
21:02:43
21:32:43
22:02:44
22:32:43
23:02:44
23:32:44
0:02:44
0:32:44
1:02:44
1:32:43

662
667
668
664
664
663
660
667
665
661
657
625
600
601
600
605
613
613
610
604
610
609
614
610
605
610
608
612
610
613
609
614
609
603
605
612
614
612
608
611
612
613
610
603
606
607
612

664
668
671
668
666
665
661
669
668
663
658
626
603
603
601
605
615
616
614
606
612
610
617
612
608
612
608
614
608
618
611
614
614
605
607
611
615
615
610
612
612
614
612
604
608
607
617

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnnrnnrnonrnwnronrnnnrnuwnonrnnununwnnrnununonrnnrnuwnonrAunoaAnununnweuownwowmnuwnonwnwnow wo WoO Ww

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000825
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
9/9/2019
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 385 of 460

2:02:44
2:32:44
3:02:44
3:32:44
4:02:44
4:32:44
5:02:44
5:32:44
6:02:44
6:32:44
7:02:44
7:32:44
8:02:44
8:32:44
9:02:44
9:32:44
10:02:44
10:32:44
11:02:44
11:32:44
12:02:44
12:32:44
13:02:44
13:32:44
14:02:44
14:32:44
15:02:44
15:32:44
16:02:44
16:32:44
17:02:44
17:32:44
18:02:44
18:32:44
19:02:45
19:32:45
20:02:44
20:32:44
21:02:44
21:32:44
22:02:44
22:32:44
23:02:44
23:32:45
0:02:45
0:32:44
1:02:45

608
609
606
610
613
609
608
611
609
609
607
597
590
594
592
591
595
593
595
592
589
595
593
596
594
602
596
592
593
595
596
601
593
595
595
590
595
592
586
594
596
601
601
587
595
594
597

611
611
608
612
611
612
610
611
610
609
610
601
596
595
593
592
601
595
598
596
591
597
594
599
597
603
597
595
595
597
601
599
596
598
599
594
598
593
588
595
593
605
604
589
597
594
596

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo oO oO oc ooocoocoodolmlmlctmlCcUOCCcCOCCcOUcCUCOWCCcCOCUCCOCUCWOCCcCOOUUCLUNNNrCUAA UMN Anon Mn onan ono ae aeeele 0

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000826
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 386 of 460

1:32:45
2:02:45
2:32:45
3:02:45
3:32:45
4:02:45
4:32:45
5:02:45
5:32:45
6:02:45
6:32:45
7:02:45
7:32:45
8:02:45
8:32:45
9:02:45
9:32:45
10:02:45
10:32:46
11:02:45
11:32:45
12:02:45
12:32:45
13:02:45
13:32:46
14:02:45
14:32:46
15:02:45
15:32:46
16:02:45
16:32:45
17:02:45
17:32:45
18:02:45
18:32:45
19:02:45
19:32:45
20:02:45
20:32:45
21:02:45
21:32:45
22:02:45
22:32:45
23:02:46
23:32:46
0:02:46
0:32:46

591
595
601
594
594
595
595
597
594
593
595
588
588
582
583
573
574
574
574
581
583
578
581
582
581
585
578
578
587
584
582
581
575
584
589
573
582
587
579
581
585
577
579
581
579
578
581

597
595
604
598
600
599
596
596
597
596
598
592
591
584
585
574
574
574
574
583
584
579
583
586
585
587
581
581
588
583
586
587
575
587
591
578
582
588
582
583
585
581
580
585
580
582
581

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000827
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 387 of 460

1:02:45
1:32:45
2:02:46
2:32:46
3:02:45
7:47:34
8:17:34
8:47:34
9:17:34
9:47:34
10:17:34
10:47:34
11:17:34
11:47:34
12:17:34
12:47:34
13:17:34
13:47:34
14:17:34
14:47:34
15:17:34
15:47:34
16:17:35
16:47:34
17:17:34
17:47:35
18:17:35
18:47:35
19:17:35
19:47:35
20:17:35
20:47:35
21:17:35
21:47:35
22:17:35
22:47:35
23:17:35
23:47:35
0:17:35
0:47:35
1:17:36
1:47:35
2:17:35
2:47:35
3:17:35
3:47:36
4:17:35

581
581
584
581
580
543
551
556
560
556
557
563
559
553
556
559
559
559
559
560
555
557
557
559
557
553
556
560
558
557
558
559
560
559
556
556
556
558
555
559
557
556
559
552
556
558
559

585
585
588
584
583
551
550
557
561
556
559
565
563
556
556
561
555
559
561
563
560
559
560
561
561
554
558
559
559
559
559
559
561
561
558
558
556
559
556
561
560
560
560
554
558
560
563

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

noonuwunnrnnrnnrnonronrnonrnwnronnrnrnuwnonrnnununwnnrnnunonnrnnuwnonrnwArnnunwAnunwnunnoeToca0oco0eo0o0d }

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000828
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 388 of 460

4:47:35
5:17:35
5:47:35
6:17:35
6:47:35
7:17:35
7:47:35
8:17:35
8:47:35
9:17:36
9:47:35
10:17:35
10:47:36
11:17:35
11:47:35
12:17:35
12:47:36
13:17:36
13:47:35
14:17:36
14:47:36
15:17:36
15:47:36
16:17:35
16:47:36
17:17:35
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:36
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37
2:47:36
3:17:36
3:47:36

556
558
558
557
559
555
534
535
561
562
560
565
564
561
561
560
561
562
562
564
562
561
560
563
566
563
564
559
563
565
562
566
565
561
559
559
565
565
561
559
562
566
562
562
561
564
564

560
562
563
561
563
560
536
536
563
564
562
564
566
564
564
562
563
563
563
566
567
564
563
564
567
566
566
561
564
564
565
569
569
565
561
561
563
565
563
562
565
566
564
566
564
567
566

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

ounnrunrnunanaun om

PRP RPP PRP BP PBB BRP BPP BP BPP PP PP PP BP PPP PP ee Pp BE Re Re
WWWWWWWwWwwwwwwwwwwwnNnnoddnNnNNnNnwWwnNwWWwWwoownodnwnd

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000829
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 389 of 460

4:17:36
4:47:36
5:17:37
5:47:37
6:17:37
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:36
13:47:37
14:17:37
14:47:37
15:17:36
15:47:36
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:37
23:47:37
0:17:37
0:47:37
1:17:37
1:47:37
2:17:37
2:47:38
3:17:38

564
565
563
560
563
561
563
563
567
569
569
566
566
571
567
568
565
568
565
571
571
569
563
568
571
571
571
566
563
568
572
569
564
565
570
571
562
566
575
566
565
566
564
567
567
569
569

566
568
567
563
565
562
566
564
568
570
569
568
570
570
570
569
566
567
567
572
570
570
566
571
574
575
573
569
563
570
568
572
567
568
571
571
566
568
575
569
568
569
567
570
570
571
571

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

PRPrPPP RPP BP BE
WWWWWWwW Www w

w~awowownmniwnnwmniwnonnwnwnniwnwnwonwnnwnwnnwnwnwnwownwnonwniwnownwnownnwnnwnnwnnwnnwnnwnnwnnwnwno wo

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000830
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 390 of 460

3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:37
9:17:38
9:47:38
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:38
16:17:37
16:47:37
17:17:38
17:47:37
18:17:38
18:47:38
19:17:38
19:47:38
20:17:38
20:47:38
21:17:38
21:47:38
22:17:38
22:47:38
23:17:38
23:47:38
0:17:38
0:47:38
1:17:35
1:47:36
2:17:36
2:47:36

567
564
569
569
566
567
567
569
568
562
561
562
559
558
560
561
555
554
558
558
557
558
558
557
562
568
553
562
558
559
556
555
562
557
558
560
555
557
561
561
557
557
553
558
558
555
560

570
567
568
571
568
570
570
573
572
565
560
565
560
559
561
562
562
560
559
559
559
560
561
557
563
572
554
562
562
565
560
557
564
559
560
560
555
561
561
561
561
560
554
561
561
555
561

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oO 0o° oc ccocUccmcUcrPCCcCOCUCcOCcCOCUCCOCcCcCCOCCOCUCcOcUCcWOUCcOCUCcOCCcCOCUCcOCCOCceccococmcmcOCcCcOCUCcOCUCCOCUCcCOCcCcOCcCOCUCcTOCUCc UOUCUCUNMNCUO AMO AAWOAA AHH WH OC

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000831
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 391 of 460

3:17:36
3:47:36
4:17:36
4:47:36
5:17:36
5:47:36
6:17:36
6:47:36
7:17:36
7:47:36
8:17:36
8:47:36
9:17:36
9:47:36
10:17:36
10:47:36
11:17:36
11:47:37
12:17:36
12:47:36
13:17:36
13:47:36
14:17:37
14:47:36
15:17:36
15:47:36
16:17:36
16:47:36
17:17:36
17:47:36
18:17:36
18:47:36
19:17:36
19:47:36
20:17:37
20:47:36
21:17:36
21:47:36
22:17:36
22:47:36
23:17:36
23:47:36
0:17:36
0:47:36
1:17:36
1:47:36
2:17:37

559
562
561
562
558
558
559
559
558
551
534
538
541
536
538
539
540
536
534
537
538
534
539
542
537
535
541
539
538
537
557
530
531
536
536
541
531
543
538
538
538
539
545
528
542
541
543

561
560
564
562
560
562
561
561
561
551
538
539
539
539
538
543
544
539
537
537
539
535
538
544
537
536
544
540
539
537
561
534
532
536
537
545
533
544
542
542
541
542
549
533
542
539
547

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000832
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 392 of 460

2:47:37
3:17:36
3:47:37
4:17:36
4:47:36
5:17:36
5:47:37
6:17:37
6:47:36
7:17:36
7:47:37
8:17:37
8:47:37
9:17:37
9:47:37
10:17:37
10:47:37
11:17:37
11:47:37
12:17:37
12:47:37
13:17:37
13:47:37
14:17:37
14:47:37
15:17:37
15:47:37
16:17:37
16:47:37
17:17:37
17:47:37
18:17:37
18:47:37
19:17:37
19:47:37
20:17:37
20:47:37
21:17:37
21:47:37
22:17:37
22:47:37
23:17:38
23:47:38
0:17:37
0:47:38
1:17:37
1:47:37

530
532
541
537
538
539
541
537
536
534
528
503
513
522
516
518
516
527
525
517
520
519
517
515
518
515
525
524
519
513
509
529
520
517
513
517
521
517
517
517
519
514
520
519
518
518
517

532
533
544
538
543
539
544
541
539
536
532
506
514
525
522
518
515
528
528
520
519
523
522
516
520
515
528
528
520
515
509
531
524
521
515
518
525
521
520
521
521
517
521
522
522
522
521

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000833
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 393 of 460

2:17:38
2:47:37
3:17:38
3:47:38
4:17:37
4:47:37
5:17:37
5:47:37
6:17:37
6:47:37
7:17:38
7:47:37
8:17:38
8:47:38
9:17:38
9:47:38
10:17:38
10:47:38
11:17:38
11:47:38
12:17:38
12:47:38
13:17:38
13:47:39
14:17:38
14:47:38
15:17:38
15:47:39
16:17:38
16:47:38
17:17:38
17:47:39
18:17:38
18:47:38
19:17:38
19:47:39
20:17:38
20:47:39
21:17:38
21:47:39
22:17:39
22:47:38
23:17:39
23:47:39
0:17:38
0:47:39
1:17:39

519
517
518
517
521
519
515
516
516
519
519
462
464
468
472
470
467
466
469
469
469
468
464
472
473
467
466
470
465
468
472
468
466
465
472
473
464
465
473
472
468
466
466
465
476
470
468

521
518
520
518
526
523
519
520
517
520
521
468
465
470
472
473
471
469
471
471
473
472
468
472
476
471
471
469
467
469
476
473
474
467
472
474
467
466
474
470
472
470
470
467
479
477
469

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000834
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 394 of 460

1:47:38
2:17:39
2:47:38
3:17:39
3:47:38
4:17:39
4:47:38
5:17:39
5:47:38
6:17:39
6:47:38
7:17:39
7:47:39
8:17:39
8:47:39
9:17:39
9:47:39
10:17:39
10:47:39
11:17:39
11:47:39
12:17:39
12:47:39
13:17:39
13:47:39
14:17:39
14:47:39
15:17:39
15:47:39
16:17:39
16:47:39
17:17:39
17:47:39
18:17:39
18:47:39
19:17:39
19:47:39
20:17:39
20:47:39
21:17:39
21:47:39
22:17:39
22:47:39
23:17:39
23:47:39
0:17:39
0:47:39

467
475
466
468
476
476
462
466
463
476
470
416
431
424
433
427
426
431
429
426
428
428
427
425
424
439
434
425
423
430
428
438
432
429
428
426
422
425
430
435
428
426
426
431
434
432
423

469
479
470
468
476
480
465
467
464
481
476
419
432
428
437
430
428
434
431
429
430
432
432
428
427
444
438
431
425
430
430
441
437
431
431
431
424
427
433
439
432
430
428
431
438
436
428

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000835
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 395 of 460

1:17:39
1:47:39
2:17:39
2:47:39
3:17:39
3:47:39
4:17:39
4:47:39
5:17:39
5:47:39
6:17:39
6:47:39
7:17:39
7:47:39
8:17:39
8:47:39
9:17:40
9:47:40
10:17:40
10:47:40
11:17:40
11:47:40
12:17:40
12:47:40
13:17:40
13:47:40
14:17:40
14:47:40
15:17:40
15:47:40
16:17:40
16:47:40
17:17:40
17:47:40
18:17:40
18:47:40
19:17:40
19:47:40
20:17:40
20:47:40
21:17:40
21:47:40
22:17:40
22:47:40
23:17:40
23:47:40
0:17:40

427
426
432
432
426
427
432
429
426
423
427
429
402
395
399
382
377
386
383
376
382
392
379
388
382
385
380
381
380
383
386
383
390
379
389
390
377
397
386
382
383
383
385
382
384
383
389

428
428
429
431
431
431
431
430
429
426
429
428
401
396
398
390
380
389
387
381
388
394
383
392
390
390
388
383
381
385
389
394
385
380
391
396
383
396
393
386
386
387
388
385
386
384
394

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000836
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 396 of 460

0:47:40
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:41
9:47:41
10:17:41
10:47:41
11:17:41
11:47:40
12:17:41
12:47:41
13:17:41
13:47:41
14:17:41
14:47:41
15:17:41
15:47:41
16:17:41
16:47:41
17:17:41
17:47:41
18:17:41
18:47:41
19:17:41
19:47:41
20:17:41
20:47:41
21:17:41
21:47:41
22:17:41
22:47:41
23:17:41
23:47:41

384
384
386
380
386
382
382
385
384
381
384
379
380
365
348
348
348
345
350
353
349
349
348
356
353
348
346
355
353
353
346
348
353
350
349
349
351
357
347
346
354
355
353
351
349
349
352

388
388
384
386
387
384
384
387
386
382
389
382
383
370
349
350
350
349
352
356
351
352
351
359
355
353
351
357
358
359
349
350
354
351
355
356
352
360
352
348
353
359
360
357
354
354
355

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000837
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 397 of 460

0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:42
6:17:42
6:47:42
7:17:42
7:47:42
8:17:42
8:47:42
9:17:42
9:47:42
10:17:42
10:47:42
11:17:42
11:47:42
12:17:42
12:47:42
13:17:42
13:47:42
14:17:42
14:47:42
15:17:42
15:47:42
16:17:42
16:47:42
17:17:42
17:47:42
18:17:42
18:47:42
19:17:42
19:47:42
20:17:42
20:47:42
21:17:42
21:47:42
22:17:42
22:47:42
23:17:42

347
348
351
353
347
348
349
352
353
350
352
345
355
353
348
347
342
344
345
346
346
343
352
343
344
348
346
340
345
344
345
345
346
348
347
342
341
344
344
346
348
347
347
345
345
344
345

355
351
352
358
351
353
351
354
352
355
353
349
353
360
347
352
344
346
347
348
349
345
357
346
346
350
351
343
348
348
349
349
347
352
351
346
343
347
345
346
348
351
351
349
348
348
348

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000838
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HRHHHHHH
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHH
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 398 of 460

23:47:42
0:17:42
0:47:42
1:17:40
1:47:40
2:17:40
2:47:40
3:17:40
3:47:40
4:17:40
4:47:40
5:17:40
5:47:40
6:17:40
6:47:40
7:17:40
7:47:40
8:17:40
8:47:40
9:17:40
9:47:40

10:17:40

10:47:40

11:17:40

11:47:40

12:17:40

12:47:40

13:17:40

13:47:40

14:17:40

14:47:40

15:17:40

15:47:40

16:17:40

16:47:40

17:17:40

17:47:40

18:17:40

18:47:40

19:17:40

19:47:40

20:17:40

20:47:40

21:17:40

21:47:41

22:17:41

22:47:41

348
348
345
345
347
339
342
351
345
345
347
340
346
346
346
345
320
323
334
330
327
325
326
325
327
326
324
332
334
322
325
327
323
333
330
324
325
327
326
334
323
322
330
325
331
328
327

350
351
350
350
352
342
344
355
351
350
351
342
347
347
348
348
327
325
336
335
333
329
330
327
329
329
328
332
338
326
327
329
326
337
336
328
326
328
327
337
328
325
331
327
336
331
331

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

oo o oO oO oo oc cocCcoCclmcUmcmCmUcOCCcOCcCcCOCCcCocUcOCcCcOCcCcOCCOcoOcmcUCOCUcOCUCcCOCUCcCOCUCCOCUcOCOCO ce cccoeoMcmcmODmCmcOCmUCcOCUCcCOCUCcCOCUCWOCCcCOCcUCcOCUCcCOCcUcOUCUcCOC CoO oO oO

000839
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE
HHHAHHHE

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 399 of 460

23:17:41
23:47:41
0:17:41
0:47:41
1:17:41
1:47:41
2:17:41
2:47:41
3:17:41
3:47:41
4:17:41
4:47:41
5:17:41
5:47:41
6:17:41
6:47:41
7:17:41

324
327
326
328
332
330
332
324
323
326
332
331
325
326
326
334
313

327
330
329
329
333
335
336
328
326
327
334
337
329
330
328
336
325

oo oo oo oo0co o0o0co coco 0 &

oo oo oo oo0co o0o0co coco 0 &

oo oo oo oo0co o0o0co coco 0 &

000840
10/7/2019 Case 3:19-cv-04405-WHé2 raR a cuimer HtHE Gre kde dha 26a6V/2 Op Rage 400 of 460
000841

Felstul, David <dfelstul@usbr.gov>

 

 

today's D&D sheet

1 message

Felstul, David <dfelstul@usbr.gov> Mon, Sep 23, 2019 at 2:10 PM
To: Gene Souza <gsouza@klamathirrigation.com>, Mark Johnson <mark@kwua.org>, Chelsea Shearer
<chelsea@kwua.org>

Dave Felstul

Water Operations Division Chief
U.S. Bureau of Reclamation
Klamath Basin Area Office

6600 Washburn Way

Klamath Falls, OR 97603

541-880-2550

 

soa 20190923 Klamath Project Deliveries and Demands_Rev9.pdf
331K

https://mail.google.com/mail/b/AH1rexTE7SjVCuLfOzm427 COrsjQG57sAiQ2mX0Bq2WGghOGHS5wA/u/07ik=77e0011 3fd&view=pt&search=all&permth... 1/1
Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 401 of 460

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

000842
Agricultural Deliveries in TAF (1981-2018, excluding 2001 and 2010) BiOp Calculated Project Supply (TAF) 322.000
through 9/22/2019 Available Project Supply (TAF) 322.000
E Estimated | Est ted Remaining
Mar-Sep | Oct-Nov | Demand (A1,A2 Demand (Oct-| Demand (A1 Mar-Nov,
Mar Apr May Jun Jul Aug Sep | Oct © Nov Total Total Mar-Sep) Nov) | —A2 Mar-Sept)
min] 0.00 1.35 12.48 27.68 33.23 29.70 1646 | 1.16 0.00 120.60 1.16 |
median} 0.00 14.82 40.80 45.67 54.02 51,03 36.53 10.98 0.00 242.87 10,98
mel average) 0.03 16.24 39.34 45.55 53.40 49.49 35.47 10.84 0.00 239.52 10.84 15.69 10.95 | 26.64
7 max] 038 | 2642 | 5350 | 86.06 62.16 sea1 | 4504 | 1753 | 0.03 303.97 17,56 2019 UKL Net Inflow vs. Deliveries
18,000 3500
2019 YTD] 0.00 8.93 46.26 40.87 49,86 43.92 24.72 0.00 0.00 204.56 0.00 |
min]  -0.42 -0,45 20.22 0.40 O47 0.20 -0.23 0.33 -0,13 0.25 -0.46
median} 0.00 -0.02 249 3.59 472 375 1.04 0,06 0.00 15.57 -0.06
‘jai thi 7 average] 0.00 0.23 225 | 323 | 428 | 354 | 1.28 002 | 0.00 14.81 0.02 -0.01 -0.05 -0.06 16,000 sooo
max| 0.04 2.76 5.95 6.06 6.45 5.91 378 0.80 0.00 30.96 0.80
2019 YTD] 0.00 414 1.86 2.21 224 | 168 0.21 0.00 0.00 9.35 0.00 14,000
min] 0.00 0.00 0.43 4.03 9.39 2.64 031 0.00 0.00 16.80 0.00 |
medianf 1.09 4.55 6.66 17.64 17.37 10.76 291 1.02 0.13 80.99 144 2500
ee average) 1.87 6.48 4.03 17.06 17.19 10.84 3.03 1.27 0.73 64.48 2.00 0.00 ost 0.91 12,000
iz max] 8.09 2496 | 18.99 25.34 25.17 | 20.52 10.24 5.20 2.90 433.30 4.10
2019 YTD] 0.00 0.19 673 18.47 17.19 13.94 249 0.00 0.00 58.98 0.00 | ay
min} 0.00 0.00 0.80 4.76 1.64 0.98 0.65 0.10 5.82 0.10 _ 10,000 c
median} 0.61 1A? 2.04 3.28 454 | 3.08 231 131 | | 17.00 131 BS a
isnKoaal average] 0.95 1.21 2.06 3.29 447 2.93 2.42 1.64 17.03 1.64 0.55 41.34 0.55 5 2
mexf 4.71 3.04 4.19 4.81 5.84 4.58 4.00 4.93 31.18 4.93 2 8,000 g
] = 1500 =
2019 YTD] 0.86 0.88 1.82 1.99 3.99 3.02 0.52 0.00 13.07 0.00 "
min) 0.11 0.00 0.44 0.27 O77 0.16 0.08 0.05 1.52 0.05 | 6,000
median] 4.12 2.25 3.76 5.68 4.73 5.26 375 347 29.60 3.17 i fi
Rap canactan average] 3.77 2.58 3.46 5.51 4.87 471 390 | 332 28.79 3.32 0.83 3.32 0.83 ; 1000
Le max] 7.40 6.92 745 | 974 | 934 | 899 7.95 693 | 57.79 6.93
4,000
2019 YTD] 2.11 5.79 377 7.61 5.99 5.56 4.33 0.00 34.47 0.00 |
GW to LRDC 2019 YTD] 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 | ; 500
Total Ag min} 0.23 2.20 21.29 44.78 51.99 37.29 27.20 2.96 0.34 181.97 3.29 | 2,000
Estimated Remaini median] 7.22 24.47 54.70 75.38 88.83 73.26 47.16 17.37 6.94 371.02 24.31
Demand based on average] 6,63 26.75 55.15 74.63 83.90 71.48 46,10 17.10 7.08 364,63 24.19 334.27 24.50 355.77
Projections using 56th | max] 14.07 61.37 85.92 96.77 jo0.79 | e731 | 5740 | 2888 43.63 503.63 | 42.50 8 5
gerbils sigs 2.97 16.93 47.67 67.85 75.44 64.87 41.84 22.24 4.75 317.58 26.98 3/1/2019 afij2019 5/1/2019 e/1/2019 71/2019 2/1/2019 9/1/2019 1O/1/2019 14/1/2019
2019 YTD] 2.97 16.93 50.44 1.44 79.27 68.09 31.28 0.00 0.00 0.00 0.00 |
min 6.00 1.69 15.86 33.80 46.84 35.46 25,89 4.49 0.00 161,73 4.19 —=§UKL Net inflow (AF) ———Deliveries (AF)
a median} 0.47 24.14 48.17 69.26 8335 | 65.73 41.40 11.23 | 0.00 329.49 14.23
Ag From UKL average] 1.70 22.53 49.35 68.27 70.83 | 64.98 39.94 11.13 0.22 325.60 11.36 951 18.47 27.99
mex] 9.63 60.43 85.08 87.37 9577 | 8210 56.11 18.30 1.56 476.49 19.86
est 2019 distribution] 0.00 893 42.64 62.32 71.17 | 59.38 35.54 17.75 0.73 27997 | 18.47
2019 YTD] 0.00 8.93 42.64 62.32 71.17 | $9.38 26.03 0.00 0.00. 27046 | 0.00 |
Ady to Refuge angyTD) 1423 | #1+70 | 232 | «as | 1a¢ | 231 | 4a2 | o.00 0.00 1606 | 0.00 27.37 1315 | 45.52
' i | Project Supply-Used YTD= | 41.540
min) 1.95 051 0.84 0.76 0.68 0.50 0.87 0.98 0.80 6.10 1.75
: median] 13.73 7.37 8.24 652 5.01 644 957 8.70 487 56.87 1357
Total LRDC average] 21.78 15.20 10.90 7.41 5.34 7.03 10.61 8.95 5.69 78.26 14.64 Current
7 max] 113.34 7230 | 80.17 31.84 11.21 | 1835 42.06 32.65 17.09 369.26 49.74 Year 2019
2019 YTD] 27.88 31.49 9.10 6.53 427 | $5.50 7.38 0.00 0.00 92.44 0.00 Month 3
min] — -9.62 -33.88 -32.55 “34.55 42.59 -36.49 -14.02 “8.51 -9.60 -203.71 ~18.11 Day 22
di 7.85 0.38 -6.18 -21.95 -25.75 15.56 “1.66 4.99 DAT -62,86 “0.17
ToKRfromLRDC | ~average| 15.19 4.69 490 | -2168 | -2617 | -14.97 0.02 2.69 439 | -s685 | 1.30 -
7 max] 109.30 69.50 75.92 17.74 619 | O47 33.92 26.99 10.99 297.35 37.97
2019 YTD] 24.91 23.49 -5.08 -23.75 -25.15 -18.68 0.83 0.00 0.00 23.42 0.00 -
minf 0.23 0.31 0.84 0.76 0.68 0.50 0.59 0.27 0.29 3.91 0.56
: median] 5.47 4.25 5.35 6.19 489 | 6.47 641 4.29 4.39 38.42 368
LRDC to Ag average] 4.93 4.20 5.49 6.29 5.03 | 6.30 5.86 4.49 4.02 38.10 851 |
max] 10.59 11.49 12.97 13.31 976 | 13.94 13.19 977 6.74 85.24 16.51
est 2019 distribution] 2.97 8.01 5.04 553 427 | 5.50 631 4.49 4.02 37.81 ast
2019 YTD] = 2.97 8.01 5.04 5.53 4.27 5.50 §.00 0.00 0.00 36.30 0.00
min] 0.28 3.07 051 0.35 0.22 aot 0.22 0.39 0.69 4.65 1.08
median] 17.95 9.25 9.94 9.68 6.41 5.18 4.83 2.47 212 63.22 4.60
oe average] 19.78 11.00 10,27 8.99 6.50 6.80 5.89 3.21 4.97 69.23 a7
max] 37.00 31.18 23.82 17.38 15.76 16.15 FAT 8.81 20.85 158.47 29.66
est 2019 distribution] 6.80 | 4.77 4.05 3.46 aaa (| 3.7 1.97 324 497 28.14 a7
2019 YTD] 6.80 | 477 4.05 3.46 303 | 3.27 | 0.96 0.00 0.00 27.13 | 0.00
F&FF to Ag 2019 YTD] 0.00 oo1 | 277 3.29 3.83 4.22 0.25 0.00 «6| = 0.00 13.37 | 0.00

 

 

 

 

 

 

 

V:\KOS500\Hydrology\Daily\Demand_Planning\WY2019\Klamath Project Deliveries and Demands_Rev9
Inflow (AF)

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 402 of 460

 

 

 

 

 

 

000843
2019 UKL Net Inflow vs. Deliveries
18,000 3500
16,000
3000
14,000
2500
12,000
2000
10,000 -
<
wi
a
o
2
8,000 =
1500 ©
6,000
1000
4,000 |
500
2,000
0 0
PDD DD SPD NM DM DMD DM DP DM HM MP MP YM YM MP MP YM YM MP SM MD YM LY LY
> i) Wt) QJ > Q & Q S ita) is} & is) Q ie} & Q ‘Q 9 > > D: & & & & © & gS ie) D> > Q & & Q Q Q i) 2S
KM MM MD MD a OD OM DDD DDD mM oD oD oD DM DM WD OM YM MP DM DP RM DM YW
SOAS PE Ph HH HM PP AME WW HP Wh WF Me™ gt” ss RN s” OS ” Eg Ne

eee UKL Net Inflow (AF) —=——=Deliveries (AF)
9/25/2019 Case 3:19-cv-04405-W¥RAQ@mMEOGEMANN RRR MHC CERARMAGeiRaAgGRAO3 of 460
000844

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Delivery sheets

TYLER, TORREY <ttyler@usbr.gov> Fri, Sep 20, 2019 at 8:37 AM
To: Langell Valley <Ividhgsec@gmail.com>

Cc: SETH MARTIN <smartin@usbr.gov>, "SPIKER, SHANE" <sspiker@usbr.gov>, "Kittner, Charles (Tony)"
<ckittner@usbr.gov>, "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER <mkritzer@usbr.gov>, David
Felstul <dfelstul@usbr.gov>, Hank <hcheyne@centurytel.net>

Thank you, Haley!
Torrey Tyler

Fish Biologist

Klamath Basin Area Office
Bureau of Reclamation
541.880.2573

There are two types of people in the world: I. Those who can extrapolate from incomplete data.

On Thu, Sep 19, 2019 at 7:25 PM Langell Valley <Ilvidhqsec@gmail.com> wrote:
Torrey,

1pm will work great for Monday. I'll let Roger know to meet you guys at Gerber at 1pm on Monday. If needed, his
number is 541-892-0274.

Thank you all for your help on this.
Haley

On Thu, Sep 19, 2019 at 1:45 PM TYLER, TORREY <ttyler@usbr.gov> wrote:
Haley,
Thank you for sharing the information. Once contract users from Clear Lake have been satisfied, there is no unique
process for shutdown.

At Gerber, Reclamation staff from both the Fish and O&M will need to be present (or arriving very shortly after gates)
are closed. We can be there Monday at noon or 1 pm. If LVID wishes, it is permissible to drop flows to 10-20 cfs
prior to our arrival, then finally shutting the gates when we are present. Does this work for LVID?

Torrey Tyler

Fish Biologist

Klamath Basin Area Office
Bureau of Reclamation
541.880.2573

There are two types of people in the world: I. Those who can extrapolate from incomplete data.

On Thu, Sep 19, 2019 at 11:25 AM Langell Valley <Ividhqgsec@gmail.com> wrote:
We would like to shutdown Monday for both Gerber and Clear Lake. Let me know what time Monday works for you
guys? Please let me know if I'm missing anyone on this email that also needs to be notified.

Thank you,

Haley

Office (541) 545-6344
Cell (541) 891-6291

https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16452092916186371 40&dsqt=1&simpl=msg-f%3A16452... 1/2
9/25/2019 Case 3:19-cv-04405-tyHR@mEo cement RRGor Me qCERAAMAGeiRAgRAO4 of 460
On Thu, Sep 19, 2019 at 9:54 AM Langell Valley <Ividhgsec@gmail.com> wrote: 000845
Good Morning,

It is looking like we will be ready to turn off Gerber the beginning of next week and Clear Lake will not be far
behind. Mike and Roger are checking with patrons today so we should be able to coordinate a day here soon.

Haley

On Wed, Sep 18, 2019 at 3:24 PM TYLER, TORREY <ttyler@usbr.gov> wrote:
Thank you, Tony and Haley. Tony's explanation about covers it from our perspective with fish...we want to
aerate the pool below the dam (where fish get stuck) and salvage any stranded fish during immediate
shutdown. Reclamation will also want to turn on the frost valves shortly after shutdown.
Dave Felstul and | will give Hank a phone call Thursday to touchbase on estimated shutdown date and time.

Torrey Tyler
Fish Biologist
Klamath Basin Area Office

Bureau of Reclamation
541.880.2573

There are two types of people in the world: 1. Those who can extrapolate from incomplete data.

On Wed, Sep 18, 2019 at 1:44 PM Kittner, Charles (Tony) <ckittner@usbr.gov> wrote:
Haley - we will need our (1) fisheries biologists present at Gerber so they can install aerators, and (2) O&M
present to open up the frost valves.
I'm not sure about anything at Clear Lake.
Dave, Torrey, anything further?
Tony Kittner, CPG
U. S. Bureau of Reclamation
Klamath Basin Area Office
Kiamath Falls, OR 97603
541 880 2571
On Wed, Sep 18, 2019 at 1:38 PM Langell Valley <Ividhgsec@gmail.com> wrote:
| Tony,
I'm working on updating the Warren Act deliveries now. I'll send you the completed file after we turn off.

| spoke with Mike and Roger, they are going to let me know asap when they have a better estimate of turn
off and then I'll give you a call. Do one of you need to be present when we do shut off?

Thank you,
Haley

https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16452092916186371 40&dsqt=1&simpl=msg-f%3A16452... 2/2
40/4/2019 Case 3:19-cv-04405-VGE@RTIROC WRTEHH ISERIOR Ned GRtZAN20 RPagendO5 of 460
000846

 

Felstul, David <dfelstul@usbr.gov>

 

[EXTERNAL] RE: D Plant

1 message

Brad Kirby <bkirby.tid@cot.net> Thu, Sep 19, 2019 at 9:44 AM

To: "Austin, Greg" <Greg_Austin@fws.gov>, "Beasly, Kraig" <kbeasly.tid@cot.net>, "Beckstrand, John"
<John_Beckstrand@fws.gov>, "Cameron, Jason" <jcameron@usbr.gov>, "Driscoll, Moss" <gdriscoll@usbr.gov>, "Felstul,

David" <dfelstul@usbr.gov>, "Gale, James" <jgale@usbr.gov>, "Griggs, Ken" <kenneth_griggs@fws.gov>, "Huhnke, Steve"

<steve_huhnke@fws.gov>, "Johnson, Adam" <adam_johnson@fws.gov>, "Kittner, Tony” <ckittner@usbr.gov>, "Spiker,
Shane" <SSpiker@usbr.gov>, "Vradenburg, John" <john_vradenburg@fws.gov>

One unit is now running at D Plant.

Brad

From: Brad Kirby [mailto:bkirby.tid@cot.net]

Sent: Wednesday, September 18, 2019 4:07 PM

To: ‘Austin, Greg'; Beasly, Kraig; 'Beckstrand, John'; 'Cameron, Jason’; 'Driscoll, Moss’; 'Felstul, David'; 'Gale, James’;
‘Griggs, Ken'; 'Huhnke, Steve’; 'Johnson, Adam’; Kirby, Brad; 'Kittner, Tony’; 'Spiker, Shane’; 'Vradenburg, John'
Subject: D Plant

We will be turning one unit ON at D Plant tomorrow morning (9/19/2019).

Will update when/if more units need to be started and when we need to turn off. For the time being there will be one unit
running until further notice.

Thank you,

Brad C. Kirby

Manager

Tulelake Irrigation District
(530) 667-2249
bkirby.tid@cot.net

https://mail.google.com/mail/b/AH1rexQYaUjzlpuh7 CRLgai-xzW7ehv WAf6QF 9Q9PV7qkjOsGY3P/u/07ik=77e00113fd&view=pt&search=all&permthid...

1/1
10/8/2019 Case 3:19-cv-@tAQGbhtOr TRomUEReRINeD Gexrieth 222 deQionRagarAMarant46O
000847

Felstul, David <dfelstul@usbr.gov>

 

 

[EXTERNAL] RE: Accretion forecast update (cfs)

1 message

Hagimoto, Yutaka <Yutaka.Hagimoto@pacificorp.com> Thu, Sep 19, 2019 at 6:51 AM
To: "Bornemeier, Doug" <Doug.Bornemeier@pacificorp.com>, "Felstul, David" <dfelstul@usbr.gov>, "bmcdonald@usbr.gov"
<bmcdonald@usbr.gov>

Cc: "Hemstreet, Tim" <Tim.Hemstreet@pacificorp.com>, "Hundis, Marcie" <Marcie.Hundis@pacificorp.com>, "Tony Kittner
(ckittner@usbr.gov)" <ckittner@usbr.gov>, "Reynolds, Roger" <Roger.Reynolds@pacificorp.com>, "Johnson, Adam"
<adam_johnson@fws.gov>, "Ebert, Demian" <Demian.Ebert@pacificorp.com>, "James.Montesi@noaa.gov"
<James.Montesi@noaa.gov>, "jbottcher@usbr.gov" <jbottcher@usbr.gov>, "JCameron@usbr.gov" <JCameron@usbr.gov>

 

 

 

 

 

 

 

 

 

 

340 Friday, September 20, 2019

320 Saturday, September 21, 2019
320 Sunday, September 22, 2019
340 Monday, September 23, 2019
360 Tuesday, September 24, 2019
340 Wednesday, September 25, 2019
320 Thursday, September 26, 2019
320 Friday, September 27, 2019

320 Saturday, September 28, 2019
320 Sunday, September 29, 2019

 

 

 

 

https://mail.google.com/mail/b/AH1rexRProx2ED6Tkk78S4Heq7 AUEOxXcDeamO OyiS1 wLk4kKSKKk/u/O7ik=77e00113fd&view=pt&search=all&permthi... 1/1
Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 407 of 460
000848

Reiland, Eric <ereiland@usbr.gov>

 

 

[EXTERNAL] Fwd: Recent coho curves

1 message

 

lan Courter <ian.courter@mthoodenvironmental.com> Thu, Sep 19, 2019 at 12:58 PM
To: James Montesi - NOAA Federal <james.montesi@noaa.gov>

Cc: Jared Bottcher <jbottcher@usbr.gov>, Eric Reiland <ereiland@usbr.gov>, Torrey Tyler <ttyler@usbr.gov>, Forrest
Carpenter <forrest.carpenter@mthoodenvironmental.com>, Lauren Courter <lauren.courter@mthoodenvironmental.com>

Jamie,
See below.

lan Courter

Mount Hood Environmental
503-421-8459 (cell)
503-668-0033 (Sandy office)
503-663-3697 (home office)

Begin forwarded message:

From: lan Courter <ian.courter@mthoodenvironmental.com>

Subject: Fwd: Recent coho curves

Date: September 13, 2019 at 12:26:28 PM PDT

To: Jared Bottcher <jbottcher@usbr.gov>, Torrey Tyler <ttyler@usbr.gov>, Eric Reiland
<ereiland@usbr.gov>

Cc: Sandra Davis <sandra@ecoresourcegroup.com>, Forrest Carpenter <forrest.carpenter@
mthoodenvironmental.com>

Jared et al.,

Below is a correspondence we had with Thom back in December 2018. This communication provides the
history of the 2017 and 2018 hydrodynamic model runs. After discovering there was a problem with the
2017 model results, Thom sent the revised model output to Russ a few days later on December 12, 2018.

lan Courter

Mount Hood Environmental
503-421-8459 (cell)
503-668-0033 (Sandy office)
503-663-3697 (home office)

Begin forwarded message:

From: "Hardy, Thom" <Thom.Hardy@txstate.edu>

Subject: RE: Recent coho curves

Date: December 7, 2018 at 4:17:24 PM PST

To: "Sandra Davis (ECO)" <sandra@ecoresourcegroup.com>, ‘lan Courter’ <ian.courter@
mthoodenvironmental.com>

Ce: "Hetrick, Nick <nick_hetrick@fws.gov>, ‘jim simondet! <jim.simondet@noaa.gov>,
‘Jared Bottcher’ <jbottcher@usbr.gov>, "Perry, Russell W" <rperry@usgs.gov>, 'Don Reck -
NOAA Federal’ <don.reck@noaa.gov>, 'Nicholas Som' <nicholas_som@fws.gov>, "Torrey
Tyler’ <ttyler@usbr.gov>, ‘Eric Reiland’ <ereiland@usbr.gov>

Ok. Checked the HSC for depth and velocity and they are correct. The WUA functions are
not. No idea whey but will figure it out this weekend and have revised updated
Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 408 of 460

relationships to Russell on Monday evening latest. Mia Culpa. | imagine if | had seen the Ea

plotted functions at some point | would have thrown the challenge flag!

From: Sandra Davis (ECO) <sandra@ecoresourcegroup.com>

Sent: Friday, December 7, 2018 6:14 PM

To: Hardy, Thom <Thom.Hardy@txstate.edu>; 'lan Courter’ <ian.courter@
mthoodenvironmental.com>

Ce: 'Hetrick, Nick' <nick hetrick@fws.gov>; ‘jim simondet' <jim.simondet@noaa.gov>;
‘Jared Bottcher' <jbottcher@usbr.gov>; Perry, Russell W <rperry@usgs.gOv>; 'Don Reck
- NOAA Federal' <don.reck@noaa.gov>; 'Nicholas Som' <nicholas_som@fws.gov>;
‘Torrey Tyler' <ttyler@usbr.gov>; 'Eric Reiland' <ereiland@usbr.gov>

Subject: RE: Recent coho curves

 

Thank you Thom! Much appreciated!

Sandra Davis, Managing Partner
ECO Resource Group
206.855.0590 Office | 206.478.6881 Cell

From: Hardy, Thom <Thom.Hardy@txstate.edu>

Sent: Friday, December 7, 2018 3:42 PM

To: lan Courter <ian.courter@mthoodenvironmental.com>

Cc: Hetrick, Nick <nick_hetrick@fws.gov>; Sandra Davis
<sandra@ecoresourcegroup.com>; jim simondet <jim.simondet@noaa.gov>; Jared
Bottcher <jbottcher@usbr.gov>; Perry, Russell W <rperry@usgs.gov>; Don Reck - NOAA
Federal <don.reck@noaa.gov>; Nicholas Som <nicholas_som@fws.gov>; Torrey Tyler
<ttyler@usbr.gov>; Eric Reiland <ereiland@usbr.gov>

Subject: RE: Recent coho curves

 

Found the original simulations from 2017 and will check them again Pll this weekend.

From: lan Courter <ian.courter@mthoodenvironmental.com>

Sent: Friday, December 7, 2018 5:18 PM

To: Hardy, Thom <Thom.Hardy@txstate.edu>

Cc: Hetrick, Nick <nick hetrick@fws.gov>; Sandra Davis
<sandra@ecoresourcegroup.com>; jim simondet <jim.simondet@noaa.gov>; Jared
Bottcher <jbottcher@usbr.gov>; Perry, Russell W <rperry@usgs.gov>; Don Reck - NOAA
Federal <don.reck@noaa.gov>; Nicholas Som <nicholas_som@fws.gov>; Torrey Tyler
<ttyler@usbr.gov>; Eric Reiland <ereiland@usbr.gov>

Subject: Re: Recent coho curves

 

Tom,

Per Nick’s request, here’s our graph of the habitat data Russ provided. There are four sites
and three reaches shown. The site specific curves for RRanch, Trees of Heaven, Seiad
Valley, and Rogers Creek should match fairly well with the curves in Phase II, but they’re
quite different. Russ did some checking and confirmed that our plot of the RRanch WUA
curve is similar to what he’s getting, so | don’t believe it’s a graphing error on our end.
However, we’re certainly not infallible, as was demonstrated by the HSC plotting error, so
we'll keep checking our work.
Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 409 of 460

lan Courter Bos

Mount Hood Environmental
503-421-8459 (cell)
503-663-3697 (office)

On Dec 7, 2018, at 2:22 PM, Hetrick, Nick <nick_hetrick@fws.gov> wrote:

Sandra/Jim/Jared...

If possible, It would be highly beneficial for you to share the curves lan
distributed last week with Thom Hardy as Thom is working over the weekend
to better understand the issue that we dropped on him this am. It seems the
deeper we dig into trying to understand why the site-specific curves lan sent
differ from those in Hardy Pll, the less we understand. many txs nick

Nicholas J. Hetrick

Program Lead

Fish & Aquatic Conservation
Arcata Fish and Wildlife Office
Arcata, CA 95521

office (707) 822-7201

fax (707) 822-8411
9/25/2019 Case 3:19-cv-04405-b¥RA@rnMENO GHIMANN BERGOR MHC CERAHAMAGeiRAgGRALO of 460
000851

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Delivery sheets

Langell Valley <Ividngsec@gmail.com> Thu, Sep 19, 2019 at 7:25 PM
To: "TYLER, TORREY" <ttyler@usbr.gov>

Cc: SETH MARTIN <smartin@usbr.gov>, "SPIKER, SHANE" <sspiker@usbr.gov>, "Kittner, Charles (Tony)"
<ckittner@usbr.gov>, "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER <mkritzer@usbr.gov>, David
Felstul <dfelstul@usbr.gov>, Hank <hcheyne@centurytel.net>

Torrey,

1pm will work great for Monday. I'll let Roger know to meet you guys at Gerber at 1pm on Monday. If needed, his number
is 541-892-0274.

Thank you all for your help on this.
Haley

On Thu, Sep 19, 2019 at 1:45 PM TYLER, TORREY <ttyler@usbr.gov> wrote:
Haley,
Thank you for sharing the information. Once contract users from Clear Lake have been satisfied, there is no unique
process for shutdown.

At Gerber, Reclamation staff from both the Fish and O&M will need to be present (or arriving very shortly after gates)
are closed. We can be there Monday at noon or 1 pm. If LVID wishes, it is permissible to drop flows to 10-20 cfs prior
to our arrival, then finally shutting the gates when we are present. Does this work for LVID?

Torrey Tyler

Fish Biologist

Klamath Basin Area Office
Bureau of Reclamation
541.880.2573

There are two types of people in the world: 1. Those who can extrapolate from incomplete data.

On Thu, Sep 19, 2019 at 11:25 AM Langell Valley <Ilvidhgsec@gmail.com> wrote:
We would like to shutdown Monday for both Gerber and Clear Lake. Let me know what time Monday works for you
guys? Please let me know if I'm missing anyone on this email that also needs to be notified.

Thank you,

Haley

Office (541) 545-6344
Cell (641) 891-6291

On Thu, Sep 19, 2019 at 9:54 AM Langell Valley <Ilvidhqgsec@gmail.com> wrote:
Good Morning,

Itis looking like we will be ready to turn off Gerber the beginning of next week and Clear Lake will not be far
behind. Mike and Roger are checking with patrons today so we should be able to coordinate a day here soon.

Haley

On Wed, Sep 18, 2019 at 3:24 PM TYLER, TORREY <ttyler@usbr.gov> wrote:
Thank you, Tony and Haley. Tony's explanation about covers it from our perspective with fish...we want to
aerate the pool below the dam (where fish get stuck) and salvage any stranded fish during immediate
shutdown. Reclamation will also want to turn on the frost valves shortly after shutdown.
Dave Felstul and | will give Hank a phone call Thursday to touchbase on estimated shutdown date and time.

https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16451 59485878882731 &dsqt=1&simpl=msg-f%3A16451... 1/2
9/25/2019 Case 3:19-cv-04405-W¥RA@rvENO GHANA TERR MHECERAHAMAGeiAgGRAd1 of 460
Torrey Tyler 000852
Fish Biologist
Klamath Basin Area Office

Bureau of Reclamation
541.880.2573

There are two types of people in the world: 1. Those who can extrapolate from incomplete data.

On Wed, Sep 18, 2019 at 1:44 PM Kittner, Charles (Tony) <ckittner@usbr.gov> wrote:
_ Haley - we will need our (1) fisheries biologists present at Gerber so they can install aerators, and (2) O&M
present to open up the frost valves.
I'm not sure about anything at Clear Lake.
Dave, Torrey, anything further?
Tony Kittner, CPG
U. S. Bureau of Reclamation
Klamath Basin Area Office
Klamath Falls, OR 97603
541 880 2571
On Wed, Sep 18, 2019 at 1:38 PM Langell Valley <Ilvidhgsec@gmail.com> wrote:
Tony,
I'm working on updating the Warren Act deliveries now. I'll send you the completed file after we turn off.

| spoke with Mike and Roger, they are going to let me know asap when they have a better estimate of turn
off and then I'll give you a call. Do one of you need to be present when we do shut off?

Thank you,
Haley

https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16451 59485878882731 &dsqt=1&simpl=msg-f%3A16451... 2/2
9/25/2019 Case 3:19-cv-04405-b¥RA@rnvENOGHIMAnN BERGOR MHC CERAHAMAGeiRRAgGRAL2 Of 460
000853

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Delivery sheets

Langell Valley <Ividngsec@gmail.com> Thu, Sep 19, 2019 at 11:24 AM
To: "TYLER, TORREY" <ttyler@usbr.gov>, "SPIKER, SHANE" <sspiker@usbr.gov>

Cc: "Kittner, Charles (Tony)" <ckittner@usbr.gov>, "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER
<mkritzer@usbr.gov>, David Felstul <dfelstul@usbr.gov>, Hank <hcheyne@centurytel.net>

We would like to shutdown Monday for both Gerber and Clear Lake. Let me know what time Monday works for you guys?
Please let me know if I'm missing anyone on this email that also needs to be notified.

Thank you,

Haley

Office (541) 545-6344
Cell (541) 891-6291

On Thu, Sep 19, 2019 at 9:54 AM Langell Valley <Ividhasec@gmail.com> wrote:
Good Morning,

Itis looking like we will be ready to turn off Gerber the beginning of next week and Clear Lake will not be far behind.
Mike and Roger are checking with patrons today so we should be able to coordinate a day here soon.

Haley

On Wed, Sep 18, 2019 at 3:24 PM TYLER, TORREY <ttyler@usbr.gov> wrote:
Thank you, Tony and Haley. Tony's explanation about covers it from our perspective with fish...we want to aerate the
pool below the dam (where fish get stuck) and salvage any stranded fish during immediate shutdown. Reclamation
will also want to turn on the frost valves shortly after shutdown.
Dave Felstul and | will give Hank a phone call Thursday to touchbase on estimated shutdown date and time.

Torrey Tyler
Fish Biologist
Klamath Basin Area Office

Bureau of Reclamation
541.880.2573

There are two types of people in the werld: I. These who can extrapolate from incomplete data.

On Wed, Sep 18, 2019 at 1:44 PM Kittner, Charles (Tony) <ckittner@usbr.gov> wrote:
Haley - we will need our (1) fisheries biologists present at Gerber so they can install aerators, and (2) O&M present
to open up the frost valves.

I'm not sure about anything at Clear Lake.

Dave, Torrey, anything further?

Tony Kittner, CPG

U. S. Bureau of Reclamation

Kiamath Basin Area Office

Klamath Falls, OR 97603

541 880 2571

On Wed, Sep 18, 2019 at 1:38 PM Langell Valley <lvidhgsec@gmail.com> wrote:
Tony,

I'm working on updating the Warren Act deliveries now. I'll send you the completed file after we turn off.
https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16451 2925874464 7962&dsqt=1&simpl=msg-f%3A16451... 1/2
9/25/2019 Case 3:19-cv-04405-V¥ RQ mMEO GE MANN RRR MHC CERAFRMAGcIIRAgeAL3 Of 460
000854

| spoke with Mike and Roger, they are going to let me know asap when they have a better estimate of turn off
and then I'll give you a call. Do one of you need to be present when we do shut off?

Thank you,
Haley

https://mail.google .com/mail/u/0?7ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16451 292587 4464796 2&dsqt=1&simpl=msg-f%3A16451... 2/2
9/25/2019 Case 3:19-cv-04405-HeHR@mBoGEemeanttRior MeqeQeAMAGeiRagmdsl4 of 460
000855

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Delivery sheets

Langell Valley <Ividnqgsec@gmail.com> Thu, Sep 19, 2019 at 9:54 AM
To: "TYLER, TORREY" <ttyler@usbr.gov>

Cc: "Kittner, Charles (Tony)" <ckittner@usbr.gov>, "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER
<mkritzer@usbr.gov>, David Felstul <dfelstul@usbr.gov>

Good Morning,

Itis looking like we will be ready to turn off Gerber the beginning of next week and Clear Lake will not be far behind. Mike
and Roger are checking with patrons today so we should be able to coordinate a day here soon.

Haley

On Wed, Sep 18, 2019 at 3:24 PM TYLER, TORREY <ttyler@usbr.gov> wrote:
Thank you, Tony and Haley. Tony's explanation about covers it from our perspective with fish...we want to aerate the
pool below the dam (where fish get stuck) and salvage any stranded fish during immediate shutdown. Reclamation will
also want to turn on the frost valves shortly after shutdown.
Dave Felstul and | will give Hank a phone call Thursday to touchbase on estimated shutdown date and time.

Torrey Tyler
Fish Biologist
Klamath Basin Area Office

Bureau of Reclamation
541.880.2573

There are two types of people in the world: 1. Those who can extrapolate from incomplete data.

On Wed, Sep 18, 2019 at 1:44 PM Kittner, Charles (Tony) <ckittner@usbr.gov> wrote:
Haley - we will need our (1) fisheries biologists present at Gerber so they can install aerators, and (2) O&M present
to open up the frost valves.
I'm not sure about anything at Clear Lake.
Dave, Torrey, anything further?
Tony Kittner, CPG
U. S. Bureau of Reclamation
Klamath Basin Area Office
Klamath Falls, OR 97603
541 880 25717
On Wed, Sep 18, 2019 at 1:38 PM Langell Valley <Ividhgsec@gmail.com> wrote:
Tony,
|'m working on updating the Warren Act deliveries now. I'll send you the completed file after we turn off.

| spoke with Mike and Roger, they are going to let me know asap when they have a better estimate of turn off and
then I'll give you a call. Do one of you need to be present when we do shut off?

Thank you,
_ Haley

https://mail.google.com/mail/u/0?7ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16451 23604377591311 &dsqt=1 &simpl=msg-f%3A16451... 1/1
9/27/2019 Case 3:19-cv-O4405EvKRIMENDORCTHHATEROR mdi eel TORMAO/AMereagendde of 460
000856

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Gerber Gate Change

Langell Valley <Ividngsec@gmail.com> Thu, Sep 19, 2019 at 10:27 AM
To: Charles Kittner <ckittner@usbr.gov>
Cc: "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER <mkritzer@usbr.gov>

Date: 9/18/19

Time: 11:00 am

Reservoir Elevation Staff: 4825.72
Radar: 4825.75

Bubbler: 4825.71
Downstream Before: 4781.15
Downstream After: 4780.89
Gate #1: .0

Gate #2: .4

Gate #3: .30 - .0

77 cfs down to 55 cfs

Thank you,
Haley

https://mail.google.com/mail/u/O?7ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A16451 25670481 427782&simpl=msg-f%3A16451256704... 1/1
9/25/2019 Case 3:19-cv-04405-\AEPKBTMENOICbH Men INSEHGO RAUL CFO? A 2OtraRagimnd&16 of 460
000857

Cameron, Jason <jcameron@usbr.gov>

 

 

Fwd: EMC contract volumes

Langell Valley <Ividnqgsec@gmail.com> Thu, Sep 19, 2019 at 7:18 PM

To: "Kittner, Charles (Tony)” <ckitther@usbr.gov>
Cc: David Felstul <dfelstul@usbr.gov>, "Cameron, Jason" <jcameron@usbr.gov>, TORREY TYLER <TTyler@usbr.gov>,

MATTHEW KRITZER <Mkritzer@usbr.gov>, Jared Bottcher <jbottcher@usbr.gov>

Tony,

Thank you for checking. | verified with Mike, all four are ok to shut off.

Haley

https://mail.google.com/mail/u/0?7ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 1645159069631 109014&simpl=msg-f%3A16451590696... 1/1
9/25/2019 Case 3:19-Cv-044 G5 Px KINDS CHENeROR GiailF (SCHRRAZAU2S Laage Adngeof 460
000858

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Clear Lake gate change

Langell Valley <Ividngsec@gmail.com> Thu, Sep 19, 2019 at 10:25 AM

To: Charles Kittner <ckittner@usbr.gov>
Cc: "CAMERON, JASON" <jcameron@usbr.gov>, MATTHEW KRITZER <mkritzer@usbr.gov>

Date: 9/18/19

Time: 2:30pm

Reservoir elevation staff: 4529.90
FB #1: 4529.86

FB #2: 4529.81

Gate went from .65 to .5

62 cfs

Thank you,
Haley

https://mail.google.com/mail/u/O?7ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A16451 254939807051 55&simpl=msg-f%3A16451254939... 1/1
9/25/2019 Case 3:19-cv-04405-b¥RA@rnmENO GHIMAnN RGR MHC CERAHAMAGeIiRAgGRALS of 460
000859

Cameron, Jason <jcameron@usbr.gov>

 

 

[EXTERNAL] Delivery sheets

TYLER, TORREY <ttyler@usbr.gov> Thu, Sep 19, 2019 at 1:44 PM
To: Langell Valley <Ilvidhqgsec@gmail.com>, SETH MARTIN <smartin@usbr.gov>

Cc: "SPIKER, SHANE" <sspiker@usbr.gov>, "Kittner, Charles (Tony)" <ckittner@usbr.gov>, "CAMERON, JASON"
<jcameron@usbr.gov>, MATTHEW KRITZER <mkritzer@usbr.gov>, David Felstul <dfelstul@usbr.gov>, Hank
<hcheyne@centurytel.net>

Haley,
Thank you for sharing the information. Once contract users from Clear Lake have been satisfied, there is no unique
process for shutdown.

At Gerber, Reclamation staff from both the Fish and O&M will need to be present (or arriving very shortly after gates) are
closed. We can be there Monday at noon or 1 pm. If LVID wishes, it is permissible to drop flows to 10-20 cfs prior to our
arrival, then finally shutting the gates when we are present. Does this work for LVID?

Torrey Tyler

Fish Biologist

Klamath Basin Area Office
Bureau of Reclamation
541.880.2573

There are two types of people in the world: 1. Those who can extrapolate from incomplete data.

On Thu, Sep 19, 2019 at 11:25 AM Langell Valley <Ividhgsec@gmail.com> wrote:
We would like to shutdown Monday for both Gerber and Clear Lake. Let me know what time Monday works for you
guys? Please let me know if I'm missing anyone on this email that also needs to be notified.

Thank you,

Haley

Office (541) 545-6344
Cell (541) 891-6291

On Thu, Sep 19, 2019 at 9:54 AM Langell Valley <lvidhgsec@gmail.com> wrote:
Good Morning,

It is looking like we will be ready to turn off Gerber the beginning of next week and Clear Lake will not be far behind.
Mike and Roger are checking with patrons today so we should be able to coordinate a day here soon.

Haley

On Wed, Sep 18, 2019 at 3:24 PM TYLER, TORREY <ttyler@usbr.gov> wrote:
Thank you, Tony and Haley. Tony's explanation about covers it from our perspective with fish...we want to aerate
the pool below the dam (where fish get stuck) and salvage any stranded fish during immediate shutdown.
Reclamation will also want to turn on the frost valves shortly after shutdown.
Dave Felstul and | will give Hank a phone call Thursday to touchbase on estimated shutdown date and time.

Torrey Tyler
Fish Biologist
Klamath Basin Area Office

Bureau of Reclamation
541.880.2573

There are two types of people in the world: I. Those who can extrapolate from incomplete data.

https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 16451 38032039984601 &dsqt=1&simpl=msg-f%3A16451... 1/2
9/25/2019 Case 3:19-cv-04405-HeHR@mBoGEe meant rior MUeqERAAMAGeiRAgGRALO of 460
000860

On Wed, Sep 18, 2019 at 1:44 PM Kittner, Charles (Tony) <ckittner@usbr.gov> wrote:
Haley - we will need our (1) fisheries biologists present at Gerber so they can install aerators, and (2) O&M
present to open up the frost valves.

I'm not sure about anything at Clear Lake.

Dave, Torrey, anything further?

Tony Kittner, CPG

U.S. Bureau of Reclamation

Klamath Basin Area Office

Klamath Falls, OR 97603

541 880 2571

On Wed, Sep 18, 2019 at 1:38 PM Langell Valley <lvidhgsec@gmail.com> wrote:
|. Tony,

I'm working on updating the Warren Act deliveries now. I'll send you the completed file after we turn off.

| spoke with Mike and Roger, they are going to let me know asap when they have a better estimate of turn off
and then I'll give you a call. Do one of you need to be present when we do shut off?

Thank you,
Haley

https://mail.google.com/mail/u/07ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A 1645138032039984601 &dsqt=1&simpl=msg-f%3A16451... 2/2
 

Case 3:19-cv-04405-WHO Document 356 Filed 02/20/20 Page 420 of 460

000861

 

Contract

Contractor

With State Water Right

Without State Water Right

TOTAL SUPPLY (AF)

 

 

 

 

 

 

 

 

 

No. (Successor) frrigabie Article 6 Article 7 frrigable Article 8 Non-Project Project Total
Acreage Water (AF)! | Water (AF)? Acreage Water (AF)? | (Article 6} |(Articles7&8)) (Articles 6-8)
175r-4363 _ Campbell 340.7 340.7 511.1 322.5 806.3 340.7 1,317.4 1,658.1
(Circle Five Ranch)
175r-4364 | Johnson Stock Co. 569.4 569.4 854.1 $3.1 132.8 569.4 986.9 1,556.3
(Anderson)
Balin
1751-4365 (Balin Farm Trust) 383.3 383.3 575.0 15.8 39.5 383.3 614.5 997.8
P Schmoe/Kilgore
1751-4366 (Hitt Ranch) 68.0 68.0 102.0 49.5 123.8 68.0 225.8 293.8
TOTAL 1,361.4 1,361.4 2,042.1 440.9 1,102.4 1,361.4 3,144.6 4,506.0

 

 

 

 

1 Water subject to availability from natural flow of Lost River during the irrigation season as determined by Reclamation.
2 Water “subject to the prior rights” of LVID and HID to Clear Lake Reservoir, No deliveries when water surface level of Clear Lake Reservoir is

below 4,522.0 USBR datum.

 
9/25/2019 Case 3:19-cv-04405-\AEPKBTMENOICbH Men INSEHGO RULE CFO? A 2OtraR agmnd21 of 460
000862

Cameron, Jason <jcameron@usbr.gov>

 

 

Fwd: EMC contract volumes

Kittner, Charles (Tony) <ckittner@usbr.gov> Thu, Sep 19, 2019 at 12:22 PM
To: Langell Valley <Ividhqgsec@gmail.com=>

Cc: David Felstul <dfelstui@usbr.gov>, "Cameron, Jason" <jcameron@usbr.gov>, TORREY TYLER <TTyler@usbr.gov>,
MATTHEW KRITZER <Mkritzer@usbr.gov>, Jared Bottcher <jbottcher@usbr.gov>

Haley - Please see attached.

Moss Driscoll wanted to make sure that the water rights for the Clear Lake irrigation users (via E and W Malone Laterals)
had been satisfied, or communicated with if not completely satisfied, prior to shutting off water. We want to be certain that
all water users have gotten the water needed for the 2019 irrigation season.

Tony Kittner, CPG

U. S. Bureau of Reclamation
Klamath Basin Area Office
Klamath Falls, OR 97603

541 880 2571

woe Forwarded message -----—-

From: Driscoll, George (Moss) <gdriscoll@usbr.gov>
Date: Thu, Sep 19, 2019 at 12:11 PM

Subject: EMC contract volumes

To: Kittner, Charles (Tony) <ckittner@usbr.gov>

Please see attached.

G. Moss Driscoll

Senior Water & Lands Specialist
Klamath Basin Area Office

U.S. Bureau of Reclamation
gdriscoll@usbr.gov

(541) 880-2546

EMC Contract Summary Tbl.jpg
259K

 

https://mail.google.com/mail/u/O0?ik=bbe3647 f3c&view=pt&search=all&permmsgid=msg-f%3A1645132848245729962&simpl=msg-f%3A16451328482... 1/1
10/7/2019 Case 3:19-cv-04405-WbiGkr Mean Sree ATER GAlAall OAAARRs haga 422 of 460
000863

Felstul, David <dfelstul@usbr.gov>

 

 

FASTA slides for today

1 message

Felstul, David <dfelstul@usbr.gov> Thu, Sep 19, 2019 at 10:52 AM
To: Chelsea Shearer <chelsea@kwua.org>, Gene Souza <gsouza@klamathirrigation.com>, Mark Johnson
<mark@kwua.org>

There was not a phone call, but | did send out slides, which | have attached.

Dave Felstul

Water Operations Division Chief
U.S. Bureau of Reclamation
Klamath Basin Area Office
6600 Washburn Way

Klamath Falls, OR 97603

541-880-2550

 

sr 20190919 hydro update. pdf
3395K

https://mail.google.com/mail/b/AH1rexTE7SjVCuLfOzm427 COrsjQG57sAiQ2mX0Bq2WGghOGHS5wA/u/07ik=77e0011 3fd&view=pt&search=all&permth... 1/1
RECLAMATION

UCT Teh a hea LL MEL LAY

Hydrologic Update

September 19, 2019
 

Observed

15
September 2019

KL
Observed

10

 

is 20
September 2019
 

Klamath Basin Climate Stations

Y to date

Station & historical |18-Se
ppt (i

Lorella (2002-2018) |14.59
Beatty (2005-2018) |15.15
Agency (2000-2018) |18.90
KFalls (1999-2018) {15.25

 

avg
ppt
11.09
11.00
14.23

L225

% of avg |code elev

32% ORO 159
138% BATO 319
133% AGKO 149

36% FLO 99

Record daily rainfall of 0.68 inches set at airport for September 16.
(Old record was 0.51 inches in 1977.)
Upper Klamath Basin SNOTEL

 

Data based on the first reading of the day (typically 00:00) for Thursday, September 19, 2019

Fea | Elew
eal hom A bilcd noi,
KLAMATH
Fish Lk. 4660
Chemult Alternate | 4650

Taylor Butte 5030

Current] Average
mu

Water Year-to-Date
Precipitation
Pct of| Current| Average Pct o
LOL) CL aoe Les

Month-to-Bate
Precipitation

OE euGr Ls

4.1 | 0.5

0.3

52.0 52

[crower ft [70] [eel =] | 8
ps7 [os [ae i

Billie Creek Divide

Diamond Lake 5260
Sun Pass 5400

42.8
| Sevenmile Marsh | 5700 | Bak 5 0.8 a8 | 52.3 | 62.8
| Quartz Mountain | 5720 | 1.4 = LF 4c| all ial 7.6 ae 129

Silver Creek 5740 |

fut O.? 366 49.6 47.8

2. NSA " Nf

0.4 | 27.6 105

Cold Springs Camp 5940 |
Fourmile Lake 5970
Annie Springs

Crazyman Flat 6160

Swan Lake Mtn 6830

Tsimernin [7090 | oa [on [a

3.3

1.5 O.lp 1500 37.6 S7.Lp 101

Ly A | 41.7 |

 

Basin index (oo) [eft
 

Klamath Falls weather forecast

Tonight ide Friday Saturday
Hight

Slight Chance Partiy Cloudy Partly Sunny Partly Cioudy Sunny
Showers

High: 60 °F Low: 38 °F High: 67 °F Low: 40 °F High: 74 °F

Saturday Monday
Night

Mastly Clear Chance Slight Chance Sunny
Showers T-storms then
Slight Chance
Showers

 

Low: 46 °F High: &3 °F Low: 41 °F High: 69 °F
 

Orleans weather forecast

Tonight Saturday

Mostly Clear Areas Fog Mostly Clear
then Sunny

High: 77 °F Low: 49 °F ow: 55 ° High: 87 °F

Saturday
Night

Partly Cloudy (Chance Rain Partly Cloudy Sunny

Low: 56 °F High: $2 °F wi: 55 ° High: 83 °F

 
 

6 day precipitation forecast

6-Day Forecast Precipitation (Inches)
Valid: Thu Sep 19, 2019 at 05 AM PDT to Wed Sep 25, 2019 at 05 AM PDT

15 2.0 25 30 35 940 45 5.0 5.5 6.0 6.5

J
} 4
SN

Tal

42)
1
‘

Klamathikalls
ae}?

 

*° Created: 09/19/2019 07:05 AM PDT www.cnrfc.noaa.gov

a National Weather Service FivoO

 
90% 80% 70% 60% 50% 40%
Probability of Below

GRAY ARE

33% 33%

t Normal :

: a
epee ol ae

Ba RORMAL
ARE/"NEAR-WORMAL

so eee
40% 50% 60% 70% 80% 90%
Probability of Above

6-10 day weather
outlook

nssrep, menue, .ayGg ee, Bo Roo

ELOW (Bt NORMAL

VALUES ABO ) OR B
ARE ARE/"NEAR-NORMAL

YSRAY

33% 40%  SO% 60% 70% 80% 90%
Probability of Above

70% 60% 50% 40% 33%

Probability of Below | Normal

 
8-14 day weather
outlook

         

 
   
  

ACK ules erate:
NCHES) SHADED ARE ARE FCS

BABILI
CT 02 2014 ARE; WERR-NORMAL Nn

90% 80% 70% 60% 50% 40% 33% 33% 40% 50% 60% 70% 80% 90%
Probability of Below Probability of Above

   

 

      
 
        
     
  
 

| Normal |

 

   

 
 
   

   

 

rE
‘ 7 x
suuan roe aaa eae
CT O2. 204% BRAY AREAS ARE, WERR- NORMAL

 
 

=  #} —

90% 80% 70% 60% 50% 40% 33% 33% 40% 50% 60% 70% 80% 90%

Probability of Below Probability of Above
October weather
outlook

 

EC MEANS EQUAL
CHANCES FOR Ay WN
fA MEANS ABOVE

i cs 2h WO a ak hh ON SN TO Ha
Probability of Below Prebabilty.o! Mesy-tiormal

3
MADE 19 SEP 2019 \

tea ae | = i
ma i oh ats 1 os HK 1h TK as os its oth se 1008 3% dS os ton mm or os 100
Probably of felow Frobebany of Meertionmal Probability of Abowe

 
: WH 6 Document

Sep - Nov weather
outlook

LOOK
ROBABILITY

Li al 7 a
~ Oh th 1h Ot Ht OS SN a Oh tN ONS TOO StS a

Probablity of Below Probability of Neei-Normal Probability of Abowe

a ry oh tie its oo os MK TR AK hs irs os ints 31% 40S. nm hh Sd os 100
I aty-cl Meme Frobabiity of Above

 
Active Fires (mostly contained)

Crater Lake
Mh ational
Fark

Rogue. Riyer
Mati
EEG)

Gopher Fire — 354 acres

Gao IT
Grants
Fre met
fle corel Sig Mational
Klamath Late Form st-
F alls
Altamant

Case ade-

Siskiyou

Nation al

~floorru me nt

Lime Fire — 1872 acres.

Bar — 91 acres
Rin ie Prescribed Burns

Matioal S MMocloa
Foré st Klarnath Mational

A stional CALIFORNIS Fore at
foipr Kidder 2— 227 acres7**~ 7 -a

P47 34:7

 
Upper Klamath Basin water rights
regulation- UKL tributaries

Water body Status
Wood River Regulated to 1895, 8/19/19
Lower Williamson River Regulated to Time Immemorial, 6/18/19

Middle Williamson River Regulated to Time Immemorial, 6/10/19
Lower Sprague River Regulated to Time Immemorial, 6/18/19
Upper Sprague River Regulated to Time Immemorial, 6/18/19

 

Information from OWRD site: http://apps.wrd.state.or.us/apps/misc/dsb_area_status/Default.aspx?wm_district=1 7.

This table only covers major tributaries to UKL; there is additional regulation in the Upper Basin. Refer to link above for full
list of regulated Upper Klamath Basin water bodies.

a

 
ra tS -

USGS 11502500 WILLIAMSON RIVER BLW SPRAGUE RIVER NR CHILOQUIN,OR

666
n68
566

546
326

 

968
460

468

446

426

7
e
5
Q
o
ea
‘.
o
Bi
heat!
a
a
Cape
a
“|
a)
a
Q
a
me
fg
ote
o
ca
“
ei

 

 

466

 

Sep Sep Sep Sep Sep Sep Sep Sep
86 Bs 18 12 14 16 13 268
2619 2619 27619 2619 27619 2619 2619 2619

--==- Provisional Data Subject to Revision ----

“ Median daily statistic (181 years} —— Discharge

 
= USGS “|

USGS 11504115 WOOD RIVER NEAR KLAMATH AGENCY, OR

7
=
S
o
a
“a
cz
o
a
”
a
a
Cape
Qo
4
2
3
a
a
ao
t
a
.
o
a
“-
a

Sep Sep Sep Sep Sep Sep
bs 16 12 14 16 16
27619 7619 7619 7619 7619 7619

---- Provisional Data Subject to Revision ----

“s Median daily statistic (5 years) —— Discharge

 

Temporary fluctuations in discharge typically due to wind or ET

15
uw
LL
a
@
—_
G
firs
fa
a
o

 

10-Day Maximum Flow Probabilities on the UPR KLAMATH FALLS-INFLOW
Latitude: 42.25 Longitude: -121.8
Forecast for the period 09/19/2019 - 08/29/2019
This is 4 conditional simulation based on the current conditions as of 09/19/2019
(stc=D)}

 

 

 

TO

 

 

ogs19 09/20 og/21 09/22 O9/23 O9/24 09/25 o9/26 og/27
12GMT 12GMT 12GMT 12GMT 12GMT 12GMT 12GMT 12GMT 12GMT

Time
10/25/560/75/90% Exceedance Box Plot —» Deterministic Forecast Flow

https://www.cnrfc.noaa.gov/ensembleProduct.php?id=KLAO3 &prodID=1

 

09/28
12 GMT
TAF

18

16

14

12

10

 

Daily UKL Inflows Using LOESS for 38 Years

 

Avg daily inflow over last 7 days
= 1,979 AF (998 cfs)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10/1 11/1 12/1 1/1 2ft 3/1 4/A 5/1 6/1 WA aft o/1 10/1

Date
me 1982 meee 982 me 19850 ee 1984 en 985 ee 98 ee Ree 1989 eee 1990 ee ee 1002 eee 1995 ee 1994

meee 1995 ees 99G e997 e998 eee 1999 eee 2000 eee 20072 eee 200 03 00 2005 2006 2007 2008

—_2009 ——2010 200), emer 2017 2013. =———2014 2015 2016 2017 2018 2019) —Median

 
Cumulative UKL Inflow by Water Year

000881

 

 

 

Oct 1 - Sept 18 = 1,008 TAF

 

 

 

 

 

 

 

 

 

 

 

 

 

4/1 5/1

 

1982 1983 1984 1985 1986 1987 1988

 

 

 

1992 ————= 1993 = = = 1994 1995 1996 1997 1998

oe 200) ee 2002 see 20038 a 2004 = + «2005 2006 2007 = 2008 =

me 2011 2012 2013 ——= 2014 2015 2016 2017 2018

 

 
Cumulative Inflow by Exceedances

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

0

 

10/1 11/1 12/1 4/1 2/1 3/1 4/1 7/1 3/1 9/1

 
UKL Elevation
Water Years 2011 - Current

366,775

S
_
%
>
2
vr

66,775
1-Oct 1-Nov 1-Dec i-jan 1-Feb 1-Mar 1-Apr 1-May i-jun 1-Jjul 1-Aug 1-5ep 1-Oct
ome WY2011 eee W212 meee WY2013 mm W204 — WY2015 mm WYI0I6 ee WV R017 om WY7018 ee 019 m= Hist Ave (1961-Present)

 
a USGS

USGS 11507001 UPPER KLAMATH LAKE NR K.FALLS(WEIGHT/MEAN ELEV) OR

4139.98

 

4139.36

4139.76

4139.68

4139.56 |

4139.46 |

United States Bureau of Reclanation
Klanath Basin {USBRKB) Datun, feet

o
>
o
oO
9
ec
o
=
rf
a
>
o
=|
o
oj
“
oO
>
*
®
“4
o
te
i
o
o
=e
o
=

 

 

4139.38

 

Sep Sep Sep Sep Sep Sep Sep Sep
66 88 18 12 14 16 18 28
2619 2619 2619 26195 2619 26019 2619 2619

---- Provisional Data Subject to Revision ----

 

 

 

 

 

 

 

 

 

 

 

|4,139.56P

 

14,139.54?

 

 

4,139.52"

 

4,139.54P

 

 

 

 

 

 

 

 
EWA and Project Supply

: ‘ March - Sept .
Adjusted inflow F as Enhanced Project Supply
forecast (TAF) inflow projection EWA(TAF) Forced SFF? May/June? (TAF)

TA

Forecast date

June 1 160 635 546 N 322

 

¢ This is the last NRCS forecast and allocation update until early January 2020

¢ NRCS inflow forecast is adjusted to account for updated bathymetry (per Tri-Agency Hydro
Team tech memo)

¢ Triggers for the forced surface flushing flow (March 1 and April 1 EWA allocation) and
enhanced May/June flows (April 1 EWA allocation) have passed

ye

 
 

Project deliveries (TAF)

Total Oct-Nov Total

Ag from UKL

0.84 0.50
5.35 | 617

LRDC to Ag = 420 | 5.49 6.30
| | 1297 | | 13.94

est 2019 distribution 8.01 5.04 | 5.50

2019 YTD 8.01 | 5.04 | 5.50

F& FF to Ag 2019 YTD] 0.00 0.01 meets 3.29 3.83 3.22 0.26 0.00 0.00 13.37 0.00

 

* 268 TAF of 322 TAF Project Supply spent to date, projected to use 300 TAF

* Refuge = 32 TAF total since March 1

e 14.7 TAF through Ady Canal to date

¢ ~30 cfs per day through Ady from April 1 through September 30,
transferred water right

¢ Unused project supply ~50 cfs through Ady from September 4 through
September 12, ~100 cfs beginning September 13, ~150 cfs beginning
September 16

¢ 17 TAF from Tule Lake Irrigation District (D pumping plant) since March 1,

Px: D pumping resumed 9/19
 

535,426 AF

mEWAused »8 EWAremaining

 

98% used to date, projected through Sep 30 = 101%

ya
UKL credit accrual (AF)

0
4/1/2019 5/1/2019 6/1/2019 7/1/2019 8/1/2019 9/1/2019

 

UKL credit is currently 0 AF

 
4,143.00

4,142.00

4,141.00

4,140.00

4,139.00

4,138.00

4,137.00

emmmmes Past Elevation

Yesterday's Elevation

UKL Surface Elevation

eens
*
*
fee

oe

tees
Tete weeeet tay,
.
.

a= Projected Elevation

*,o*
on *es **senl see

eeeeee Central Tendency (UKL Creclit Mod)

s «
*eeessvetr "°°

*
oe*
opant"et

Flood Curve

aoe”

 
000890
lron Gate Flow

 

_JIVN

O
10/1/2018 11/1/2018 12/1/2018 +~=—1/1/2019 «2/1/2019 «3/1/2019» «4/1/2019 = «45/1/2019 ~<a 1/2019 «7/1/2019 ~=—s-8/1/2019 9/1/2019 ~—- 10/1/20

MGDminimums Past Flow © Yesterday's Flow ——=Projected low

Sept min = 1000 cfs

 
aUSGS

science for achanging world
Ip Coopmrarion wath the Fareau of Reclamation

AIDN Upper / Lower
Temp: 14.77 °C / 14.78
DO: 6.38 mg’L ! 6.32 mg/L

pH: 7.59 ! 7.52
PC: 14.7 RFU / 0.7 RFU
Bloom: L

MDT Upper / Lower
Temp: 15.76 °C {15.74 °C
DO: §.38 mg'L / 5.19 mg/L
pH: 7.90 / 7.81
PC: 1.10 RFU / 5.10 RFU

MDT. WME. and Bloom: L

RPT updated

weekly, Follow the

links to:

MDT Upper

. hourly.

MDT Lower Follow the links ta:

WME MDN Upper

RPT ly

MDN updated

Abbreviations:
Site Parnineter
MDN: Mid-Morth DO: Dassolved Oevgen
MDT: Midele of Trench PC: Phycecvanin
WME: Williameon River Cheilet | RFU: Relatrve Fluorescence Units
RFT: Rattiemake Point

Water Quality C ontlitions Map
Upper Klamath Lake
9/18/2019

0924
0926
0838
0839
1056
1017

WMR

Temp: 12.951 °C
BG: 7.31 mg/L
pH: 7.50

PC: 1.20 RFU
Bloom: L

RPT

Temp: 14.89 °C
DO: 7.29 mg/L
pH: 8.63

Pe: 2.20 RFU
Bloom: L

Bloom
VL: Very Light
L: Light
M: Moderate
H: Heavy
VH: Very Heavy

 
 

Tenperature, water, degrees Celsius

ho
=
*

=

e
=
*

=

USGS 11507500 LINK RIVER AT KLAMATH FALLS, OR

Sep Sep Sep Sep Sep Sep Sep Sep
06 68 16 12 44 16 18 26
2019 26019 2019 2019 2019 2019 2019 2019

---- Provisional Data Subject to Revision ----

Tenperature, water, degrees Fahrenheit

Discharge, cubic feet per second

 

USGS 11507500 LINK RIVER AT KLAMATH FALLS, OR

Sep Sep Sep Sep
88 12 14 16 18
2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

‘“ Median daily statistic (57 years) * Heasured discharge

— Discharge

 
 

Upper Klamath River (Oregon) water quality

Upper Klamath River Water Quality Update September 12, 2019

science fora changing world ~2ie o esau
In Cooperation with the Bureau of Reclamation ceiacentl

Data available
on-line at:

MTSOL
Temp. 18.67 °C. 18,

Cc
+| DO: 0.03 maL 0.04 mel

ESD: Klacutk Saait Dain
KBRL: Keno Eridse Lows ||
KBR: Keno Eridee Uoner ||
Bhom

Mt one

x18)

 
ra

USGS 11516530 KLAMATH R BL IRON GATE DAM CA

 

~
e
S
o
a
“a
k
o
o
oe!
a
a
ae
i
|
a
=
a
s
a
mM
E
a
e
a
mA
“|
=

a A A Pf | Fy _
p PAAR A ARAL IWS

Sep Sep Sep Sep Sep Sep Sep
66 6s 168 12 14 16 18
2619 2619 2619 2619 2619 2619 2619

---— Provisional Data Subject to Revision ----

 

 

 

“ Hedian daily statistic (56 years) —— Discharge

 
Klamath River Mainstem Water Temps

—— Water Temp. Telemetered WT@IG, Klamath River below Iran Gate, Temperature of Water ((C) — Water Temp. Telemetered WI@O8R, Klamath River near Orleans, Temperature of Water (C)
» Water Temp. Telemetered WT@SV, Klamath River near Seiad Valley, Temperature of Water (C)

Curtain lowered to 20 ft on 8/12 and back up to 10 ft depth on 8/16; no changes since 8/16

http://waterquality.karuk.us:8080/

 
Pa Bs

USGS 11517500 SHASTA R NR YREKA CA

 

 

a
7
oO
a
a
4
o
mu
oa
P=
a
a

Nae
a

==

4
=
a
a
a
o
a

=
a
“i

oe
&

 

 

Sep Sep Sep Sep Sep Sep
Hs 16 12 14 16 18
2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

“ Hedian daily statistic (82 years} —— Discharge

 
Pa sos

tu
S

ha
fas

=
e
oS
o
o
”
Lowy
a
c
be
a
a
Ce
o
ala
oO
=
a
%
a
an
-
Ly]
=
o
“4
“=
—|

~
=

USGS 11519500 SCOTT R NR FORT JONES CA

 

 

 

 

 

Sep Sep Sep Sep Sep Sep
H8 18 12 14 16 18
2619 2619 2619 2619 2619 2619

--=-=- Provisional Data Subject to Revision ----

<s Median daily statistic (77 years} — Discharge
a USGS

USGS 11520500 KLAMATH R NR SEIAD VALLEY CA

 

aa AS NAS a a ial

™
&
oS
i
i
a)
Le
o
.
rm)
i
it)
te
a
=|
atl
oa
wi
u
ma
be
a
ok
wy
wy
=
&

 

 

 

Sep Sep Sep Sep Sep Sep
6s 16 12 14 16 18
2619 2619 2619 2619 2619 2619

=--== Provisional Data Subject to Revision ----

“. Median daily statistic (88 years} —— Discharge

 
ras

USGS 11521500 INDIAN C NR HAPPY CAMP CA

 

2
ec
o
|
o
wa
be
»
c

de!
wo
a

Che
ta

=e

B =|
=
a

a
o
a
bon
mm

ken
a
by
=e
oS

 

 

 

Sep Sep Sep Sep Sep Sep
66 65 16 12 14 16
2619 2619 2619 2619 26195 2619 2619

]@-==<= Provisional Data Subject to Revision ----

“ Median daily statistic (62 years} —— Discharge

 
Paths

USGS 11522500 SALMON R A SOMES BAR CA

 

an
a
ia]

a
=
=

oa
o
=

ho
=
=)

|
&
oi
a
ek
WW
bn
uo
a
et
uo
beh
be
a
+
os |
=
ta

%,
a
ma
o
a
ibe
tt
MW
=e
oo

 

 

 

Sep Sep Sep Sep Sep Sep Sep
63 16 12 14 16 13 28
2619 2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

“. Median daily statistic (95 years} —— Discharge

 
Pa eS

a
Ee
o
a
a
a
j
a
=
-_
a
a

i
o

“|

a |
=
o
a
a
j
o

a
a
“4

==
o

 

USGS 11523000 KLAMATH R A ORLEANS

 

 

 

 

Sep Sep Sep Sep Sep Sep Sep Sep
86 83 18 12 14 16 13 28
2619 2619 2619 2619 2619 2619 2619 2619

---- Provisional Data Subject to Revision ----

“ Median daily statistic (91 years) — Discharge
